Case 0:21-cr-60064-RKA Document 32 Entered on FLSD Docket 06/09/2021 Page 1 of 10




                                                                                    *
Case 0:21-cr-60064-RKA Document 32 Entered on FLSD Docket 06/09/2021 Page 2 of 10
                               Case 0:21-cr-60064-RKA Document 32 Entered on FLSD Docket 06/09/2021 Page 3 of 10

d
*
'




                                                             j                      .                 ...                 k.                                        .           .              .                                                                                                                                  .. .               ...                                                             '                 '
                                                                                1 :                             :                                   .                                            '                           '                 '                                                                                                         '                    i                                                                          '
                                                                       : ' '                          $'       t.....s :'..:... i:' ,,!.(.                                 .... . ...
                                                                                                                                                                                    .....1.!''.?.I' .t:..i..:.'.'..... .                        .: .. .. :.'..                                                                    ...'.4.:'j                   ;'::':':..,'.':... .
                                                                                                                                                                                                                                                                                                                                                                                  vi'...:.:!.;:..'... ..                                                '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ...''.:....t .7....
                                                               . . ., .  .. u
                                                 ,     J    )r
                                                             :e
                                                              ...es
                                                                  .t
                                                                . .. .

                                                                     :
                                                                      ô pr'.'ds
                                                                              ...e
                                                                                 .gt
                                                                                   :c
                                                                                   .
                                                                                    evl dencelo eO
                                                                                      .l.
                                                                                             ,w          ..
                                                                                                          ..
                                                                                                                                                                                                                        .(        es:., :..d.'':'
                                                                                                                                                                                                                                               ...Co
                                                                                                                                                                                                                                                   .. . at,'. .'tlme,
                                                                                                                                                                                                                                                      . :''       ''.. o
                                                                                                                                                                                                                                                                       ',
                                                                                                                                                                                                                                                                        f.'x
                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                           'i'n
                                                                                                                                                                                                                                                                              ''.
                                                                                                                                                                                                                                                                                'tq
                                                                                                                                                                                                                                                                                  ''nop  ,,
                                                                                                                                                                                                                                                                                         g 'azEîo,t1!
                                                                                                                                                                                                                                                                                    . ' ; . . .. ..
                                                                                                                                                                                                                                                                                                    ,,'
                                                                                                                                                                                                                                                                                                      rl>so.ns                                                                                                                                                                                           '
                                   . .                                    . .

                                            !               .
                                                                7 '
                                                                                ; ;J.2. ;      . . '. ''        .''    J1'''. .                  '.     '.         ..                                                                                                                                                                                                                                                                                                      '               ''''
         '
             .                       . .. ''
                                          '                      .L'
                                                            fo,tkDe
                                                            .      f'e?hd
                                                                       ':.nn
                                                                          :',
                                                                            ..
                                                                             1.js
                                                                            '.
                                                                          .. '  .2:
                                                                                  jj :
                                                                                     '
                                                                                     j
                                                                                     .yà
                                                                                       j;
                                                                                        èlur
                                                                                        .
                                                                                        l ...
                                                                                            t,
                                                                                             7
                                                                                             .
                                                                                             :
                                                                                             0
                                                                                             .2.
                                                                                               1..
                                                                                               '  ..
                                                                                                 0.p..a.y:.;.,t.'..'
                                                                                                   s
                                                                                                   '               ,.' '
                                                                                                                       .'
                                                                                                                       '   ;:.
                                                                                                                             r , ' , . . .:'
                                                                                                                                           .
                                                                                                                                           J
                                                                                                                                           ...'
                                                                                                                                           '  .:. .''
                                                                                                                                                    .
                                                                                                                                                    .' :'
                                                                                                                                                        .J..-(.'-'.                                                                                                                                                                                                                                                                                                           '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ''':
         .                                             .

                                                        .
                                                                                        ! . ... . ..                               .             .                  .                         . ..                  .l ., .                                  .            .                   .                 . .;. :                                                .                           '             ..                                            .. : ... .
                                     ..                     ....          ...               :.:         .       .! !
                                                                                                                   . ... T'
                                                                                                                          '.!!..t.....                           ....r . ;....,.
                                                                                                                                                                               ;.., ,...;!:..j$
                                                                                                                                                                                              ..:. .:': :....y.                                                                                       .... .: '.,,,. j. :.;$I!:t!('..,..:,;. .e,jl...,.),tt., ..2 . .. .= . ' '
                         . .
                                    :'',
                                       ..
                                        ,
                                         ..!
                                           ...:,.a ...
                                                     4
                                                     j
                                                     q;k .!.,,f.e.a
                                                                  :
                                                                  p21,z,
                                                                  oi   ..
                                                                       p:
                                                                        oç
                                                                         .:
                                                                          ..
                                                                           :
                                                                           '
                                                                           .
                                                                           r'
                                                                            e.ge
                                                                               ''..
                                                                                rv'
                                                                                  e:.
                                                                                    '
                                                                                    ).'6
                                                                                    .  .'n.:.u...
                                                                                                t'
                                                                                                 '
                                                                                                 j
                                                                                                 .
                                                                                                 .'
                                                                                                  t'
                                                                                                   ,
                                                                                                   .,.
                                                                                                   o iw.'
                                                                                                     1  j:
                                                                                                        ,j.''
                                                                                                          '
                                                                                                         oe ..
                                                                                                            m y1..e
                                                                                                                  ,
                                                                                                                  ..t
                                                                                                                    .
                                                                                                                    j
                                                                                                                    (
                                                                                                                    yg
                                                                                                                     ,
                                                                                                                     )
                                                                                                                     .
                                                                                                                     o.,.
                                                                                                                        ;
                                                                                                                        ji
                                                                                                                        u;
                                                                                                                         .
                                                                                                                         j
                                                                                                                         g
                                                                                                                         r
                                                                                                                         j.
                                                                                                                          jj
                                                                                                                          'y
                                                                                                                           :.
                                                                                                                            ;
                                                                                                                            t.!
                                                                                                                              ,.
                                                                                                                               ,.
                                                                                                                                j
                                                                                                                                t
                                                                                                                                j
                                                                                                                                ,
                                                                                                                                .
                                                                                                                                'j
                                                                                                                                 ..g
                                                                                                                                   jj'
                                                                                                                                     l
                                                                                                                                     j
                                                                                                                                     r
                                                                                                                                     j
                                                                                                                                     ;rj
                                                                                                                                       ..
                                                                                                                                        :.;
                                                                                                                                        pm.
                                                                                                                                          :
                                                                                                                                          .
                                                                                                                                          ....
                                                                                                                                             j.
                                                                                                                                              :
                                                                                                                                              j
                                                                                                                                              y
                                                                                                                                              .
                                                                                                                                              4.
                                                                                                                                               j;
                                                                                                                                                ,
                                                                                                                                                j,
                                                                                                                                                :...
                                                                                                                                                 o g
                                                                                                                                                   j
                                                                                                                                                   :
                                                                                                                                                   '
                                                                                                                                                   j.
                                                                                                                                                    (
                                                                                                                                                    :
                                                                                                                                                    .:
                                                                                                                                                     r
                                                                                                                                                     o.:.o''
                                                                                                                                                           e.
                                                                                                                                                            ''o'
                                                                                                                                                               ,.
                                                                                                                                                                j
                                                                                                                                                                l
                                                                                                                                                                j
                                                                                                                                                                f.
                                                                                                                                                                 t
                                                                                                                                                                 :,
                                                                                                                                                                  j
                                                                                                                                                                  ..
                                                                                                                                                                   j
                                                                                                                                                                   ':
                                                                                                                                                                    l
                                                                                                                                                                    j
                                                                                                                                                                    t
                                                                                                                                                                    '
                                                                                                                                                                    j'
                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '        '
                                         . J, L.
                   : ,.... .' :.:......l.,          .:. ....,......zp:,,.,.t . ;. :!. z. .
                                               ..r.,:                                                                                                                                    .'.,..,I,'.... .:........ ,r...I....:                                 ;......,..t.,,... ... . !...,..... .... ...,.:, ..,!. :'.j.
                                                                                                                                                                                                                             .-'.'.:. ,. :.!.i,2s ....,..)...,..                                                                                                                                                                                                                           .       .


               ,
                   ., . p' ,. .
                     !:                        :!.. f
                                                    ...a
                                                       ..t.
                                                          .i'd'f
                                                               s,
                                                                t
                                                                ''p
                                                                  '-
                                                                  . ''.t
                                                                       ''1
                                                                         ';4
                                                                           ..'i'
                                                                               '1'
                                                                                 h,
                                                                                  '.
                                                                                   e
                                                                                   i.s
                                                                                     kO,
                                                                                      ;..
                                                                                        ' .d. q.g -..p
                                                                                        :!E ,. ..''
                                                                                                  ,  r'v
                                                                                                       r
                                                                                                       'b
                                                                                                        .
                                                                                                        ',
                                                                                                         '..'',
                                                                                                              'J;s
                                                                                                                 a
                                                                                                                 'q'''
                                                                                                                     'm
                                                                                                                      :''cl
                                                                                                                          .
                                                                                                                          u
                                                                                                                          !'.d1
                                                                                                                             ..,
                                                                                                                               .'' y
                                                                                                                                   'al
                                                                                                                                     '',
                                                                                                                                       1
                                                                                                                                       N'*e
                                                                                                                                          '.l
                                                                                                                                            'ev
                                                                                                                                              .
                                                                                                                                              'lt
                                                                                                                                               ' .p
                                                                                                                                                  tlln'fb       o.n
                                                                                                                                                                  .ïco,q.'c
                                                                                                                                                  . . ' ;i ;') . . #' 7 '
                                                                                                                                                                           .etnlpg+ e.os'
                                                                                                                                                                          ''1 ' :;.'**P''. '.
                                                                                                                                                                                              .le
                                                                                                                                                                                                .
                                                                                                                                                                                                  ns
                                                                                                                                                                                                  ,:es,                                                                                                                                                    .. .
                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                       .                                                                   .                                               . I
                      . ..                                                               .          : ... .             Er                .i .,
                                                                                                                                   ..' . . . : -;. :!. ,:u S.. . ..... ... .. .. .. ...... .. .'... .. .;t.. ,                                        .
                                                 .     :..:.:
                                                            .'ir,.:i!;.:11(
                                                                          .,
                                                                           ..
                                                                            r.
                                                                             ;
                                                                             .ë.
                                                                               ..ja.,.1'1:!
                                                                                          )..,
                                                                                             ê..'':'.''.'::,...
                                                                                                              ..: .
                                                                                                                  .
                                                                                                                  .'
                                                                                                                   .... ;
                                                                                                                        :::1I
                                                                                                                            .(.
                                                                                                                              ...
                                                                                                                                '';'
                                                                                                                                   .:';
                                                                                                                                      ..(..,sr; .f. ,.: ':
                                                                                                                                                         . s,
                                                                                                                                                            .t.J..!.,1.,.
                                                                                                                                                                        :i ..... :
                                                                                                                                                                                 ..
                                                                                                                                                                                  .i'
                                                                                                                                                                                    .':.....:.':   'J..
                                                                                                                                                                                               ':..E  .).
                                                                                                                                                                                                        v.'.
                                                                                                                                                                                                           ....r'.... ,
                                                                                                                                                                                                                      . .
                                                                                                                                                                                                                        !,.. ..
                                                                                                                                                                                                                              ..;.Ij) ....;:,....;.,.
                                              .,.. .::I , : 1
                                      ..
      '.         '.
                                      '         :..;
                                                   ,
                                                   c4.mmm edt
                                                            ',
                                                             '
                                                             w1          :',orp.:,t
                                                                    c11xr,
                                                               Je,e ;
                                     IEë..,'.. .. ..'':' .;J''''.' ' '''''        .,asw,dlasrconc: , 'D'
                                                                          ''''''' ' ''j4.',e 'L .' .',.'''....1; D4,fen nt.
                                                                                                       efen. tm d'
                                                                                                               ': '.Tr
                                                                                                                          s. ck ound.r
                                                                                                                          ;'., .
                                                                                                                               '. ) '. : ' '''''.:; '':' '                               ;'
                                                                                                                                                         .1 ' r!7!:.1I.:..'.. i. : ..',::'.' ...t,.' ..' . .     .:
                                                                                                                                                                                                                  '. '.;
                                                                                                                                                                                                                       .. S .  '.
                                     !                  (..;. . . . .:. j .k.) .7. t. ''. ....! w    . .n ; .. . .' ' ..    .             '. I ; -''..:.g'':':n't..;.t     .. :
                                                                                                                                                                              '. .l .: '... . 1' .$. n          '' '. ' '';                                                                                                                                                                                                                                                                              .                                 ...
                             . . '.     .. k.: . ;.. .1               .    r     .    .    .    k . I.. '  y I
                                                                                                             .
                                                                                                             i  . .
                                                                                                                  .
                                                                                                                  I  .. aI.    . ..
                                                             :; .. r: .. ,g. . p .: j:. :.: , .. u.I:. ...... . ...: .. ! ; .. .:..
                                             j'. . u. ...:,.'.
                                                             ''f...
                                                                  ;:
                                                                   t.
                                                                    '.'.').i:l;:,.h
                                                                    .             l:;;..7.j.E,
                                                                                             .;
                                                                                              :;.
                                                                                                .:p...t
                                                                                                      ip
                                                                                                       ...... .'....ê3.:-:!.'..:..
                                                                                                                                   1
                                                                                                                                 'i:.
                                                                                                                                         :  ,      .. .   .
                                                                                                                                                          .
                                                                                                                                    '.!:j,'E:,,'t.x.a.,1.:k'.t
                                                                                                                                                              ...   :.,
                                                                                                                                                             '.t.;-.'k-
                                                                                                                                                                          ,,. .
                                                                                                                                                                              : 2...:.',.17...!..
                                                                                                                                                                                        ..         . .'... : .. . . ..'.''''';.:( .
                                                                                                                                                                      ''.''N..k '.!.!;...:.';.....>rh:.c
                                                                                                                                                                                                       '..
                                                                                                                                                                                                         :;1i..
                                                                                                                                                                                                              :...j;..
                                                                                                                                                                                                                     JE.':i
                                                                                                                                                                                                                          :;:.!..'.T:q.:i(..5
                                                                                                                                                                                                                                            ...
                                                                                                                                                                                                                                              :!.:
                                                                                                                                                                                                                                                 .!,...'.:
                                                                                                                                                                                                                                                         !..q:!rr.).i.':
                                                                                                                                                                                                                                                                       ..........
                                                                                                                                                                                                                                                                                '..'.;:
                                                                                                                                                                                                                                                                                                                  ''
                                                                                                                                                                                                                                                                                                   7'z'.I..îF.t....''
                                                                                                                                                                                                                                                                                      ..s. 4...J'i':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..:..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '.
                             .. .
                              ; : ':'
                                     . .. .
                                                   .       ESu.b.1%,
                                                    . :: .IL
                                                                      to.nW :tb' .e.
                                                                              ..
                                                                                        !
                                                                                        *
                                                                                     1.h'
                                                                  .:.u.;. ..h . .(.t:.
                                                                                           x' 1.)'
                                                                                        ... ..1
                                                                                                  e:s.    1 = : 0.f'     a.t
                                                                                                 ' .t..':.. . I...2. '...-.
                                                                                                        .w ...              .l
                                                                                                                           .)
                                                                                                                           .  .v
                                                                                                                             .'.:
                                                                                                                               '
                                                                                                                                 '
                                                                                                                                 ! : : d-u.':.
                                                                                                                                 ''.('.I. ;. '.'.: ..1
                                                                                                                                                   '
                                                                                                                                                      1.geà. eln'2
                                                                                                                                                      .                 '.,
                                                                                                                                                                          r: 5.>.T'mAn
                                                                                                                                                     'I$ ''.'. Z 7:''. '? .: '     ' .
                                                                                                                                                                                       :. o'n<'cb.n.-'...n
                                                                                                                                                                                     . '.. .'. J ;' ' :  . . .m
                                                                                                                                                                                                         '    .', :                                                                                                                                                                                                                                                                                                                       '
          ..
             ,                     .... . :;a:.:a :; .f:..':. ;.... . . .......,.)è.... :...... :.;.... ;
                                                                                                      .   . ;                                                                             ..j .,..-' ...''...,:'......... .:... ..: . ':. ... . ' ...,. : ..L:....                                                         1 '-'.
                      :. .1 .('t.s.....k'              :.....l      u.
                                                                ....t-.u'.k
                                                                          .4;
                                                                          '  .4$>
                                                                                $:.;:...;
                                                                                        ..r1
                                                                                           -7r.;..',
                                                                                                '   't:
                                                                                                      3.y:.)..'' .:''l'...!'':,'r..ç'.q.:'
                                                                                                                                         1( ...
                                                                                                                                              ..(,..j.:
                                                                                                                                                      ..N  ,l..1
                                                                                                                                                               .'
                                                                                                                                                                .t
                                                                                                                                                                 .j.T1.':p:'''''
                                                                                                                                                                              ..''.- !u:.'.Afx ''     !..'x'.''
                                                                                                                                                                                                              e'w'.;''.::L.  .t!I.i:;.'I'e..r.'-j.:.'.'......:.'!k.::.a!i..:.. .(   ..r. :.::;:...''...'.'...'  u.'.
                                                                                                                                                                                                                                                                                                                   :.):;.:.,. .
                                                                                                                                                                                                                                                                                                                              e.,:',..
      .
      ..
       ,.
          . ..
         '' .'.' .
              .
                        .m ..,.. .
                   .. ...   !:..      :. ';
                                          .:
                                           .: . t s
                                                  .
                                                  E  ...2   .
                                                            :    ...:. '... .       .1
                                                                                     .k:
                                                                                       ) k
                                                                                         .:r
                                                                                           :.
                                                                                            l21
                                                                                              t;
                                                                                               k  '. .-  1
                                                                                                         'k2
                                                                                                           0i' ik  .
                                                                                                                   -' . -  ,
                                                                                                                           '
                                                                                                                           I
                                                                                                                           ;,4
                                                                                                                             -
                                                                                                                             Lk
                                                                                                                              2)
                                                                                                                               lEI
                                                                                                                                 k
                                                                                                                                 :.
                                                                                                                                  r
                                                                                                                                  jh
                                                                                                                                   I:1i
                                                                                                                                      1
                                                                                                                                      .
                                                                                                                                      . l1
                                                                                                                                         .
                                                                                                                                         I. @(:
                                                                                                                                              .
                                                                                                                                              % 1
                                                                                                                                                .
                                                                                                                                                .  gr    :
                                                                                                                                                         . '
                                                                                                                                                           :
                                                                                                                                                           .lr
                                                                                                                                                             .'4
                                                                                                                                                               ';
                                                                                                                                                                I
                                                                                                                                                                .:
                                                                                                                                                                 .1 5
                                                                                                                                                                    1
                                                                                                                                                                    7 .
                                                                                                                                                                       .., .4
                                                                                                                                                                       .       k
                                                                                                                                                                               2
                                                                                                                                                                               '
                                                                                                                                                                       , ., . ..
                                                                                                                                                                               . j..
                                                                                                                                                                                 .t
                                                                                                                                                                                  '
                                                                                                                                                                                  '1
                                                                                                                                                                                   ,
                                                                                                                                                                                   !
                                                                                                                                                                                   .;q
                                                                                                                                                                                     l
                                                                                                                                                                                     .!
                                                                                                                                                                                      .
                                                                                                                                                                                      .)t
                                                                                                                                                                                        i
                                                                                                                                                                                        )
                                                                                                                                                                                         1!
                                                                                                                                                                                          .,
                                                                                                                                                                                           ''
                                                                                                                                                                                            k1
                                                                                                                                                                                             r:1
                                                                                                                                                                                               j
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                                .
                                                                                                                                                                                                .
                                                                                                                                                                                                   '. t.
                                                                                                                                                                                                       :
                                                                                                                                                                                                        .
                                                                                                                                                                                                        '-
                                                                                                                                                                                                         *
                                                                                                                                                                                                         ..
                                                                                                                                                                                                            '
                                                                                                                                                                                                            t.
                                                                                                                                                                                                               :
                                                                                                                                                                                                               .
                                                                                                                                                                                                               .
                                                                                                                                                                                                                 :
                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                         . t
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           4
                                                                                                                                                                                                                           '
                                                                                                                                                                                                                           !
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                            i
                                                                                                                                                                                                                            '
                                                                                                                                                                                                                            1
                                                                                                                                                                                                                            e
                                                                                                                                                                                                                             2:
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                               '
                                                                                                                                                                                                                               -.1r
                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                  !i
                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                   .,
                                                                                                                                                                                                                                    1,
                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                     .t
                                                                                                                                                                                                                                      '!
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                       ?-
                                                                                                                                                                                                                                        .'
                                                                                                                                                                                                                                         .r ,
                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                               'lr
                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                 -:
                                                                                                                                                                                                                                                  . t!
                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                     .i
                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                      r -
                                                                                                                                                                                                                                                        !lrlI')1.1
                                                                                                                                                                                                                                                                 . r
                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                   4t
                                                                                                                                                                                                                                                                    .2
                                                                                                                                                                                                                                                                     )
                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                     n
                                                                                                                                                                                                                                                                     .  'd
                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                            .*
                                                                                                                                                                                                                                                                             2.
                                                                                                                                                                                                                                                                               . :.
                                                                                                                                                                                                                                                                                   4
                                                                                                                                                                                                                                                                                   'L
                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                    )à
                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                       L-
                                                                                                                                                                                                                                                                                        'S
                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                          !1k
                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                              b
                                                                                                                                                                                                                                                                                              -1k
                                                                                                                                                                                                                                                                                                h
                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                 4
                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                  1.
                                                                                                                                                                                                                                                                                                   ). -
                                                                                                                                                                                                                                                                                                      6
                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                       .  ' ':
                                                                                                                                                                                                                                                                                                              . 1
                                                                                                                                                                                                                                                                                                                !.
                                                                                                                                                                                                                                                                                                                 ;4
                                                                                                                                                                                                                                                                                                                  .1
                                                                                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                                                                                   .  . .   :,-
                                                                                                                                                                                                                                                                                                                           .1 1
                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                .:
                                                                                                                                                                                                                                                                                                                                .
                                    . .. .
     .F..:.. .. . .'     .
                            !.. ...;....:':
                         .; .         .'..;:?.,,.
                                                ;jtt.       ...t'.:..jjEk#    .j.....?.. ;..EE:....?1. $.
                                                                                                      ...:.:
                                                                                                            ...
                                                                                                              ....
                                                                                                                   ....:.I.''..'.,'     ..;,:,....
                                                                                                                                                   ..,.....,..'   ... ..'               ... '.,.. '..:;..         ... . ..,..T... '.y'1 . ....                       ..
                                                                                                                                                                                                                                                                  ;...,... .:'..'. , '...'      '''
                                                                                                                                                                                                                                                                                 ...,.:..........,..; .'(,'E.%;. '  .'.::'.:: .'''....
     . . . .. . .
                                         : !
                                           .:. .1
                                                ..  :.1
                                                    .
                                                    ' JT1
                                                      ; i,4.
                                                         . Jf..
                                                              n..
                                                                ; f
                                                                  .
                                                                  ;.;
                                                                    . k .,
                                                                         ..p;
                                                                          .
                                                                          u
                                                                            )
                                                                            :.';.....
                                                                                    :I
                                                                                     r
                                                                                      j
                                                                                      if
                                                                                       i..
                                                                                         . .
                                                                                           .<p
                                                                                             t.
                                                                                              !
                                                                                              t.
                                                                                               .
                                                                                               ';.?.!
                                                                                                    .
                                                                                                    ..
                                                                                                     !,
                                                                                                     p:  k s
                                                                                                           (
                                                                                                           .:
                                                                                                            <.
                                                                                                             .
                                                                                                             q.
                                                                                                              r  ,
                                                                                                                 ,....
                                                                                                                     ,2
                                                                                                                      ,,.
                                                                                                                        .  .i.,
                                                                                                                        :...
                                                                                                                           a  .
                                                                                                                              .
                                                                                                                              ..
                                                                                                                               ...
                                                                                                                               . ..,
                                                                                                                                 . ...
                                                                                                                                     .
                                                                                                                                     '
                                                                                                                                     :.....
                                                                                                                                      .
                                                                                                                                      :      ..
                                                                                                                                              '  ..,:).
                                                                                                                                                      .
                                                                                                                                                       .:
                                                                                                                                                       j;.;:
                                                                                                                                                           .r.,.
                                                                                                                                                               ,sr.:.
                                                                                                                                                                     ë., .a.
                                                                                                                                                                       ...
                                                                                                                                                                         :j  .. ,  ..j..
                                                                                                                                                                                  '. .
                                                                                                                                                                                       ......
                                                                                                                                                                                            ..,:..'t.
                                                                                                                                                                                                    . .., ..'..:
                                                                                                                                                                                                      . .. .
                                                                                                                                                                                                                  .:...;....
                                                                                                                                                                                                                 ', '.:.
                                                                                                                                                                                                                           ,.t
                                                                                                                                                                                                                           ,'.
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                 ..,:.
                                                                                                                                                                                                                                   ..:
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                      . .....,
                                                                                                                                                                                                                                       .  ,
                                                                                                                                                                                                                                          .:
                                                                                                                                                                                                                                           ,....
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               .r.
                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                               . :
                                                                                                                                                                                                                                                  ;;rt
                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                    :..y:u
                                                                                                                                                                                                                                                         :,.  ,'.
                                                                                                                                                                                                                                                           ...t  .
                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                  :,...:.
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                         .,..:,.
                                                                                                                                                                                                                                                                          .  :  k
                                                                                                                                                                                                                                                                                .           ,,
                                                                                                                                                                                                                                                                                             ,      . .;,:.;...,;. .j..,...(.
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                       ,                           ,. ,
                          .'..'(J'-.','
                                                                                                                                                                                                                                                                                                                                  !''i,'
                                                                                                                                                                                                                                                                                                                                       ,.
         .('';
             ' .', ,:'....n      .
                                      .. .                                                                                                                                                                                                                      ''
     .       .    :.. ...,. ....,,,.n
        ., .. , ... .                        '
                                             n.d.     l4'anni ...
                                                       .                                 )o'. '
                                                                                              f,  à:
                                                                                                   . ,2       ,:.  %,,  m.; e.14t...  :: ':.'':2
                                                                                                                                              . 7'. :(. ,':,.  :,,.....,.::..
                                                                                                                                                                       : .           .1 '   .:   .. ,. . .. .., . .. . j
                                                                                                                                                                                              .,.:                      : '.   .
                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                  .,
                                                                                                                                                                                                                                   '.
                                                                                                                                                                                                                                    :.u'
                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       t(
                                                                                                                                                                                                                                       '..  ....
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                  ., q.i, ,,y
                                                                                                                                                                                                                                                 j'
                                                                                                                                                                                                                                                 . '.
                                                                                                                                                                                                                                          ,.. ., ..y
                                                                                                                                                                                                                                                    .j'
                                                                                                                                                                                                                                                      ;.    .     ).
                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                  ',
                                                                                                                                                                                                                                                                   '..'
                                                                                                                                                                                                                                                                      ,..:'
                                                                                                                                                                                                                                                                          :1 .,
                                                                                                                                                                                                                                                                              .:
                                                                                                                                                                                                                                                                              '.t ,j.
                                                                                                                                                                                                                                                                                    :.....
                                                                                                                                                                                                                                                                                         ;'' .'
                                                                                                                                                                                                                                                                                              .,
                                                                                                                                                                                                                                                                                               ..:..  :'..
                                                                                                                                                                                                                                                                                                      ,    ,..,.'.'
                                                                                                                                                                                                                                                                                                               '   .r..     ,'' ,
                                                                                                                                                                                                                                                                                                                                .:     ...r':'
                                                                                                                                                                                                                                                                                                                                             :'
                                                                                                                                                                                                                                                                                                                                              .:
                                                                                                                                                                                                                                                                                                                                               .
            :..;.        .. .   ....,....,M . ,.                          .,....   1t:-:....
                                                                                                      ... ....j.,        , à... .
                                                                                                                                             )..::-..1 .j1
                                                                                                                                                         .;..,;  ..
    ;.
        .I
          ;.       .j:.
                  :.  :; ...... .l 1 ,.                 :'  .u.zI...
                                                          .....          .ç$ .... .; @,
                                                                                      .:
                                                                                       ...,: .@
                                                                                              ., 1....
                                                                                                     s
                                                                                                      1
                                                                                                         .. .: ..::
                                                                                                                       s.
                                                                                                                      .. .: 3..
                                                                                                                              <...
                                                                                                                                 h':..    ....       .i .     .
                                                                                                                                                              :. j
                                                                                                                                                                 :.t r:$...
                                                                                                                                                                          :,
                                                                                                                                                                             .
                                                                                                                                                                             ;
                                                                                                                                                                             ..
                                                                                                                                                                             .J
                                                                                                                                                                              .'s
                                                                                                                                                                                ...
                                                                                                                                                                                     . .':'..';,...... '..).
                                                                                                                                                                                     !.
                                                                                                                                                                                      :.
                                                                                                                                                                                       1-...
                                                                                                                                                                                           .. '.               :..t:   :''  '.:,  .:.. .!
                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                           u
                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                             r'.. . . .. ...
                                                                                                                                                                                                                                                5!JJs. .. :
                                                                                                                                                                                                                                                          :.   ... ;;.    I..
                                                                                                                                                                                                                                                                       ..lJ.' t....
                                                                                                                                                                                                                                                                                     ..:..'
                                                                                                                                                                                                                                                                                     .     ...v...
                                                                                                                                                                                                                                                                                     ' .t t.
                                                                                                                                                                                                                                                                                    '.                .I:          .
                                                                                                                                                                                                                                                                                                                   ,...;.:.- ..
                                                                                                                                                                                                                                                                                                                              !..
                                                                                                                                                                                                                                                                                                                                   .''
                                                                                                                                                                                                                                                                                                                                  ..<    J.
                                                                                                                                                                                                                                                                                                                                          :.
                                                                                                                                                                                                                                                                                                                                             .: : :.
                                                                                                                                                                                                                                                                                                                                               .)
                                                                                                                                                                                                                                                                                                                                                .,.
                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                  )....   '.
                                                                                                                                                                                                                                                                                                                                                           ;    .
                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                  .; .    .
                                                                                                                                                                                                                                                                                                                                                                          J'.
                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                               t...'.
                                                                                                                                                                                                                                                                                                                                                                               .......     .:  ....2..-..:  .-
                                                                                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                                                                                              :.
                                                                                                                                                                                                                                                                                                                                                                                                                g: .pëM.. .
                                                                                                                                                                                                                                                                                                                                                                                                                  ;; .:. ....-.l      ,.:'!  ;u.(''.... ,u;'
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .. ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .:..'.       ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..,.'..,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ...:...    .,'' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ë r.
     :...    :   . :  s         .    .    .      .        :            :     i k.;. q   .   , .   . ..
                                                                                                     .  . .$  .'.
                                                                                                                . .
                                                                                                                  : ..
                                                                                                                     .   :
                                                                                                                         : a .    )
                                                                                                                                  .T   .
                                                                                                                                       . :.' :
                                                                                                                                             ' ...
                                                                                                                                                 :
                                                                                                                                                 1  .
                                                                                                                                                    .. .
                                                                                                                                                       .:
                                                                                                                                                        2c
                                                                                                                                                         , ;
                                                                                                                                                           '  '.
                                                                                                                                                               . : J,     ....'
                                                                                                                                                                              .
                                                                                                                                                                              y    ..(
                                                                                                                                                                                     . .       .
                                                                                                                                                                                               .      ).' ii .
                                                                                                                                                                                                             ..
                                                                                                                                                                                                              ..    Iqi :
                                                                                                                                                                                                                        .(7 ...: ..    :  :
                                                                                                                                                                                                                                          , f
                                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                                              ,.   .   1
                                                                                                                                                                                                                                                       .  ,
                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                           .: .. '..
                                                                                                                                                                                                                                                                   .  . .  . .. . .  .. ;
                                                                                                                                                                                                                                                                                        .g  1.
                                                                                                                                                                                                                                                                                             . .
                                                                                                                                                                                                                                                                                               ;  ,.2
                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                    ..i. ,
                                                                                                                                                                                                                                                                                                         : .7. ..   g.  .. :..... ..     r y.y
                                                                                                                                                                                                                                                                                                                                             .. 7
                                                                                                                                                                                                                                                                                                                                                ...
                                                                                                                                                                                                                                                                                                                                                  .:. ' .
                                                                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                                                                        ' ..
                                                                                                                                                                                                                                                                                                                                                           '   .!
                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                 .. k
                                                                                                                                                                                                                                                                                                                                                                    .. .
                                                                                                                                                                                                                                                                                                                                                                       r   ..
                                                                                                                                                                                                                                                                                                                                                                            :..
                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                              c :..
                                                                                                                                                                                                                                                                                                                                                                                  :.,
                                                                                                                                                                                                                                                                                                                                                                                    .       '.
                                                                                                                                                                                                                                                                                                                                                                                             J :
                                                                                                                                                                                                                                                                                                                                                                                               '.
                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                '..
                                                                                                                                                                                                                                                                                                                                                                                                  $
                                                                                                                                                                                                                                                                                                                                                                                                  J .
                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                    - :
                                                                                                                                                                                                                                                                                                                                                                                                      -;
                                                                                                                                                                                                                                                                                                                                                                                                       -  .
                                                                                                                                                                                                                                                                                                                                                                                                          '.
                                                                                                                                                                                                                                                                                                                                                                                                           'u
                                                                                                                                                                                                                                                                                                                                                                                                            '! .:- .'.  .
                                                                                                                                                                                                                                                                                                                                                                                                                        . .       .
                                                                                                                                                                                                                                                                                                                                                                                                                                  . .
                                                                                                                                                                                                                                                                                                                                                                                                                                    ):u
                                                                                                                                                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                                                                                                                                       , .
                                                                                                                                                                                                                                                                                                                                                                                                                                         ï.a
                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                           .. .. ,   ' ::.:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ' . .     ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,u   ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .          : .  .       t .'
    . .... ..a:.. J
       . '
          . è
                                        .. :...b
                               . . '. ,. ' ,           . ,
                                                          :.. !.
                                                               .
                                                                    :T .2..!;
                                                                  .. ...    . .  :  p    , ..4.ëj.f$ .t..                                                               ..... -..:'                             r.thp  z,  t   .  .  ,.,e    y,..,, E              .I :j.
                                                                                                                                                                                                                                                                        r .e,    !.om.        z
                                                                                                                                                                                                                                                                                              .  n  .. .r..,
                                                                                                                                                                                                                                                                                                      en          d     .,
                                                                                                                                                                                                                                                                                                                         4   j,   .
                                                                                                                                                                                                                                                                                                                                  s
                                                                                                                                                                                                                                                                                                                                  '  pn      .  ..
                                                                                                                                                                                                                                                                                                                                                 f  e... :  ,,m ,.' '             ,         ?   ,     '        . e
                                                                                                                                                                                                                                                                                                                                                                                                                 r   ..'  C   .
                                                                                                                                                                                                                                                                                                                                                                                                                              '.
                                                                                                                                                                                                                                                                                                                                                                                                                               O. .           .r  :e ii.d .uc.       e .. b    y .:.'      .. .....     ..
              . ,
                                                ,
                                                                                    y'.1,,. 'k:...:,                            .e      .,,t        ' ceg''                      a' .ee                                                                                                                                                                                                                                                      ,
                                                           . .:  . , ..                        L , ..I.. .:. . ... . ;                                                                   ; . j .'                     '             . . . ...; . .' .                                     r. 1 .. ' '''''''''' '' ' :: '                                                                  :'i:. l-4.'                                 '                .' .'                                ' ' '
                                                                       ,'.  l.
                                                                             h..':: ',  ;.
                                                                                         y...          ':.3j;)j.   .'.  .
                                                                                                                        ..j..(;.  . ;) .. .;,,:
                                                                                                                                              1.,ç               '. .;.  .,.,.,
                                                                                                                                                                              .%:    J.. #.:J              '
                                                                                                                                                                                                           J.::  .q.. ,.-.;.('gE:;
                                                                                                                                                                                                                                 i:  j
                                                                                                                                                                                                                                     (.'( ;
                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                           .'h:!:. I.t.ri.::...tk'J) '1'.'t  :...:'.g. .',;':'..  ...
                                                                                                                                                                                                                                                                                                    ). ..'....1.     J
                                                                                                                                                                                                                                                                                                                     k1;..r
                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                           :,)       :.
                                                                                                                                                                                                                                                                                                                                      .<r:  ..,..
                                                                                                                                                                                                                                                                                                                                                .   ..:
                                                                                                                                                                                                                                                                                                                                                      ,.!:.
                                                                                                                                                                                                                                                                                                                                                          '!
                                                                                                                                                                                                                                                                                                                                                           ;w
                                                                                                                                                                                                                                                                                                                                                            .,      :.
                                                                                                                                                                                                                                                                                                                                                                     g
                                                                                                                                                                                                                                                                                                                                                                     rj:
                                                                                                                                                                                                                                                                                                                                                                       ?j
                                                                                                                                                                                                                                                                                                                                                                        ..y...
                                                                                                                                                                                                                                                                                                                                                                             @. .  ...:   ,ju  .y,,
                                                                                                                                                                                                                                                                                                                                                                                                  j..%;.   ,,.ë... :.
                                                                                                                                                                                                                                                                                                                                                                                                                    :.:..  ..,..:):,
                                                                                                                                                                                                                                                                                                                                                                                                                                   ,;.
                                                                                                                                                                                                                                                                                                                                                                                                                                     ,.. ,.. .
                                                                                                                                                                                                                                                                                                                                                                                                                                             .:
                                                                                                                                                                                                                                                                                                                                                                                                                                              ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                               ....      ,.,.    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .:,..,,j;j ,..:;, u.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .:.j.,. :.. ,.,.u..   ,... ;.:
                   .'
                     .:. . ..:      1...-,.. ........ .l.
                                    .                        .'..:y  ':               .i            I...          :: :h                         ?.
                                                                                                                                                 ....     ''I Csj               ...::                 7:i:
                                                                                                                                                                                                         i.                       u.                                                                                         ;;.:  1,,   :.
                                                                                                                                                                                                                                                                                                                                          1.    ,..               i:                         .c                                                              :....
         w                                                   .
                . j
                     .
                             . .        .t     i
                                               ...
                                                 j   ..  x : ..; .      , ,
                                                                          .       :  .
                                                                                     r   ..:. .
                                                                                              .ùx . .:. .i..    '.   k .         I
                                                                                                                                 '
                                                                                                                                 I,i.
                                                                                                                                  '  du  ;,  .  .   : .  .y
                                                                                                                                                         !    .            . .  t
                                                                                                                                                                                ..
                                                                                                                                                                                 .   : .
                                                                                                                                                                                       4.     .  ;)   .   c1  ,
                                                                                                                                                                                                              .:'
                                                                                                                                                                                                                1'
                                                                                                                                                                                                                 . '
                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                   ,r.'
                                                                                                                                                                                                                    . :
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      ' .
                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                        ' .1 ' .:.
                                                                                                                                                                                                                                 ';
                                                                                                                                                                                                                                  ),    . .
                                                                                                                                                                                                                                          .          : . ..
                                                                                                                                                                                                                                                          . .  .   ., q f,::         :  .
                                                                                                                                                                                                                                                                                        . .
                                                                                                                                                                                                                                                                                          .u   .'
                                                                                                                                                                                                                                                                                                . .  .             !:
                                                                                                                                                                                                                                                                                                                    .  .
                                                                                                                                                                                                                                                                                                                       ;     .f .. :            .  ;      .
                                                                                                                                                                                                                                                                                                                                                          .     r,   :        .
                                                                                                                                                                                                                                                                                                                                                                              . .
                                                                                                                                                                                                                                                                                                                                                                                . e    . .          )
                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                    k .     tb. , t  .. ...            .,     .      ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                 ..
    . ' '. ''>'
     ,.. . ... '           '.' .
                                 ''
                              .., . -'.'. :   ' E.   .'' .
                                                      L z       .. ,0.
                                                                   E T..4   g'-. e          J..l  :T.
                                                                                                  '      )....e     ...:
                                                                                                                       ';:.1'
                                                                                                                         .       I.'.'     *.,.a.     ,..o .m
                                                                                                                                                          .;   kt    ,  ê
                                                                                                                                                                       'j
                                                                                                                                                                        -ktk    A.'î       'd.z          'bn
                                                                                                                                                                                                                     e?    ;1  e  v  '. e
                                                                                                                                                                                                              '...)j'.'' L'' k ej''; 7 'k
                                                                                                                                                                                                                                          J!     l A
                                                                                                                                                                                                                                                   ;     :
                                                                                                                                                                                                                                                         .      '. '  .
                                                                                                                                                                                                                                                                      , 4    4
                                                                                                                                                                                                                                                                             :   .h  .
                                                                                                                                                                                                                                                                                     ,1 v,  ,
                                                                                                                                                                                                                                                                                            .l>        .'D         .
                                                                                                                                                                                                                                                                                                                   e  .f
                                                                                                                                                                                                                                                                                                                       .  +     .     .         .     .!  s     :
                                                                                                                                                                                                                                                                                                                                                                'ö
                                                                                                                                                                                                                                                                                            ''r ' ' ' .' ..' ,.h .. ..';' ''.'' .**: ;:.'' *I' : ' . '.1 '':'''- '
                                                                                                                                                                                                                                                                                                                                                                   ,   .  '   ehn               .
                                                                                                                                                                                                                                                                                                                                                                                                e   x  t '.
                                                                                                                                                                                                                                                                                                                                                                                                          p   .,p .  r  .:  l  l A    pt       4
                                                                                                                                                                                                                                                                                                                                                                                                                                               .  o       ge      c  . t,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .  . a   .        '     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ;. .; , ...'; '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .. .
       :
       .     u   ..  ,j .    .
                             :      '  : . .  .  .
                                                 .   ..
                                                      .  .::...  j   ., E, .!. ..  .  .; . .  -
                                                                                              .)
                                                                                               : !
                                                                                                 (  .;  .ë
                                                                                                         .   ,  .
                                                                                                                . .t
                                                                                                                   . .
                                                                                                                     'j,   .' r
                                                                                                                              :
                                                                                                                              . ril. .:. . . :
                                                                                                                                             b$  .:      . . ; '.  .     .'..        : !
                                                                                                                                                                                       .    '  : 1  ,
                                                                                                                                                                                                    . . . . .   L .....
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      :   .  :         ..   :. . : . :     .:' . '.    .   .     ;  ..
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                     . 1
                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                       .'
                                                                                                                                                                                                                                                                                        . '. ).k :.' .    '  .  .
                                                                                                                                                                                                                                                                                                                ..     .
                                                                                                                                                                                                                                                                                                                       u   '
                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                           '  v
                                                                                                                                                                                                                                                                                                                              ..t  '
                                                                                                                                                                                                                                                                                                                                   .   !'       .
                                                                                                                                                                                                                                                                                                                                                ' '     ;..  -
                                                                                                                                                                                                                                                                                                                                                             '. . - '' ;' :k   $ .     '  '       ' .
                                                                                                                                                                                                                                                                                                                                                                                                    '     .
                                                                                                                                                                                                                                                                                                                                                                                                          .   '   ' . .   .   .!  k.    :;  .. .   Eu 7 . .'   .r     . .';
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          . .    .          .  . '     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '. '..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .    '  .-',1.''.        ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :
       r.'' :. .s,..;..(.:..             .(  . ,,..
                                             .             :...:
                                                         2..       ...'
                                                                      ,. :1.1; '.:':'t!a,      ..
                                                                                                  ï(lt5':.;....
                                                                                                 .E.   :.      ..
                                                                                                                $
                                                                                                                     ;. .s...'. '
                                                                                                                     . r..       t      ;.. ..      ;
                                                                                                                                                      :' .)'..r'.1'.l. ...j'..''; :'''k''..)
                                                                                                                                                           :             .;.    ..,     .;;l     .       ;...1    .     ...     ..
                                                                                                                                                                                                                                      1'6.
                                                                                                                                                                                                                                      ...:. 'z
                                                                                                                                                                                                                                             ,.
                                                                                                                                                                                                                                               .'u.'.'
                                                                                                                                                                                                                                                     .:;.
                                                                                                                                                                                                                                                           .'' .$..... .
                                                                                                                                                                                                                                                           ! .     ..:.
                                                                                                                                                                                                                                                                                     1. ';...; :jj:';...':' .:.N'... .'''.n;::.'q.: '..;r... '
                                                                                                                                                                                                                                                                                       ;:.,. y.;j.&.'           .        ,.ç.     ., 2u..            )..  :,.  .,.   ,.                      ...          x.   : ;.  .
                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                     , .J..,!  !.:..
                                                                                                                                                                                                                                                                                                                                                                                                                                       :i'':'.';I''xf''..' ..x'''. .
                                                                                                                                                                                                                                                                                                                                                                                                                                    .'..,   ..,..   ;:  :,    ;,. ...            .. ,:              ...  .       ..!. '
              ...     ;.  ,,.ç
                             r  ..  .  .     ,
                                             .   s'-  '::  .   ! .      .. )..  s , .,  .k,;      !;h:... .. .  .. p ,( ;t
                                                                                                                         , (  ,
                                                                                                                              . ;.   :.r   .   ..:  . .
                                                                                                                                                      : .:., .  . :  : j
                                                                                                                                                                       );     ,
                                                                                                                                                                              5
                                                                                                                                                                              :,': . . !       . .  I 41,K       ..  ';
                                                                                                                                                                                                                      . k
                                                                                                                                                                                                                        :'..
                                                                                                                                                                                                                           $t. . ;7
                                                                                                                                                                                                                                  ..,,       :.  ! 2
                                                                                                                                                                                                                                                   .ï     !. .:.;,,     ;    .
                                                                                                                                                                                                                                                                             .  . ,   ..                     r .,d,!,.
                                                                                                                                                                                                                                                                                                                     :>'
                                                                                                                                                                                                                                                                                                                       k     :,  ;.,:      . .: .
                                                                                                                                                                                                                                                                                                                                                t ; :   .:       .
                                                                                                                                                                                                                                                                                                                                                                 ., :   ,,.,  r
                                                                                                                                                                                                                                                                                                                                                                              .;k Iè   : .    .,
                                                                                                                                                                                                                                                                                                                                                                                               .b. .; ..!   ,(:.  . :
                                                                                                                                                                                                                                                                                                                                                                                                                    ,..       :    .       1     ;..
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .  .    y .   ,  . k:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ...  .             .  .      . .     .
                                                ., ..:.  ):.
                                                           j
                                                           5;j(
                                                              -
                                                              .
                                                              ;jEi
                                                                 - ï
                                                                   ..
                                                                    ;-
                                                                     :
                                                                     '.1; .yr
                                                                            .t
                                                                             ..
                                                                              '(
                                                                               .1
                                                                                .@c
                                                                                  ,
                                                                                  $(  A)    .:.
                                                                                              ,
                                                                                              ,'
                                                                                               ..,
                                                                                                 :.$
                                                                                                   ,:
                                                                                                    4
                                                                                                    ..
                                                                                                     !,
                                                                                                      1:L
                                                                                                        :,f
                                                                                                          6
                                                                                                          .ï
                                                                                                           .;
                                                                                                            .k'!.;., .
                                                                                                                     Jt:
                                                                                                                       $.   y
                                                                                                                            :;:
                                                                                                                              '
                                                                                                                              . ,1
                                                                                                                                 r.
                                                                                                                                  ë!
                                                                                                                                   .'
                                                                                                                                    ë
                                                                                                                                    .jk
                                                                                                                                      )
                                                                                                                                      .:t:.  ,)-
                                                                                                                                             ;      ,:yj-,
                                                                                                                                                         :,   .1  ,2
                                                                                                                                                                   .
                                                                                                                                                                   '-
                                                                                                                                                                    :
                                                                                                                                                                    .;
                                                                                                                                                                     jm-
                                                                                                                                                                       l.:
                                                                                                                                                                         -:..
                                                                                                                                                                            '.g
                                                                                                                                                                              '  .
                                                                                                                                                                                 .-
                                                                                                                                                                                  rk
                                                                                                                                                                                   .
                                                                                                                                                                                   .,
                                                                                                                                                                                    .j
                                                                                                                                                                                     .1
                                                                                                                                                                                      ':
                                                                                                                                                                                       '
                                                                                                                                                                                       .
                                                                                                                                                                                       .:E
                                                                                                                                                                                         :'
                                                                                                                                                                                          ;k
                                                                                                                                                                                           ;m
                                                                                                                                                                                            ;,   .'    -
                                                                                                                                                                                                       :g   ,;.:1
                                                                                                                                                                                                                ..
                                                                                                                                                                                                                 d2
                                                                                                                                                                                                                  .,
                                                                                                                                                                                                                   l
                                                                                                                                                                                                                   2
                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                    1
                                                                                                                                                                                                                    E'
                                                                                                                                                                                                                     q
                                                                                                                                                                                                                     ëo
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      ;,...
                                                                                                                                                                                                                          ,,.j
                                                                                                                                                                                                                             .1
                                                                                                                                                                                                                              .2
                                                                                                                                                                                                                               .!
                                                                                                                                                                                                                                ,;
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 .!
                                                                                                                                                                                                                                  ë
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  ;;
                                                                                                                                                                                                                                   .kj
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     Y-
                                                                                                                                                                                                                                      ;J ?;$
                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                           !;,
                                                                                                                                                                                                                                             I:..
                                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                                '   .-,
                                                                                                                                                                                                                                                      ...,
                                                                                                                                                                                                                                                         .,..y.',.:'.
                                                                                                                                                                                                                                                                    .. p
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                       'lk
                                                                                                                                                                                                                                                                         ,1I
                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                           y(
                                                                                                                                                                                                                                                                            k
                                                                                                                                                                                                                                                                            .j
                                                                                                                                                                                                                                                                             g:
                                                                                                                                                                                                                                                                              .:1rj
                                                                                                                                                                                                                                                                                  :;
                                                                                                                                                                                                                                                                                   ;:
                                                                                                                                                                                                                                                                                    ,)
                                                                                                                                                                                                                                                                                     p
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                     ;,
                                                                                                                                                                                                                                                                                      :t
                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                       .I
                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                        .,:
                                                                                                                                                                                                                                                                                          q
                                                                                                                                                                                                                                                                                          .:
                                                                                                                                                                                                                                                                                           f-
                                                                                                                                                                                                                                                                                            .-.,, ..
                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                   .(
                                                                                                                                                                                                                                                                                                    jl
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                     .r
                                                                                                                                                                                                                                                                                                      .,
                                                                                                                                                                                                                                                                                                       :jI
                                                                                                                                                                                                                                                                                                         .:
                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                          q
                                                                                                                                                                                                                                                                                                          .1
                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                           :.
                                                                                                                                                                                                                                                                                                            k
                                                                                                                                                                                                                                                                                                            .-
                                                                                                                                                                                                                                                                                                             , l
                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                                                 'të1
                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                    >-
                                                                                                                                                                                                                                                                                                                     I.
                                                                                                                                                                                                                                                                                                                      ,.t..'
                                                                                                                                                                                                                                                                                                                           ....
                                                                                                                                                                                                                                                                                                                              ''r  l!
                                                                                                                                                                                                                                                                                                                                    :1
                                                                                                                                                                                                                                                                                                                                     I5
                                                                                                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                                                                                                      T:'g;
                                                                                                                                                                                                                                                                                                                                          'j
                                                                                                                                                                                                                                                                                                                                           .I
                                                                                                                                                                                                                                                                                                                                            .!
                                                                                                                                                                                                                                                                                                                                             'I
                                                                                                                                                                                                                                                                                                                                              f,
                                                                                                                                                                                                                                                                                                                                               !.
                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                '.
                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                 j)
                                                                                                                                                                                                                                                                                                                                                  :l
                                                                                                                                                                                                                                                                                                                                                   -!
                                                                                                                                                                                                                                                                                                                                                    .'j
                                                                                                                                                                                                                                                                                                                                                      .I2
                                                                                                                                                                                                                                                                                                                                                        .j
                                                                                                                                                                                                                                                                                                                                                         T,
                                                                                                                                                                                                                                                                                                                                                          y!
                                                                                                                                                                                                                                                                                                                                                           .I:
                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                             ,;
                                                                                                                                                                                                                                                                                                                                                              .p;r
                                                                                                                                                                                                                                                                                                                                                                 .-
                                                                                                                                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                  .p
                                                                                                                                                                                                                                                                                                                                                                   1'... .-
                                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                                           .'..
                                                                                                                                                                                                                                                                                                                                                                              :.1
                                                                                                                                                                                                                                                                                                                                                                                .:
                                                                                                                                                                                                                                                                                                                                                                                 '.
                                                                                                                                                                                                                                                                                                                                                                                  2
                                                                                                                                                                                                                                                                                                                                                                                  !1
                                                                                                                                                                                                                                                                                                                                                                                   -!  , :
                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                         .-
                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                          1;
                                                                                                                                                                                                                                                                                                                                                                                           :,..
                                                                                                                                                                                                                                                                                                                                                                                              .: y
                                                                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                                                                  ',
                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                    .. ,
                                                                                                                                                                                                                                                                                                                                                                                                       .)
                                                                                                                                                                                                                                                                                                                                                                                                        ..I
                                                                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                                                                           j.,
                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                              ;-
                                                                                                                                                                                                                                                                                                                                                                                                               I.:
                                                                                                                                                                                                                                                                                                                                                                                                                 .jI.
                                                                                                                                                                                                                                                                                                                                                                                                                    d
                                                                                                                                                                                                                                                                                                                                                                                                                    .!.. .,
                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                           .r
                                                                                                                                                                                                                                                                                                                                                                                                                            $:
                                                                                                                                                                                                                                                                                                                                                                                                                             !;
                                                                                                                                                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                                                                                                                                                              'L
                                                                                                                                                                                                                                                                                                                                                                                                                               j.
                                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                'Ij:.-.,.  ..'-....%
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .'. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                                                                                                                                                        .k
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                          .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..3
                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                             'i
                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                              .''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .2:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       %,:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          jl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1r'1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              'd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .'.  ..',
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :..'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,):'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .. ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .'' g..'!L:' :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       l.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !:2;
    .:  .
       .... J-
                                          :
            , . ..     ..'   -
                             '.
                              :-
                               j
                               '.1:
                                  '' 1..
         .                               .:  .   . .
                                         , ..f.:
                                                   ' . ..'. ;    ':                                                              .                                       ,.    .'                                                               ...,
       : ..
          '.
               , .. ,. .!
                                        ..
                                      . ''
                                                    ;:.
                                                      k .1.                                          . .                           !                               :.         .. .     .               .                  ;                                                 .       ,                     .,     .               'I.       ' , ;
                                                                                                                                                                                                                                                                                                                                               .   .  '       .   '     ..                                          '                 .                             .   j.    -     gj  .:.    t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               , .r.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x     .    l.   .;        ..'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
          :     ';. .
                t         ' ''u , .
                          .  2  .   .        .
                                             .. ....
                                                       :   .J  ..
                                                               .   ;!
                                                                    ; . ...j.              .... ) . ..                .. i      ..;.' .:1    .:'
                                                                                                                                               . !b' .7.;       .  .
                                                                                                                                                                   :.t    I;14, '  ..:.       ;,...::.:               !.7
                                                                                                                                                                                                                        k  . .   .  ..   .  .'.v.L.  .           .  .....  ' .
                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                             .;.
                                                                                                                                                                                                                                                                               .:..  '.j.
                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                     '    '..;
                                                                                                                                                                                                                                                                                           . 11 !:':. ..'.$'               ' .
                                                                                                                                                                                                                                                                                                                             '.
                                                                                                                                                                                                                                                                                                                              .  .'.  .    .; 4'     ..:r.  .. .Iy.!          7    l;    ... % .... I.     1   . .j...       . p.j.
                                                                                                                                                                                                                                                                                                                                                                                                                               .     '.!' .
                                                                                                                                                                                                                                                                                                                                                                                                                                          rt. .     ..'..               ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ':. ...      .. .:....'            . ...)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '.!.
     ;
     .
    . '2 . :     :.
              . ;..
            ::.::''.:. :'     .      . .. ..;
                                            .s     .  !  .
                                                         t !
                                                           ' :  . .1 .t !, :        ..  7I ' .i
                                                                                              . y.     k   4I
                                                                                                            y  -              . ,r
                                                                                                                                 ë t'...   .  .. .
                                                                                                                                                 ,. , :t, ,   . (, .   u j  ; -
                                                                                                                                                                              . .n .  ,.
                                                                                                                                                                                       j; .'à :  ,  ,
                                                                                                                                                                                                    .  r ,y :  ,
                                                                                                                                                                                                               . ..j?
                                                                                                                                                                                                                    .r.at  ..1.f iix. ;
                                                                                                                                                                                                                                      . .. ..   2
                                                                                                                                                                                                                                                .  j  ;  ,  .;  .. ,
                                                                                                                                                                                                                                                                   ;. 7
                                                                                                                                                                                                                                                                      ..t  ..,. . I  !
                                                                                                                                                                                                                                                                                     . ;e
                                                                                                                                                                                                                                                                                        . j:  t   .  M : .. .
                                                                                                                                                                                                                                                                                                            '  - .:ï'   '.:     7 ''    '   ' û  : ' '  '  '    .tï'': !' .   .;
                                                                                                                                                                                                                                                                                                                                                                               ''
                                                                                                                                                                                                                                                                                                                                                                                r,4
                                                                                                                                                                                                                                                                                                                                                                                  ' ,  .
                                                                                                                                                                                                                                                                                                                                                                                       v   '     ..
                                                                                                                                                                                                                                                                                                                                                                                                  ' ,  ') )  .'
                                                                                                                                                                                                                                                                                                                                                                                                              .' .   .
                                                                                                                                                                                                                                                                                                                                                                                                                     ,..  .
                                                                                                                                                                                                                                                                                                                                                                                                                          ,e   ,
                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                               , ,v .I
                                                                                                                                                                                                                                                                                                                                                                                                                                     'E.    . ' .$
                                                                                                                                                                                                                                                                                                                                                                                                                                                 '..  r w '    . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ...: :ye
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ' j '  :    ..  t      ,     ' .   :.   . ,  . ... :.:
                                       ..'.'''....
                                                 J:'.  '..' L*'. .J.ljt.. (L:q...   'v.' 'k,:1  ..'j.
                                                                                                    ;r
                                                                                                    . (:'r'   .')'.''.  ..t  E.
                                                                                                                              ;.            M!q;'.'':!-'..l..'                                                   .: ..u.:tkj..       ..t'...:   '..      .;':,......:..   .....  ..o.  .k'.:    h,:. ,:.
                                                                                                                                                                                                                                                                                                       ?.:.):p. .'1.!.f.
                                                                                                                                                                                                                                                                                                                       2.,''.*.
                                                                                                                                                                                                                                                                                                                              J
                                                                                                                                                                                                                                                                                                                              ::'.'  '2:''
                                                                                                                                                                                                                                                                                                                                         .)'.
                                                                                                                                                                                                                                                                                                                                            ''-. Iu,''.''. (iy.  j'..'1.  $.4:''..            h'!                 '':'
                                                                                                                                                                                                                                                                                                                                                                                                                     .'     t.. :      1-r: - ë....   :.':.:.s...a:..':.!J...,.                     .. ..
                                                                                                              . ,.. . ,    .
                                                                                                                           ,.
                                   ;''
                                     -.                        '#   ,                    #                                   ..  .1.''    ;                                    .
                                                                                                                                                                               '..- .!.t.:....;                                          .- 4     .- .                           .
        .1
          '''' .. .
            .
               ;....:    .:
                          '.'
                        .. ..:
                          .:
                               '.' .   . -
                                  ---.,.. , . ;
                                                 . ç   '
                                                  - ...> -'-
                                                         : .   -
                                                               .I
                                                                .r
                                                                 .7
                                                                 ' I
                                                                   .r'
                                                                     .
                                                                     . qli l
                                                                           .
                                                                      . . ,,
                                                                            p.L
                                                                             1  S
                                                                                ?:!
                                                                                  .7
                                                                                   y',
                                                                                    , -1j
                                                                                       .
                                                                                       , IEt
                                                                                           jk
                                                                                            .
                                                                                            -,$
                                                                                              ;
                                                                                              -2r..,2
                                                                                                  ç     .
                                                                                                            .- .-'
                                                                                                                 .k'1
                                                                                                                    ,
                                                                                                                    .,:
                                                                                                                      ..
                                                                                                                        -1.r
                                                                                                                        -
                                                                                                                       ,..
                                                                                                                           -1.$
                                                                                                                           -
                                                                                                                           :..1
                                                                                                                              :.:.1
                                                                                                                                 ...4
                                                                                                                                    .......::.,'
                                                                                                                                     k;,...
                                                                                                                                           '1:21.L
                                                                                                                                                -3
                                                                                                                                                 .
                                                                                                                                                 .6
                                                                                                                                                  .ï  '
                                                                                                                                                    -.-
                                                                                                                                                      .J!;
                                                                                                                                                         I:, '-.
                                                                                                                                                              . ...    ...-....-,:...:.,,.:,...3;t.:..-...-.--..,j.,--
                                                                                                                                                                              .                                 .    '           1:1
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                   .E:
                                                                                                                                                                                                                                     -)' ....; ,
                                                                                                                                                                                                                                      ..;..-,.,..f
                                                                                                                                                                                                                        f....'.;-,...:,
                                                                                                                                                                                                                                                            -.  :
                                                                                                                                                                                                                                                                ,12f.<. t
                                                                                                                                                                                                                                                                        .       -
                                                                                                                                                                                                                                                                                E .'.... !. -.
                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             ...,.....:.,.,.. ... .,..à- .-..,.,J
                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                   .       ,':  .'
                                                                                                                                                                                                                                                                                                                2r
                                                                                                                                                                                                                                                                                                             .,..;
                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                  .:
                                                                                                                                                                                                                                                                                                                    f
                                                                                                                                                                                                                                                                                                                    .E:l
                                                                                                                                                                                                                                                                                                                      . 2
                                                                                                                                                                                                                                                                                                                        ':
                                                                                                                                                                                                                                                                                                                         .12
                                                                                                                                                                                                                                                                                                                           5-1.81.1k,)-,:.-,.....,7-..,..-:.,,.,....,.,.;..$.-;.,.;;.-..;%.. , ....3.,..-.;-..;-..--,...-..-y,..,.,-..-t. ....:,....,.....r...)-.q.., -..::!. ....; ,....;..:.,...:...-'...
                                                                                                                                                                                                                                                                                                                              .:    .h
                                                                                                                                                                                                                                                                                                                     ?....,.;.,.;,-.v..
                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                         ,.    ... '  - .'. ..          ..    !
                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                              - :
                                                                                                                                                                                                                                                                                                                                                                                . 21   ' ....a.
                                                                                                                                                                                                                                                                                                                                                                                              L3
                                                                                                                                                                                                                                                                                                                                                                                               .6ï
                                                                                                                                                                                                                                                                                                                                                                                                 .'
                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                  e :.n'
                                                                                                                                                                                                                                                                                                                                                                                                    '   .
                                                                                                                                                                                                                                                                                                                                                                                                         .?).'
                                                                                                                                                                                                                                                                                                                                                                                                           '  .'       r'!.
                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                          ,1: ,'
                                                                                                                                                                                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                b
                                                                                                                                                                                                                                                                                                                                                                                                                                r.
                                                                                                                                                                                                                                                                                                                                                                                                                                 'E'
                                                                                                                                                                                                                                                                                                                                                                                                                                   I)'.
                                                                                                                                                                                                                                                                                                                                                                                                                                     y e
                                                                                                                                                                                                                                                                                                                                                                                                                                       .       ,  e  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                     .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                      .r11Ek e .
                                                                                                                                                                                                                                                                                                                                                                                                                                                               . '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 tL1k.> .- -.e  . :1L   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :.   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ......:    ..''..  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '.'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .....
    '.t:';  '.I.. '--....'.) '.jr
                           !'.  '......,;
                                        ..;
                                        '  :
                                           ':.;.
                                           .   '.'..... ...
                                                    .,....
                                                            ...1.
                                                                .:
                                                                 <L
                                                                 .
                                                                 . .. j(,,.:'''
                                                                        .      ...
                                                                                 t.
                                                                                  1.  '..:.,.
                                                                                   .1J,     .,
                                                                                             ..-..,:.r
                                                                                                ..    :' ';
                                                                                                         . :.
                                                                                                            !.u
                                                                                                              jI..
                                                                                                                 ë,.
                                                                                                                   $!
                                                                                                                   ytj.'.-.
                                                                                                                          r.
                                                                                                                           >'.r.!j'I
                                                                                                                                   .!.
                                                                                                                                   . g..
                                                                                                                                       ...:.
                                                                                                                                           y,....;.:  .,.t
                                                                                                                                                    ..!  ..$'...;           .:J..
                                                                                                                                                                                ,u.; .:
                                                                                                                                                                                    .: .jj
                                                                                                                                                                                       . ....
                                                                                                                                                                                       .::!,
                                                                                                                                                                                              .y
                                                                                                                                                                                               .::.,z
                                                                                                                                                                                                  . ....
                                                                                                                                                                                                      .,
                                                                                                                                                                                                        ...
                                                                                                                                                                                                        j ,.
                                                                                                                                                                                                           :!.
                                                                                                                                                                                                             ..r
                                                                                                                                                                                                             ' ;..
                                                                                                                                                                                                               j,I:
                                                                                                                                                                                                                    y.
                                                                                                                                                                                                                    . ...:..j.,.  ..l.:
                                                                                                                                                                                                                                 :'.           t: ;  ,.!.  ..j.......;.),.$...,x:.                      y..   .2  :.j:,(.)    ,..:          ,:
                                                                                                                                                                                                                                                                                                                                             à,.s.:p.  ;..j       .j
                                                                                                                                                                                                                                                                                                                                                                2uî   J(
                                                                                                                                                                                                                                                                                                                                                                      (  :.j     ..
                                                                                                                                                                                                                                                                                                                                                                                 .:.,.
                                                                                                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                                                                                                   .1,
                                                                                                                                                                                                                                                                                                                                                                                      ;..:j.
                                                                                                                                                                                                                                                                                                                                                                                           ;.q%:      ...
                                                                                                                                                                                                                                                                                                                                                                                                      2
                                                                                                                                                                                                                                                                                                                                                                                                     ,j tI...(y.)y:!:  ;. ,g  ):: '. ::.:::     .,...:..;;        ....,  ..:..:,    I!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .  :  ...1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..,.  .g.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ...pt,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Iu.. !j     ...,...:.;:
     . .. . . . . . .
                           .:     4
                                  :.      ;i.i..
                                               .,
                                                . .
                                                  .      .' ,  ..
                                                                .
                                                                ,:.1
                                                                   ; s: .
                                                                        r
                                                                        !
                                                                        -;:')
                                                                            ..'. .,.h ...'..-.! ;   t
                                                                                                    ' :' ;.
                                                                                                          'b:.-'
                                                                                                               ; ,
                                                                                                                 ..t'
                                                                                                                    :l
                                                                                                                     ?.
                                                                                                                      )
                                                                                                                      .  !
                                                                                                                         -(y E
                                                                                                                             j j  ::.
                                                                                                                                    ::
                                                                                                                                     ..j
                                                                                                                                       :,  :
                                                                                                                                           '.;
                                                                                                                                             .r; :. :r.:
                                                                                                                                                      .
                                                                                                                                                      : ..
                                                                                                                                                        .  ,..
                                                                                                                                                             ..
                                                                                                                                                              ,.
                                                                                                                                                               :  .
                                                                                                                                                                  .! ..
                                                                                                                                                                      ;
                                                                                                                                                                      ,.:.
                                                                                                                                                                         , .  , .
                                                                                                                                                                                .
                                                                                                                                                                                .
                                                                                                                                                                                .
                                                                                                                                                                                y.
                                                                                                                                                                                 ;
                                                                                                                                                                                 .t..
                                                                                                                                                                                    . t     .  ,..
                                                                                                                                                                                                 :.r.
                                                                                                                                                                                                    ..
                                                                                                                                                                                                     . . .;r
                                                                                                                                                                                                           '..
                                                                                                                                                                                                             .
                                                                                                                                                                                                             i-   . j;.,
                                                                                                                                                                                                                      .,
                                                                                                                                                                                                                       3 . :    ,
                                                                                                                                                                                                                                .   :kI;
                                                                                                                                                                                                                                     .       : ;  î
                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                  k  (
                                                                                                                                                                                                                                                     ..:..
                                                                                                                                                                                                                                                         . ï. .,
                                                                                                                                                                                                                                                               .    1j1'
                                                                                                                                                                                                                                                                 . .:      ;.    .. .!  2..:r,.j
                                                                                                                                                                                                                                                                                        .                 f.:.
                                                                                                                                                                                                                                                                                                             ......:-4y              1..
                                                                                                                                                                                                                                                                                                                                     .    $.;ï.;..:.   ,;
                                                                                                                                                                                                                                                                                                                                                         .'    .
                                                                                                                                                                                                                                                                                                                                                               ir
                                                                                                                                                                                                                                                                                                                                                                kjjj3:..
                                                                                                                                                                                                                                                                                                                                                                    .  ::l  . :.
                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                           ,.-...,;
                                                                                                                                                                                                                                                                                                                                                                                  -.
                                                                                                                                                                                                                                                                                                                                                                                     kF.
                                                                                                                                                                                                                                                                                                                                                                                     .  ,..
                                                                                                                                                                                                                                                                                                                                                                                       .: I;.  ......u
                                                                                                                                                                                                                                                                                                                                                                                            ;...     .., ),r
                                                                                                                                                                                                                                                                                                                                                                                                        :( .,.   .:(:
                                                                                                                                                                                                                                                                                                                                                                                                             I:.-;   rj.  ë.
                                                                                                                                                                                                                                                                                                                                                                                                                       jj..j2..
                                                                                                                                                                                                                                                                                                                                                                                                                              j..
                                                                                                                                                                                                                                                                                                                                                                                                                                ,.. .2.,..
                                                                                                                                                                                                                                                                                                                                                                                                                                  .,:     ,..
                                                                                                                                                                                                                                                                                                                                                                                                                                            y.g...
                                                                                                                                                                                                                                                                                                                                                                                                                                              f
                                                                                                                                                                                                                                                                                                                                                                                                                                             ,é
                                                                                                                                                                                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .j;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .i,
                                                                                                                                                                                                                                                                                                                                                                                                                                                    :  :.j'..:
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .      .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .....!
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,       ...;,..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .....,,:: ..-,T.   ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;y::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .     ......i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ;:.,.-1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,.......  ..:...!,j.:.::
        .'.. ''j
      ' ' .''',.'         l... .'.52:.;               ..:
                                                        ''.
                                                          i@:..;.........):.:r..:bIp..
                                                                             ,               ,,
                                                                                                   1....:.l1 ''k' ... .. .?....i ,.-'
                                                                                                                              ..
                                                                                                                                                   p' '
                                                                                                                                                      ! '.
                                                                                                                                                         ' .
                                                                                                                                                           ' '     '   ;':, . '. '.'.'.1;1  ' '  .'. '$ ïr   '        )1 '.'  '   ' .   .   . '  '    .         .
                                                                                                                                                                                                                                                                              .  . v    . ;.       .   .    l   '
                                                                                                                                                                                                                                                                                                                .    ,.' ç  '   .     .       ' . :       t
                                                                                                                                                                                                                                                                                                                                                          r              .           ?. '.'     $,
                                                                                                                                                                                                                                                                                                                                                                                                 tu ; .r'  .1I:-. ;        .:(       .  4
                                                                                                                                                                                                                                                                                                                                                                                                                                        1 1 2
                                                                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                                            -l-
                                                                                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                                                                                              L
                                                                                                                                                                                                                                                                                                                                                                                                                                              -1 : 1;    .   .  1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 t ..333
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .,3.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          b  .  ..   4j4..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,.$
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            L4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ./,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ...à.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :, j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     rjs., ..,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,. .. .   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .:  .: 7.y.,..
     .. .. ..
                      . .:
          *' ..-.' ;.b.
                               '
                             ..-.  (
                                   .'
                                    :;
                                     .
                                     ê..
                                       l'
                                        .
                                        :...:
                                            q-..
                                               -4
                                                .,1
                                                  2
                                                  1
                                                  $
                                                  1.
                                                   2
                                                   8
                                                   1;
                                                    :
                                                    1
                                                    .                          . h .
                                                                             . ,.
                                                                                         . ..:1
                                                                                              1 :1 -
                                                                                                   .   .' :
                                                                                    .. ..... . . . ..,..,. ...         .- .
                                                                                                                          b
                                                                                                                          F    .
                                                                                                                               e. -!
                                                                                                                           ......
                                                                                                                                    .
                                                                                                                                   :?.
                                                                                                                                       I
                                                                                                                                       -I
                                                                                                                                        1'-
                                                                                                                                            !-
                                                                                                                                             q
                                                                                                                                            ''
                                                                                                                                              ï
                                                                                                                                              t èir
                                                                                                                                                  ..
                                                                                                                                                   '
                                                                                                                                                   .,r:
                                                                                                                                                      :
                                                                                                                                                      ?1.
                                                                                                                                                        ï
                                                                                                                                                        't
                                                                                                                                                         f
                                                                                                                                                         .
                                                                                                                                             ,'.. .-, .. :
                                                                                                                                                          -
                                                                                                                                                          .
                                                                                                                                                           - -. . ..,-2
                                                                                                                                                           ï
                                                                                                                                                           '
                                                                                                                                                                               ?1
                                                                                                                                                                                k
                                                                                                                                                                                $d
                                                                                                                                                                                 !,l
                                                                                                                                                                                   k1
                                                                                                                                                                                    t).
                                                                                                                                                                                      ,,:.. ?.  k ,.k
                                                                                                                                                                                                    2
                                                                                                                                                                                                    .
                                                                                                                                                                                                    ,t
                                                                                                                                                                                                     ,:
                                                                                                                                                                                                      -,
                                                                                                                                                                                                       t...
                                                                                                                                                                                                        :  ?
                                                                                                                                                                                                           ï
                                                                                                                                                                                                           .-.
                                                                                                                                                                                                             , -.  -
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                   ',. ' .''.'
                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     '  i.
                                                                                                                                                                                                                                         ;  i
                                                                                                                                                                                                                                            .k!. 1
                                                                                                                                                                                                                                                 -   :
                                                                                                                                                                                                                                                     .1    .
                                                                                                                                                                                                                                                           1 '-'    .
                                                                                                                                                                                                                                                               ;.-,.. ;  :     ' it ï
                                                                                                                                                                                                                                                                                    .  ';
                                                                                                                                                                                                                                                                                        a     .    .
                                                                                                                                                                                                                                                                                                   .m ;
                                                                                                                                                                                                                                                                                                    .     .     .
                                                                                                                                                                                                                                                                                                                .  1 4;
                                                                                                                                                                                                                                                                                                                      ::.
                                                                                                                                                                                                                                                                                                                        ,9i
                                                                                                                                                                                                                                                                                                                          , 1   5
                                                                                                                                                                                                                                                                                                                                - i   l
                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                      . 1
                                                                                                                                                                                                                                                                                                                                        i : -
                                                                                                                                                                                                                                                                                                                                             ,r
                                                                                                                                                                                                                                                                                                                                              . 1
                                                                                                                                                                                                                                                                                                                                                .I7  ! 1.   ;
                                                                                                                                                                                                                                                                                                                                                            . !1:
                                                                                                                                                                                                                                                                                                                                                                .-1 4:1.
                                                                                                                                                                                                                        ..-),....'''1,,k..p.,'','.''....'1.,'.'t.!,'hr-qr!...'...jr-,,7...,,::r.:q.:,.'...'..t'.;,..:..',::....'',.:;.'..:-,,....J,,.'-'.....s..,,'.'.;.:t..
                                                                                                                                                                                                                                                                                                                              .                                  .
                                                                                                                                                                                                                                                                                                                                                                       .   1;
                                                                                                                                                                                                                                                                                                                                                                            -1
                                                                                                                                                                                                                                                                                                                                                                             , I
                                                                                                                                                                                                                                                                                                                                                                               J
                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                g.
                                                                                                                                                                                                                                                                                                                                                                                          s
                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                          .. 1
                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                              .:1
                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                .k.
                                                                                                                                                                                                                                                                                                                                                                                   7:!..;.-.. ...':
                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                 ... ?.. '...: . -. .. ;'. .'
                                                                                                                                                                                                                                                                                                                                                                                                       .k;  ë
                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                               -1;E
                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                                                                                                                                                                                      r1
                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                                                                                                                                                                                                        . .
                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                           . .
                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                2 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                     . , '' .
                                                                                                                                                                                                                                                                                                                                                                                                                                            ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                 . ,!(:
                                                                                                                                                                                                                                                                                                                                                                                                                                                      .2
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                        -.t
                                                                                                                                                                                                                                                                                                                                                                                                                                                 :J'..'',?.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                                                                                                                                                              -  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   'j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .*2'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .SI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     - ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '67.s''j'.'''. ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ' ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .. . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .: ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .. '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..  :   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .r-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . . ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '..'r.'
                                ''      .       .. '!
                                                    . ë .' ; , 1:   ''.
                                                                      '.,
                                                                        :
                                                                        :; ..
                                                                            '  .'3 ;  ;
                                                                                      .:;
                                                                                        '.èij.
                                                                                             ''    .'L ..&..: '  '
                                                                                                                 .'
                                                                                                                  .tJ
                                                                                                                    :q.:'(k
                                                                                                                          :  .'  J.  ''
                                                                                                                                     . .:  .T
                                                                                                                                           1   jE !:' '
                                                                                                                                                      ' 1.: '  ,.  '  .' ;   . '.
                                                                                                                                                                                '.
                                                                                                                                                                                 t ':      .;'
                                                                                                                                                                                             k.. .'..
                                                                                                                                                                                                    ..     ..
                                                                                                                                                                                                            '(
                                                                                                                                                                                                             J
                                                                                                                                                                                                             ;'., q :''
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      L                                                                                                                                                                                                        . . a.   :. ; ,                    :.                                              . .q.... ,. .
            '           !... .;. ......:.. r.                   ,.:..:.,;
                                                                  ..     j!,J;(:.jà,!.j..,,.,;.                   ,;..:.t: :,..,...)..f
                                                                                                                            .           ;..                  r:...fg,f)ë
                                                                                                                                                             .          ..
                                                                                                                                                                         ..   .
                                                                                                                                                                              ...
                                                                                                                                                                                .  ,  ...       ..:.'  .. .,
                                                                                                                                                                                                           ..à    ,p
                                                                                                                                                                                                                   .t...
                                                                                                                                                                                                                       k.
                                                                                                                                                                                                                       . ::..:..( 7..!:.'     :.;     ..
                                                                                                                                                                                                                                                       ,.;.    .,  ..
                                                                                                                                                                                                                                                                    .;..:      ,l         :,
                                                                                                                                                                                                                                                                                          , ....          (.      ,.
                                                                                                                                                                                                                                                                                                                   ?,
                                                                                                                                                                                                                                                                                                                   . :.hy:....t .r    ..  ,r                        . . ...,..                    :.gj,;..j.       ..j          .....,.j;   .,.
                                                                                                                                                                                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                                                                                                                                                                                              :    ...::..:.z.. . . .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j ,        .j ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,.  . ..:.  .j  .. .   ..    ,, , ... ...     .:( ,......y;.
    :...' ;:. .)
             :......
                i   :.
                     ...,.
                         ,,.,,...
                                '.. 't  i....  ..
                                                .. k..(,...!
                                                   .            j;.
                                                                  .r. , ;
                                                                        .  4 . .
                                                                               '
                                                                               !
                                                                               k..
                                                                                 . .  r(,,i.
                                                                                           ,1
                                                                                            1 t .2 k
                                                                                                   .g.rj t; y, . i
                                                                                                                 j,..g j. j
                                                                                                                          ..:(: y!
                                                                                                                                 ,
                                                                                                                                 y .j
                                                                                                                                    .,j,k.:r L
                                                                                                                                             . g:..
                                                                                                                                                  r...
                                                                                                                                                     : ,t..j
                                                                                                                                                           ...         !
                                                                                                                                                                       ! .
                                                                                                                                                                         ;.:.
                                                                                                                                                                            ,.
                                                                                                                                                                             ..
                                                                                                                                                                              . .
                                                                                                                                                                                .
                                                                                                                                                                                ;
                                                                                                                                                                                .à
                                                                                                                                                                                 .:
                                                                                                                                                                                  ,;
                                                                                                                                                                                   j
                                                                                                                                                                                   ,::.
                                                                                                                                                                                      .
                                                                                                                                                                                      :,
                                                                                                                                                                                      , .i
                                                                                                                                                                                       ,, '.:.:
                                                                                                                                                                                         ..     t .
                                                                                                                                                                                                  ,, 1
                                                                                                                                                                                                     .,
                                                                                                                                                                                                      i
                                                                                                                                                                                                      ,.k
                                                                                                                                                                                                        .:.
                                                                                                                                                                                                          ;, .
                                                                                                                                                                                                             ;
                                                                                                                                                                                                             . !..z
                                                                                                                                                                                                                  . ? !     ':
                                                                                                                                                                                                                             .  t
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                .qL  '  '   ' ..  ?     :'    )     :
                                                                                                                                                                                                                                                                    .       l .   . :   .
                                                                                                                                                                                                                                                                                        t     :     .   -    ,
                                                                                                                                                                                                                                                                                                             .    .1    .            ,.      .: i .    ;
                                                                                                                                                                                                                                                                                                                                                       .  i )  t,:j
                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                    ,j
                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                     .!.   j!. r.. .;.i...;
                                                                                                                                                                                                                                                                                                                                                                                          ';.. h
                                                                                                                                                                                                                                                                                                                                                                                               $..  ; ,
                                                                                                                                                                                                                                                                                                                                                                                                      j jj.yr .   gj  .j
                                                                                                                                                                                                                                                                                                                                                                                                                       .  y
                                                                                                                                                                                                                                                                                                                                                                                                                          ;.  t      .    g
                                                                                                                                                                                                                                                                                                                                                                                                                                          . . .
                                                                                                                                                                                                                                                                                                                                                                                                                                              g.    .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                     .         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                               :. ,..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .''. .    .  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;: .,' .( '.. .y.y,,., j,..y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :.:..j$  .,   . :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,t  ,
         . . I.. :...
                     ,
                                          '::. .,. ..''.;'''(.2..        ':I1(.                            .
                                                                               :':.$.....Ir.,:..:.:.....:.,ë....1,...'.:,..,:t....h;..,..sr.,.,
                                                                                                                     ,         ;                      , ,       .  ,  .               .
                                                                                                                                                                       ...,,.., ..:.:....!.       ,,,.....     !....:,) '     ,..,.r,::..z'      ..< .'..:',:!..:        ,.y,,.
                                                                                                                                                                                                                                                                         '          '..;.jj':.,l.:y.:;...!!:i:,2t..;..:2.'k..k:.:k!.qi:;h!                                                ,;(.;..E,.  2..
                                                                                                                                                                                                                                                                                                                                                                                                      ,          :ii.,z:...:q
                                                                                                                                                                                                                                                                                                                                                                                                         ,.t:ia,r.
                                                                                                                                                                                                                                                                                                                                                                                                                .              ,'...'kr...).,
                                                                                                                                                                                                                                                                                                                                                                                                                                            'Ei
                                                                                                                                                                                                                                                                                                                                                                                                                                              ......; .e
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..:' :. , ... g:..'...,
                                                                                                                                                                                                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..';                            fr      , . : ., .      ..     ,    ..,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .   z. .
    ïk' ''..'.;,' .?                ':  ,.'   .:,.;7  '' ::
                                                          .pA
                                                          !;  '
                                                              jgjk0
                                                                  !'
                                                                   ja:ja+ l'kgj.jyw'       rliy/e       '
                                                                                                        lk'
                                                                                                          jki:t   jl.' l.,/.1     ,G.  jkil.,''1              *4 xk l:E     qjpi
                                                                                                                                                                               :T.I .'>
                                                                                                                                                                                 .!         .:
                                                                                                                                                                                             2x:
                                                                                                                                                                                               l.ki;r:
                                                                                                                                                                                                  j'  .
                                                                                                                                                                                                      li.y-
                                                                                                                                                                                                        ,:q*
                                                                                                                                                                                                          'i.
                                                                                                                                                                                                            ;;.
                                                                                                                                                                                                              :1'g1
                                                                                                                                                                                                               l: 'jjA+'
                                                                                                                                                                                                                     qk'.
                                                                                                                                                                                                                        ''
                                                                                                                                                                                                                        yj:
                                                                                                                                                                                                                          r;)
                                                                                                                                                                                                                            l'
                                                                                                                                                                                                                             n'lk.'
                                                                                                                                                                                                                               .  'T .pypp
                                                                                                                                                                                                                                     .'   z
                                                                                                                                                                                                                                          w'
                                                                                                                                                                                                                                          .3q!
                                                                                                                                                                                                                                             %.g.4x:
                                                                                                                                                                                                                                                  -;k.k
                                                                                                                                                                                                                                                   T  pè
                                                                                                                                                                                                                                                       :..
                                                                                                                                                                                                                                                         ':
                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                          .L.%.r
                                                                                                                                                                                                                                                               ',
                                                                                                                                                                                                                                                               . C..:,à t#.:
                                                                                                                                                                                                                                                                       2m   .i
                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                             Fn
                                                                                                                                                                                                                                                                             . Aj:
                                                                                                                                                                                                                                                                                 s,r$
                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                     lkk.. :
                                                                                                                                                                                                                                                                                           t.çu.$ :''I' j*f.J
                                                                                                                                                                                                                                                                                                       l.   2:.
                                                                                                                                                                                                                                                                                                              ;R
                                                                                                                                                                                                                                                                                                              .   jr.
                                                                                                                                                                                                                                                                                                               jk..
                                                                                                                                                                                                                                                                                                                  ' M
                                                                                                                                                                                                                                                                                                                    z..  k;kpqé
                                                                                                                                                                                                                                                                                                                       zy.     .-..,..  :)m     44J
                                                                                                                                                                                                                                                                                                                                                *  ,:,:wl
                                                                                                                                                                                                                                                                                                                                                        -t'..#j.b .(
                                                                                                                                                                                                                                                                                                                                                                x.r '
                                                                                                                                                                                                                                                                                                                                                                    .....;.
                                                                                                                                                                                                                                                                                                                                                                    ;         '
                                                                                                                                                                                                                                                                                                                                                                              :N'r.'A 4'
                                                                                                                                                                                                                                                                                                                                                                                      '  :..'
                                                                                                                                                                                                                                                                                                                                                                                       ..'   p'':
                                                                                                                                                                                                                                                                                                                                                                                                $.'''
                                                                                                                                                                                                                                                                                                                                                                                                ,   ''':.':k
                                                                                                                                                                                                                                                                                                                                                                                                           xp:
                                                                                                                                                                                                                                                                                                                                                                                                           '   jE
                                                                                                                                                                                                                                                                                                                                                                                                             ,r*jj.
                                                                                                                                                                                                                                                                                                                                                                                                                e    i...'''.     '1
                                                                                                                                                                                                                                                                                                                                                                                                                                   aw.
                                                                                                                                                                                                                                                                                                                                                                                                                                   .    2
                                                                                                                                                                                                                                                                                                                                                                                                                                        :...p
                                                                                                                                                                                                                                                                                                                                                                                                                                      a-m
                                                                                                                                                                                                                                                                                                                                                                                                                                      >     - ,:  ',. .t       v.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                              p'
                                                                                                                                                                                                                                                                                                                                                                                                                                                             l'  1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  2.n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .y.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      pp,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      : .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .;.:..,e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .,'.r'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     j.a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     : ...'.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..'..,      t1,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,.2.  Nr.;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           J   .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ' :       v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .: .... .i..:   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .t.1.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,:  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '. '
                                      ''...)
    ' ' ' .'''
    J.                  .''.p..f               j...'N..!'.5 L.
                                                          . v.-.':.,
                                                        ...2
                                                                            ..;   .;....
                                                                                                   ,..
                                                                                                   .    -'.<-
                                                                                                          '') .-, ....
                                                                                                              .                '
                                                                                                                                  1
                                                                                                                                  'JI.D.
                                                                                                                                  .
                                                                                                                                  .      '2
                                                                                                                                         '
                                                                                                                                           I'j'.,.
                                                                                                                                             '..'..    :..  ...
                                                                                                                                                                t
                                                                                                                                                                 .'sI. '.....$ '.
                                                                                                                                                                        '.:.'.;
                                                                                                                                                                          .       .u
                                                                                                                                                                                   .j.';. .h .'
                                                                                                                                                                                             J j.!J
                                                                                                                                                                                              ..   :..'   ,:   J ' ...:...'''.. ..;zl ;:'
                                                                                                                                                                                                                  .'                                                    .:' .j' ;       .t.l         ....  t . .. ,
                                                                                                                                                                                                                                                                                                            .  -  J' ' :       ' J ;  ....      .''..
                                                                                                                                                                                                                                                                                                                                                '         ...@
                                                                                                                                                                                                                                                                                                                                                            J    ' .... y).;.
                                                                                                                                                                                                                                                                                                                                                                   . ' l  L    .     .   .   ...1 .,    . . .: .. rEI.: ;:.. . j . .
                                                                                                                                                                                                                                                                                                                                                                                                          . .. . .   $  )   .  . ,  . !      1  . ;                                2  ,..,...;' .:               '.... .!u.' :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .         .' ...':' .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           J    .; .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '       '
                                           . .;                    ; -..k.':.: .
                                                                   .                                                         . :i      .   .    r      :        .   ! '
                                                                                                                                                                      .    .  :.  $ - ,:  .  L.  ,i, t
                                                                                                                                                                                                     . g  . : ..
                                                                                                                                                                                                               7.::: !
                                                                                                                                                                                                                     ,: .   . . : '       3: u  .   . .   - . . .i. '  3- .  .   .    : .   .    .r     .            .  '      .      . -.         . : :'  :   .   :
                                                                                                                                                                                                                                                                                                                                                                   .      ..   '  . .t ' )   .  :   .
                                                                                                                                                                                                                                                                                                                                                                                                    ,    .x .  ' ,.:,
                                                                                                                                                                                                                                                                                                                                                                                                                  . :  .  ..;
                                                                                                                                                                                                                                                                                                                                                                                                                            . .u ..   : . .      . . ...     . .. ,.  ' ç        : ; .    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          k .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ' .         ' :.   ... .      ..  .  .   '    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          . . . u..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '   :.. ..
                                                                                                                                                                  ..
                                                                                                                                                                   i:..pi..t x.; ,.:..,k...'        ....;.,.
                                                                                                                                                                                                           ':t
                                                                                                                                                                                                           ,   1.,6, ;.E,k.:..5.,,.'        .'
                                                                                                                                                                                                                                             ..j,'.,..,':.:7jk, ;,'y.',...,..,...:.,!                   ,..7:...    j. ::.dj!..            2,!;p...t '..z,.......r:,.q:                                             ,t.:   qI
                                                                                                                                                                                                                                                                                                                                                                                                                            :.. '..r  .,;:.:.'..'
                                                                                                                                                                                                                                                                                                                                                                                                                                                ;%.,,,'....;;;..;..        :';,.';.:'i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .,l..r..,;';:k      ..........,d, ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .. .
        . ... . . '         . . . . . ,!                  (      ':     .   !   k : i  :  .    :,  .: t ,::   k ,    z  . .. )..l .
                                                                                                                                  I       .i
                                                                                                                                           .  s    ! :. .     :  ;                                                                                                                                                                                                               .....   .
                                                                                                                                                                                                                                                                                                                                                                                         ''' .
                                                                                                                                                                                                                                                                                                                                                                                             :.
                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                              . ' .
                                                                                                                                                                                                                                                                                                                                                                                                  : ) ,,. i
                                                                                                                                                                                                                                                                                                                                                                                                          'k .,:..1..                                                                                                                 ,                .
      .
                          .
                        ' $1        :                '    :0a    ,''            Iuï.       .
                                                                                                        ax nv                'k it      à*.
                                                                                                                                          ..
                                                                                                                                              G'm      '''      e''a
                                                                                                                                                                  âv      :1:2       :,i0.. .I                    .m
                                                                                                                                                                                                                  ,         vAo 'E tm '0:le'                                              . 1.qerutltlnh                                         .:    (t &  T' ;.fe't'             eh' .,..t           ''7
                                                                                                                                                                                                                                                                                                                                                                                                          : .g'''',tb'.'''.         ..4 m.       l.bco      ...l.m.. .uc           ,i;b.Y    ':'..'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1 f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,  .m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       3    .QW,        ''t:                : ,
    '',.:...'.:...'.,.)..,.......:.'.'.:p:'.:.''.''..''.,.'*....e.....2i:.;'..'k)1)k.JEJk.j;p!jl:.1'k':''1'l:r.1.169;''..;.;:II..I;:..*:...!e.:1..L/.$.'i..;'.'.'''
                                                                                                                                                                 )...'  ''11,.'..'.'E..'.'.'''' .: '...''.=:':
                                                                                                                                                                   :.'....:..         7,..;j; .; ..E..   .I....
                                                                                                                                                                                                                     '''''
                                                                                                                                                                                                                     , ,i
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                              'î.
                                                                                                                                                                                                                              . ,,;
                                                                                                                                                                                                                                  r:
                                                                                                                                                                                                                                  .'.,
                                                                                                                                                                                                                                     !r
                                                                                                                                                                                                                                     j...
                                                                                                                                                                                                                                        F,
                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                          r'!
                                                                                                                                                                                                                                            .d
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .Kz.' :
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                      . p
                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                            .; 2:'
                                                                                                                                                                                                                                                                .;
                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                  .y,.
                                                                                                                                                                                                                                                                     E'..'
                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                         *,.'
                                                                                                                                                                                                                                                                           4
                                                                                                                                                                                                                                                                             j'!.*.:'.....,
                                                                                                                                                                                                                                                                                     r     $ .
                                                                                                                                                                                                                                                                                                ...,:.. qwp'
                                                                                                                                                                                                                                                                                                        ' .
                                                                                                                                                                                                                                                                                                           .-
                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                             .,r'
                                                                                                                                                                                                                                                                                                             ' : )..
                                                                                                                                                                                                                                                                                                                   '.
                                                                                                                                                                                                                                                                                                                   p.'v.
                                                                                                                                                                                                                                                                                                                     . e
                                                                                                                                                                                                                                                                                                                       ,':
                                                                                                                                                                                                                                                                                                                         '.
                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                           ',
                                                                                                                                                                                                                                                                                                                            q.
                                                                                                                                                                                                                                                                                                                             p'.
                                                                                                                                                                                                                                                                                                                               '.
                                                                                                                                                                                                                                                                                                                                ''.
                                                                                                                                                                                                                                                                                                                                  ', ,pv...;,...:s...'.
                                                                                                                                                                                                                                                                                                                                   'q.
                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                      2;)
                                                                                                                                                                                                                                                                                                                                                        '..
                                                                                                                                                                                                                                                                                                                                                          w.
                                                                                                                                                                                                                                                                                                                                                           '!
                                                                                                                                                                                                                                                                                                                                                            v.
                                                                                                                                                                                                                                                                                                                                                             -':. t.:
                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                    ..':
                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                       ',
                                                                                                                                                                                                                                                                                                                                                                       J
                                                                                                                                                                                                                                                                                                                                                                        '.
                                                                                                                                                                                                                                                                                                                                                                         ';;.
                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                            mww;
                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                               '.
                                                                                                                                                                                                                                                                                                                                                                                ',
                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                 'k
                                                                                                                                                                                                                                                                                                                                                                                  ''.
                                                                                                                                                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                                                                                                                                    ';;)....,...
                                                                                                                                                                                                                                                                                                                                                                                     ' :   ,
                                                                                                                                                                                                                                                                                                                                                                                           .       . ,
                                                                                                                                                                                                                                                                                                                                                                                                       z: t
                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                          . .,,i
                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                   j.:
                                                                                                                                                                                                                                                                                                                                                                                                                     , :
                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                              .y.,
                                                                                                                                                                                                                                                                                                                                                                                                                                ;.. .,
                                                                                                                                                                                                                                                                                                                                                                                                                                      .::   ...,.
                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ..r....
                                                                                                                                                                                                                                                                                                                                                                                                                                                 . . . ... .:,
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .. :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .  .+:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . , .;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,.. ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,;.(:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   : r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,b6ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ..:.....: ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     r . ,t        ,j.,?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       b$
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ',.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         : .., .   ..: ..E.     .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ....
                       i
                       T            .                   ..   '   .;
                                                                  ..    1         .            .
                                                                                               '   :  : '            : :  ..  ' ' .  . r 1
                                                                                                                                         .. .   :    ;      :    1'   .   .          '       r .               .   . .    .   ; ;       t   '.' .r(.G.   !     .      ; .  . '.    .. ..,.      .. . 1.         '  ..     '.      '.       ) )   . J   i  '        . .      '        '
                                                                                                                                                                                                                                                                                                                                                                                     :.; '. '.  , !
                                                                                                                                                                                                                                                                                                                                                                                                  * ' I ;  ' ' 1: '. ?           ;      :   .'J  .  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .T .
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ' L  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                            '          .              ..      5   :: ,    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          . !   '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :   '     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .  ' k. ' '' .:'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ... '
                                        '..''.'. 1 . i;.....Fk:..!1:                                                      I.E. J' .ù.                                              .. e .                 .                  l. . ..: .. . ..t ' ' ... . . ... :. .                                                                                                                            t                                                                                                J ..
    j,:.
      ..... ...
    ' ' . ) '' l                                                                                                                                                                                            ::...      .) '' ç !    ;;;.
                                                                                                                                                                                                                                       ,J j. :
                                                                                                                                                                                                                                             1. )     E .. t ; ::    1
                                                                                                                                                                                                                                                                     .       .;.         ;      .       . ..: . '   ':,.. .     .          .    .  . . .    :  .   ,  .   .    .  :  .. .  . q
                                                                                                                                                                                                                                                                                                                                                                                             :  . .
                                                                                                                                                                                                                                                                                                                                                                                                  .   . . . ,1    . .:  .. .   . l   â  .l      ... :'      : . . .   .   .   . '    '            '     ' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ' ''   .      '   '.'.. ... ..-.. ' .''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '      ' '' ;        ...
                           .. ..
                                                                                                                                                                                                                     :.':,:::j......,             .:,.-..djp..',.ik:.,..;'.:....
                                                                                                                                                                                                                                                                                       b!;r;
                                                                                                                                                                                                                                                                                           p.
      ' ' .;. E . ... j .. ,                                      r!'.)p.'                          .',, 27:.h::,::....'h'.:.ir(!rkd.d....(.....                                                          '
                                                                                                                                                                                                          '                                                                                       it..,:.....,.;'        (..,.t::        .'...l...)!..:....,...,!:t,...i ...j.;. :..;.i.;..'e.,1...'.'.'' '....1!                                                          ?..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1.-1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -1r'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ei
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1;:ë. .'  ,:....,q,. ..,,.     x; ù..                     .
    .. :
    .'-    .
           '  t.
               .  -
                  L
                  I.
                   .,
                    ;i
                     '.
                      :
                      ..
                       '.   ).'
                              ':
                               '  , . ' .
                                        E
                                        '  - ; .   '' ''':
                                                         . . :1
                                                              .:,
                                                                ' 4
                                                                  .
                                                                  j:- ) .
                                                                        '              !
                                                                                       1!
                                                                                        r,
                                                                                         !
                                                                                         k1
                                                                                          ..
                                                                                           ::
                                                                                            ;,'
                                                                                       . ., .
                                                                                          ..  k
                                                                                              .
                                                                                              1
                                                                                              lr
                                                                                               .---t.
                                                                                               1
                                                                                               :    r
                                                                                                    -
                                                                                                    b:
                                                                                                     r
                                                                                                     -
                                                                                                     ;l'
                                                                                                       -t
                                                                                                       r;
                                                                                                        .
                                                                                                        !
                                                                                                        l.
                                                                                                         4
                                                                                                         2
                                                                                                         .1f
                                                                                                          'j
                                                                                                           !l..
                                                                                                            2 ,'
                                                                                                               4
                                                                                                               :
                                                                                                               -
                                                                                                               1.
                                                                                                                3
                                                                                                                fï
                                                                                                                ë?
                                                                                                                 .1
                                                                                                                  .
                                                                                                                  1
                                                                                                                  ':.
                                                                                                                   !142
                                                                                                                     :1
                                                                                                                      .
                                                                                                                      r j !i '
                                                                                                                             . z! .       :.l .. 5      :   .    ;
                                                                                                                                                                 ;: l.
                                                                                                                                                                     ;::
                                                                                                                                                                       T . ' ''-  ). .        .  I' '    :
                                                                                                                                                                                                         .  '  l )k  '   . ,'
                                                                                                                                                                                                                             . . - :'
                                                                                                                                                                                                                                jà(.)
                                                                                                                                                                                                                                   ;   ..
                                                                                                                                                                                                                                        .j .)    .j  y' ::
                                                                                                                                                                                                                                                         :1:
                                                                                                                                                                                                                                                           j . i
                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                               ïF
                                                                                                                                                                                                                                                                '.
                                                                                                                                                                                                                                                                 p
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 : :.'
                                                                                                                                                                                                                                                                  .' ::1'1.
                                                                                                                                                                                                                                                                          t,
                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                              k'
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                   i!
                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                     :>
                                                                                                                                                                                                                                                                                           .t
                                                                                                                                                                                                                                                                                            .k
                                                                                                                                                                                                                                                                                              1h.1
                                                                                                                                                                                                                                                                                                 7
                                                                                                                                                                                                                                                                                                 - 1;
                                                                                                                                                                                                                                                                                                 ..'1k
                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                     t1
                                                                                                                                                                                                                                                                                                   1.(7
                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                      .'ls
                                                                                                                                                                                                                                                                                                      ; :
                                                                                                                                                                                                                                                                                                        -t
                                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                         ).
                                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                          lr
                                                                                                                                                                                                                                                                                                          .l.
                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                           2
                                                                                                                                                                                                                                                                                                           lp
                                                                                                                                                                                                                                                                                                            q
                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                            /
                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                            .ti
                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                              11,
                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                              '8...
                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                j:
                                                                                                                                                                                                                                                                                                                 *1
                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                  :,
                                                                                                                                                                                                                                                                                                                   9
                                                                                                                                                                                                                                                                                                                   ,.
                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                   '3
                                                                                                                                                                                                                                                                                                                    ï-
                                                                                                                                                                                                                                                                                                                    ?..
                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                      ;...
                                                                                                                                                                                                                                                                                                                     t.;
                                                                                                                                                                                                                                                                                                                       r/:!
                                                                                                                                                                                                                                                                                                                         :r
                                                                                                                                                                                                                                                                                                                          ;..,-
                                                                                                                                                                                                                                                                                                                           :h..'
                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                               ;-..,lk
                                                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                                                 ,4
                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                  ' 1
                                                                                                                                                                                                                                                                                                                                    .rl
                                                                                                                                                                                                                                                                                                                                     .r
                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                                                                      tI
                                                                                                                                                                                                                                                                                                                                       2,
                                                                                                                                                                                                                                                                                                                                       1i
                                                                                                                                                                                                                                                                                                                                        I.
                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                        ':
                                                                                                                                                                                                                                                                                                                                         ,q
                                                                                                                                                                                                                                                                                                                                         !l'
                                                                                                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                                                                                                                           ?
                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                            rl-
                                                                                                                                                                                                                                                                                                                                             L
                                                                                                                                                                                                                                                                                                                                             .!
                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                              l 1T          1. r'  ' ;,;b.K  E .     -,  . .
                                                                                                                                                                                                                                                                                                                                                                                           .  .  g  .., .    ;.  '  .. :E .  ...-. . .; :( ...  '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                     . ..  kA'
                                                                                                                                                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                                                                                                                                                                              l:
                                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                               t2
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .12..dh .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ''' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .      : k.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          f  . 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r  1 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r   .... t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .  :..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         , :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . .  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :'     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . ..;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -!
    u .. . ' ;'.'u...:' .). 1:à.                                        .
                                                                                               .,  ...:.             .,:,;;.:.         );!l..:..     (..      ;. ,:F :.:.'). .. ....;... ...                                   ...;7,:',..:!...::..'                       ..'.':.i.;:;.EI. i                    .....'J' :'''.' ...7.;:,.... .                     :..
                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                    ;  .;i1. ..'...;   ...  E......'.?'y......:.   ...I .'E.
                                                                                                                                                                                                                                                                                                                                                                                                                           :.
                                                                                                                                                                                                                                                                                                                                                                                                                            ....'..   :.;;..... ........ .... .    ,....   ..(,... ....;:...:.:1I         k.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .r::,.,;.p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     : :! .. . :'        :'           .,..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..
    ' :.                                                   . . . .. .                                                                                                                                                                                                                                         ..r.'                                                                                                                                                                                                  ,.j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                  ....' .    ,   :.
                                  ....,  ...        .; k: E.                       !l;  .:E..
                                                                                           :..h'   lt
                                                                                                    jjj:;:..r:.;r,:..;.....q .;,.;i)....     J.,
                                                                                                                                                 ?..k.!r.g,'
                                                                                                                                                              :?.:,
                                                                                                                                                                  ...j,...;,;,
                                                                                                                                                                     .i..I.1..k
                                                                                                                                                                              '.!))l$.......(....,         !.
                                                                                                                                                                                                            ;..              .'....
                                                                                                                                                                                                                             .'f!..''.,.:y
                                                                                                                                                                                                                                          .''
                                                                                                                                                                                                                                            !.')I.t. 'q.'
                                                                                                                                                                                                                                                           ,7.
                                                                                                                                                                                                                                                             .:..,:   .J;
                                                                                                                                                                                                                                                                        ,..
                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                           ..;:    r:.''.:        .)
                                                                                                                                                                                                                                                                                                   ...:...))::  t,.:
                                                                                                                                                                                                                                                                                                                  .r..
                                                                                                                                                                                                                                                                                                                     (: ;.:. ..:...'
                                                                                                                                                                                                                                                                                                                                 ..1.
                                                                                                                                                                                                                                                                                                                                    ''.'(.
                                                                                                                                                                                                                                                                                                                                     ...'f''
                                                                                                                                                                                                                                                                                                                                           ';;
                                                                                                                                                                                                                                                                                                                                             .,;;''.' '. ....
                                                                                                                                                                                                                                                                                                                                                        ,..1 ë..:.....
                                                                                                                                                                                                                                                                                                                                                                     :ë
                                                                                                                                                                                                                                                                                                                                                                      ;)(s.:.       .''.:!.;,...'.
                                                                                                                                                                                                                                                                                                                                                                                               .'....'.
                                                                                                                                                                                                                                                                                                                                                                                                      .'.    '..
          :I. ...;.....                                                                                                                                                                                                                                                                                                                                                                                        r:.. ..
                        .........$.   ....   ...     :..!.,     r.;.,;.      ,..
                                                                                               j:1..
                                                                                                                                               a..                                                            ....:  ;.k..;'                        ..
                                                                                                                                                                                                                                                        ,t,.      ....        ;,..':       'r.
                                                                                                                                                                                                                                                                                             :!.tj                                  .,                                      ..ij..
                      , .                  r.  ..b.
                                                  .                                                                                                                                                                                                                                                                                                                                                       !...
      ;....
       ..u
        . .                                       ,;
                                                   .:
                                                   1 . .     :..
                                                           .,. .:
                                                                '      j.$Ef.
                                                                      ..     :,..I
                                                                            ..   .)
                                                                                  ,j(k;.
                                                                                    !5 !.
                                                                                        y.,
                                                                                        . ..      j.
                                                                                                 :. k       j.      ,2
                                                                                                                     ...
                                                                                                                     . (.
                                                                                                                        it.
                                                                                                                          .tT.;. .J,)i!.t
                                                                                                                                   '.   ..
                                                                                                                                         .(
                                                                                                                                          .j..
                                                                                                                                             ...   2,
                                                                                                                                                    ::.  .L.i::
                                                                                                                                                        ..     ..r  '.        ...
                                                                                                                                                                                $......
                                                                                                                                                                                      .'.
                                                                                                                                                                                        'g.1i:r..
                                                                                                                                                                                        ;       @1..  ;1!..
                                                                                                                                                                                                   :.:.   ;r;     j:
                                                                                                                                                                                                                   1;.     ,ir     .. ...:;
                                                                                                                                                                                                                                     ..                 .
                                                                                                                                                                                                                                                   ,);.i.  . .    '  ..
                                                                                                                                                                                                                                                                      r:. .
                                                                                                                                                                                                                                                                          :.        .
                                                                                                                                                                                                                                                                                    ..';t.!: !   .r.
                                                                                                                                                                                                                                                                                                  T.    .
                                                                                                                                                                                                                                                                                                        'J.r!'p.
                                                                                                                                                                                                                                                                                                               ..!'   .
                                                                                                                                                                                                                                                                                                                      I'.
                                                                                                                                                                                                                                                                                                                        .''Jr'.
                                                                                                                                                                                                                                                                                                                              .!.             i: .r.g Iy:   ..
                                                                                                                                                                                                                                                                                                                                                             ...t.;.      '
                                                                                                                                                                                                                                                                                                                                                                          h'
                                                                                                                                                                                                                                                                                                                                                                           :.    !if
                                                                                                                                                                                                                                                                                                                                                                                   .j
                                                                                                                                                                                                                                                                                                                                                                                    ..:....:.,
                                                                                                                                                                                                                                                                                                                                                                                      .p
                                                                                                                                                                                                                                                                                                                                                                                       :     t..        ..
                                                                                                                                                                                                                                                                                                                                                                                                         :j
                                                                                                                                                                                                                                                                                                                                                                                                          ..   L.....'
                                                                                                                                                                                                                                                                                                                                                                                                                     ..:
                                                                                                                                                                                                                                                                                                                                                                                                                       k'
                                                                                                                                                                                                                                                                                                                                                                                                                        k
     .:
      ! .            ,..
                     :
                                    ... .. ' . ..' s.. ....
                                            '
                                                ....) .                veM,inehtt
                                                                                rr
                                                                                 to,
                                                                                   '
                                                                                   .
                                                                                   aV
                                                                                   ;,o'
                                                                                      .ld,D.rer
                                                                                              .AnMq.
                                                                                                   '
                                                                                                   l
                                                                                                   forl
                                                                                                      :
                                                                                                      #''
                                                                                                        .:.
                                                                                                          '
                                                                                                          and.
                                                                                                             !
                                                                                                             :
                                                                                                             E . ttlfm?; :.à
                                                                                                                           ,
                                                                                                                           '
                                                                                                                           k'
                                                                                                                            övk
                                                                                                                              ''
                                                                                                                               G'm.e
                                                                                                                                   't:t'
                                                                                                                                       : ''.i
                                                                                                                                            ;''e
                                                                                                                                               ''
                                                                                                                                                i
                                                                                                                                                C'U ' ):
                                                                                                                                                       te''
                                                                                                                                                          a1l
                                                                                                                                                            t0.cate ' t'
                                                                                                                                                                       ïE:'' '
    ...      '::
               .    .'.' ... ....(.r , . : ,.                                             .l.     a.:;r;.. I.:k.:.!i                .1. ..;;..:.,.:..;..         ':     I.:
                                                                                                                                                                          ;..I.:
                                                                                                                                                                               r(. .. ....     ':.'.::#'..q        '.
                                                                                                                                                                                                                    1.':!....'q ,'.'.''.'.     .g.:::7...       .rt.'..
                                                                                                                                                                                                                                                                      ',        .q...(;!,';::t.;.'...       ',     .y,...'::..:,..         ...q  y
                                                                                                                                                                                                                                                                                                                                                 ., ,r,
                                                                                                                                                                                                                                                                                                                                                      ..,
                                                                                                                                                                                                                                                                                                                                                        :. .
                                                                                                                                                                                                                                                                                                                                                           l;.,..  . 1
                                                                                                                                                                                                                                                                                                                                                                      .:.
                                                                                                                                                                                                                                                                                                                                                                        ...
                                                                                                                                                                                                                                                                                                                                                                          .,q
                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                            (g
                                                                                                                                                                                                                                                                                                                                                                             ..   .......
                                                                                                                                                                                                                                                                                                                                                                                        ::
                                                                                                                                                                                                                                                                                                                                                                                         .:;
                                                                                                                                                                                                                                                                                                                                                                                           ;. ;!J.. ., ).';..:: .
                                                                                                                                                                                                                                                                                                                                                                                                                ,r ;
                                                                                                                                                                                                                                                                                                                                                                                                                   :.!;
                                                                                                                                                                                                                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                       ..   .. j( !.!
                                                                                                                                                                                                                                                                                                                                                                                                                                    .:
                                                                                                                                                                                                                                                                                                                                                                                                                                     ..,
                                                                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                                        .:..i':   ...1   :.,..r.....         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :.'.'''. '.;  .'.   .,-.::j .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .''  ,'...!'     L.;...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '.      .. .''.
      . .
       :. :... ..''...'  ;, 2. ..;.    '....'..;.        u;f::..y'.       .(.'  .j      .p :        .'   .'
                                                                                                         .  ..'!   '..  .'.-.  '.   .JpJ> j        %.) .
                                                                                                                                                       ..t!.:q
                                                                                                                                                                 . .'
                                                                                                                                                                   ......j :. 1.:.,.
                                                                                                                                                                                   '1;.   ..   ...j  ..
                                                                                                                                                                                                  I.!i l,j     :ê.:(.
                                                                                                                                                                                                              .g     . r.1.:...
                                                                                                                                                                                                                              .  .1,.....;.j. .k.jJ:!J..       :(;....
                                                                                                                                                                                                                                                             'y:       .Ji.
                                                                                                                                                                                                                                                                       '    '
                                                                                                                                                                                                                                                                            .'
                                                                                                                                                                                                                                                                            %
                                                                                                                                                                                                                                                                            ' r.  ..:;
                                                                                                                                                                                                                                                                                 z1   .: l.4
                                                                                                                                                                                                                                                                                           ''',';     :
                                                                                                                                                                                                                                                                                                      'k  7.'    '
                                                                                                                                                                                                                                                                                                                 ''.   .'':?!.  '.' :j;
                                                                                                                                                                                                                                                                                                                                      ':.-..     'g,'.
                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                                                      ':%
                                                                                                                                                                                                                                                                                                                                                        '',
                                                                                                                                                                                                                                                                                                                                                          '' ''' :g'.'  '.j  ''
                                                                                                                                                                                                                                                                                                                                                                            '.     '>.:''.
                                                                                                                                                                                                                                                                                                                                                                                  ))      à 'ii..) '.
                                                                                                                                                                                                                                                                                                                                                                                                  'T  :s.J'  -,;
                                                                                                                                                                                                                                                                                                                                                                                                               '.
                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                                                                        ..          .
                                                                                                                                                                                                                                                                                                                                                                                                                        ',..l...'....    .i      .'
                                                                                                                                                                                                                                                                                                                                                                                                                                            .'f..: .''.;t;:..-'.   r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ...E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '(''. ...'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i.''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,  ..''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ) ::'    '..'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :g'.'.  . '..,.i'..',
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ',         '.'.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          )    'g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      t .'.'J ''           .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .''
    .' '' '   ù  .    . '     ',    '  ;
                                       1        4    y                        .     .   ' $ 'i    ,    .  .;)   ' '     .       N: v .1  .
                                                                                                                                         '  .   s    k           ..       v .      .         .;;2    v .     J
                                                                                                                                                                                                             :.     '
                                                                                                                                                                                                                    ;y'; J    '
                                                                                                                                                                                                                              i 5     )      k            .'.;       ,    2 ,
                                                                                                                                                                                                                                                                            ,. ;. ,    r;. .    . .j
                                                                                                                                                                                                                                                                                                   .  1       .                  ';
                                                                                                                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                                                                                                                  j         ..      ;      .  (,.:
                                                                                                                                                                                                                                                                                                                                                                 .     y  l .  ; ..      vj         , :     .    . '  ;.
                                                                                                                                                                                                                                                                                                                                                                                                                       y'
       .. :1  ..'.:..'.     . .; '.   .;':'  '.'....           J$';@...j            l'p-.é    .. '. ..l.....':.It.t;       .k.;.:    .I, .s;:   ;....... .       .!11:'7.
                                                                                                                                                                .:              $:.'.   f.,
                                                                                                                                                                                       'J      .,,.J:. :.f.!j.:          (!,..ï,  ' ,' ' 'y
                                                                                                                                                                                                                                           't    ;.
                                                                                                                                                                                                                                                  ....:x'..:'...':.'.....''                      ..'.'. .j;                   '
                                                                                                                                                                                                                                                                                                                              .'
                                                                                                                                                                                                                                                                                                                               .l .....7. ,':....              .I..g     ..   .     .,. *1
                                                                                                                                                                                                                                                                                                                                                                                         .. ..- $...).
                                                                                                                                                                                                                                                                                                                                                                                          -i.
                                                                                                                                                                                                                                                                                                                                                                                                               eet.'''. - ,            .,..).
                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                            1 3
                                                                                                                                                                                                                                                                                                                                                                                                                                              ;1... .
                                                                                                                                                                                                                                                                                                                                                                                                                                                ;:,1.     , ,k.. .',J'..:  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1il
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -:1,.'.'.  1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                4...;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2!y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j1!1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      47
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -1!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ....' '..t''j. '.'.'L. ....''':.-.: :
     .'-'.' ':
      .. .... .'.-
                 .   :.
                 '::J.
                           .!
                            ' ..
                               iE- ''
                        ....):'ii.'..
                                    '.,..
                                   '.    :
                                         ...
                                            ''
                                           .,..:
                                               rIq
                                                 .  .-      .; .,dE
                                                                  I
                                                                  .l
                                                                  .  .-1
                                                                     $
                                                                     1  I
                                                                        .
                                                                        r :1;
                                                                            l
                                                                           .!'-
                                                                              :: $ ,.  :
                                                                                       .,
                                                                                        1.: 1
                                                                                            -
                                                                                            I.. ,
                                                                                                2.
                                                                                                  /
                                                                                                  ;
                                                                                                  <1.!
                                                                                                     4
                                                                                                     .1 .'
                                                                                                         :1:
                                                                                                           -
                                                                                                           .
                                                                                                           1
                                                                                                           :
                                                                                                          ..
                                                                                                           )9
                                                                                                            .   ..          . 1
                                                                                                                              i
                                                                                                                              ..i
                                                                                                                                u!
                                                                                                                                 l I
                                                                                                                                   1Ei
                                                                                                                                     :l
                                                                                                                                       -'!
                                                                                                                                         -
                                                                                                                                      r...;:!',-è
                                                                                                                                                .,1:,
                                                                                                                                                    -0
                                                                                                                                                    .k  ....
                                                                                                                                                               -'
                                                                                                                                                            ..r,1:
                                                                                                                                                                 ..:
                                                                                                                                                                   $ t
                                                                                                                                                                     - i
                                                                                                                                                                       ,
                                                                                                                                                                       -L
                                                                                                                                                                        I
                                                                                                                                                                        ,
                                                                                                                                                                        -
                                                                                                                                                                        .
                                                                                                                                                                        r1!
                                                                                                                                                                          2
                                                                                                                                                                          :,0
                                                                                                                                                                            1-:
                                                                                                                                                                            :
                                                                                                                                                                            .
                                                                                                                                                                              .1
                                                                                                                                                                               .-
                                                                                                                                                                                ..
                                                                                                                                                                                .
                                                                                                                                                                                k
                                                                                                                                                                                -1k:
                                                                                                                                                                                   '1
                                                                                                                                                                                    .
                                                                                                                                                                                    . :.
                                                                                                                                                                                    t.L(
                                                                                                                                                                                       --
                                                                                                                                                                                        !
                                                                                                                                                                                        .i   '
                                                                                                                                                                                             l
                                                                                                                                                                                             ,-:
                                                                                                                                                                                               !j,
                                                                                                                                                                                                 -
                                                                                                                                                                                                 : .
                                                                                                                                                                                                   ',,
                                                                                                                                                                                                     '
                                                                                                                                                                                                     . .:
                                                                                                                                                                                                        ',.! /
                                                                                                                                                                                                             a
                                                                                                                                                                                                             '
                                                                                                                                                                                                             . . ,.
                                                                                                                                                                                                                  b'i
                                                                                                                                                                                                                    3
                                                                                                                                                                                                                    j3f
                                                                                                                                                                                                                      ,-
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       $'E. ':
                                                                                                                                                                                                                             .1
                                                                                                                                                                                                                              :.:
                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                .!
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                  . ,    .
                                                                                                                                                                                                                                           . ,..d
                                                                                                                                                                                                                                      ,....L
                                                                                                                                                                                                                                             '      4
                                                                                                                                                                                                                                                    ( 2I
                                                                                                                                                                                                                                                      ,.l
                                                                                                                                                                                                                                                        .).
                                                                                                                                                                                                                                                          4
                                                                                                                                                                                                                                                          , k.,;.!
                                                                                                                                                                                                                                                           iI
                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                            -,
                                                                                                                                                                                                                                                             :y
                                                                                                                                                                                                                                                              '     '.
                                                                                                                                                                                                                                                                     ':
                                                                                                                                                                                                                                                                      i1:
                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                        .1
                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                         ...:
                                                                                                                                                                                                                                                                          d 2à
                                                                                                                                                                                                                                                                             1'
                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                               .l
                                                                                                                                                                                                                                                                                .'
                                                                                                                                                                                                                                                                                 i;!
                                                                                                                                                                                                                                                                                   p1.
                                                                                                                                                                                                                                                                                     ;'
                                                                                                                                                                                                                                                                                      ,1
                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                       ' k
                                                                                                                                                                                                                                                                                         1!:
                                                                                                                                                                                                                                                                               .. . . : . .:
                                                                                                                                                                                                                                                                               ,            ,
                                                                                                                                                                                                                                                                                            -'
                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                        ... .'
                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                              1,
                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                               ;'
                                                                                                                                                                                                                                                                                                !d15
                                                                                                                                                                                                                                                                                                   E  !
                                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                         L
                                                                                                                                                                                                                                                                                                         l1 b f
                                                                                                                                                                                                                                                                                                              3  : ',-
                                                                                                                                                                                                                                                                                                                     . .'
                                                                                                                                                                                                                                                                                                                           .  ?
                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                             -.
                                                                                                                                                                                                                                                                                                                              .i
                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                               .;
                                                                                                                                                                                                                                                                                                                                ï
                                                                                                                                                                                                                                                                                                                             .. ,
                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                 .i
                                                                                                                                                                                                                                                                                                                                  p
                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                  - ,
                                                                                                                                                                                                                                                                                                                                    -'
                                                                                                                                                                                                                                                                                                                                     i  ..
                                                                                                                                                                                                                                                                                                                                        ,. ..
                                                                                                                                                                                                                                                                                                                                                  .j
                                                                                                                                                                                                                                                                                                                                               ,..,.
                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                    k!
                                                                                                                                                                                                                                                                                                                                                     .:!
                                                                                                                                                                                                                                                                                                                                                       I;
                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                        ,1
                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                          ;1
                                                                                                                                                                                                                                                                                                                                                           . :
                                                                                                                                                                                                                                                                                                                                                             ,.,
                                                                                                                                                                                                                                                                                                                                                             ,-'
                                                                                                                                                                                                                                                                                                                                                                '1
                                                                                                                                                                                                                                                                                                                                                                .y
                                                                                                                                                                                                                                                                                                                                                                , ;
                                                                                                                                                                                                                                                                                                                                                                  l)
                                                                                                                                                                                                                                                                                                                                                                  ..'. ,.':
                                                                                                                                                                                                                                                                                                                                                                          .   .: .. ,.--'    :1
                                                                                                                                                                                                                                                                                                                                                                                              tI:
                                                                                                                                                                                                                                                                                                                                                                                                'd2
                                                                                                                                                                                                                                                                                                                                                                                                  1!I
                                                                                                                                                                                                                                                                                                                                                                                                    l        ..
                                                                                                                                                                                                                                                                                                                                                                   ;-.; ..:, ..... .,.,,. .. .. ..,..:,... .. . . . ..:-.,,.I....rE
                                                                                                                                                                                                                                                                                                                                                                                        .,                                             .   :          .  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                         r!'
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..1
                                                                                                                                                                                                                                                                                                                                                                                                                                                             ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                                                                                                                              :1
                                                                                                                                                                                                                                                                                                                                                                                                                                                               : 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  k  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;ë. i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,:....-  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .......-:..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         - ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          : :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .  .  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . ..,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .-
     .$                  :                 . . .     :'.
                                                     :           .. )
                                                                    :  J.
                                                                        k
                                                                        . t     ':     .      .  ..        .
                                                                                                           ,:J
                                                                                                            .     .  :.ït
                                                                                                                      $    q      . ''                .ë'
                                                                                                                                                       .        .
                                                                                                                                                                         I.
                                                                                                                                                                          .'.  .; 1.. : v   Jp .
                                                                                                                                                                                               j 2  <:        '.:
                                                                                                                                                                                                               . 1''
                                                                                                                                                                                                                   .. .. ( h j  ':j   t  J'. !
                                                                                                                                                                                                                                             ..(,
                                                                                                                                                                                                                                               .  .
                                                                                                                                                                                                                                                  ''
                                                                                                                                                                                                                                                   .    1 ' ' .    . : '.-
                                                                                                                                                                                                                                                                         .  '
                                                                                                                                                                                                                                                                            .   '
                                                                                                                                                                                                                                                                                ..    .               '     . '    1   ' . . ' ;
                                                                                                                                                                                                                                                                                                                               j :  t '. (i  '
                                                                                                                                                                                                                                                                                                                                             .      !     :n        .  .
                                                                                                                                                                                                                                                                                                                                                                       .1. .  ,   . g    .      ..7'.       .         ::  . ''       . .
                                                                                                                                                                                                                                                                                                                                                                                                                                       . .  '     '.     '.      .' .  .  '. .. 41'. .  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . . ;:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;   '    ' ('
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . .   , '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '      ;'         '          t
    .:. . . ..u i......''' .:.. .!.1..-'::.J..
    .                       .  .                                            q!.1.:'.        ;k...'  ;..
                                                                                                    .    .:..'.i:.kj:         i.....)....   ..1.   :.......    ...
                                                                                                                                                                 ....'.   ' p'.'                          .,.)'.i.;.S.';. ;i''l.'.... ''.u'; ''.. ,                                      .. .;.-...                          x.,:' '.. ..           I.....:.;.:''.''.ê      .'g. '.:u k'('........ ir'.....:.').                                                   '.J.':..: '.:.'':.:.':' .                            .-    .'     '':.'.'.
    ;. .:'. .:
           1.. :'  l
                   .:
                    !    z
                         '
                         .
                         . ..
                            .  .
                               .
                               ..'.':.
                                    ...'
                                       :1 '
                                          ' ..
                                             ,  l
                                                .'  I
                                                    '7..       : .
                                                                 ':
                                                                  . '  :.
                                                                            '
                                                                            .
                                                                            ' '
                                                                              .  .' .  ..
                                                                                        : j . ' 4.'    ': ,;
                                                                                                           .  k
                                                                                                              : ë .. .
                                                                                                                     ,
                                                                                                                     .E.;:1
                                                                                                                          j
                                                                                                                           7
                                                                                                                           ..
                                                                                                                            .
                                                                                                                            k
                                                                                                                            j  .. .
                                                                                                                                  .:
                                                                                                                                   ;    .ë.
                                                                                                                                      .;.   j   .
                                                                                                                                                j.j:
                                                                                                                                                   ; .:
                                                                                                                                                      (;  .é.
                                                                                                                                                        :,:
                                                                                                                                                        L   ' z
                                                                                                                                                              .
                                                                                                                                                              y. -'
                                                                                                                                                                  r
                                                                                                                                                                  :  . ..
                                                                                                                                                                        j.1
                                                                                                                                                                          ?
                                                                                                                                                                          .
                                                                                                                                                                          :  ..2.:.'.
                                                                                                                                                                             ;        t!
                                                                                                                                                                                      , ..k'.:;
                                                                                                                                                                                              .'1
                                                                                                                                                                                                :''
                                                                                                                                                                                                   .j..'
                                                                                                                                                                                                  ::'.:.
                                                                                                                                                                                                        .',
                                                                                                                                                                                                               ...E.:
                                                                                                                                                                                                                   : :.t. .
                                                                                                                                                                                                                          : Ea..' ,:
                                                                                                                                                                                                                                   ,:
                                                                                                                                                                                                                                    . .
                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                       ..1
                                                                                                                                                                                                                                         .:
                                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                                           ,1
                                                                                                                                                                                                                                           k,
                                                                                                                                                                                                                                            !f
                                                                                                                                                                                                                                             J .;.'
                                                                                                                                                                                                                                                  ,.
                                                                                                                                                                                                                                                   4.t:':
                                                                                                                                                                                                                                                        ï
                                                                                                                                                                                                                                                        . '
                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                          . '
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                            .  .
                                                                                                                                                                                                                                                               ,.''
                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                  .  .'?.:..2
                                                                                                                                                                                                                                                                            ':..'
                                                                                                                                                                                                                                                                              .I.;
                                                                                                                                                                                                                                                                                 ..' .;..
                                                                                                                                                                                                                                                                                        .'
                                                                                                                                                                                                                                                                                         .'
                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                           :.:
                                                                                                                                                                                                                                                                                             .'.''J,  '
                                                                                                                                                                                                                                                                                                      .  '
                                                                                                                                                                                                                                                                                                         .! ..   '
                                                                                                                                                                                                                                                                                                                 : :j7   I.:).
                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                             '1
                                                                                                                                                                                                                                                                                                                              .:j1.
                                                                                                                                                                                                                                                                                                                              .   t
                                                                                                                                                                                                                                                                                                                                  11
                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                  i !  .
                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                        .I
                                                                                                                                                                                                                                                                                                                                         :  j.:....'
                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                    ...:g
                                                                                                                                                                                                                                                                                                                                                        l...
                                                                                                                                                                                                                                                                                                                                                        '        , .
                                                                                                                                                                                                                                                                                                                                                                   i  :.
                                                                                                                                                                                                                                                                                                                                                                       ;.
                                                                                                                                                                                                                                                                                                                                                                       .  ..1.
                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                               ,....
                                                                                                                                                                                                                                                                                                                                                                                   ..li
                                                                                                                                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                       1t
                                                                                                                                                                                                                                                                                                                                                                                        ..;
                                                                                                                                                                                                                                                                                                                                                                                         ; ::y
                                                                                                                                                                                                                                                                                                                                                                                             I.
                                                                                                                                                                                                                                                                                                                                                                                              :.
                                                                                                                                                                                                                                                                                                                                                                                               .:
                                                                                                                                                                                                                                                                                                                                                                                                2
                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                ..:
                                                                                                                                                                                                                                                                                                                                                                                                  : .
                                                                                                                                                                                                                                                                                                                                                                                                    ' .:
                                                                                                                                                                                                                                                                                                                                                                                                       : .o..  '.. 7
                                                                                                                                                                                                                                                                                                                                                                                                                   '...;è   '   ...    ...
                                                                                                                                                                                                                                                                                                                                                                                                                                      ..   .:..::.'....'   .%''.'.' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :  '.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ' IiI.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ' :..   .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .. ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;.k.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;!...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .  ...'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .' :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :   '' .        )' .    .r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '  .'...
          .
        . . :.
                  '. :.. '. ...             . ::1.'..'::1:                .;. J..i$,..,t..j                           !.j :.
                                                                                                                      .            .,.) .  .. 'jy   . r,,;                z , ,'
                                                                                                                                                            ...'-, . .p.3.,..r..' .q. . .. - .            : ; . E ;'.'   .                                                                                                                                            , .
                                   .k .;.''.:  ;:.:1.--,.-.,.,-;,.'...; '
                                                                        -'.1  '  '  .  .  .     .        :.'. g                      .           .              .                                                 j1.y...., ...-                                             >. j              . ;:-!I,r:.!!IlIr:.I,l,..
                                                                                                                                                                                                                                                                                                 .                         .  u-,.-.ï.;
                                                                                                                                                                                                                                                                                                                                      .     )..'....-:  ,..   .
                                                                                                                                                                                                                                                                                                                                                              ,.-..    . . .    .
                                                                                                                                                                                                                                                                                                                                                                                ,  .   '.     . .                     é
                                                                                                                                                                                                                                                                                                                                                                                                                      .:k.. ,  '.    . - -'        Kj.1dl.  j ...'
                                                                                                                                                                                                                                                                                                                                                                                                                                                              g  .y'é
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ...j   y.g  -.Nj..g..i  ..r   .:  jg                        w       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ...
       . ' . .t
                                                                                                                         .12t
                                                                                                                            .
                                                                                                                            : 1:.                         .r
                                                                                                                                                            '
                                                                                                                                                                          k. ,.. . -                  1:           :                   11-
                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                         ,               -.-
                                                                                                                                                                                                                                                           . . ' .'
                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                        E1
                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                         . :
                                                                                                                                                                                                                                                                                         ..'1
                                                                                                                                                                                                                                                                                            ..:1
                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                -                             .
                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                       1!
                                                                                                                                                                                                                                                                                                                                        E1
                                                                                                                                                                                                                                                                                                                                         -.             !
                                                                                                                                                                                                                                                                                                                                                        -.'.-   .1.!1..r
                                                                                                                                                                                                                                                                                                                                                                  :7   '
                                                                                                                                                                                                                                                                                                                                                                       ''
                                                                                                                                                                                                                                                                                                                                                                       -!:
                                                                                                                                                                                                                                                                                                                                                                         .4
                                                                                                                                                                                                                                                                                                                                                                          ':
                                                                                                                                                                                                                                                                                                                                                                           1..
                                                                                                                                                                                                                                                                                                                                                                            .2
                                                                                                                                                                                                                                                                                                                                                                             :-:
                                                                                                                                                                                                                                                                                                                                                                               'k
                                                                                                                                                                                                                                                                                                                                                                                I:
                                                                                                                                                                                                                                                                                                                                                                                 -iI:
                                                                                                                                                                                                                                                                                                                                                                                    kIr                . -
                                                                                                                                                                                                                                                                                                                                                                                                       : l
                                                                                                                                                                                                                                                                                                                                                                                                         k;
                                                                                                                                                                                                                                                                                                                                                                                                          q1
                                                                                                                                                                                                                                                                                                                                                                                                           p.-11
                                                                                                                                                                                                                                                                                                                                                                                                            ?   r-
                                                                                                                                                                                                                                                                                                                                                                                                                 ..1.
                                                                                                                                                                                                                                                                                                                                                                                                                    -..      -.1-
                                                                                                                                                                                                                                                                                                                                                                                                                                :  ,i
                                                                                                                                                                                                                                                                                                                                                                                                                                -.--1:
                                                                                                                                                                                                                                                                                                                                                                                                                                     l,
                                                                                                                                                                                                                                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                                                                                                                                                                                                                                       I                  2
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Et:
        . .. :
     ' . .r:
       ',
                    . .
                      .-,,. .,,k.!..::.......-
                   .. ' ' j                      :. :..,--...
                                                                       .I
                                                                       i
                                                                       -:
                                                                        '
                                                                        r 7I
                                                                           !'
                                                                            i11
                                                                             'r--
                                                                                11 ..
                                                                                   7'
                                                                                    .1! .1
                                                                                        ,f-
                                                                                          : 11
                                                                                            :
                                                                                            ,.-
                                                                                              !,11i.!
                                                                                                 .   '.!!!
                                                                                 .:.-.,:.-.-, ,.........:,:,:..
                                                                                                                '..
                                                                                                              ..1...
                                                                                                                                 lk
                                                                                                                                 ir'
                                                                                                                                   't
                                                                                                                                   r
                                                                                                                                   .
                                                                                                                   ....,,.-...e..l.:
                                                                                                                                    ll
                                                                                                                                     'llr
                                                                                                                                      - 'r
                                                                                                                                         ''r:
                                                                                                                                          ll,,'b,,
                                                                                                                                                 31
                                                                                                                                                  ....
                                                                                                                                                    ..- -   :
                                                                                                                                                            .
                                                                                                                                     ..,..-...:;....,,.,.....
                                                                                                                                                             1 : 2
                                                                                                                                                                 :1. ' I
                                                                                                                                                              ,;.,...y,.
                                                                                                                                                             ..
                                                                                                                                                               .        i
                                                                                                                                                                        k
                                                                                                                                                                        :
                                                                                                                                                                        5,
                                                                                                                                                                        .-:..... ,-..:';'L.',.....1'.I,
                                                                                                                                                                       ,.
                                                                                                                                                                          .                             i
                                                                                                                                                                                                        1
                                                                                                                                                                                                        k
                                                                                                                                                                                                        r
                                                                                                                                                                                                        (
                                                                                                                                                                                                        :
                                                                                                                                                                                                        )',-'i
                                                                                                                                                                                                          '
                                                                                                                                                                                                          (
                                                                                                                                                                                                          :
                                                                                                                                                                                                          q
                                                                                                                                                                                                          1
                                                                                                                                                                                                          .
                                                                                                                                                                                                         --  -
                                                                                                                                                                                                             .i
                                                                                                                                                                                                              -;:
                                                                                                                                                                                                              ;   -
                                                                                                                                                                                                              .:.....:.,..:5!.
                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                          1!l
                                                                                                                                                                                                                                            I;'-
                                                                                                                                                                                                                                             -.
                                                                                                                                                                                                                                              '.
                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                               . 1
                                                                                                                                                                                                                                                 .':
                                                                                                                                                                                                                                                  :,
                                                                                                                                                                                                                                                   1:.:
                                                                                                                                                                                                                                                      .1
                                                                                                                                                                                                                                                      1 :r
                                                                                                                                                                                                                                                         ---!
                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                            r,
                                                                                                                                                                                                                                                             .';
                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                              : 5:
                                                                                                                                                                                                                                                                 ,p-
                                                                                                                                                                                                                                                                   ,,.
                                                                                                                                                                                                                                      ::,.:..-,.-..i, '... :...,.;. : ,,... .:
                                                                                                                                                                                                                                                                                       . .-
                                                                                                                                                                                                                                                                                                ,-                      ., ..:
                                                                                                                                                                                                                                                                                                                         .,,
                                                                                                                                                                                                                                                                                                                            ..I,'
                                                                                                                                                                                                                                                                                                                                . ':
                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                       ..' ..:;    .::....
                                                                                                                                                                                                                                                                                                                                                            ,,:
                                                                                                                                                                                                                                                                                                                                                            -           .. .
                                                                                                                                                                                                                                                                                                                                                                 ':,!:...;. ..
                                                                                                                                                                                                                                                                                                                                                                                . .    ,
                                                                                                                                                                                                                                                                                                                                                                                       4   -. ..,
                                                                                                                                                                                                                                                                                                                                                                                     ..!-'..).';):.:.:
                                                                                                                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                                                                                                    r..  .
                                                                                                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                                                                                                      -         .   . . ....
                                                                                                                                                                                                                                                                                                                                                                                                                   .:j:......y... ,....J ;,.p . :... ;..
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .. . ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .     ..                          : ...                   ...... -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ...
       . ''      . ':
                             -
                                     .y..i
                                         .'r
                                           ........
                                           '       ':
                                                  i.
                                                   'u.rr
                                                       ...
                                                         .y:
                                                           ;i:.g
                                                           .   ..i.
                                                                  :.
                                                                   :u
                                                                    ...
                                                                      ..y1
                                                                         ï.
                                                                          ..
                                                                           );.t.
                                                                               g,.;
                                                                                  y...
                                                                                   !!x..
                                                                                       r.
                                                                                        ëq..
                                                                                           .k.;
                                                                                              uk.
                                                                                                .r.7
                                                                                                   ,.j
                                                                                                     .'j;  ..,.
                                                                                                              ..
                                                                                                              ',.
                                                                                                               ':E
                                                                                                                'i.Ir.$ex''.
                                                                                                                           'k,k.
                                                                                                                           .    1;
                                                                                                                                 !..;
                                                                                                                                    ..'.
                                                                                                                                       ..
                                                                                                                                        ...'.
                                                                                                                                         'e
                                                                                                                                          ' '.
                                                                                                                                             ''j.'it'
                                                                                                                                               t,   .,
                                                                                                                                                     ..
                                                                                                                                                      ;t:
                                                                                                                                                        g.i
                                                                                                                                                          j.:
                                                                                                                                                            ,!.
                                                                                                                                                              .;i
                                                                                                                                                                j:.
                                                                                                                                                                  ':.;j
                                                                                                                                                                      ':
                                                                                                                                                                       J..
                                                                                                                                                                       ' g.
                                                                                                                                                                         .;.:,
                                                                                                                                                                             :.;...
                                                                                                                                                                               .     :!.
                                                                                                                                                                                     , :..
                                                                                                                                                                                         1.1
                                                                                                                                                                                           pr
                                                                                                                                                                                            ..'.;
                                                                                                                                                                                             l1 k...
                                                                                                                                                                                                   ..:...
                                                                                                                                                                                                   !    .t.
                                                                                                                                                                                                          '.
                                                                                                                                                                                                           -...4..E ..$
                                                                                                                                                                                                                      :.  ..',
                                                                                                                                                                                                                       '..:  -.,. .$x,
                                                                                                                                                                                                                                J:.  ...'..,...#. :.
                                                                                                                                                                                                                                                   .,:'u
                                                                                                                                                                                                                                                       .,.
                                                                                                                                                                                                                                                         .,'
                                                                                                                                                                                                                                                           .,,).
                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                           ' '.
                                                                                                                                                                                                                                                                ,.J
                                                                                                                                                                                                                                                                  !.;..
                                                                                                                                                                                                                                                                    4.
                                                                                                                                                                                                                                                                     ...'.
                                                                                                                                                                                                                                                                         gë).u,'
                                                                                                                                                                                                                                                                               ;xkL.xy
                                                                                                                                                                                                                                                                                     ,.
                                                                                                                                                                                                                                                                                      ,.:
                                                                                                                                                                                                                                                                                        7..,.(:)
                                                                                                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                                                                                                ,.t.
                                                                                                                                                                                                                                                                                                   .,
                                                                                                                                                                                                                                                                                                    ...
                                                                                                                                                                                                                                                                                                      :-.  .:;jt,js;..    ,:.-..,..(,   .y
                                                                                                                                                                                                                                                                                                                                         ...',  ..,.:j..:..  j.-.....-.
                                                                                                                                                                                                                                                                                                                                                                      .).:,.,!'.
                                                                                                                                                                                                                                                                                                                                                                               .. ,.,,.... Eg:..
                                                                                                                                                                                                                                                                                                                                                                                               ;...
                                                                                                                                                                                                                                                                                                                                                                                                  ..,:
                                                                                                                                                                                                                                                                                                                                                                                                  g  :....
                                                                                                                                                                                                                                                                                                                                                                                                         j,..
                                                                                                                                                                                                                                                                                                                                                                                                            ..;..:
                                                                                                                                                                                                                                                                                                                                                                                                                 ....:
                                                                                                                                                                                                                                                                                                                                                                                                                     ....
                                                                                                                                                                                                                                                                                                                                                                                                                        ....
                                                                                                                                                                                                                                                                                                                                                                                                                           .. .....$,
                                                                                                                                                                                                                                                                                    ,':'-.:.;                                              1,$',,                           :':'.....1
    -                 '''.. . ..,....
                                                                                                                                                                                                                                                                                                                                                           1.'
                                                                                                                                                                                                                                                                                                                                                             ..I.I
                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                T.
                                                                                                                                                                                                                                                                               ..                                         ,....,......,.,.2.. .i;..;.. , ,k,,.d                      :
                                                                                                                                                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                                                                                                                                                     )
                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                                                                     3.
                                                                                                                                                                                                                                                                                                                                                                                      3
                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                      3
                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                      L
                                                                                                                                                                                                                                                                                                                                                                                      .ï':
                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                       ,  1.
                                                                                                                                                                                                                                                                                                                                                                                          . ,
                                                                                                                                                                                                                                                                                                                                                                                            1E
                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                             8..
                                                                                                                                                                                                                                                                                                                                                                                               q
                                                                                                                                                                                                                                                                                                                                                                                               ':
                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                :5
                                                                                                                                                                                                                                                                                                                                                                                                 '3
                                                                                                                                                                                                                                                                                                                                                                                                  6
                                                                                                                                                                                                                                                                                                                                                                                                  j.
                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                   3
                                                                                                                                                                                                                                                                                                                                                                                                   ,3
                                                                                                                                                                                                                                                                                                                                                                                                    -'.E
                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                       .r
                                                                                                                                                                                                                                                                                                                                                                                                        ':
                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                         .r''1
                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                             ,2
                                                                                                                                                                                                                                                                                                                                                                                                              :1
                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                               !.;
                                                                                                                                                                                                                                                                                                                                                                                                                ,ê
                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                 :-.' -'.-
                                                                                                                                                                                                                                                                                                                                                                                                                         ë.
                                                                                                                                                                                                                                                                                                                                                                                                                          .. ..-
                                                                                                                                                                                                                                                                                                                                                                                                                               '-
                                                                                                                                                                                                                                                                                                                                                                                                                                .'....
    :' ,. . ':: ''. -'.R -.
    . . :.:
             - I.  ....'...
                                - :
                                                   .' 'd
                                                           '
                             .;;...,.. ..,.;::-.-: '..J'.':;
                          ':..                  :
                                                .
                                                1
                                                :1
                                                 ::1       . Eï,$
                                                                j'k(
                                                                   lq
                                                                    i
                                                                    .
                                                                    lp'
                                                                      (1:
                                                                        -r
                                                                         4
                                                                         .
                                                                         -2-
                                                                           :y1.:--:...  -1.11
                                                                                           :  .
                                                                                              -
                                                                                              ,
                                                                                              -
                                                                                              .33.3
                                                                                      éj.à' '!..1j ï:121':
                                                                                                      -:
                                                                                                       .
                                                                                                      j,'..
                                                                                                           ,
                                                                                                           :-
                                                                                                          .'Fr
                                                                                                             d
                                                                                                            -,
                                                                                                              :.:
                                                                                                                1'
                                                                                                                 :.      ..,
                                                                                                                  .;..:..' .1
                                                                                                                            :
                                                                                                                            .:
                                                                                                                              - .;
                                                                                                                               ,.
                                                                                                                              -.
                                                                                                                               7 1
                                                                                                                                 .ï
                                                                                                                                  -:
                                                                                                                                   :..
                                                                                                          .,..:'j'!;....'J''-. ''';: .L
                                                                                                                                      k.-
                                                                                                                                        '...
                                                                                                                                      5''.:;.
                                                                                                                                            )k
                                                                                                                                              'y..;!1 i:
                                                                                                                                                       ,
                                                                                                                                                       !'
                                                                                                                                                        :
                                                                                                                                                        -
                                                                                                                                                        '-
                                                                                                                                                         .
                                                                                                                                                         4
                                                                                                                                                         .:
                                                                                                                                                          d2
                                                                                                                                                   lj.. ....:
                                                                                                                                                            .;
                                                                                                                                                             $t1
                                                                                                                                                               l:
                                                                                                                                                                3
                                                                                                                                                                L
                                                                                                                                                                ,3
                                                                                                                                                            r,a 1:
                                                                                                                                                                    '.
                                                                                                                                                                  ,.-1
                                                                                                                                                                     :, .-
                                                                                                                                                                     ::,
                                                                                                                                                                       ;
                                                                                                                                                                       .1
                                                                                                                                                                        . 2
                                                                                                                                                                          :11.117
                                                                                                                                                                                :!1'2
                                                                                                                                                                                    -11
                                                                                                                                                                        .. , ,. -..,-.
                                                                                                                                                                                      .1
                                                                                                                                                                                       .!1
                                                                                                                                                                                         .-' . s,,--.,    I
                                                                                                                                                                                                          d
                                                                                                                                                                                                          t!
                                                                                                                                                                                                           '
                                                                                                                                                                                                           j1
                                                                                                                                                                                                            25.1
                                                                                                                                                                                                              ;
                                                                                                                                                                                                              l-
                                                                                                                                                                                                         -. ,,.,
                                                                                                                                                                                                                6
                                                                                                                                                                                                                1E
                                                                                                                                                                                                                 !1- . ..1
                                                                                                                                                                                                               ..., ..., . .  :1
                                                                                                                                                                                                                              . k!
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                 .I
                                                                                                                                                                                                                                  -L
                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                   .11,::1.2.:..,'.. .......y.,.-..,
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    k                               121
                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                      ...
                                                                                                                                                                                                                                                                        :?
                                                                                                                                                                                                                                                                         ,3
                                                                                                                                                                                                                                                                          ï
                                                                                                                                                                                                                                                                          6
                                                                                                                                                                                                                                                                          j:
                                                                                                                                                                                                                                                                           .'f
                                                                                                                                                                                                                                                                           ..;
                                                                                                                                                                                                                                                                             .6'
                                                                                                                                                                                                                                                                               ï
                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                               (1
                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                b1
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                 'd;
                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                   il
                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                . . .-:        .
                                                                                                                                                                                                                                                                                               ,.:.
                                                                                                                                                                                                                                                                                                   -.1
                                                                                                                                                                                                                                                                                                    .:     ,-.ë:-;..i..:k,1
                                                                                                                                                                                                                                                                                                      1:,:.)              4
                                                                                                                                                                                                                                                                                                                          .,.
                                                                                                                                                                                                                                                                                                                            '47 ,,
                                                                                                                                                                                                                                                                                                                                1  .36'63
                                                                                                                                                                                                                                                                                                                                        14
                                                                                                                                                                                                                                                                                                                                         .1E    .,
                                                                                                                                                                                                                                                                                                                                                 'i
                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                  3
                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                ' -
                                                                                                                                                                                                                                                                                                                                                   î
                                                                                                                                                                                                                                                                                                                                                   . 1.-
                                                                                                                                                                                                                                                                                                                                                   :.:
                                                                                                                                                                                                                                                                                                                                                   1   11r-2      -
                                                                                                                                                                                                                                                                                                                                                                  1;
                                                                                                                                                                                                                                                                                                                                                                   :'
                                                                                                                                                                                                                                                                                                                                                                    1'
                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                     .:
                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                                                                                      .:08
                                                                                                                                                                                                                                                                                                                                                                         :!
                                                                                                                                                                                                                                                                                                                                                                          1;
                                                                                                                                                                                                                                                                                                                                                                           .
    ' .' . .:
      ;    ..
             .'. : .         u.1 :..
                               ....        .. . . .
                                                           ..
                                                                      '. :.....''.;
                                                                       .:.        ...l
                                                                                     ...':.,:ràkE...'
                                                                                                    ...;:'!..        ,u ....,. ......
                                                                                                              .kJ,.:;.
                                                                                                                                   ,.i.
                                                                                                                                     s. ..
                                                                                                                                     ,
                                                                                                                                     .       -r- r
                                                                                                                                           :,jJ.;
                                                                                                                                                ..E
                                                                                                                                                  .., :.
                                                                                                                                                          .
                                                                                                                                                       2 :;
                                                                                                                                                           ,t
                                                                                                                                                           ...igJ2.,. . .....) ..1..t ..:t..:....'j.'p.a. .,..r
                                                                                                                                                                   :..:....:....:;.J.
                                                                                                                                                                                    .. : .... 7.: : ..';.t
                                                                                                                                                                                                              ë;.,,-i:k
                                                                                                                                                                                                                      :.!. ,
                                                                                                                                                                                                                   .!. ..:.a.;j;$/..:......
                                                                                                                                                                                                                                     ,. è -  . g$: k.,......,. ....J1.: ,:.iii....2J
                                                                                                                                                                                                                                          .u.'....u),
                                                                                                                                                                                                                                                    ...    ..... .,.... : ..Ei:.:
                                                                                                                                                                                                                                                                                   ::....... 2. . '
                                                                                                                                                                                                                                                                                    .... . ..:..
      ..            ,: .ë   u,.        .. .:..
                       ? .I. ....)''i:           .'        :p           !.g,: .jj....     (j,:j,,:.2..,.......(.'.;'....:..,...'  ..'',.,....'j,..;:5.,..1..:T'.'!.I.'i'';..:('   ..  .  :..;..i.C':  ..$..;.         ',  .,.:      ;.'
                                                                                                                                                                                                                                      ..y..,..'
                                                                                                                                                                                                                                              !..:,'.::::..   .t.l  à   :.:j'...;.
                                                                                                                                                                                                                                                                                 t,'' ,4,rj'  j jy
                                                                                                                                                                                                                                                                                                 j.f
                                                                                                                                                                                                                                                                                                   ':.'6    : ;'.    :.::'j';t:... .,':., l
                                                                                                                                                                                                                                                                                                                                          :.i ,. '...:
                                                                                                                                                                                                                                                                                                                                            '. ''';''       '' '' .
                                                                                                                                                                                                                                                                                                                                                                     ;.:,;.'.,.''.j.;k.:,:.. .':.1.:,','.;.',.'',....''. '
                                                                                                                                                                                                                                                          ,p.
                                                                                                                                                                                                                                                            ..zj                                                                                   .. ;.:,j..:,. .:,
                                                                                                                                                                                                                                                                                                                                                                   ..;
                                                                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                                                                i
       .
         . . '.
               . ,.. ' ...:
                      . a.
                                            .
                                          . .   ':y  .
                                                    :%''e:.
                                                      1      ,.;'..)j.''t
                                                            $'
                                                             .               .q,.r:t.;J   . ,)  ...y
                                                                                                   .:                             .
                                                                                                                               .,. .                                          . .
                                                                                                                                                                                e
                                                                                                                                                                                '1
                                                                                                                                                                                 .; t!.
                                                                                                                                                                                      .>.g         ..
                                                                                                                                                                                                    t)
                                                                                                                                                                                                     ..''    ,:.
                                                                                                                                                                                                               ';:.:..!..
                                                                                                                                                                                                                        :j,  j;. k
                                                                                                                                                                                                                             .    ..'                       ,.     ..
                                                                                                                                                                                                                                                                    .E
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                    : :
                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                       .r..!.      .:
                                                                                                                                                                                                                                                                                   '.'      :
                                                                                                                                                                                                                                                                                            .',
                                                                                                                                                                                                                                                                                              .:.    (à..j
                                                                                                                                                                                                                                                                                                         ...l i.'
                                                                                                                                                                                                                                                                                                                .'
                                                                                                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                                                                                                   ..:                                             .
                      j .;'    : .
                                    ::  .To   )
                                              .h
                                              . .
                                                  '  ,     4
                                                           *
                                                           !  %     1 ':  * e
                                                                            ;
                                                       . ..i . : . ... :.I..: .: .:
                                                                                             g     e l l t    e   d
                                                                                                                  ;
                                                                                                                                c t s       it
                                                                                                                                           :...
                                                                                                                                               o    .     ).
                                                                                                                                                           i          : . ,
                                                                                                                                                                          2   0 4 :
                                                                                                                                                                                  V               ,m     e nt     :r .    or   1D     io     r       . ,     r    :G1        t  er   l   n  2   k   . m    :  &:       .     b    '
                                                                                                                                                                                                                                                                                                                                  D
                                                                                                                                                                                                                                                                                                                                  ;      1e    a ;.                   Q   n ,  t      .,,. ' '.'
                                                                                                                                                                                                                                                                                                                                                                                      ,                                '
             ' ..' .'. . . 1
                           ..'                  . .......(.:..':.:....:....q.'..''.'E;''I,.r,I'!.... (.
                              :...v'...:L::....:'
                             -.                                                                               .!:  k . .:'':..'                .....,..     .'.
                                                                                                                                                                  !.,.
                                                                                                                                                                     .;'
                                                                                                                                                                       ''
                                                                                                                                                                          ....'
                                                                                                                                                                         .. '.'.:v:
                                                                                                                                                                               ''' :.
                                                                                                                                                                                    .  ...
                                                                                                                                                                                    'ï.. '. .J.:ë:..!.
                                                                                                                                                                                                'n.
                                                                                                                                                                                                  .:  j.''.
                                                                                                                                                                                                     .' .
                                                                                                                                                                                                          ;.::
                                                                                                                                                                                                           ;(.,
                                                                                                                                                                                                              ':',
                                                                                                                                                                                                                 j,,,, .  .',...
                                                                                                                                                                                                                         .'
                                                                                                                                                                                                                  ...I' ? '
                                                                                                                                                                                                                                ,'.,,), .('i::t;
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                               ...'''. '5.'
                                                                                                                                                                                                                                                        ':
                                                                                                                                                                                                                                                        l.(
                                                                                                                                                                                                                                                          ....2..:.'k
                                                                                                                                                                                                                                                                    ..'
                                                                                                                                                                                                                                                                    .>
                                                                                                                                                                                                                                                                    '''!i.
                                                                                                                                                                                                                                                                             '.i...
                                                                                                                                                                                                                                                                            ''..'.';
                                                                                                                                                                                                                                                                                     ':'':
                                                                                                                                                                                                                                                                                         ';.I.
                                                                                                                                                                                                                                                                                         7' :' .'
                                                                                                                                                                                                                                                                                                'l'''... ''..;'
                                                                                                                                                                                                                                                                                                              .''.iJ
                                                                                                                                                                                                                                                                                                                   ..ï.:
                                                                                                                                                                                                                                                                                                        .. .' ''.E.'
                                                                                                                                                                                                                                                                                                                         .: .:
                                                                                                                                                                                                                                                                                                                             ,i';.;t     :.
                                                                                                                                                                                                                                                                                                                                    ':,.''
                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                               .'
                                                                                                                                                                                                                                                                                                                                                : ..
                                                                                                                                                                                                                                                                                                                                             :.. ' k.
                                                                                                                                                                                                                                                                                                                                                        ''..
                                                                                                                                                                                                                                                                                                                                                         ... 7.' .
                                                                                                                                                                                                                                                                                                                                                                   I.L
                                                                                                                                                                                                                                                                                                                                                                     '''..)..'  è. '..--5.'.'            i'' ...' .
                                                                                                                                                                                                                                                                                                                                                                                                                      . .
                                                                                                                                                                                                                                                                                                                                                                                                                       '.'.
             ' .. ' '              . '..
             .                     '. . . .... !:.':E.:..  '2.'..'.;.
                                                        ...!
                                                                       .
                                                                    ..'.
                                                                       ',.  ':.ii1r.:t.'.'.
                                                                          ut.
                                                                         !.
                                                                                          .
                                                                                                  E.?à7.':
                                                                                          .''':-...
                                                                                                         ..
                                                                                                          :.;
                                                                                                            ..u,.
                                                                                                                .' ;:!..1.. ,.
                                                                                                                          -;.1..t
                                                                                                                                ;..l::
                                                                                                                                     '5..!'....
                                                                                                                                              :':...'.....,...:
                                                                                                                                                              '..i'.!):s..
                                                                                                                                                                         .'j.
                                                                                                                                                                            z
                                                                                                                                                                            ;.ru:'.'.a......
                                                                                                                                                                                           .. .'..',
                                                                                                                                                                                                   ',..  .
                                                                                                                                                                                                      ,!I''i:
                                                                                                                                                                                                            '..r''' '. :...
                                                                                                                                                                                                                          :.J''..
                                                                                                                                                                                                                                '.':.'::9..
                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                           ... '';u''i.''.'.,.:..-'ia
                                                                                                                                                                                                                                                                    ':' .'.:'2'.''i;.
                                                                                                                                                                                                                                                                                    '2 .,.:.j. .:.::y;'';....... l...,...... .;..
                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                ...
                 .
                                     ,
                           ':; .:'.1.M.
                                               J1n%'     L/4    A.oa-           ;m,jpo            x.: vj.rm
                                                                                                  '              ...
                                                                                                                 4
                                                                                                                 : .
                                                                                                                   u..r
                                                                                                                   ,    4/x w3:     !':#' . .. .:.o      ''Jnf     '>$   +  i
                                                                                                                                                                            0t       ,'
                                                                                                                                                                                     4n1.  ' .s
                                                                                                                                                                                           m  yi G,.j:;
                                                                                                                                                                                                      <  j
                                                                                                                                                                                                         .
                                                                                                                                                                                                         c'w..1..#,.x.:.
                                                                                                                                                                                                                       o''..,.'
                                                                                                                                                                                                                       .: ! :, w%w$     ov    ...
                                                                                                                                                                                                                                             !l  :',-.,n,   ',... .o:   .G:;0., 1. '''.'i1 :4t'
                                                                                                                                                                                                                                                                                              -..:  4f.>'r1
                                                                                                                                                                                                                                                                                                       '    .,, . F ,           ,
                                                                                                                                                                                                                                                                                                                                .
                 '       .
                         .       '' ''i&
                                       ,':
                                         '.'.
                                            &
                                            ..
                                             v-('J
                                             ,   ..:.
                                                    -
                                                    ..u*
                                                       '= ;r !.u
                                                               '.s.*.
                                                                    G;.!
                                                                       .1
                                                                        .=
                                                                         n-MkkJ2.i
                                                                                 G= :.hw.
                                                                                        v...
                                                                                           vx...
                                                                                               u u.. )*r.v..IF.
                                                                                                              J'.,:.:
                                                                                                                    :
                                                                                                                    .'
                                                                                                                     :N*
                                                                                                                      ,L';
                                                                                                                         *.*.v....
                                                                                                                         ),      n
                                                                                                                                 ..
                                                                                                                                  .7
                                                                                                                                   .
                                                                                                                                   ..,
                                                                                                                                     *.,
                                                                                                                                       .*.
                                                                                                                                         @...xM.
                                                                                                                                               .+
                                                                                                                                                :.v..ïp
                                                                                                                                                      murI=.*>:.
                                                                                                                                                              ..h
                                                                                                                                                                Er..
                                                                                                                                                                   .lr
                                                                                                                                                                     :::'...
                                                                                                                                                                           .,*.    :.
                                                                                                                                                                             .I.1; :v'
                                                                                                                                                                                    'm'
                                                                                                                                                                                      .'v
                                                                                                                                                                                        .A*'
                                                                                                                                                                                           *>''
                                                                                                                                                                                              .m'
                                                                                                                                                                                                ...-
                                                                                                                                                                                                   : ..
                                                                                                                                                                                                      ..:..:&.
                                                                                                                                                                                                            .'..- .**
                                                                                                                                                                                                                   . '.  ...
                                                                                                                                                                                                                      .. . ...!œ.
                                                                                                                                                                                                                                2K
                                                                                                                                                                                                                                 .K
                                                                                                                                                                                                                                  x:......- ..
                                                                                                                                                                                                                                             * .                                                                                                                                                                                                                                                                                .,:.r ).:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ;..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          J.
                         j      t .
                         ... .... . .,.
                                      ,(
                                       .   .. .. . . .. .    .. . à.    .   .
                                                                            ..    . .           .                . :
                                                                                                                   :      .  .                           :   ::            '
                                                                                                                                                                           .        :       .      .   .,       ;..   .                   ; .... ',
    .              . k: . ;: ..'':$...:.            1'
                                               , .' ' .
                                                       .:i '         '. '''
                                                                         .'
                                                                           . ;  ' '
                                                                                       '            '
                                                                                                    f
                                                                                                    qj
                                                                                                     l     : '      '
                                                                                                    2 . .'. !' k ' ' ... '! . .. .
                                                                                                                                                  ..
                                                                                                                                                 . ..
                                                                                                                                                     .E
                                                                                                                                                      .':r' . '..'
                                                                                                                                                                 .
                                                                                                                                                                 (.
                                                                                                                                                                  '
                                                                                                                                                                   l     '
                                                                                                                                                                         : ''
                                                                                                                                                                             ''     '
                                                                                                                                                                                    ''      '
                                                                                                                                                                                               '   '
                                                                                                                                                                                                     ' ' '
                                                                                                                                                                                                         '
                                                                                                                                                                                                         .
                                                                                                                                                                                                           '
                                                                                                                                                                                                           .'   .
                                                                                                                                                                                                                 ''  '
                                                                                                                                                                                                                     '' ' '!''  '   ' k        . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '''
                 .                                    1.
                                                    . .
     ' ..
          :                 .:.,. .. . .
                      . ..:..          :.1.'q.1 . ''
                                                   1;q:... .
                                                           .'
                                                            .;. .'.':
                                                                    .:
                                                                     :'..
                                                                        ..     .; .. . . s....
                                                                         ......:             '..
                                                                                               :1
                                                                                                ..  '; .:..,:!1;.g .....
                                                                                                                       ..
                                                                                                                        .,
                                                                                                                         ..',.'..'
                                                                                                                                 ..w...v.
                                                                                                                                        . : . :.:         .::,,. . :. . ,., . s ... ., . ... t.r. . ......   . .. ,           ... .:                                                                                                                                                                                                                                                                                              g
    '. ....        .,. : ;.t.. .. : : .:.(;;'..j;q.'. . )..1/,       ' :. .... ........:  .t..,Ii . . .$..   l..).. g...:g'..;.;...'r.. !                .I.:.
                                                                                                                                            . tL,'''''','$     rJ.Vr
                                                                                                                                                                   ..( .'..'    :.ij:.! . :.'
                                                                                                                                                                            .''''           .. . .. '  .....' . .    . .. ..
                                                                                                                                                                                                                .:.J . '.:' .:'. .....                                                                                                                                                                                                                                                                                           ..... ..

                     :               :.. .                      ..                                                      ;           ...                                            .                                       ...              . .::;..                                                                                   .              .:.. .t. ' ..'. ..                                        :''                   1'''''.                                                          7
                              2 ;..i :                               : )                ')..' ''                                 ..                   .. '.                                                      1                               ;                 :.           '''
                                                                                                                                                                                                                                                                                     . ..                     .
                                                                                                                                                                                                                                                                                                                             .                        : 1'             ;:                                         ..              .            .                                                  '                       L          '
                                                        ..            &                 ..              ..                        ..               . .                                                                                                                 . . .:                   ::                          . .1 ;                           .             ..                                    . ,                                                                                   !

                               .'                ,,. .. '.             .'            '.:
                                                                                         :. .. '.. ...                      :..
                                                                                                                          ''.           2
                                                                                                                                        ,.            . . .' ' ;'                                      '..;::
                                                                                                                                                                                                            . :'    . .l
                                                                                                                                                                                                                       . . . '. ' '> ...
                                                                                                                                                                                                                       y' 1
                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        .....'' $..:..... ..:.                                                                                                    : '..,.' ...I. .                                       '. . .'.@ .. .'' ':.... ;y. .1..:'.'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                            .
                                                                                                                                       r         ..      . : .''                                       '!
                                                                                                                                                                                                       '       .
                                                                                                                                                                                                          't. .'. .
                                                                                                                                                                                                                               : .
                                                                                                                                                                                                                  tr . :1.' 1 1 '    '; ' '                                                                                                                           '..                                                          ' '':' '        '
                                                                       ''                                                    ,
                             Case 0:21-cr-60064-RKA Document 32 Entered on FLSD Docket 06/09/2021 Page 4 of 10



d
*
'


                                                                                                                                                      '                                                                                                                                                                                                     '
                                                                                    2'
                                                                                     ...t:..:.: :               ;.,                   '               '2'                                                              .... .                     .                                                                                                         ...:
                                                                                     . $                         .
                                                                                                                 y               g..                 e                                                                                j .:                                .         .

                                                           t            .             ...: . .. : .:                                  2 : . :.                      p                              .               ' ....: z..., ,.I4                                           I.. .... . ., ; .;p .j: ;.' .:'. . .!1 :2:.;.                                                                                                                 .. :I. :J
                                                            ''
                                                               j0.
                                                               , '1I
                                                                   G.6m m.1
                                                                          X..
                                                                          .
                                                                          k
                                                                            1Z
                                                                             .<;l'
                                                                                 .
                                                                                 ,
                                                                                 S;@W Y 'Of
                                                                                 ' .
                                                                                 .
                                                                                           ;.1
                                                                                          .:
                                                                                             .e' ,.'
                                                                                               .
                                                                                                   .0; 6D.'
                                                                                                   .b.. !
                                                                                                          .CjW .0'
                                                                                                          %      iRfl1YF S11Y')
                                                                                                                   . .
                                                                                                                              & DY
                                                                                                                                 'I0
                                                                                                                                   'i.'
                                                                                                                                      &
                                                                                                                                      .
                                                                                                                                       ,1QKVQ
                                                                                                                                            .j:
                                                                                                                                              0ZM'
                                                                                                                                                 ' ''t' '
                                                                                                                                                 .'
                                                                                                                                                        .'' C'$YXYX
                                                                                                                                                                  'O CYY '
                                                                            .                  .                    . ..              J .. ..                                           .k.f......'                     '                  '                                    '                       E                        '                          '
                                                           '
                                                            *'tmls.
                                                                  r.
                                                                   >.
                                                                    , .Q4e
                                                                         ,
                                                                         ..
                                                                          ntah.9.!!Rto'
                                                                                      ,
                                                                                      Any'
                                                                                         'g0'.
                                                                                             v
                                                                                             ,.
                                                                                              MM m.en :0.;..
                                                                                                           ,o.r,o. .
                                                                                                                   c>1.
                                                                                                                      ',.,..
                                                                                                                           '                                                                                                                                                                                                                                                ''' . 's .                                                             '
                                                                            .                 .       l                 .                  .:. . .. .                                       ' '                                        ''                 '          ' '' '''                                ':                 '            ''                        ;            ''                                          -                          '
                                                                         :,,.'''..t. .f
                                                                                      .......' J.. 'jj...!.....',-I::.(:
                                                                                                                       .!;;.(.;:.:t
                                                                                                                       :.         'i,(!.
                                                                                                                                       ..'
                                                                                                                                         ...'
                                                                                                                                            ''..' ''-':'!
                                                                                                                                                        '''.::'
                                                                                                                                                              ,j..'.
                                                                                                                                                                   .1.:...'..
                                                                                                                                                                            .:-...;;...E.'...''.7,
                                                                                                                                                                                                 .:p.:.:...
                                                                                                                                                                                                          :..:
                                                                                                                                                                                                             z.1.'-
                                                                                                                                                                                                                  '....:.1u'...'-i!...,
                                                                                                                                                                                                                                      .. .6t:
                                                                                                                                                                                                                                            ..q....'..
                                                                                                                                                                                                                                                     ..a.
                                                                                                                                                                                                                                                        EE:;.-.. .$
                                                                                                                                                                                                                                                               :.. ..,ï..:
                                                                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                                                                           I.:....!... ::..
                                                                                                                                                                                                                                                                                     1$.  ..:..
                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                              .:
                                                                                                                                                                                                                                                                                               - 13-...
                                                                                                                                                                                                                                                                                                      .......
                                                                                                                                                                                                                                                                                                       ..
                                            ..                                ..              .
                                                                                                                                                                                                                                   k'                             '.2.
                                                                                                                                         ;.x..:'':.'' t'va1t'h
                                                                                                                                                             .''ou.
                                                                                                                                                                  .'.'-notb.md'
                                                                                                                                                                              ., on'E .e pr;'ob.a,yo'n'..o.'.,.'
                                                                      .
                                                                   .
                                                                     .
                                                                           .
                                                                                      j:8.
                                                                                      '
                                                                                      E  ,
                                                                                        'I
                                                                                         u
                                                                                         :' '
                                                                                     ,,,, .   ,
                                                                                              ''.
                                                                                         - ... .
                                                                                                     ',.0 ...ic,:e.
                                                                                                ''''e.              ,,a
                                                                                                                  .. w
                                                                                                                       nd. .e.$
                                                                                                                      ' ''.':1
                                                                                                                   .' . ' . :
                                                                                                                               fe'
                                                                                                                               . p
                                                                                                                                 ..
                                                                                                                                  J
                                                                                                                                  ''
                                                                                                                                   :)'
                                                                                                                                      ,t
                                                                                                                                     .';J...
                                                                                                                                                                '
                                                                                                                                                                )
                                                                                                                                                                      ,.
                                                                                                                                                                        :.:
                                                                                                                                                                          D
                                                                                                                                                                           '''
                                                                                                                                                                                                     .
                                                                                                                                                                                                               :
                                                                                                                                                                                                               ,
                                                                                                                                                                                                               .e
                                                                                                                                                                                                               .            .                      .                                                .                  .                                                                . ..,                 ,.

                                                     ' ' 'k '' ' k.     IJE?:',.;; ...'.!...r.,:..u........
                                                                                                          ...' '..:...
                                                                                                                     , ....h' . ':.' :.'.':J.i
                                                                                                                                             '. '.'-. ':) '.. ' :I               1L':: '.'' !'::!.''!'
                                                                                                                                                                                                     : :.'i..-a  I.          . ' ''.'''''''''h                       '
                                                                       . .           '.. '                                                                                                                                                                      ' :
                                                                      '. :.... $
                                                    ..'' .. ,: . E .' .        ''.'
                                                                                  .
                                                                                  !k..I
                                                                                      '..-
                                                                                         1..
                                                                                           .. ..'....@j .4.c..j#:
                                                                                            ':!                 ..!);F.f   .'..T..r
                                                                                                                                  .; z.r..I. ..  '.'.''
                                                                                                                                                      T.
                                                                                                                                                       ':.'':.j.....
                                                                                                                                                                   '.',',. '.'.:
                                                                                                                                                                               I..''..',:J$: :It,'':',
                                                                                                                                                                                                     '.: '
                                                                                                                                                                                                         ,.
                                                                                                                                                                                                         ....(
                                                                                                                                                                                                             ..
                                                                                                                                                                                                              . ...
                                                                                                                                                                                                                  '.)..E
                                                                                                                                                                                                                       . a
                                                                                                                                                                                                                         >....!.'.c.;.'
                                                                                                                                                                                                                                      #:
                                                                                                                                                                                                                                       ,.'.;:
                                                                                                                                                                                                                                       '    ..:f..
                                                                                                                                                                                                                                                 .;.:E(.:'::jp ..
                                                                                                                                                                                                                                                                ..;... .
                                                                                                                                                                                                                                                                  it
                                                                                                                                                                                                                                                                   : , ,,
                                        .
                                                  .;; ',;'
                                                                    Co....,'
                                                               orth4'
                                                               .           !.
                                                                            'ey'm.,,
                                                                                  .
                                                                                   1
                                                                                   :.
                                                                                    1J
                                                                                    ''o.,.mt
                                                                                           ,.
                                                                                            ly
                                                                                             ..! .mm.end ' tJ .e.
                                                                                                                'Co )m
                                                                                                                  .                                                     .                                          .                                                                                                                          , e..11o, :.g .,. d'.
                                                                                                                                                                                                                                                                                                                                             ''                   n'
                                                                                                                                                                                                                                                                                                                                                                   gsas:
                                                                                                                                                                                                                                                                                                                                                                   .   .
                                                                                                                                                                                                                                                                                                                                                                       t0       .                                                                                   .         , ,.  :
                                                                       l. ....       . . (; '. ::. .: .                                                              .               . . . . . . . . ..                                                                                                                                !' .: .. .                                                       . .''..J. '
                                                                                                                                                                   ;;.'.,..Jf $'.' ''n.'...'.. :!,. .; ' .:'.!'4 . .;:' ..                                                                                                          -11
                                                                                                                                                                                                                                                                                                                                      .... ' ''J'2' . j
                                        .
                                                          ';.
                                                            '. '                               :.'). j'p ;
                                                                                .',. .::.r..J. .         ....,!.....r'                                                                                                                                                                                        '                                       '!:. . :
                                                                                                                                                                                                                                                                                                                                                             .'..                                                 '''
                                                               !1
                                                                ..1
                                                                  u
                                                                  :.nt
                                                                     v..v
                                                                        '.
                                                                         :'
                                                                          e
                                                                          .,';'t
                                                                               .:
                                                                                .'
                                                                                 b.:'
                                                                                    e .s l.mpo
                                                                                           ....!.;.'.I,s .ie .d'   ':h;' ..
                                                                                                                          :''    '
                                                                                                                                 ,'' '
                                                                                                                                     . ' '',. :..'ê:1 .                                                                                                                                                                                                                         ' :E . ..!.':'. ''':::'''A
                                                                                                                                                                                                  '' '                             ' ' ..' . ..                                                                                                           ''                  '
                                                                                                                                                                                                                                                              .' '.. '..                                                        .. '                   ..'.'. '.,.                         .
                                                                                                               %.!::
                                                                                    .,.                                                                                                      ' '                                                                                                                                                       '                                                                    .
                                                            ' :
                                                                      , ;.      .
                                                                                    ':t ','l: .. !'   ..;
                                                                                                        :. '.
                                                                                                            '..
                                                                                                          .' .
                                                                                                                     1p .. ' .t
                                                                                                                              :I 1
                                                                                                                                 :.. ..' ' ..    '... .                                  , . . .. .   .                            .     .. .
                                                                                                                                                                                                                                                                                                                                 ..$
                                                                                                                                                                                                                                                                                                                                   '.
                                                                                                                                                                                                                                                                                                                                    .r
                                                                                                                                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                                                                                                                                      .                .. ...
                                                                                                                                                                                                                                                                                                                                                                                                        .

                                                                   . .. ..... ;. .        j               . .a .                 ;.
                                                                                                                                  .f              1
                                                                                                                                                 '. . t
                                                                                                                                                      .          .-.    .;: .... .:.:. .1':..
                                                                                                                                                                    ! ...                           ''1.'.;.î. '..t..1.''. . '$.' .'.'7 t.f'.g''!;,.' L'l...''...;'.. .' .t..) ''. '..'                  .'..          r
                                                                        ..    .
                                                                              .                           ' .'' '            .                 ' '''q,'''..'...
                                                                                                                                                              ''''.:.'
                                                                                                                                                                     :h. ..
                                                                                                                                                                          h.'.,,(:.ë,:j'.) .. 't' ... '1 .:'......t..'.' ...:..,:     i.''.';.:.$..Të.i':'.tt'..'J'..                          .'.1)'' à' '',...''.'. :$:.l
                                                                                                                                                                                                                                                                     i:'r'.'..:'.'''j:''; ,i ..'
                                                               ,r;'''' ,.. 'j
                                                                          , :,,,h                            :. a.
                                                                                                                 ',', .                                   '
                                                                                                                                                          Bqseo '
                                                                                                                                                                i(
                                                                                                                                                                 ermelevelw
                                                                                                                                                                          -': nt. 4'
                                                                                                                                                                                   b%e'
                                                                                                                                                                                      of.0, se,rlev,'
                                                                                                                                                                                      .             eljpurgu=tto''
                                                                                                                                                                                                                 Senho'n2B
                                                                                                                                                                                                                         ',
                                                                                                                                                                                                                          '.1:
                                                                                                                                                                                                                          1  (a)
                                                                                      . ... ....' ' . 12 .f' 1.. w.''.
                                                                         ..
                                                                        .. .   :... .... J:..iqr. ,1. .
                                                                                    ''
                                                                                     . .'  .jy'..:.j. '''    ..:'j...:..'''t-..:::...
                                                                                                        g....rp'::.:':')
                                                                                                                                          ':; J
                                                                                                                                    ,.j..1;.
                                                                                                                                                '' jf . :
                                                                                                                                                .:.            ' '''.
                                                                                                                                                            ,..jf..'
                                                                                                                                                                     ;..t'' ;',  . . ;' ':...'; :...'21.; ..:.!! .'
                                                                                                                                                                          ... ..:...:'.
                                                                                                                                                                                                                        1:'.a ;.:''::..'
                                                                                                                                                                                                                    ....'1
                                                                                                                                                                                                                                                                                                                                                                                                                                                      .:              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      s'
                                                                       :. .)' ''..ofë
                                                                                 .'   . .V.
                                                                                      ,  .
                                                                                          ',.
                                                                                            .
                                                                                            S
                                                                                            ..q '.
                                                                                                 ..'en
                                                                                                 rt.
                                                                                                   .    cr'i'',
                                                                                                    .....       ...jjr.''.,('t...:..
                                                                                                                       .           ..     ..rsjl'..
                                                                                                                                                  j.j'.
                                                                                                                                                  1   :6.''..
                                                                                                                                                            ..1:''.6:  .ê
                                                                                                                                                                        j.
                                                                                                                                                                        ,  :>,f1;.''    .j.,. ;
                                                                                                                                                                                         ...' t,.
                                                                                                                                                                                                .E,
                                                                                                                                                                                                  .
                                                                                                                                                                                                  .,..I.
                                                                                                                                                                                                      .:..:
                                                                                                                                                                                                          ,.. ...'(..
                                                                                                                                                                                                            .1'
                                                                                                                                                                                                              ,        .:.'
                                                                                                                                                                                                                          ..? ....T.,;.
                                                                                                                                                                                                                          ..,'
                                                                                                                                                                                                                             .,
                                                                                                                                                                                                                              '
                                                                                                                                                                                                                              .:''
                                                                                                                                                                                                                                 ,)'.,.                                                                                                                                                                                                                              .''                  ..;

                            .n.. . ...:.;.                                           ..
                                                                                     ;            .
                                                                                      ...'... 'E .jq
                                                                                                   .!
                                                                                                    ;:.'..:'!.:'.!,..''..
                                                                                                      x: ( ..:
                                                                                                             ',,. .     ''.                                . ..' 'T.:; I ''I)(h..ëi:':...'.;..'';;.,., .;. ( ..' '')'.., '..! ;t .'':t,'. ;.. .:k J.h:'.''
                                                                                                                                                                                                                                            .. .         ; :
                                                                                                                                                                                                                                                           , :'...'.                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                      .. '.                                                          '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                    .. ' x                  .1    .' ':.l'..!...'....t.
                                                                                                                                      . ..
                                                                                                                                         . , .I.,.,.. .;f,..
                                                                                                                                                           :.
                                                                                                                                                            'r. 1.,..:. .!
                                                                                                                                                                         .....vg..'
                                                                                                                                                                                  .$.;
                                                                                                                                                                                     :..:...:..,.':.
                                                                                                                                                                                                   ;.:
                                                                                                                                                                                                     ;'....,'7,.
                                                                                                                                                                                                               fI
                                                                                                                                                                                                                '.
                                                                                                                                                                                                                 '.'   '.ë''.
                                                                                                                                                                                                                   t:.i.    ....
                                                                                                                                                                                                                               '.:
                                                                                                                                                                                                                                 ':'r
                                                                                                                                                                                                                                    .,., .; . ..
                                                                                                                                                                                                                                             .;'....:r:...j.. ...
                                                                                                                                                                                                                                                                .!.;'.j7:                                                                                                                                                                                                                                             -'k:
    .!: ,
       .
        'r
         '.. ':.j
                '.
                ,
                 '.
                  ' )i
                     :'.
          !':'f'' '.':
        . ë'.. .
                        .
                        '.   .
                       .:t:f;'
                              .!(: .7'.:
                                       ;.'
                                         .
                                         .:
                                          ... .'
                             T:l;.:5'.. ;21:r.g
                                               .
                                               ):
                                               .' '.
                                                .  ;r
                                                    .?
                                                    '''
                                                     '!
                                                       .
                                                       .:
                                                      ;'
                                                         ..
                                                          .)
                                                           1'y
                                                             .!
                                                              ,
                                                              ..'.,
                                                        ;. :.'.'
                                                               ,:j
                                                                  .
                                                                  'a
                                                                   .
                                                                   .j
                                                                    :y
                                                                     .
                                                                     ;
                                                                     jt
                                                                      ...
                                                                        ,.
                                                                        :.:
                                                                          :.,
                                                                            .'.
                                                                              .
                                                                              .j
                                                                               y
                                                                               .s:
                                                                                 :
                                                                                 ;,.
                                                                                   .j
                                                                                    j
                                                                                    .:.j
                                                                                       .y
                                                                                        jt
                                                                                         ,
                                                                                         p
                                                                                         .'..g
                                                                                             ).j
                                                                                               yy
                                                                                                (..
                                                                                                  .(
                                                                                                   k
                                                                                                   ..
                                                                                                    y:i'.;'
                                                                                               ' ''1 . '
                                                                                      j'. 4:.'..;(:;(:! :.
                                                                                                   . 1
                                                                                                          .!t
                                                                                                            ;j ,
                                                                                                               .;''.
                                                                                                          :.j''jp15
                                                                                                          j
                                                                                                                   )y
                                                                                                                    :j.
                                                                                                                      ,
                                                                                                                      .':;.yg..
                                                                                                                              ''u
                                                                                                                                .
                                                                                                                                .....J,     .:
                                                                                                                                             :.4.:b.j;.,
                                                                                                                                                       ;.
                                                                                                                                                        ,
                                                                                                                                                        ,1
                                                                                                                                                         :
                                                                                                                                                         ..')
                                                                                                                           ,'..'2'?:t'' t::: 1''. .T'7..1 .
                                                                                                                                  '
                                                                                                                                                            .   jj''y
                                                                                                                                                             '.';':':w
                                                                                                                                                            '.  .C
                                                                                                                                               . ' ?' .'.. ' '' '    N.
                                                                                                                                                                     '
                                                                                                                                                                       j   :!,.I;jL       ,
                                                                                                                                                                                          :
                                                                                                                                                                                          'j
                                                                                                                                                                       '':.''!''..'I.....:.
                                                                                                                                                                      :.                   .o
                                                                                                                                                                                            q
                                                                                                                                                                                            '
                                                                                                                                                                                            k
                                                                                                                                                                                            .y
                                                                                                                                                                                             :g
                                                                                                                                                                                              ::.
                                                                                                                                                                                                ..a m
                                                                                                                                                                                                    r
                                                                                                                                                                                                    .,
                                                                                                                                                                                                  ...:F
                                                                                                                                                                                                     ;2'
                                                                                                                                                                                                       o;:
                                                                                                                                                                                                         .j
                                                                                                                                                                                                          .
                                                                                                                                                                                                          j
                                                                                                                                                                                                          .e
                                                                                                                                                                                                           :'
                                                                                                                                                                                                         ''..:
                                                                                                                                                                                                             '
                                                                                                                                                                                                             ,
                                                                                                                                                                                                             .
                                                                                                                                                                                                             .a
                                                                                                                                                                                                              L)'i':.
                                                                                                                                                                                                                    '%
                                                                                                                                                                                                                     ,..u.
                                                                                                                                                                                                                       .'
                                                                                                                                                                                                                         :'à:'
                                                                                                                                                                                                                           ''
                                                                                                                                                                                                                            '
                                                                                                                                                                                                                             3 ./
                                                                                                                                                                                                                             ''. 'p
                                                                                                                                                                                                                                  ?.
                                                                                                                                                                                                                                   '7
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                    '..k'':
                                                                                                                                                                                                                                      r'   '.
                                                                                                                                                                                                                                          7..'
                                                                                                                                                                                                                                    ' . ' ' .I                                           '
                                                                                                                                                                                                                                                                                        . .
                                                                                                                                                                                                                                                                                                                                                                        ''      ''
                                                                                                                                                                                                                                                                                                                                                                     . .' . '' .'                        .'' ' . ' '' '' ' ''
                                                                                                                                                                                                                                                                                                                                                                                                  t .''.''
                                                                                                                                                                                                                                                                                                                                                                                                                              '                                                           .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
               ''t . ; (. j.
                : . ., .                                                 , . .. .                             . . .,                 ;,. .., , .; .;       .. .               . ;..                 . .               .            .
                                                                                                                                                                                                                                                                            $,y:j.j   .p  s:;,!:
                                                                                                                                                                                                                                                                                               j,jy;,j.j,   ..                .y.. ,,..   n,; 2..... :                        ;,,,   ..., ..  .;.;          : ..,(.     .                                                                                               g:.. .
        .,
                    ::. ..   :,... (;..,
                           . :.                         ...r ..
                                                              ..
                                                               :,j  ..jr..).r.:..,.i..:,.;y.:.:$y:..y.          ., y. :!..:.Ea.;   ,r ..j.:ë.
                                                                                                                                  ,.                 :.!  ;.. ..j
                                                                                                                                                                :,. i.
                                                                                                                                                                     j,.
                                                                                                                                                                       ..
                                                                                                                                                                        ,j  y:..,t;
                                                                                                                                                                         .,..       ..:jq(,.  j,,,,$
                                                                                                                                                                                                   Er ::
                                                                                                                                                                                                       ..;.., ,:
                                                                                                                                                                                                             ...,.!. .h'.,2).:;.j,;. :.
                                                                                                                                                                                                                                      :ë)::..s
                                                                                                                                                                                                                                        ,     .,,,'
                                                                                                                                                                                                                                             .., .
                                                                                                                                                                                                                                                   ,.
                                                                                                                                                                                                                                                    :t).. ..;:
                                                                                                                                                                                                                                                             .q,j,.k
                                                                                                                                                                                                                                                                   y,!.!:.
                                                                                                                                                                                                                                                                     .:   .
                                                                                                                                                                                                                                                                          .:                   :        ,,
                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                         :.L
                                                                                                                                                                                                                                                                                                           :,)....j.j
                                                                                                                                                                                                                                                                                                                    .,.;: 2.t;    ,
                                                                                                                                                                                                                                                                                                                                  ,.j  jgux'..              . .;
                                                                                                                                                                                                                                                                                                                                                                ,'..
                                                                                                                                                                                                                                                                                                                                                                    t.j.  ,  .;
                                                                                                                                                                                                                                                                                                                                                                              y   j .y
                                                                                                                                                                                                                                                                                                                                                                                     .. .      :
                                                                                                                                                                                                                                                                                                                                                                                               ,.j.,.    ,
                                                                                                                                                                                                                                                                                                                                                                                                         .,
                                                                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                                                                           ,.     :.,:.,
                                                                                                                                                                                                                                                                                                                                                                                                                       ..:,.                                                                                               .:,
                                                                                                       L.,,..       js                                                                                                                                                     .: .   . .,:
                                                                                                                                                                                                                                                                                      ,..'     :
                                                                                                                                                                                                                                                                                               ,                    ,
                                                                                                                                                                                                                                                                                                                    .       :        ,.           .y ..r .
     ... . ,
           .                                                                                                                                                                                                                                                                                                                                                 ;r ,  yg .x  ,s. , .7,     .
                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                        q  .  ..       .,
                                                                                                                                                                                                                                                                                                                                                                                                        .    .z,  .
      '!'r.:..i :.... ;a...t.,:.1;....q
             .:    '.. ' . .                              ..:   .,'.''.....'.z    '.. .ï     ' z;              !.
                                                                                                               ë  u ., .t
                                                                                                                     .
                                                                                                                     .    .tç  -.a  u  . k .  '
                                                                                                                                              .
                                                                                                                                              !k ., j
                                                                                                                                                    ...'
                                                                                                                                                       . .,j: '
                                                                                                                                                              . . p
                                                                                                                                                                  .  2 ..:
                                                                                                                                                                         ,:; j .1.k
                                                                                                                                                                                  .. ..
                                                                                                                                                                                      .
                                                                                                                                                                                      '
                                                                                                                                                                                      ;       -    -. . '' . .  .
                                                                                                                                                                                                                : .... .  ..jl .
                                                                                                                                                                                                                               .n:
                                                                                                                                                                                                                                 . k
                                                                                                                                                                                                                                   ..!. l I  t  ....
                                                                                                                                                                                                                                                   ;  g ::...  $;     i
                                                                                                                                                                                                                                                                      :.::!. :..'
                                                                                                                                                                                                                                                                                k
                                                                                                                                                                                                                                                                                . '
                                                                                                                                                                                                                                                                                  ,t$    t
                                                                                                                                                                                                                                                                                         . . 9 1
                                                                                                                                                                                                                                                                                               .   .
                                                                                                                                                                                                                                                                                                   ..         : ..  z
                                                                                                                                                                                                                                                                                                                    ''  :'     i7             . ...  .I
                                                                                                                                                                                                                                                                                                                                                      ..i
                                                                                                                                                                                                                                                                                                                                                        . .1
                                                                                                                                                                                                                                                                                                                                                           '.
                                                                                                                                                                                                                                                                                                                                                            :  .k  ..1.i .    .
                                                                                                                                                                                                                                                                                                                                                                              .   k     :
                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                        !' .
                                                                                                                                                                                                                                                                                                                                                                                           ! .... ' ..  .   .   C .
        ,       :.:. ... ... ..... -. .. - ..                   ë. ,...;:'
                                                                         .) ?
                                                                            i!qI
                                                                               q.!k
                                                                                  ,1hE4k,.:,.....4:.                                                                                   .
                                                                                                                                                                          t. . .. ... .,    :1L.b  i
                                                                                                                                                                                                   ï
                                                                                                                                                                                                   tq
                                                                                                                                                                                                    .'; .-..0:.
                                                                                                                                                                                                      .
                                                                                                                                                                                                                     ...4:- 1
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            !1-
                                                                                                                                                                                                                              k -
                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                1û.,
                                                                                                                                                                                                                                   -û
                                                                                                                                                                                                                                    .   -
                                                                                                                                                                                                                            )-. '. -. ..:,;.... ...-ë.;.,,......',.4                  4
                                                                                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                       .t
                                                                                                                                                                                                                                                                                        ï
                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                        L
                                                                                                                                                                                                                                                                                        t!t!
                                                                                                                                                                                                                                                                                        ' '
                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                           kl
                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                            l.
                                                                                                                                                                                                                                                                                              k:
                                                                                                                                                                                                                                                                                               t5,,;
                                                                                                                                                                                                                                                                                                              .- :?       4 :1
                                                                                                                                                                                                                                                                                                                             lk.,
                                                                                                                                                                                                                                                                                                                                ;'>-..g           l.k:Ll
                                                                                                                                                                                                                                                                                                                                                      1 1:..n'1     .(
                                                                                                                                                                                                                                                                                                                                                                   b'         -
                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                              $E51;
                                                                                                                                                                                                                                                                                                                                                                                  l:1 L.:
                                                                                                                                                                                                                                                                                                                                                                                        .,2.- 4        1, 111 k:
                                                                                                                                                                                                                                                                                                                                                                                                               ;E
                                                                                                                                                                                                                                                                                                                                                                                                                !kj
                                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                  i,
                                                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                        ':Ië4
                                                                                                            ';!)
                                                                                                               .'
                                                                                                                1
                                                                                                                1!r
                                                                                                                  .1k                                                                                                                                                                                                                                            P1'1
                                                                                                                                                                                                                                                                                                                                                                    '7
                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                     .-
                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                      .1
                                                                                                                                                                                                                                                                                                                                                                       ,-1.71
                                                                                                                                                                                                                                                                                                                                                                            .k
          .;:                                                                                                                 -. ..1     1!5:: . ..             :. -                                                                                                                                ...,-;,   ,
                 1 . ; '. '!.:. l. . ..,... I                                                          ,$.              . :...;..4
        .
             ...
                      .    .      . ., , ..
                                                                                      ...
                                                                                                       .
                                                                                                                   :
                                                                                                                     ..
                                                                                                                                            .
                                                                                                                                              . ., -... .. .
                                                                                                                                              ;.... ''          l .    :.:' ' .t(<'
                                                                                                                                                                                                      .
                                                                                                                                                                                                                          ..'. .'  :            .                            .              : ''       :.' ..'. ,;.J.'.:           .. ' .li. -7.;. .. .-:       '.
                                                                                                                                                                                                                                                                                                                                                                .'              .',. (.-;k-..-..... .....
                 . . .t.           .. t ... . . ......2.'. , .:.! ''; ;:. . . .. ':, z:. ...$                                                                                                               i..... .!; ..7:'',..:...j
                                                                                                                                                                                                              '                                       .,....j..,,.    ,.:j.'...r .trr.           j:;. .  ù.t .!:'...ë .' ::j'                     , ,.   ,'T . :.j..
                                                                                                                                                                                                                                                                                                                                                                   '                     .I..'E.....i:: .
     . .i   ;.l'           '       ':.:ur!,'. ;    ., t.'..       .. 1..f...    )o..'.'...   ....  .''i..
                                                                                                        1j    ,
                                                                                                              ,'
                                                                                                               !t..;5..i.!    .j
                                                                                                                               2!;'   .;..,.!
                                                                                                                                            ..:.:'';   ...-'t
                                                                                                                                                            .:'.T:.'.;.'    j..:t'.L..::.'           ..'
                                                                                                                                                                                                       '
                                                                                                                                                                                                       . .....',..'........'; .........                   ..;I1'.
                                                                                                                                                                                                                                                                ..... ..1.      .....'   ...'          ':.!I. ':'        l. ê..'   ....:  .'. ......:;:(           :,..... .,7...;; ...;1                    ..'
       .:''      .
                 ..'  '..
                        :1
                         1:'
                           .$;
                             1.ï  ..z-
                                     ' ;.-'.      .;I
                                                    .'.
                                                      2:'.   .-..',.
                                                                   !.  ; .:                     ..        ?'. .:            .:.     ::                                                    ....'.E.l                                                                                   ::k      -...                                                                                                            ..
    .l
           .:.r?.
                .
                :. .:      .
                           ;   .:.                                                                        .
          .     :.   .   ' !
                           l  :    '
                                     :
                                     '   l
                                             :E.'
                                              '
                                                      !
                                                      )
                                                      . '
                                                        .    '   ':!
                                                                     ;
                                                                     :
                                                                     .
                                                                     ' ::
                                                                        .;) '
                                                                            :
                                                                            .'k r .    l .
                                                                                          ..h
                                                                                            :
                                                                                            ,
                                                                                            -
                                                                                            )
                                                                                            .'
                                                                                             ::1
                                                                                             ç.'
                                                                                               t
                                                                                               (
                                                                                               -
                                                                                               16,.
                                                                                               ' $L
                                                                                                  .
                                                                                                  i
                                                                                                  l4
                                                                                                   j
                                                                                                   !.
                                                                                                    k
                                                                                                    -
                                                                                                    1
                                                                                                    .
                                                                                                    9
                                                                                                    ;
                                                                                                    .,.
                                                                                                      e.1.,
                                                                                                        . ;;û
                                                                                                          .1
                                                                                                           .
                                                                                                            .(
                                                                                                            .
                                                                                                             .
                                                                                                             ;
                                                                                                             b
                                                                                                             ''
                                                                                                             .
                                                                                                             !
                                                                                                             .
                                                                                                              .;.
                                                                                                               '
                                                                                                                z
                                                                                                                .:
                                                                                                                 '
                                                                                                                 :
                                                                                                                 .
                                                                                                                 tE;:
                                                                                                                    ''
                                                                                                                    .E.
                                                                                                                      '
                                                                                                                      -
                                                                                                                      :
                                                                                                                      .
                                                                                                                      .
                                                                                                                       ;'.!
                                                                                                                          i,
                                                                                                                          1
                                                                                                                          I
                                                                                                                           .:...
                                                                                                                               -..::..
                                                                                                                               I  :
                                                                                                                                     'f..'
                                                                                                                                         ..:..':'
                                                                                                                                                ....;
                                                                                                                                                    '
                                                                                                                                                    .....
                                                                                                                                                    .
                                                                                                                                                    .
                                                                                                                                                        :
                                                                                                                                                        '
                                                                                                                                                        .
                                                                                                                                                        J.
                                                                                                                                                         '
                                                                                                                                                         .':..
                                                                                                                                                         . :'
                                                                                                                                                            1
                                                                                                                                                             ';.'.
                                                                                                                                                              '' :
                                                                                                                                                                 ..
                                                                                                                                                                  '.
                                                                                                                                                                   !':
                                                                                                                                                                     '
                                                                                                                                                                     /..'..
                                                                                                                                                                          :.
                                                                                                                                                                           -
                                                                                                                                                                           ';..
                                                                                                                                                                           .
                                                                                                                                                                           ' !
                                                                                                                                                                             ':.''
                                                                                                                                                                              '  .-
                                                                                                                                                                                  ..::
                                                                                                                                                                                  ' :
                                                                                                                                                                                     .1
                                                                                                                                                                                     2;
                                                                                                                                                                                      '.'
                                                                                                                                                                                        ,:
                                                                                                                                                                                         ;
                                                                                                                                                                                         ''
                                                                                                                                                                                          .è
                                                                                                                                                                                           .
                                                                                                                                                                                           '
                                                                                                                                                                                           ;
                                                                                                                                                                                           :!z
                                                                                                                                                                                            :
                                                                                                                                                                                             ..q
                                                                                                                                                                                             i
                                                                                                                                                                                             '
                                                                                                                                                                                               ?';
                                                                                                                                                                                                 J''
                                                                                                                                                                                                   : : ...:
                                                                                                                                                                                                   : '   .
                                                                                                                                                                                                          '''
                                                                                                                                                                                                           .
                                                                                                                                                                                                            ;.
                                                                                                                                                                                                             :'2 ' .'  .  '     ':.'       '  . , ''
                                                                                                                                                                                                                                                   .     .     :
                                                                                                                                                                                                                                                               . . '  '...  .     J   ' .''
                                                                                                                                                                                                                                                                                          s   '-
                                                                                                                                                                                                                                                                                               ''
                                                                                                                                                                                                                                                                                                .   :''             ' ;
                                                                                                                                                                                                                                                                                                                      .                   .            .        .    '            .
                                                                                                                                                                                                                                                                                                                                                                                  .  '        ; .'    I''
                                                                                                                                                                                                                                                                                                                                                                                                        .   ..
         .i. .. ...J. $ 1(...!.
                   .                     .                  '.;:I'i.;..     :...'r ..:j..'';  ..&';..,..       è' ' :'.'; ..'':.'.,'.',.                    '..
                                                                                                                                                              ,!:.'.. :,.J....:...    ''.!)'....'.:        .i...''.''!,.. . ....'''.I..                               ''.t.Eq';'      ,... '.!i..;    .îf   .' .';  ' r '. ' .;'' '. '.                          :              ''.ê'      i''  ' ' '.'
                                                                ':''r 'u'; :';E.k.
                                                           ':                                            .''..'.:.t7:
                                                                                                                    .f :.);:a:1, --.'.',.
                                                                                                                                        w'
                                                                                                                                         -t.j
                                                                                                                                            ...
                                                                                                                                              '
                                                                                                                                              ..
                                                                                                                                               ,t.i:.
                                                                                                                                                    '.:.
                                                                                                                                                    .   o,
                                                                                                                                                         ;..;' t.
                                                                                                                                                                .' ...'.'
                                                                                                                                                                        ;.k y.;..,.'
                                                                                                                                                                                   ., .y'-..:.a
                                                                                                                                                                                              ..'..u.'  .;
                                                                                                                                                                                                         ,..
                                                                                                                                                                                                           1.....
                                                                                                                                                                                                                1:..Ep::  ..
                                                                                                                                                                                                                           .'..
                                                                                                                                                                                                                              .:k.
                                                                                                                                                                                                                                 ..:
                                                                                                                                                                                                                                   r.1
                                                                                                                                                                                                                                     ,.
                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                       .:?;.      .:!u.l
                                                                                                                                                                                                                                                   r     :;'   ..
                                                                                                                                                                                                                                                                .t 'ih!.*..  ..::.).     ....jk!il.'.t.. ''
                                                                                                                                                                                                                                                                                                          .i
                                                                                                                                                                                                                                                                                                           .''. .'...  ...
                                                                                                                                                                                                                                                                                                                         ..';..  .,.: .'.:E   .l.   ....
                                                                                                                                                                                                                                                                                                                                                       i.
                                                                                                                                                                                                                                                                                                                                                        .r..  .;.
                                                                                                                                                                                                                                                                                                                                                                'è.u'. ,..
                                                                                                                                                                                                                                                                                                                                                                         :E
                                                                                                                                                                                                                                                                                                                                                                          t'.::-.t.
                                                                                                                                                                                                                                                                                                                                                                                  ..:?  ..
                                                                                                                                                                                                                                                                                                                                                                                         u.'
                                                                                                                                                                                                                                                                                                                                                                                           ,'r.:'i:   5.2;.:.  .'''
                             d . .
      .'.
        '.
                         'L      .. '''.                    ';  '...'A' '.... 'i':'7'.'.              '.;                      .,
                                                                                                                                .'                 '.            ;i                  ,.                                   ,                       ..         ..
                                                                                                                                                                                                                                                             .                     :.1'                                       ;
                                                                                                                                                                                                                                                                                                                              .N                  k..   '                                         ;p'         ''
                                                                                                                                                                                                                                                                                                                                                                                                               :
         '
      ....
       .
       ,
                         .
                         !.(,:
                             .:..   .
                                  . .
                                     ...
                                      .                      j..:',-..,,,,..#.
                                                                       t        ,
                                                                                h.).
                                                                                   ' .   l.   ,   d  .
                                                                                              .....:,,
                                                                                                      .
                                                                                                        E
                                                                                                        ,,k
                                                                                                          .
                                                                                                              '. jkl s
                                                                                                                     j lq
                                                                                                                        i
                                                                                                                        j'
                                                                                                                         kjl  y
                                                                                                                              .
                                                                                                                              j
                                                                                                                              .k
                                                                                                                               . . . . .x
                                                                                                                                  .          :.1
                                                                                                                                               2
                                                                                                                                               .  ..,.. , j
                                                                                                                                                .-à
                                                                                                                                                    .
                                                                                                                                                                 l
                                                                                                                                                                 j  1
                                                                                                                                                                    k!j.jE.
                                                                                                                                                                          ; .::
                                                                                                                                                                              , .;. p
                                                                                                                                                                                    ilj
                                                                                                                                                                                      l
                                                                                                                                                                                      .;
                                                                                                                                                                                        .
                                                                                                                                                                                        :
                                                                                                                                                                                        .
                                                                                                                                                                                        .,)jI
                                                                                                                                                                                            j1
                                                                                                                                                                                             ,(' g::
                                                                                                                                                                                                   .'
                                                                                                                                                                                                    -
                                                                                                                                                                                                    .     ..             ..4: .
                                                                                                                                                                                                                              .,
                                                                                                                                                                                                                               4 ;
                                                                                                                                                                                                                                 g
                                                                                                                                                                                                                                ..),  .
                                                                                                                                                                                                                                                   aj.
                                                                                                                                                                                                                                               .. ,..
                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                     I..:
                                                                                                                                                                                                                                                      )6,
                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                        )
                                                                                                                                                                                                                                                        it..:.. . , .y
                                                                                                                                                                                                                                                               ,.r . . .
                                                                                                                                                                                                                                                                                  . .;, :
                                                                                                                                                                                                                                                                                        ,,.    . .  ,' .,.
                                                                                                                                                                                                                                                                                                         :       '  ...
                                                                                                                                                                                                                                                                                                                      ':jl
                                                                                                                                                                                                                                                                                                                         gk ;
                                                                                                                                                                                                                                                                                                                            ..z
                                                                                                                                                                                                                                                                                                                              ,l      .
                                                                                                                                                                                                                                                                                                                                . , ...   (.;.;.,.
                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                  .j   j
                                                                                                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                                                                                                       . , .,                                                 r
                                                                                                                                                                                                                                                                                                                                                                                                              q
                                                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                                                              j:
                                                                                                                                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                                                                                                                               k
                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                               jj
                                                                                                                                                                                                                                                                                                                                                                                                               .p
                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                ;!.
                                                                                                                                                                                                                                                                                                                                                                                                                 #,.
                                                                                                                                                                                                                                                                                                                                                                                                                   s.
                                                                                                                                                                                                                                                                                                                                                                                                                    (k
                                                                                                                                                                                                                                                                                                                                                                                                                     jl
                                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                      ij2
                                                                                                                                                                                                                                                                                                                                                                                                                       ,gI
                                                                                                                                                                                                                                                                                                                                                                                                                        j:
                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                         t.
                                                                                                                                                                                                                                                                                                                                                                                                                          ;4
                                                                                                                                                                                                                                                                                                                                                                                                                           ;.
                                                                                                                                                                                                                                                                                                                                                                                                                           .)y
                                                                                                                                                                                                                                                                                                                                                                                                                            ,.
                                                                                                                                                                                                                                                                                                                                                                                                                             :!
                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                              ..,
                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                                                                                                                                                l:
                                                                                                                                                                                                                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                 .!
                                                                                                                                                                                                                                                                                                                                                                                                                                  g'
                                                                                                                                                                                                                                                                                                                                                                                                                                  '?
                   :.t...... ::.J..î.      ;;;. t
                                           .
                                        .. .    pj
                                                 .:it..
                                                   .r .:
                                                       ::..g...:..,1.!....  '
                                                                            ..   .;,
                                                                                   ..r..      ...:  ...<.,..r'... !....!!'::.           .qj:... '   l.. ..     :.'........)..''.l';;.....'    t..... ...:'. d. k'..'.... ;.:.                      ..  ..'.. ....:.       ï) J.     ..z ..(....1      ., >1' '1..:li           ''.'' :t.         'C,l.i .''..'.,.
                                                                                                                                                                                                                                                                                                                                                                .'. .''. ' ..'              '.'.
                                                                                                                                                                                                                                                                                                                                                                                             ...... .
                                                                                                                                                                                                                                                                                                                                                                                                    '....;' ..'% : .1 .'
               ... :,: .. ;; ..:t. j .                                           . . )... . ' . ..... '.1 .                                  ' !. q'.: . 't ...e '.' ..                             '.                ;... .. .'.               :.. ':'; .:.:.         ' '.;g':. ' ''.' .'.: '.                                                               . ... '. '                 ...'.
             ... .i                                                                                  ,:.',:l- :.ï,'.:.(,' .,.:..t...:,9;I;...):..?:.,..:.,:...v....,?.1.iji.: .' :                                       .:' ;;    ;.ky'.:...t.:.....:...;.;...:pir
                                                                                                                                                                                                                                   :                                     '!;7:1.i;5I.:.'r.;'.,.''....l'  ;.I,:,.:!...;.....'....:...::.:/..!:y:...!               .'.,.:ë.'..$..F......... .
                                                                    .;.:..I'....'..:.(;.....:,,,:;.,.
                           . .                                                                                                                                                                                  ... $, .
                    :.t...E,. '.... 't.: .:,,;,.-.
                                     . ê
                                                      ,...1',.  L..
                                                               tn,'
                                                                  y
                                                                  zfh.
                                                                     /ljl,
                                                                         yAn.d
                                                                             ,'
                                                                              c
                                                                              : y.1 . 7
                                                                                      .....        a.nd :tes
                                                                                          'rmpko.r,.                                                                                             f 4m                                                                      y,.: ;.,
                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                  !.,.
                                                                                                                                                                                                                                                                                     ,lleJ
                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                         '.
                                                                                                                                                                                                                                                                                          44 r/
                                                                                                                                                                                                                                                                                              j lmenu1
                                                                                                                                                                                                                                                                                                     ..&.
                                                                                                                                                                                                                                                                                                        m:c'
                                                                                                                                                                                                                                                                                                           :û.rds::'j
                                                                                                                                                                                                                                                                                                                    :,'9,t
                                                                                                                                                                                                                                                                                                                         cj?k
                                                                                                                                                                                                        ,o   ', n... ..'..:;'.:) .i.' .;'''.''.:' ' pj..p ..!( ;' ..''..'' 'j' ...(. .1 ..: .y... . ..;r,,
                                    ., .                                                                                                                                     :'
                                                                                                                                                                            .                    ,
      . ''.: '..:.):: 1...;J....,J.
     ..                                          '.
                                                1.I. .
                                                     '.
                                                      :   !.;4f;.:.'!,..:...:.:   ..'..i ..;.
                                                                                            ;
                                                                                            ..:
                                                                                               T:j'5.e.
                                                                                                      '.':...7'Ik'T:(.::.;.'(:i
                                                                                                                              z.. j''::..:.h
                                                                                                                                           .':j   ..
                                                                                                                                                   :.
                                                                                                                                                    ':q.t '.:LJ.J.Nru..''.'.       .
                                                                                                                                                                                   t7  '.' ..    .'.'.
                                                                                                                                                                                                     .'..,   ;.1..    ...'                   ...   .                 ,..                                                                       r   .':'.:        .:....  !7  .?
                                                                                                                                                                                                                                                                                                                                                                              ....'.'.:   :   ...1
    ')
     :q
      !        '  .
                  ..        . ' .        !;  .p  . ;.
                                                    . f i
                                                        '
                                                        .     . ..     ..  r   :.
                                                                                ..
                                                                                .>     '    )
                                                                                            : ''
                                                                                               . 5: ''
                                                                                                     J     :       'i.   . 1.    l
                                                                                                                                 :t
                                                                                                                                  !i r  .
                                                                                                                                        't!t   l  '
                                                                                                                                                  '
                                                                                                                                                  '      ' '                     '
                                                                                                                                                                                 .  ;t:T
                                                                                                                                                                                       .
                                                                                                                                                                                       . ).  .    .'       .
                                                                                                                                                                                                            .,      .'
                                                                                                                                                                                                                  ;..     .'
                                                                                                                                                                                                                         ..  .:..:
                                                                                                                                                                                                                            .J......:....;
                                                                                                                                                                                                                                      '   :.:   I! !:.
                                                                                                                                                                                                                                                     .'!F
                                                                                                                                                                                                                                                        .'
                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                           v'. .
                                                                                                                                                                                                                                                               $:   i;
                                                                                                                                                                                                                                                                 ..;J.
                                                                                                                                                                                                                                                                        s.k.l. ;
                                                                                                                                                                                                                                                                        .. )' :j. ...
                                                                                                                                                                                                                                                                                          ! .. .:
                                                                                                                                                                                                                                                                                         l;:..'...... 1.
                                                                                                                                                                                                                                                                                                    ..'.''. :
                                                                                                                                                                                                                                                                                                            .r   .
                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                  ..1..1'.q':
                                                                                                                                                                                                                                                                                                                            .!'1 .    e. :
                                                                                                                                                                                                                                                                                                                                     e)..,:    ;.'
                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                 ;g'
                                                                                                                                                                                                                                                                                                                                                   ,..
                                                                                                                                                                                                                                                                                                                                                         ..'..
                                                                                                                                                                                                                                                                                                                                                         .....
                                                                                                                                                                                                                                                                                                                                                             .)       .: ..:.;lN         .
                                                                                                                                                                                                                                                                                                                                                                                         ':
                                                                                                                                                                                                                                                                                                                                                                                          .:
                                                                                                                                                                                                                                                                                                                                                                                             .:
                                                                                                                                                                                                                                                                                                                                                                                           'J;,
                                                                                                                                                                                                                                                                                                                                                                                              ;> ':...t
                                                                                                                                                                                                                                                                                                                                                                                                ''
                                                                                                                                                                                                                                                                                                                                                                                                      ' .
                                                                                                                                                                                                                                                                                                                                                                                                      '.i
                                                                                                                                                                                                                                                                                                                                                                                                           :r'..
                                                                                                                                                                                                                                                                                                                                                                                                         .1.   .'
                                                                                                                                                                                                                                                                                                                                                                                                                ''
                                                                                                                                                                                                                                                                                                                                                                                                                  . 'i
                                                                                                                                                                                                                                                                                                                                                                                                                       '!.I'
                                                                                                                                                                                                                                                                                                                                                                                                                        ..!'''.'
                                                                                                                                                                                                                                                                                                                                                                                                                              .'''
     4. ,... . .!...;,.
          :'
                          r;
                      :..1l.,
                            ...
                              ...:..::y!,.:!f.
                                             F
                                             ù1:I..r;.:q...,:..i!t
                                                                 .12:.
                                                                  .. ,It'.
                                                                         t..'  ..
                                                                             2:j ,.'E;
                                                                                .ç
                                                                                 ;      i:;;.
                                                                                       ,,   .Jjh'$.j
                                                                                            '      ';,.',
                                                                                                        è !t,
                                                                                                        ..; I1:
                                                                                                              ;Jj
                                                                                                              ' i'$'
                                                                                                                   ;f..
                                                                                                                      .,l;
                                                                                                                         l
                                                                                                                         ...::;.
                                                                                                                              !
                                                                                                                              . ..
                                                                                                                                 ,'
                                                                                                                                  El..J
                                                                                                                                   I.  ;...''..5
                                                                                                                                               ':.
                                                                                                                                                 .j: J.y,$
                                                                                                                                                         o'..r'';,l.t:'.''
                                                                                                                                                           f              '.'
                                                                                                                                                                         t; ..;';.'.:2.. .
                                                                                                                                                                                       .....,'.
                                                                                                                                                                                         ;.
                                                                                                                                                                                          .   r.'
                                                                                                                                                                                                .r1'
                                                                                                                                                                                                   'l...;7
                                                                                                                                                                                                         ...
                                                                                                                                                                                                           .....' '
                                                                                                                                                                                                                ,.. ,..
                                                                                                                                                                                                                      ...
                                                                                                                                                                                                                        .'.,.     ;(t..$;j.).i
                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                             I'
                                                                                                                                                                                                                                              j1.
                                                                                                                                                                                                                                              ;  .:
                                                                                                                                                                                                                                                  j;
                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                    JfL.
                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                       g..4.,.
                                                                                                                                                                                                                                                             ;:
                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                               (.
                                                                                                                                                                                                                                                                t.   '.
                                                                                                                                                                                                                                                                  ;i.,.k:.
                                                                                                                                                                                                                                                                         ?.;.  ,I.
                                                                                                                                                                                                                                                                                 ..g
                                                                                                                                                                                                                                                                                   ... ::.:..
                                                                                                                                                                                                                                                                                      .:     .. .;
                                                                                                                                                                                                                                                                                              .;,
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                    .;...ir.
                                                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                                                           .)
                                                                                                                                                                                                                                                                                                            ,.t:
                                                                                                                                                                                                                                                                                                               ...
                                                                                                                                                                                                                                                                                                                 ..',
                                                                                                                                                                                                                                                                                                                    ::
                                                                                                                                                                                                                                                                                                                    , l.j.
                                                                                                                                                                                                                                                                                                                         .2.:
                                                                                                                                                                                                                                                                                                                         y  .
                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                             ,;
                                                                                                                                                                                                                                                                                                                              .g
                                                                                                                                                                                                                                                                                                                               j,
                                                                                                                                                                                                                                                                                                                                ....'.
                                                                                                                                                                                                                                                                                                                                     .... .
                                                                                                                                                                                                                                                                                                                                         .:.'
                                                                                                                                                                                                                                                                                                                                          ..;
                                                                                                                                                                                                                                                                                                                                             .k
                                                                                                                                                                                                                                                                                                                                            ;:.
                                                                                                                                                                                                                                                                                                                                              j! : ,,y  ,.ry
                                                                                                                                                                                                                                                                                                                                                              ..,'.
                                                                                                                                                                                                                                                                                                                                                              .;.    ., .
                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                       .:
                                                                                                                                                                                                                                                                                                                                                                        ..;
                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                           ,.t ;.:n .'.j.
                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                  J4jj)
                                                                                                                                                                                                                                                                                                                                                                                         ;.
                                                                                                                                                                                                                                                                                                                                                                                        ,:.,;
                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                              .: y.,,;
                                                                                                                                                                                                                                                                                                                                                                                                 .      .. .Jê:
                                                                                                                                                                                                                                                                                                                                                                                                              :g
                                                                                                                                                                                                                                                                                                                                                                                                                 ';
                                                                                                                                                                                                                                                                                                                                                                                                                 ,;.;.,.. y!.',
                                                                                                                                                                                                                                                                                                                                                                                                                              ::r
     . :' :
          ':
                            :,... .      .
                                         .
                          '' ''''.!.'''.' .'7
                                            .!;           ,:.
                                                            #
                                                            ..9
                                                              ,';
                                                                1
                                                                i;4
                                                               ;.
                                                                .  .
                                                                   :e
                                                                  .. rp
                                                                      IJ,
                                                                        'ej
                                                                         .!;r'.v,f
                                                                                 l,...h
                                                                                 ..   ;...
                                                                                         v
                                                                                        .:
                                                                                         .,i.n22..
                                                                                            ,'   ?
                                                                                                 ,
                                                                                                 c.:c:uy  dr,...'
                                                                                                       '1.:     .)tpo
                                                                                                                u   :.
                                                                                                                     ..n'.
                                                                                                                         ë
                                                                                                                         b'fy
                                                                                                                       q:.
                                                                                                                         .  ,..
                                                                                                                              !
                                                                                                                              .';'
                                                                                                                                 ?1.t..
                                                                                                                                   !. Is
                                                                                                                                       i'
                                                                                                                                        '7'.. .'e
                                                                                                                                            ''.
                                                                                                                                              ;   -i
                                                                                                                                                .:rr''.1'  ,
                                                                                                                                                           '
                                                                                                                                                           ..
                                                                                                                                                        ...,  '..'...
                                                                                                                                                             ..     .:.
                                                                                                                                                                      A...
                                                                                                                                                                      .  :
                                                                                                                                                                         i
                                                                                                                                                                         'u
                                                                                                                                                                         :
                                                                                                                                                                         r  .
                                                                                                                                                                            .,
                                                                                                                                                                          ..'1
                                                                                                                                                                             .M.,
                                                                                                                                                                              .
                                                                                                                                                                             '.        .
                                                                                                                                                                                       :L7
                                                                                                                                                                                .I.!:k.q ,
                                                                                                                                                                                         .z
                                                                                                                                                                                          p7*
                                                                                                                                                                                         -. .t.
                                                                                                                                                                                              )*
                                                                                                                                                                                               :,  $
                                                                                                                                                                                                   .
                                                                                                                                                                                                   j.'
                                                                                                                                                                                                tE..
                                                                                                                                                                                                   : .
                                                                                                                                                                                                     i
                                                                                                                                                                                                     !....:'uX*
                                                                                                                                                                                                             .2:.! ,
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                   a..
                                                                                                                                                                                                                     :
                                                                                                                                                                                                                     ,i...,.     '..J
                                                                                                                                                                                                                           '..z...  :-...
                                                                                                                                                                                                                                        .,
                                                                                                                                                                                                                                         '.;
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                           .)
                                                                                                                                                                                                                                           ,1k...
                                                                                                                                                                                                                                            ..  '
                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                 .:..',
                                                                                                                                                                                                                                                      .i....
                                                                                                                                                                                                                                                      .    :
                                                                                                                                                                                                                                                           ....:
                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                . .:....
                                                                                                                                                                                                                                                                       c.!ë.;
                                                                                                                                                                                                                                                                            :.
                                                                                                                                                                                                                                                                             .:;,
                             .r
                              .
                              ''
                               l
                               jz.;.u
                                    (j       !
                                             ;....?     t:    t'.:
                                                                 L.
                                                                  ..(
                                                                    ::.  ..:.-   .:
                                                                                  *.'..'(....j   ...ïx..
                                                                                                       .... .....q     .:,rg.  .J.:.).1.
                                                                                                                                       ..    .:.:'.
                                                                                                                                                  ''
                                                                                                                                                   :.i''....
                                                                                                                                                           k.
                                                                                                                                                            '.:...
                                                                                                                                                                 '.
                                                                                                                                                                  ..'.
                                                                                                                                                                     .7
                                                                                                                                                                      ï!t:,'  :..
                                                                                                                                                                                .'.. .'.
                                                                                                                                                                                       ;'.':.....!;:':.'t
                                                                                                                                                                                                        ..
                                                                                                                                                                                                         f!
                                                                                                                                                                                                          '.
                                                                                                                                                                                                           .t.z
                                                                                                                                                                                                              ....
                                                                                                                                                                                                                 ', .1
                                                                                                                                                                                                                     1.
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      ,..
                                                                                                                                                                                                                        a....  ..o.r...J .
                                                                                                                                                                                                                                         .;..
                                                                                                                                                                                                                                            ),
                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                              ..y
                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                 .'zu..
                                                                                                                                                                                                                                                      ...
                                                                                                                                                                                                                                                        ;::I ,
                                                                                                                                                                                                                                                             ..ra
                                                                                                                                                                                                                                                                .ju:.::7u......         ...
                                                                                                                                                                                                                                                                                          t...'     :.!..-.u '.....   .....,    :.ë.       :..x     ..t..y..'        '.
                                                                                                                                                                                                                                                                                                                                                                      .. ?   . .. .n..'?. .;:a'.. :.
                                                                                                                                                                                                                                                                                                                                                                                                   .
       n bï'
           :
       E.:!.
    . .'. .:;..g ;. ..''.: $
               .;.                ..':
                                     .
                                     I.
                                     '     '.
                                          kz        .'..
                                             i,.c>,..'.  ....
                                                          'q
                                                            '!
                                                                r.    i'7...':C  2
                                                                                i..:
                                                                                         ;  ::..i
                                                                                                .i        î)à..f....q
                                                                                                                    ... 1:t
                                                                                                                      .i.  ..'
                                                                                                                             i..
                                                                                                                               ..;'..%. ..:.
                                                                                                                                           r
                                                                                                                                           q;'.7
                                                                                                                                               ,''   .:'.
                                                                                                                                                    '.                      k..    '       .
                                                                                                                                                                                           ?.:,  .
                                                                                                                                                                                                 '        .          à.
                                                                                                                                                                                                                      . !
                                                                                                                                                                                                                        :l. .;.1     .. I:
                                                                                                                                                                                                                                       ..     .  .:        .C   d.
                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                  ;t
                                                                                                                                                                                                                                                                   (.:....èr   :...
                                                                                                                                                                                                                                                                           ...i.   .
                                                                                                                                                                                                                                                                                  .:
                                                                                                                                                                                                                                                                                   .;:..'..
                                                                                                                                                                                                                                                                                     ;         I:
                                                                                                                                                                                                                                                                                             Jl.
                                                                                                                                                                                                                                                                                           .'.      ..'....
                                                                                                                                                                                                                                                                                                 ç.:$
                                                                                                                                                                                                                                                                                                (.  k      ...    l'
                                                                                                                                                                                                                                                                                                                   ;7.
                                                                                                                                                                                                                                                                                                                     1.
                                                                                                                                                                                                                                                                                                                    ''         k.k.y.
                                                                                                                                                                                                                                                                                                                      .i.:,..:.'
                                                                                                                                                                                                                                                                                                                      '        .    ..j.
                                                                                                                                                                                                                                                                                                                                       '.
                                                                                                                                                                                                                                                                                                                                        ''.
                                                                                                                                                                                                                                                                                                                                          k:w..:..;.
                                                                                                                                                                                                                                                                                                                                                   ;4  ''w..:.'  9.'..
                                                                                                                                                                                                                                                                                                                                                              ..;'     .k
                                                                                                                                                                                                                                                                                                                                                                     ...
                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                         ....ë:.
                                                                                                                                                                                                                                                                                                                                                                        :)     .:':...;'.i
                                                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                                                  '      ...1
                                                                                                                                                                                                                                                                                                                                                                                                :.
                                                                                                                                                                                                                                                                                                                                                                                                 :2
                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                   '
     : : ,. i ''
    ' '''.t        :'r' q:,
          !''.' ...:':.' ;
                 !'.  .L  i
                          ''
                           '
                           '
                           .è
                            :
                            .
                            .t
                             .:;!
                                .
                                :i
                                 , :.
                                    :
                                    ,
                                    !i
                                     .
                                     ..'..r
                                      't
                                      .    .
                                           ..
                                                      .:'
                                                      ;;
                                                       ; ;,y.'
                                                             .;f'
                                                                , ,'.'I
                                                                    .    ..
                                                                          ., ,
                                                                             ..,.,  ,..;.
                                                                                    .    ;:''
                                                                                         ...... ..
                                                                                                r
                                                                                               ..
                                                                                               ., ;.;:
                                                                                                     1
                                                                                                     .
                                                                                                     i1
                                                                                                      ;
                                                                                                      .i
                                                                                                       1
                                                                                                       .
                                                                                                       t
                                                                                                       t
                                                                                                       .i
                                                                                                        ,
                                                                                                        .';..
                                                                                                            ;
                                                                                                            .j.r.
                                                                                                                d .
                                                                                                                  L
                                                                                                                  . h
                                                                                                                    ;!.k;:
                                                                                                                         r.
                                                                                                                          :;;;
                                                                                                                             ,
                                                                                                                             :y   r;F
                                                                                                                                    1
                                                                                                                                    ,.k
                                                                                                                                      i;
                                                                                                                                       '
                                                                                                                                       z.:..
                                                                                                                                           b
                                                                                                                                           .
                                                                                                                                           t
                                                                                                                                           ;
                                                                                                                                           .. i fl
                                                                                                                                                 ,
                                                                                                                                                 .:
                                                                                                                                                  ..'.! '
                                                                                                                                                        y;
                                                                                                                                                         ' :
                                                                                                                                                           .b:
                                                                                                                                                             ')
                                                                                                                                                              $;
                                                                                                                                                               5
                                                                                                                                                               ,..,.',:
                                                                                                                                                                      i
                                                                                                                                                                      .
                                                                                                                                                                      s,
                                                                                                                                                                       i
                                                                                                                                                                       2
                                                                                                                                                                       .
                                                                                                                                                                       t1.
                                                                                                                                                                         i!
                                                                                                                                                                          .
                                                                                                                                                                          ''
                                                                                                                                                                           .
                                                                                                                                                                           '
                                                                                                                                                                           .
                                                                                                                                                                           :,.'1...
                                                                                                                                                                            .I
                                                                                                                                                                            . .
                                                                                                                                                                                   ,
                                                                                                                                                                                   .
                                                                                                                                                                                   ..'.
                                                                                                                                                                                   ,
                                                                                                                                                                                   ,     ...
                                                                                                                                                                                         ' .a
                                                                                                                                                                                            .i
                                                                                                                                                                                             ,:'
                                                                                                                                                                                               .:
                                                                                                                                                                                               x
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                                 .
                                                                                                                                                                                                 .,
                                                                                                                                                                                                 . zz t!
                                                                                                                                                                                                     .:  .
                                                                                                                                                                                                       .kr
                                                                                                                                                                                                         ..
                                                                                                                                                                                                          k,.
                                                                                                                                                                                                            .:2.
                                                                                                                                                                                                               .è
                                                                                                                                                                                                               .
                                                                                                                                                                                                                .,
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 '.;
                                                                                                                                                                                                                   .:
                                                                                                                                                                                                                    .:
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     .'
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      !
                                                                                                                                                                                                                      .;
                                                                                                                                                                                                                       .:
                                                                                                                                                                                                                        I
                                                                                                                                                                                                                        . .:.
                                                                                                                                                                                                                            :7
                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                             .q!
                                                                                                                                                                                                                               :.
                                                                                                                                                                                                                                .v
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                 q.
                                                                                                                                                                                                                                  .'
                                                                                                                                                                                                                                  (.
                                                                                                                                                                                                                                   '.
                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    . .(
                                                                                                                                                                                                                                       ':7
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                          .;
                                                                                                                                                                                                                                           .;
                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                             ..@
                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                :'
                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                 ::
                                                                                                                                                                                                                                                  .;
                                                                                                                                                                                                                                                   h:
                                                                                                                                                                                                                                                    i'
                                                                                                                                                                                                                                                     r:it
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                        .!'
                                                                                                                                                                                                                                                          ;.
                                                                                                                                                                                                                                                           ,.
                                                                                                                                                                                                                                                             L..
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                               ,.)
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 .  .
                                                                                                                                                                                                                                                                    7....;   k
                                                                                                                                                                                                                                                                             .  :.i.
                                                                                                                                                                                                                                                                                   ....
                                                                                                                                                                                                                                                                                    .   .:;
                                                                                                                                                                                                                                                                                          .. .
                                                                                                                                                                                                                                                                                             ;:
                                                                                                                                                                                                                                                                                              ri ik
                                                                                                                                                                                                                                                                                                  .;
                                                                                                                                                                                                                                                                                                   i '?I ; ....   '
                                                                                                                                                                                                                                                                                                                  t.. ;i . .:t .   . .
                                                                                                                                                                                                                                                                                                                                     , vp. ..
                                                                                                                                                                                                                                                                                                                                            .    .;
                                                                                                                                                                                                                                                                                                                                                  p.r.::,''  .
                                                                                                                                                                                                                                                                                                                                                             ' ,,.   .
                                                                                                                                                                                                                                                                                                                                                                     ;.
                                                                                                                                                                                                                                                                                                                                                                      ..,
                                                                                                                                                                                                                                                                                                                                                                        '.  :
                                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                             , .
                                                                                                                                                                                                                                                                                                                                                                               ..7  .
                                                                                                                                                                                                                                                                                                                                                                                    : !
                                                                                                                                                                                                                                                                                                                                                                                      ;.'.
                                                                                                                                                                                                                                                                                                                                                                                         ;.   ..   .
                      '' '                                                                                                                                              .
      ';
        ' '.;;;ë..y.t:.1!'1TF4i;:..:''k.:'.y..':'.qr..'k'.,:i..ls.....:.'jy';joc...';q.'i1;T,w;.Ii(:pJ.;,,,i(,.(.!.j'.J..:l'g.'.,;'...$r,:!;';:q'.C..wJ..'';,.4,.k'l...,::.,*(:y.k.:..j'.'.;;1,!.:',.,.L...j.!..'.'.,.!j.'
       , '
       ..
       . :a
             .
     .': ..' ,
                           '; '       '
               ....4 ij ..... ,.......'..:.
                                                 ,                                                                                                        ,
                                                                                                                                                                                                                          .re
                                                                                                                                                                                                                          *
                                                                                                                                                                                                                          ,    I
                                                                                                                                                                                                                         :;::..'
                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                .;.
                                                                                                                                                                                                                               ..J
                                                                                                                                                                                                                                  j:'
                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                    ...
                                                                                                                                                                                                                                  .7/
                                                                                                                                                                                                                                      j.,1
                                                                                                                                                                                                                                         .:
                                                                                                                                                                                                                                      ....
                                                                                                                                                                                                                                          .'%;
                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                             .!
                                                                                                                                                                                                                                          .,''
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              ,j
                                                                                                                                                                                                                                               j'
                                                                                                                                                                                                                                                ,:::.!..t.2...;d
                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                ç
                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                1.             .'
                                                                                                                                                                                                                                                                s':;.(,b
                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                  r    :'
                                                                                                                                                                                                                                                                 ...'.:..
                                                                                                                                                                                                                                                                ':
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                         )
                                                                                                                                                                                                                                                                        )!
                                                                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                                                         :j:4
                                                                                                                                                                                                                                                                          .:;
                                                                                                                                                                                                                                                                            .jP
                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                              ,.#
                                                                                                                                                                                                                                                                               ,,
                                                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                :,
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                 j>
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                  x.: mn
                                                                                                                                                                                                                                                                                    ...
                                                                                                                                                                                                                                                                                      .r
                                                                                                                                                                                                                                                                                      ,i
                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                        tg
                                                                                                                                                                                                                                                                                        .'
                                                                                                                                                                                                                                                                                         .  '
                                                                                                                                                                                                                                                                                         ,,r.
                                                                                                                                                                                                                                                                                             .g
                                                                                                                                                                                                                                                                                            ..,g
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                               ,:
                                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                                '.
                                                                                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                    $
                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                    ;u
                                                                                                                                                                                                                                                                                                    .:
                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                     i'
                                                                                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                                                                                       ;'
                                                                                                                                                                                                                                                                                                        ,.
                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                       .''.
                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                                                           l.'
                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                             ';fà.j.tj.
                                                                                                                                                                                                                                                                                                              '.
                                                                                                                                                                                                                                                                                                              %
                                                                                                                                                                                                                                                                                                          :.j'..j
                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                        '..y
                                                                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                                                                           ..' d.:,..
                                                                                                                                                                                                                                                                                                                              g,
                                                                                                                                                                                                                                                                                                                               ;    J,...'
                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                      .:...;..:..$. j
                                                                                                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                           â.; ,
                                                                                                                                                                                                                                                                                                                                               ..'
                                                                                                                                                                                                                                                                                                                                                 t,:
                                                                                                                                                                                                                                                                                                                                                  ...y.,s..p,D'
                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                   ;           P.,A'..V/
                                                                                                                                                                                                                                                                                                                                                              ,.
                                                                                                                                                                                                                                                                                                                                          ,j7*.:7.:.j;... .........
                                                                                                                                                                                                                                                                                                                                                                       .,
                                                                                                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                                      ,e.
                                                                                                                                                                                                                                                                                                                                                                         :.
                                                                                                                                                                                                                                                                                                                                                                        ..j.
                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                            >
                                                                                                                                                                                                                                                                                                                                                                            :l
                                                                                                                                                                                                                                                                                                                                                                             ,.1
                                                                                                                                                                                                                                                                                                                                                                           .u...
                                                                                                                                                                                                                                                                                                                                                                                 2K
                                                                                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                               .,,!
                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                   ..I
                                                                                                                                                                                                                                                                                                                                                                                  )t,.
                                                                                                                                                                                                                                                                                                                                                                                      g..G:
                                                                                                                                                                                                                                                                                                                                                                                     ....
                                                                                                                                                                                                                                                                                                                                                                                          ,...Y
                                                                                                                                                                                                                                                                                                                                                                                              jy.
                                                                                                                                                                                                                                                                                                                                                                                         .........
                                                                                                                                                                                                                                                                                                                                                                                                   6,,;......;;
                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                 .,.g..,
                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                              .K.,g.1.:#
                                                                                                                                                                                                                                                                                                                                                                                                              .,        .S
                                                                                                                                                                                                                                                                                                                                                                                                                       .; (.
                                                                                                                                                                                                                                                                                                                                                                                                                          . ir
                                                                                                                                                                                                                                                                                                                                                                                                                            ' ,
                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                       ;.T.,;..
                                                                                                                                                                                                                                                                                                                                                                                                                                1.,..:!;:Y$
                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                              ,..,:..    u.,'...      u
                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ',,   '!.,';!
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .     :.,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r      !. :..:yj,
                                                                                                                                                                                                                                                                                                                                                                                                                                         ..g.,p..,,. ..,!.:.... .:. ..,.!;,..:,,;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  : ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :..;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     y.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,.:..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
       2 : :'
            tEl;:
       ... . ...5'......';;
                 .''      '...
                             .,;(:,
                                  :.' .h.
                                    ''..p:,
                                          '''ëI.
                                               *'
                                               . ''!.:pt    ;,:I.''
                                                                  .'!Ii. ..,
                                                                           !'F;.'t.  '.!...
                                                                                       '  .;', ...'.
                                                                                                   ...:',g'.,
                                                                                                            .q:
                                                                                                              '.:.,ë.
                                                                                                                    ;j   .p:'':    ,j(T
                                                                                                                                   '   èt;:,r .:L..
                                                                                                                                              '    ;...t'...'.
                                                                                                                                                             1'.
                                                                                                                                                               lw..7,i.':E 'j1. '.;'r :.!
                                                                                                                                                                                      '
                                                                                                                                                                                    E..
                                                                                                                                                                                      E.
                                                                                                                                                                                        '
                                                                                                                                                                                        .'...
                                                                                                                                                                                        '',
                                                                                                                                                                                          :.
                                                                                                                                                                                             .g':
                                                                                                                                                                                                j'C.':y
                                                                                                                                                                                                  1!
                                                                                                                                                                                                        ''(..::...
                                                                                                                                                                                                                 J.:..
                                                                                                                                                                                                                  '':''.
                                                                                                                                                                                                                         j..
                                                                                                                                                                                                                           2..:j
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               ..'.
                                                                                                                                                                                                                                  ',. ..'
                                                                                                                                                                                                                                     :,i''s.
                                                                                                                                                                                                                                           ;E!
                                                                                                                                                                                                                                             ';.  :3..:...'.':..  ':
                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                   .7
                                                                                                                                                                                                                                                                    .  .
                                                                                                                                                                                                                                                                       '.
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                           '    j.!$:
                                                                                                                                                                                                                                                                                    I.
                                                                                                                                                                                                                                                                                    ' ''t
                                                                                                                                                                                                                                                                                        '.l'.'
                                                                                                                                                                                                                                                                                             ..rr
                                                                                                                                                                                                                                                                                                ':..
                                                                                                                                                                                                                                                                                                   '..:';:..:z
                                                                                                                                                                                                                                                                                                             ''.''.,.., .:.z...:..  '....:...:........'.?....;k.; .....,:...,. r. ...:,.j  .:..,;:.
     '. '- '  '. ' '' .             :
                                 '' ,lplTr  .?'...î,
                                                   ;Ei''.1:!y:
                                                             ').i '1,.!',..
                                                                          .r     :...!z:
                                                                            :4.'.t      '.'li.1.:
                                                                                            ):  .::ê.'..: 1.ti.k,..,
                                                                                                        .':          :'..
                                                                                                                        ..
                                                                                                                         .'.. 1:'
                                                                                                                             '. .! :..!.q
                                                                                                                                 ..;    .k'i,
                                                                                                                                            t.
                                                                                                                                             i.  t3-.2
                                                                                                                                              l..:   .'q..'.
                                                                                                                                                           '. ..'.
                                                                                                                                                            'qr  :.i1:'':'' 1.I.!,;.
                                                                                                                                                                                   ,  ' .   ;:
                                                                                                                                                                                             ':
                                                                                                                                                                                              .
                                                                                                                                                                                              t
                                                                                                                                                                                              'r
                                                                                                                                                                                               1.
                                                                                                                                                                                               (.
                                                                                                                                                                                                '!
                                                                                                                                                                                                 .. ':
                                                                                                                                                                                                     l.'.
                                                                                                                                                                                                        .i''           '..  ':..i'.'.          i'.
                                                                                                                                                                                                                                                 :à
                                                                                                                                                                                                                                                  .       ..
                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                            .'.'.'. L';q é..
                                                                                                                                                                                                                                                                           &.
                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                             .:
                                                                                                                                                                                                                                                                              :.
                                                                                                                                                                                                                                                                               .. :ê.2
                                                                                                                                                                                                                                                                                     :,..'s
                                                                                                                                                                                                                                                                                          :,.d.
                                                                                                                                                                                                                                                                                          .   t..    '. .,' ''.  .1.t.L..!   . ;
                                                                                                                                                                                                                                                                                                                           '''
                                                                                                                                                                                                                                                                                                                             '   .:
                                                                                                                                                                                                                                                                                                                                  .!
                                                                                                                                                                                                                                                                                                                                   .' '' .....'.ï:'''  :.a,..'..'' hd:'..l. .
                                                                                                                                                                                                                                                                                                                                                      .'                     ......,
                                                                                                                                                                                                                                                                                                                                                                                   ::.:I::-:
                                                                                                                                                                                                                                                                                                                                                                                           7. ..:
                                                                                                                                                                                                                                                                                                                                                                                                .#.
     . ; .,.,
    :.
                ' .- :.
               -.' '.  'i:.
                        '
                        .
                        ..;
                - . . .-:
                          ï
                          :.' ..'.'
                            ..
                                   . .7'.' ..
                               ..-......,
                                              ë:
                                         ... . ..' ,       :,
                                                        1:?1
                                                        :    114t
                                                                  .
                                                                 1:1 -
                                                                     7
                                                                     .!1.-t:
                                                                           1d1:.!
                                                                               - $
                                                                                 ,1
                                                                                  -:
                                                                                  -
                                                                                      1.
                                                                                      j
                                                                                      .  :
                                                                                         k11. 66
                                                                                              ,  ,
                                                                                                 31 :j
                                                                                                        '
                                                                                                        ,,.,'1
                                                                                                     Ir.q    :y
                                                                                                             .,,
                                                                                                               qp
                                                                                                                I.1.r 1
                                                                                                                      .,'
                                                                                                                        1:1-1,1,1-
                                                                                                                            ..   1:21;1
                                                                                                                                      .1-r
                                                                                                                                         1i
                                                                                                                                          'rI
                                                                                                                                            i:i
                                                                                                                                              1Ik .;!.!,.:.j.,)..,.63.:r.::,.,.b....,.,....,.'
                                                                                                                                                  ,                                             l
                                                                                                                                                                                                dr
                                                                                                                                                                                                 'l
                                                                                                                                                                                                  - -!1r
                                                                                                                                                                                                    .
                                                                                                                                                                                                        '
                                                                                                                                                                                                  .q , ,., , ,.,
                                                                                                                                                                                                       -.
                                                                                                                                                                                                        11.
                                                                                                                                                                                                        - -111 .h      '... ':'
                                                                                                                                                                                                                            y l;
                                                                                                                                                                                                                               :!
                                                                                                                                                                                                                                .1:1 -
                                                                                                                                                                                                                                     7
                                                                                                                                                                                                                                    ..144i 5
                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                           . I
                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                             l,..
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                 r   1.I.
                                                                                                                                                                                                                                                 y1E.E
                                                                                                                                                                                                                                                 '      k1
                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                         -: ,
                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                              ''
                                                                                                                                                                                                                                                              -l
                                                                                                                                                                                                                                                              ? qr
                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                .  q
                                                                                                                                                                                                                                                                   l lp
                                                                                                                                                                                                                                                                      rl
                                                                                                                                                                                                                                                                       .k,1
                                                                                                                                                                                                                                                                          4;,r$
                                                                                                                                                                                                                                                                            2  l
                                                                                                                                                                                                                                                                               dty
                                                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                                                 I-lki
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                     ,, .,,-1 .
                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                 !1,
                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                   ,1,.1.111   ,q
                                                                                                                                                                                                                                                                                                           5-,1k1Ei
                                                                                                                                                                                                                                                                                                                  p;.'
                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                     . ..
                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                       1  .i
                                                                                                                                                                                                                                                                                                                        !1.
                                                                                                                                                                                                                                                                                                                        ' t,1
                                                                                                                                                                                                                                                                                                                          , :--,1
                                                                                                                                                                                                                                                                                                                     ... .-..1
                                                                                                                                                                                                                                                                                                                                :.I;p!
                                                                                                                                                                                                                                                                                                                                     yq:
                                                                                                                                                                                                                                                                                                                                       .2)
                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                         'i'
                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                           :-
                                                                                                                                                                                                                                                                                                                                            ...
                                                                                                                                                                                                                                                                                                                                               ,;
                                                                                                                                                                                                                                                                                                                                             -..l
                                                                                                                                                                                                                                                                                                                                                .I2t
                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                   ,8.
                                                                                                                                                                                                                                                                                                                                                     p
                                                                                                                                                                                                                                                                                                                                                     j1
                                                                                                                                                                                                                                                                                                                                                     ,,(I
                                                                                                                                                                                                                                                                                                                                                        j,$
                                                                                                                                                                                                                                                                                                                                                         l.;
                                                                                                                                                                                                                                                                                                                                                            i1.I.:
                                                                                                                                                                                                                                                                                                                                                            ::
                                                                                                                                                                                                                                                                                                                                                          ...
                                                                                                                                                                                                                                                                                                                                                                    i!'l'j
                                                                                                                                                                                                                                                                                                                                                                 !t1k       ..
                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                 - .
                                                                                                                                                                                                                                                                                                                                                                         ,,,. .......,,.. ....r
                                                                                                                                                                                                                                                                                                                                                                                                    - .1
                                                                                                                                                                                                                                                                                                                                                                                                       q
                                                                                                                                                                                                                                                                                                                                                                                                       ,i,:
                                                                                                                                                                                                                                                                                                                                                                                                          .l
                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                            k
                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                            .,
                                                                                                                                                                                                                                                                                                                                                                                                             L.
                                                                                                                                                                                                                                                                                                                                                                                                             't;
                                                                                                                                                                                                                                                                                                                                                                                                               6,
                                                                                                                                                                                                                                                                                                                                                                                                                :'
                                                                                                                                                                                                                                                                                                                                                                                                                 .  .7
                                                                                                                                                                                                                                                                                                                                                                                                                     .1
                                                                                                                                                                                                                                                                                                                                                                                                                     rl-
                                                                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                                                                                                                                                       !I:
                                                                                                                                                                                                                                                                                                                                                                                                                         à
                                                                                                                                                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                                                                                                                                  ..,, ..,
                                                                                                                                                                                                                                                                                                                                                                                                                       : ,k
                                                                                                                                                                                                                                                                                                                                                                                                                          I .dk2
                                                                                                                                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                                                                                                                               .!.1- ... d
                                                                                                                                                                                                                                                                                                                                                                                                                                 ù
                                                                                                                                                                                                                                                                                                                                                                                                                                . :
                                                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .!
                                                                                                                                                                                                                                                                                                                                                                                                                                                    1k112:,
                                                                                                                                                                                                                                                                                                                                                                                                                                                          h
                                                                                                                                                                                                                                                                                                                                                                                                                                                          .1   E,-. ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                           E5j;2
                                                                                                                                                                                                                                                                                                                                                                                                                                                           !         ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      k71...., ,,.,;,.!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                       h.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ' :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .iI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     E1,4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .  8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .,ill
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r grjg.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           : ,... .-:jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .:.:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                               'iiC
                             ..:                                           ,.                                                                                                                                                                                                                      .                                 ,,                                  -
                                                                                                  ..:..ayt
                                                                                 .                                                                                                                                                                                        . .                                                              .            .                                                        .
    .... !.; .. ..t,,$
    .... . ... .' ...... .. .           .:..   .; .
                                                  t  :....:t..l  .t .,,.f.     :..      rj..-.:
                                                                                              . :
                                                                                                :k          :).)
                                                                                                               ;.
                                                                                                                .   . .5.
                                                                                                                        ?,:f.::;..z;.-:..
                                                                                                                                        J
                                                                                                                                          .
                                                                                                                                            .
                                                                                                                                             .
                                                                                                                                             .
                                                                                                                                              .
                                                                                                                                                ';7    ;!  1.   ;.   l         ,   :      t, r.v..-., . .k... ,.,.:.,.   ...;
                                                                                                                                                                                                                            ,  ..:;.    t
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                          ,.
                                                                                                                                                                                                                                           ,..
                                                                                                                                                                                                                                           . . .1  ..  ,,.:.?   . .;.
                                                                                                                                                                                                                                                                    . '..:
                                                                                                                                                                                                                                                                         ..,. ,...
                                                                                                                                                                                                                                                                                 .I, :.    e.:
                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                             .     '.'
                                                                                                                                                                                                                                                                                                     .' .
                                                                                                                                                                                                                                                                                                        . .  ;  . . .. ....
                                                                                                                                                                                                                                                                                                                          . u .
                                                                                                                                                                                                                                                                                                                              . 7 .:;..
                                                                                                                                                                                                                                                                                                                                      . ...  :r c
                                                                                                                                                                                                                                                                                                                                                ,  .;;
                                                                                                                                                                                                                                                                                                                                                     .  .u.;   ; ;I) ..y.y..:;.';..,'            t! ..
                                                                                                                                                                                                                                                                                                                                                                                                     .   ,I
                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                              '.. '  :
                                                                                                                                                                                                                                                                                                                                                                                                                     j:
                                                                                                                                                                                                                                                                                                                                                                                                                      ,'
                                                                                                                                                                                                                                                                                                                                                                                                                       :  .   ..  ..  z. .!
                                                                                                                                                                                                                                                                                                                                                                                                                                          r.       .)  . 1.I ..$
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,                1   ..!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ? !: .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     : .'. ...  t.''    .lIr'......:   . ..'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (z...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               . .' 2'' .'
           l ;. .......                  .'.... .....-   ...k..:...         ..!;: 9;..p.( i.,,:     .!
                                                                                                     9.7.   g...'.l.     , rg:t.;.kg.'v..:j:)                  ::'..,î..             's.t;. !...v .-7..:i.          .!''.....;:'.  1.'..               ..  ..
                                                                                                                                                                                                                                                            . ...        .... ..  .. .g    s2.)..:.    .r.....'...              r. f'li  It:r'.:.'j.:.:..i.t'ak:            h.:i:...,i          jj.i:....,...qi.:.( .    .:  .,,
                                                                                                                                                                                                                                                                                                                                                                                                                               .j..:..,-!:.(;: ,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                ...!2 ...i     ...:;j.;'',.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .,'.::.;..:..,.     ...;.;I..:...    .'.     ... ..:..     ::.
              '.' ; :J u.:t                  ::;.                                                          :j,          ;;ï:                              !j
                                                                                                                                                           :t .:)        .:.,.,.;,i    j:!.r.:.r'..,    :;:.u.';.q!:';..  t'5'.1.        .g'',...                 ')'.. .        T .:.,:..;t.    !..:)                                   .       ..('
                                                                                                                                                                                                                                                                                                                                                    .J                                                                   !                           :u                                              :
                                                                                                                                                                                                                                                                                                                                                     .:u'.':y:
                                                                                                                                                                                                                                                                                                                                                             .'  .t'
                                                                                                                                                                                                                                                                                                                                                                   ,.  '
                                                                                                                                                                                                                                                                                                                                                                       ...,  .
                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                             ' 1:
                                                                                                                                                                                                                                                                                                                                                                               9 ..,  .
                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                                                                                                      u: C
                                                                                                                                                                                                                                                                                                                                                                                         ;k.7   ..
                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                 .2.i
                                                                                                                                                                                                                                                                                                                                                                                                   9 ....:  .;:.q;. E
                                                                                                                                                                                                                                                                                                                                                                                                                    .:
                                                                                                                                                                                                                                                                                                                                                                                                                     t.
                                                                                                                                                                                                                                                                                                                                                                                                                      .....:.7
                                                                                                                                                                                                                                                                                                                                                                                                                             .! E:.,L..t
                                                                                                                                                                                                                                                                                                                                                                                                                                       .l'..' ,r.
                                                                                                                                                                                                                                                                                                                                                                                                                                                lEu:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                    w.v5 !.:.
                 .
                                                 ,1.:')
                                                      .  .,.
                                                           ); ,'k' ': .''
                                                                        ..ëTq-Q
                                                                         '     E;
                                                                                .i.I'    .:'  '
                                                                                              .)'i:..u:      ..:.  .:!:     s!itk
                                                                                                                                ::@. ...::,.,...;,   :,.'            ,y                            ..(zï               .'                            . . .:                 E                  ;..       .t.' ..
                                                                                                                                                                                                                                                                                                               .'
                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                .',!,;...,.,,.r....  ..jl.i
                                                                                                                                                                                                                                                                                                                                          .:                                                                                                                 ...x  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..I.i.:...    .a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  g..:i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '  .k/:..'.,.  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .,.;:):.:  ;'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :.
          ''.''       ': ' ' '
               .... '' ':.' .                                                               :                         ..           j:                    . .;     ..                                               tj      ..:  :q ..:             !     .p...              r. .'                                                  ;z      .. ,                                       .                                                                                                                           .J . .
      ... :.1'......'             lu!
                                     I.
                                    à y,
                                    .       .    .'..t:.
                                                     .I.    s
                                                           >.        'ç kk                  a                   ,                  x         o                       u          +
                                                                                                                                                                                .    ! :1N     m.      ,                 '    4      z  '
                                                                                                                                                                                                                                        x  é      ta            a    é .o     o  t   .r'o   ak     gi  . jn                    a .  v   y  ir wg         :.
                                                                                                                                                                                                                                                                                                                                                          :t a      n  ,   j
                                                                                                                                                                                                                                                                                                                                                                           . ,
                                                                                                                                                                                                                                                                                                                                                                             y        ,         k    ; ' ap             ,!   :  : ;     : g   g    y,
                                                                                                                                                                                                                                                                                                                                                                                                                                                    r:
                                                                                                                                                                                                                                                                                                                                                                                                                                                     y   ps    :  p         .   a  j   on               : ;o  .  y
    E..''.2I.  ' ' ''  'u.,:      ':'...    ...
                                         ' :' !
                                                     .    ..2i:..  .66  .,
                                                                        ,jk;. j.
                                                                              pjJ
                                                                                'j.l'4k#.
                                                                                w
                                                                               t.',.'.':.
                                                                                              Tx,.:.4.
                                                                                                 .              ;:j:  :jp.    .r .!a5
                                                                                                                                :q   .;q.
                                                                                                                                     :  ï.;.jr
                                                                                                                                          .  ;:
                                                                                                                                             ..,)a :$. :!:;.. 'g.'p  .4k4;
                                                                                                                                                                     ..
                                                                                                                                                                                qy.
                                                                                                                                                                               .u:;
                                                                                                                                                                                     r!
                                                                                                                                                                                     g .fjkj.tAk:/. :
                                                                                                                                                                                        .:..j.....j.
                                                                                                                                                                                                         I.  I.
                                                                                                                                                                                                         :'.r. :.  .:):.;.
                                                                                                                                                                                                                         w!   az.
                                                                                                                                                                                                                              v
                                                                                                                                                                                                                             .j k)uq.
                                                                                                                                                                                                                                  u  j.
                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                     ) s.
                                                                                                                                                                                                                                        pr.ptk'  usj!;
                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                ..        ;.
                                                                                                                                                                                                                                                           a. y',(
                                                                                                                                                                                                                                                                 u.
                                                                                                                                                                                                                                                                  yy......-.--uu..j.:':, j.;
                                                                                                                                                                                                                                                                                       .:. .
                                                                                                                                                                                                                                                                                           .4j
                                                                                                                                                                                                                                                                                            l,.,.jje.  :jfj.y!:..
                                                                                                                                                                                                                                                                                                                p. ).'....A     jar
                                                                                                                                                                                                                                                                                                                                :   j,
                                                                                                                                                                                                                                                                                                                                   .4.:
                                                                                                                                                                                                                                                                                                                                      ;r.
                                                                                                                                                                                                                                                                                                                                        .ë.
                                                                                                                                                                                                                                                                                                                                          6...
                                                                                                                                                                                                                                                                                                                                             i!
                                                                                                                                                                                                                                                                                                                                              :.,..
                                                                                                                                                                                                                                                                                                                                                  ,;,.
                                                                                                                                                                                                                                                                                                                                                   .fg
                                                                                                                                                                                                                                                                                                                                                     jq z..  -
                                                                                                                                                                                                                                                                                                                                                             .'.-
                                                                                                                                                                                                                                                                                                                                                           :'.    -
                                                                                                                                                                                                                                                                                                                                                                  ;-
                                                                                                                                                                                                                                                                                                                                                                   .tu:-   E,
                                                                                                                                                                                                                                                                                                                                                                            .o
                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                             .,!q
                                                                                                                                                                                                                                                                                                                                                                             '  ..1..g.'.:...y
                                                                                                                                                                                                                                                                                                                                                                                            :t ..@
                                                                                                                                                                                                                                                                                                                                                                                                 1$
                                                                                                                                                                                                                                                                                                                                                                                                  ,;   ;:'
                                                                                                                                                                                                                                                                                                                                                                                                     i.. 'ny
                                                                                                                                                                                                                                                                                                                                                                                                           -..!x
                                                                                                                                                                                                                                                                                                                                                                                                              ',p
                                                                                                                                                                                                                                                                                                                                                                                                                :).
                                                                                                                                                                                                                                                                                                                                                                                                               ';  lj
                                                                                                                                                                                                                                                                                                                                                                                                                   :;.      :,.-..).. ....!..;:.:  '..,.?':.'':..:    ,?.  . .,'.    1',,..' -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '., ,.q..;. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..
    . ..    .'.:.r .u 'w.:;..   . . .. :    .. J     .'',  .r     'ï.:.t:4,5
                                                                           .,.              '
                                                                                            ,;   ..  u. .:7  .1  '1r.
                                                                                                                  ..   .; ..   :'!.1
                                                                                                                                   ,.
                                                                                                                                    ,;.j);
                                                                                                                                    .      .ï .
                                                                                                                                              ê :
                                                                                                                                                1
                                                                                                                                                :    .I;  t!.. ..r.!              ..:  )
                                                                                                                                                                                       .i:.. .,
                                                                                                                                                                                                                ;:
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  .k:u,  ,.
                                                                                                                                                                                                                          ,'  ....
                                                                                                                                                                                                                                 ...,.... ..:.:...      ;.. ....:.x.,,
                                                                                                                                                                                                                                                            ,               .               .. ,.. .u
                                                                                                                                                                                                                                                                                                                               . ..     !
                                                                                                                                                                                                                                                                                                                                        4     ;.:.;  , ,.,k. .    ..     '-'                 -.: : ..:     .
                                                                                                                                                                                                                                                                                                                                                                                                           '          :.
                                                                                                                                                                                                                                                                                                                                                                                                                     .;  ..
                                                                                                                                                                                                                                                                                                                                                                                                                        .;'r.    .r
                                                                                                                                                                                                                                                                                                                                                                                                                                # .: ..         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                .'   i
                                                                                                                                                                                                                                                                                                                                                                                                                                                 . .. z                  . ''::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      . .:        ..(,  ,..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .      ,....'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ....'
                 .
                 .
                              .-.:'
                                  : .     ..
                                           ..
                                            ....
                                               .    .. ! r. .,  ,
                                                                  .
                                                                  ..?. .:  ..:  ...i:
                                                                                      ;  ;  ... ,.
                                                                                               ;    ..  -  (E,
                                                                                                             ..
                                                                                                              ..
                                                                                                               < , :. r.;. rrj
                                                                                                                             l .ï: .
                                                                                                                                   .(      !.,.
                                                                                                                                              . . ,  .   ;    .   .  ..t      :
                                                                                                                                                                               .,.j
                                                                                                                                                                               . :.j ;..
                                                                                                                                                                                      r,
                                                                                                                                                                                       ) '.;.'
                                                                                                                                                                                             . ..,:
                                                                                                                                                                                                  .;.
                                                                                                                                                                                                    . u
                                                                                                                                                                                                      .';;;
                                                                                                                                                                                                          :..r:
                                                                                                                                                                                                            ' !
                                                                                                                                                                                                              .
                                                                                                                                                                                                              ,,
                                                                                                                                                                                                               . r:y..,. r
                                                                                                                                                                                                                         ,.
                                                                                                                                                                                                                          .. ..:r:
                                                                                                                                                                                                                                 . ; ;
                                                                                                                                                                                                                                     , .: .:
                                                                                                                                                                                                                                             .  .  .
                                                                                                                                                                                                                                                   , .
                                                                                                                                                                                                                                                        . y
                                                                                                                                                                                                                                                          .     v.:
                                                                                                                                                                                                                                                                 . .:   .ë. .
                                                                                                                                                                                                                                                                            :;           . ,
                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                            !Ta 2...     .
                                                                                                                                                                                                                                                                                                         ,   ,     .    :;.   . j
                                                                                                                                                                                                                                                                                                                                .. g
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                   .à7 j.
                                                                                                                                                                                                                                                                                                                                        . j:
                                                                                                                                                                                                                                                                                                                                           .. . , ë  ;-.,s..
                                                                                                                                                                                                                                                                                                                                                           : !   :.    ,
                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                       .   .7
                                                                                                                                                                                                                                                                                                                                                                            ;.  : ;.    .  . . ,
                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                 :. .
                                                                                                                                                                                                                                                                                                                                                                                                    i. -
                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                       . . . .:
                                                                                                                                                                                                                                                                                                                                                                                                              . ,4.l,
                                                                                                                                                                                                                                                                                                                                                                                                                    i.
                                                                                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                                                                                     :.
                                                                                                                                                                                                                                                                                                                                                                                                                      .,
                                                                                                                                                                                                                                                                                                                                                                                                                       :bj.  s
                                                                                                                                                                                                                                                                                                                                                                                                                             j  ,::,
                                                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                                                   ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                    g ) ;.. ,;. ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                .u .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ; g j.  : ,.: ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     y:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         , .,   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :.2 .  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..  .s ; : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  , ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     y .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .  g  , :-
    ',''.
         (.:.. '..      .: .'''
                              .',.'E''.- '!''.).r
                          - - -.. :-. ''
                                                   ';'''.   lë..,@4b.!....;,)..'.:,.'. 1;1                               ..r,   i.1.q'':'!    .r)'.$;.     1:. ..;':;.. .' 'ik..ë                                      i,.!. jl       ...!j5!1.jk.,::i......,.);y                            .,.,.-.,......;,.2             ...).. .e;;.4àj.,../2..,.?.                                    )...I.1 .ï'i       :T.;t...;'. ..:..'.....,1k'. :.       :.,: o.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                           . v....'1t           .?k  !.r.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        hI. ,,7.....Ik;.i
           )-
            ,  ,.'
                 .
                 7
                 : .
                   ,:,'.
                       ., . , . . .            )   : : j
                                                       .(
                                              .'J . .., f
                                                         :
                                                         .) ,
                                                            :
                                                            ,I  :)
                                                                 'r:1 t
                                                                      ,1(,
                                                                         js
                                                                          '11 ljE, y
                                                                                   ,1 - 4
                                                                                        ':.:, 1 t
                                                                                           ': . L!
                                                                                                 ,1 (ïk :
                                                                                                        t   :,
                                                                                                             .:  .       '  'f   .q
                                                                                                                                  -:
                                                                                                                                   4
                                                                                                                                   .1 :
                                                                                                                                      .)t1
                                                                                                                                         'k)
                                                                                                                                           ',.
                                                                                                                                               '.
                                                                                                                                                , p.
                                                                                                                                                   '     .
                                                                                                                                                         ' .- ;  .    i
                                                                                                                                                                      .  1    -.'
                                                                                                                                                                                ,-
                                                                                                                                                                                 u   , '-;  .:1!r':
                                                                                                                                                                                                  -.!
                                                                                                                                                                                                    'IjF
                                                                                                                                                                                                       .       1jë
                                                                                                                                                                                                                 ' j
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                 r f'l.2
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       j .
                                                                                                                                                                                                                         k
                                                                                                                                                                                                                         1 .-
                                                                                                                                                                                                                            ,!
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             ';?.
                                                                                                                                                                                                                                ' .
                                                                                                                                                                                                                                  ' -
                                                                                                                                                                                                                                    .;l,!r
                                                                                                                                                                                                                                         ' J 1
                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                         l :2.!
                                                                                                                                                                                                                                              ;l
                                                                                                                                                                                                                                               ' q
                                                                                                                                                                                                                                                 .I:
                                                                                                                                                                                                                                                   . ! .!
                                                                                                                                                                                                                                                        :1L j   p
                                                                                                                                                                                                                                                                . -
                                                                                                                                                                                                                                                        ! ..::. . :+ .    1 2
                                                                                                                                                                                                                                                                            -.4j1,:- 1
                                                                                                                                                                                                                                                                                     2Ij
                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                       ,.l:
                                                                                                                                                                                                                                                                                          .!k
                                                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                                                            .! j
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                               ',-
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                 '.-
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                   j:
                                                                                                                                                                                                                                                                                                . : ..j 4
                                                                                                                                                                                                                                                                                                        .2 2
                                                                                                                                                                                                                                                                                                           . ,g
                                                                                                                                                                                                                                                                                                              .l:.'
                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                  .!4; o
                                                                                                                                                                                                                                                                                                                       .    n?     ( .-
                                                                                                                                                                                                                                                                                                                                      G
                                                                                                                                                                                                                                                                                                                              '.'''. ' .
                                                                                                                                                                                                                                                                                                                                         $ '      .  . '  ,'   .       . . ;zt
                                                                                                                                                                                                                                                                                                                                                                         -        :-
                                                                                                                                                                                                                                                                                                                                                                                   .  p  ; !I
                                                                                                                                                                                                                                                                                                                                                                                            n .  4
                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                 2 jk;
                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                     :!1j
                                                                                                                                                                                                                                                                                                                                                                                             ' '';'''': .
                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                         -lj,I
                                                                                                                                                                                                                                                                                                                                                                                                             'k
                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                      .:
                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                       :         'î:.  .
                                                                                                                                                                                                                                                                                                                                                                                                                                   .. '.
                                                                                                                                                                                                                                                                                                                                                                                                                                             ,)1E
                                                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                '  t
                                                                                                                                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,1
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .r:
                                                                                                                                                                                                                                                                                                                                                                                                                                                      .I  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    'J '' '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             1 l .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -.4:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ;j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (:)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .k 1,1:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  l-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .'1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '. .:1 t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .:1 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..!'''t!';;'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        k !r7.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ': 4,-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ..;.
                                                       ..:...: l                ...       .....     '.. ::.,             ....;. .u  E,.:..  :,..   .,..:::.:.     .I..             .I..;:..;.  .;. !,:        '..
                                                                                                                                                                                                                ;;.:j   t.$..'.%ë   1J:..  'i:.:..     ;!7;:                               ....  .. . .:.:..;:.è.                               ').    '..'..          ....'..'.         '...! a         ' '2;           ''!                   '.k..                       ,:        ...
        .. .                    .
          . :   : ) .',;.7:'                        '1                                                                                                                                                        ;      :i                                       . 1.'.. . k                      .'                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                               '.' '''                                                   '' .'   ''l'''
       '.'':1    :
                 ..'......                 .g .
                                              .;':.u......   ;..,.:''..1I1:' L.:...i..,p.1
                                                                                ;         :.t'.;':j.  l.4.)...F..:.j   i',:!1l;u::k.:...:    .
                                                                                                                                             ..'.  .:.1.1''.......u:i              .J'
                                                                                                                                                                                     .'.:'.:.:.' 't'.'.'1.'..!t:.r,      .f...':..'..:            .' z....(.'... .;..2.                         .'. ...!....'7                      .'.2.?
                                                                                                                                                                                                                                                                                                                                         u....,:     ..'.k'..:.'..:      .7.j...  -)':';:...,. 'f;...'jj'.'JJ,..'.., '.j'..';, .'.',-.:..'.:                                         ,..;..y.u:.:..:).:.
             v'
                ..;         2
                                  ..,.......... .'. .
                                                 ..
                                                                              .
                                                                       I' 1 r.y
                                                                              M.. j
                                                                                  .pi.
                                                                                     e:;.ë
                                                                                         ..,.;m
                                                                                              .,
                                                                                              :.......
                                                                                                     ..
                                                                                                     ,:...!....,.
                                                                                                      .         I.'
                                                                                                                  :......:.
                                                                                                                          u..1
                                                                                                                             .:::...'.'
                                                                                                                                      p;'... ,.(e
                                                                                                                                                .J:
                                                                                                                                                  ..
                                                                                                                                                  . .....
                                                                                                                                                   ..   : ..:
                                                                                                                                                            :'y.
                                                                                                                                                             ),...
                                                                                                                                                                 rj.
                                                                                                                                                                 :
                                                                                                                                                                 . ..:.
                                                                                                                                                                      ::
                                                                                                                                                                       .1
                                                                                                                                                                       ......L
                                                                                                                                                                        .
                                                                                                                                                                        ,      .:.....:7.... ;..:.
                                                                                                                                                                              ::
                                                                                                                                                                               .                 ,
                                                                                                                                                                                                 l
                                                                                                                                                                                                 :.t. ..'.::'.
                                                                                                                                                                                                             j.u.
                                                                                                                                                                                                                ..:.....:
                                                                                                                                                                                                                        . ,..
                                                                                    jy..:;;:;é i                                                                         . . :      '   '        .'  '                                                                                                                                                                     :.':.                                                                  è:;'
                                                                                               :.
                                                                                                (@
                                                                                                 (.
                                                                                                  .
                                                                                                  ..
                                                                                                   .j.
                                                                                                     :
                                                                                                     2
                                                                                                     ..
                                                                                                      ..
                                                                                                       .::..
                                                                                                           :6..,:
                                                                                                                r..
                                                                                                                  ..;
                                                                                                                    ;.
                                                                                                                     !.
                                                                                                                      ..:'
                                                                                                                         .:
                                                                                                                          :!
                                                                                                                           j:.
                                                                                                                             .lJ.:;::r..
                                                                                                                                       :$.
                                                                                                                                         ..,.'t,!:...'
                                                                                                                                                     ...;:.
                                                                                                                                                          r.
                                                                                                                                                           .:.
                                                                                                                                                             .T.,
                                                                                                                                                                :.
                                                                                                                                                                 :.. ...,j .,....:..
                                                                                                                                                                                   .::..j. ..i ..... ...e,,..1.r...
                                                                                                                                                                                                                  !......:.,,....rj..ë.2.qj
                                                                                                                                                                                                                                          .5 ..x:
                                                                                                                                                                                                                                                !::
                                           I:. .. . . .. . i
                                                     .'::.j...:.11:...,..k:....:1y.
                                                                                  j..
                            .                        ..                         .                                                                                                                               .       .
                                                                                                                                                                                                                                                        x 2 .    . . . .. . .         . . : .   ., ..,. . .r.  :. :',.:                                                                                                   .
         :                  'S
                            .......
                                  ..l.7.. :.'..,.,
                                 .'
                                                    ..
                                                 .'. r..; ....:
                                                                             .
                                                                             ..; .1   t.:'I.,
                                                                                               .
                                                                                               .      '.    ....    , ;      ;,.   .;,    ...        .    :. .   .
                                                                                                                                                                    ..
                                                                                                                                                                   ...
                                                                                                                                                                     '.,...E....''.'..:       ): . .r ;
                                                                                                                                                                                        ,. . ..        ', r..      .4l...q
                                                                                                                                                                                                                        ' .     ë',
                                                                                                                                                                                                                                  ...3::   .y
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                            ,(...j...;
                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                      ,.
                                                                                                                                                                                                                                                       .. .
                                                                                                                                                                                                                                                          kL
                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                            ..2
                                                                                                                                                                                                                                                              :'
                                                                                                                                                                                                                                                                  ) . ; ..:.,.i
                                                                                                                                                                                                                                                               ;.:....E...
                                                                                                                                                                                                                                                                         : ......:@.a
                                                                                                                                                                                                                                                                                    :j
                                                                                                                                                                                                                                                                                     ;y
                                                                                                                                                                                                                                                                                      .u...
                                                                                                                                                                                                                                                                                            .j...
                                                                                                                                                                                                                                                                                          .....:,.
                                                                                                                                                                                                                                                                                                 ....
                                                                                                                                                                                                                                                                                                    ',j
                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                                                                                                       :;
                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                         :,, .!:;
                                                                                                                                                                                                                                                                                                                :..
                                                                                                                                                                                                                                                                                                                  :t::1
                                                                                                                                                                                                                                                                                                                      .,.. .
                                .'..              ., ...'., .              ..;,:   ;F,..      14
                                                                                          ,.,x.)'. .; .  ! ,. . ,
                                                                                                          ,,                      ,. .                     ,       tk$.
                                                                                                                                                                      ',,
                                                                                                                                                                        i e.
                                                                                                                                                                           r!.
                                                                                                                                                                             k,
                                                                                                                                                                              .e
                                                                                                                                                                               ,.'
                                                                                                                                                                                 .
                                                                                                                                                                                 th'  , t'
                                                                                                                                                                                   e:a.  to
                                                                                                                                                                                         i
                                                                                                                                                                                         .''evaluat               ,.
                                                                                                                                                                                                                 ..  e, !
                                                                                                                                                                                                                        '.
                                                                                                                                                                                                                         ,      e    m.',,.   1-
                                                                                                                                                                                                                                               .                 h
                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                  ,z  x       .                     ,,,nd>.        t. ..so         .                    ,    ,,,   'lp.'
                                                                                                                                                                                                                                                                                                                                                                       d        ,       ,,,         .,
                                                                                                                                                                                                                                                                                                                                                                                                                 t.'
                                                                                                                                                                                                                                                                                                                                                                                                                   ,r
                                                                                                                                                                                                                                                                                                                                                                                                                    o
                                                                                                                                                                                                                                                                                                                                                                                                                    .f,iD.;
                                                                                                                                                                                                                                                                                                                                                                                                                          ef.
                                                                                                                                                                                                                                                                                                                                                                                                                            #
                               ' !' . .:r.. . . . ':.r' :. ...:: :;ii.: ...:'''!5'. E.:.'.1l :;.:;'l' '' ' :'' '.''' ...::J:'..:''l.:..''':)                                                                                                                                                                                  .... .'. :.'p.. ':.'. ' ... ' ...: '.';.:' : .
                           '''   ''' .              :''.
                                                       ';
                                                        :. .'     I:''        '..;.:k..:.:/1.    j1
                                                                                                 .
                                                                                                 .  ''...
                                                                                                    .   :!' ;1...i.  ::
                                                                                                                  i(:r.. .'ë.)'1.I..
                                                                                                                                  ..'
                                                                                                                                    k.:.;4..'
                                                                                                                                          i  .i ..'
                                                                                                                                                .    .(. ...,
                                                                                                                                                           ;5:'
                                                                                                                                                              E;.
                                                                                                                                                                j j....
                                                                                                                                                                    t    ,
                                                                                                                                                                         . ..  t:.'l
                                                                                                                                                                               t   r7l -
                                                                                                                                                                                       I;'':
                                                                                                                                                                                           .
                                                                                                                                                                                           1
                                                                                                                                                                                           :  :
                                                                                                                                                                                              . .j  ;..lt,1..:q,
                                                                                                                                                                                                               .1..
                                                                                                                                                                                                                  ':'.
                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                   : .'!
                                                                                                                                                                                                                       .''::i'
                                                                                                                                                                                                                             ' '
                                                                                                                                                                                                                               ' t..''?
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                      ' '  .''
                                                                                                                                                                                                                                         '.' ''..:''' . '.
                                                                                                                                                                                                                                                         ',
                                                                                                                                                                                                                                                          . !;.    .' ';' 2.:.;,'.'
                                                                                                                                                                                                                                                                          . .qr.
                                                                                                                                                                                                                                                                                    ..'
                                                                                                                                                                                                                                                                                   ..  .''
                                                                                                                                                                                                                                                                                         k!i.':E!T'
                                                                                                                                                                                                                                                                                         .         :.:kt;.' '.
                                                                                                                                                                                                                                                                                                             :.
                                                                                                                                                                                                                                                                                                             ' ,.:.
                                                                                                                                                                                                                                                                                                                  'I'.f:.:.:  l::E..;'t'E'I:..:'..:)           :,...   :,
                                                                                                                                                                                                                                                                                                                                                                        .r',
                                                                                                                                                                                                                                                                                                                                                                           I'
                                                                                                                                                                                                                                                                                                                                                                            :..j    .. .:..
                                                                                                                                                                                                                                                                                                                                                                                          .. '(.       .')jt:.. :.        '!
                                                                                                                                                                                                                                                                                                                                                                                                                           '.':'   .....
                                                                                                                                                                                                                                                                                                                                                                                                                                       ï:i.''
                                                                                                                                                                                                                                                                                                                                                                                                                                       t      T11';r'l;: ''.                                                     '...'.
                                                                                                                                                                                                                                                                                                                            !;'         :..                '-i'..                      ,
                     . ..i.-. ..                                            ! .                j  g                    :.g   .   ,      :j    .   . :  .J.!   $ /        .   l       :i: ...
                                                                                                                                                                                           j
                                                                                                                                                                                           'i
                                                                                                                                                                                            . .' . .      I      1.
                                                                                                                                                                                                                  .     .    .
                                                                                                                                                                                                                             .':'  v lj
                                                                                                                                                                                                                                      ..:             .   ; ;                      ' ' )   .
                                                                                                                                                                                                                                                                                           '.(:;..);',
                                                                                                                                                                                                                                                                                                     J:,.I.'';u;j.'e''';1','j  1..  ....,  .,;       4&.C k     ....'L'..,    :!..Ej.    -:
                                                                                                                                                                                                                                                                                                                                                                                          r'; :.' ..'...). r'-,...
                                                                                                                                                                                                                                                                                                                                                                                                                 r.
                                                                                                                                                                                                                                                                                                                                                                                                                  .. .' '.'. g:,..t-l  .J;..
                                                                                                                                                                                                                                                                                                                                                                                                                                           '...
                                                                                                                                                                                                                                                                                                                                                                                                                                              J :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                 '.   :-.:
                               .
                                                                                                         ,.'-:   .-.    ..I':    k        'j,'- .: ' ' E                                                                                                      )     .   .             .. .
                                                                                                                                                                                                                                                                                         T                                                                                                                                                                      ';                                                  '.
                     . ''..'                             i 1
                                                           1 : :
                                                               :1
                                                                .
                                                                ,2
                                                                 1
                                                                 :
                                                                 '
                                                                  :
                                                                  !
                                                                  ,
                                                                  1
                                                                   1;.. ... .. .
                                                                   .
                                                                   l
                                                                   d
                                                                   :
                                                                   . :
                                                                     !
                                                                     i
                                                                     l ,       .1
                                                                                  '
                                                                                  5
                                                                                  !
                                                                                  ,.
                                                                                   1
                                                                                    .
                                                                                    :
                                                                                    1:
                                                                                      .
                                                                                      '.
                                                                                      1
                                                                                      : 5
                                                                                        1
                                                                                        2 ,
                                                                                          11
                                                                                           -: 1
                                                                                              :.
                                                                                               ë1
                                                                                                 .
                                                                                                 1:
                                                                                                  ;
                                                                                                  .:
                                                                                                   .1
                                                                                                    :.
                                                                                                     1.
                                                                                                      :1
                                                                                                        .
                                                                                                        :
                                                                                                        2
                                                                                                        :
                                                                                                        1.
                                                                                                         1   'qi
                                                                                                               .
                                                                                                               l
                                                                                                               1E1
                                                                                                                 !k
                                                                                                                  1:
                                                                                                                   .I7
                                                                                                                     !
                                                                                                                     l)
                                                                                                                      :i
                                                                                                                       I
                                                                                                                       :
                                                                                                                       ;1:1 .
                                                                                                                            1  i-
                                                                                                                                1:
                                                                                                                                 'ik
                                                                                                                                   l:.
                                                                                                                                     1: :.
                                                                                                                                         ,r    !
                                                                                                                                               I
                                                                                                                                               ël!
                                                                                                                                                 '
                                                                                                                                                 :l
                                                                                                                                                  :
                                                                                                                                                  Ir1
                                                                                                                                                    :i.               i'-v'-'- .... '-'.'ji      :l kl
                                                                                                                                                                                                     ':
                                                                                                                                                                                                      i6-'..- j... .
                                                                                                                                                                                                     ---
                                                                                                                                                                                                     '
                                                                                                                                                                                                       -'i:zl'
                                                                                                                                                                                                             i1
                                                                                                                                                                                                              .::
                                                                                                                                                                                                                2.
                                                                                                                                                                                                                 1-   6l
                                                                                                                                                                                                                       piIl
                                                                                                                                                                                                                          :.
                                                                                                                                                                                                                           '1
                                                                                                                                                                                                                            2:
                                                                                                                                                                                                                             -1
                                                                                                                                                                                                                              !2
                                                                                                                                                                                                                               1..' -
                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                1:
                                                                                                                                                                                                                                 .1:)1
                                                                                                                                                                                                                                     :.
                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                      ':
                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                       .:'I ,
                                                                                                                                                                                                                                          :,
                                                                                                                                                                                                                                           12
                                                                                                                                                                                                                                            .I
                                                                                                                                                                                                                                             tr
                                                                                                                                                                                                                                              l!
                                                                                                                                                                                                                                               t1.
                                                                                                                                                                                                                                                 k  ..
                                                                                                                                                                                                                                                 ,.'-  :1
                                                                                                                                                                                                                                                        i::
                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                          l'
                                                                                                                                                                                                                                                           i1
                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             1-
                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                              - .'':.'1
                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                      E-
                                                                                                                                                                                                                                                                       1 .,'   !
                                                                                                                                                                                                                                                                               I'
                                                                                                                                                                                                                                                                                il
                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                 ;.
                                                                                                                                                                                                                                                                                  E.
                                                                                                                                                                                                                                                                                  '' .. - 'IE
                                                                                                                                                                                                                                                                                            ;!
                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                             :)
                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                              .I!
                                                                                                                                                                                                                                                                                                :'
                                                                                                                                                                                                                                                                                                 ?'    '- . '';           : 1:;1
                                                                                                                                                                                                                                                                                                                               :,-'.. -
                                                                                                                                                                                                                                                                                                                                          ,k  :'.
                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                '- ,.. i  -:
                                                                                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                        1;:
                                                                                                                                                                                                                                                                                                                                                                          ,.
                                                                                                                                                                                                                                                                                                                                                                           1. '
                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                    :  :
                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                     -,-
                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                       --
                                                                                                                                                                                                                                                                                                                                                                                        '.
                                                                                                                                                                                                                                                                                                                                                                                         ;1
                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                          1:,
                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                            11           .'1
                                                                                                                                                                                                                                                                                                                                                                                                           -     1
                                                                                                                                                                                                                                                                                                                                                                                                                 :.
                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                                  -1:
                                                                                                                                                                                                                                                                                                                                                                                                                    2
                                                                                                                                                                                                                                                                                                                                                                                                                    .'
                                                                                                                                                                                                                                                                                                                                                                                                                           .f
                                                                                                                                                                                                                                                                                                                                                                                                                           '6t
                                                                                                                                                                                                                                                                                                                                                                                                                             ï-'
                                                                                                                                                                                                                                                                                                                                                                                                                                    7
                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                                                                                                    !I2
                                                                                                                                                                                                                                                                                                                                                                                                                                      t:
                                                                                                                                                                                                                                                                                                                                                                                                                                       -!i
                                                                                                                                                                                                                                                                                                                                                                                                                                         I.
                                                                                                                                                                                                                                                                                                                                                                                                                                          k
                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                          -1
                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                           7
                                                                                                                                                                                                                                                                                                                                                                                                                                           -1
                                                                                                                                                                                                                                                                                                                                                                                                                                            71
                                                                                                                                                                                                                                                                                                                                                                                                                                             7
                                                                                                                                                                                                                                                                                                                                                                                                                                             :11
                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                               1'
                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                .k
                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                 t:
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ' 71
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .!
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ' $2     ,-
                                                                                                                                                                                                                                                                                                                                                                                                                                                         :-:.(
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .15
                                                                                                                                                                                                                                                                                                                                                                                                                                                              5
                                                                                                                                                                                                                                                                                                                                                                                                                                                              .!
                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                               7..'-
                                                                 - 1     : ;
                                                                           1:
                                                                            .
                                                                            1 ,-                                                                                                                                 ,(
                                                                                                                                                                                                                  1
                                                                                                                                                                                                                  :4
                                                                                                                                                                                                                   71
                                                                                                                                                                                                                    :
                                                                                                                                                                                                                    .,
                                                                                                                                                                                                                     4-
                                                               .                      -     -           .             '          .         --..
                                                                                                                                              :                                                                                                      .... .   .                                  ..                              -               .                                       .                                   .
                             .. :..--- .
                                   :    .                . .                  -.  . .
                                                                                - - .. ,. . ,,                        .-
                                                                                                                       . .. '    .        .                        .                  -.  -.'    , .-   !r           .          .       .  ,   .    ..      .          ..      ...         .  ..  .
                                                                                                                                                                                                                                                                                                  .  ..
                                                                                                                                                                                                                                                                                                      ..              . .,
                                                                                                                                                                                                                                                                                                                         .. . .  .      ;
                                                                                                                                                                                                                                                                                                                                        .  .    ,
                                                                                                                                                                                                                                                                                                                                                -          -     .         ..-
                                                                                                                                                                                                                                                                                                                                                                             .. .         . .
                                                                                                                                                                                                                                                                                                                                                                                            .   . .        .           .   .            ,. ... .     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .. .
                                                             '.,' '. r-T-!'........''.' ..''..'.''.t.':'.;:
                                                                                                         .;..,   .'
                                                                                                                  j''k,..;:1...
                                                                                                                                . .'
                                                                                                                                      ;.il:...'.t
                                                                                                                    .,,                  . .., '       .'
                                                                                                                                                       '  ' .I
                                                                                                                                                            '   '.'!     '   ..'.'') ' .'
                                                                                                                                                                                       '
                                                                                                                                                                                       ,..'  . ' '        ...
                                                                                                                                                                                                          -  ,.',. .  ; .. ' . .'.          '..,'. ..:          ''.        .. .    ...,.    '!. .ë.'t.
                                                                                                                                                                                                                                                                                                     .. 1
                                                                                                                                                                                                                                                                                                        .  .'' ...: .:  .p. k ;,.l    .  . : .' . .
                                                                                                                                                                                                                                                                                                                                                  ç.   ..    ï. ' .;.      $'''     '..   . .r. ..'          k'    '.: 1 '.'           .j(.'..'.' ' '
                       ..x.''...'u'.'....'.','.. .'.. '......;                                            .:.'k  :.            ):.
                                                                                                                                 1..
                                                                                                                                   !.
                                                                                                                                    '.'             ;  :
                                                                                                                                                  . ,. .  (
                                                                                                                                                         .. ..'
                                                                                                                                                              ..
                                                                                                                                                               .    .    ' . '
                                                                                                                                                                             ..
                                                                                                                                                                              ..;:
                                                                                                                                                                                 ' . j i.
                                                                                                                                                                                        :...
                                                                                                                                                                                           !
                                                                                                                                                                                           k ' :,
                                                                                                                                                                                                .: u r  .., ...:
                                                                                                                                                                                                               ',. ... .)  '..
                                                                                                                                                                                                                             j.:
                                                                                                                                                                                                                               '
                                                                                                                                                                                                                               ... 1, 1
                                                                                                                                                                                                                                      ..   .,                .        ..  1 . . .        l .
                                                                                                                                                                                                                                                                                           '  ..       .C  ... . .!
                                                                                                                                                                                                                                                                                                                  .'  ..
                                                                                                                                                                                                                                                                                                                       l. . :
                                                                                                                                                                                                                                                                                                                            . .... ' 1.  r..    . b  ..   !
                                                                                                                                                                                                                                                                                                                                                          :L   :.
                                                                                                                                                                                                                                                                                                                                                                .         .         a
                                                                                                                                                                                                                                                                                                                                                                                    .    .:
                                                                                                                                                                                                                                                                                                                                                                                          .                .'    . .                .: .
                                                                                                                                                                                                                                                                                                                                                                                                                                       ,           .lt   . .
                            ..
                              '
                              '..' '%''':    ...
                                            i'.:' '.
                                                         .:
                                                         ''..:.:..'ê'J   ,:.;;.,.$..9.    #,
                                                                                           ..;.  :..... '.;.;jJ.
                                                                                                                 :
                                                                                                                 .:; ..u.4: .....
                                                                                                                                l
                                                                                                                                 !.
                                                                                                                                g.  .....1.....;  ..
                                                                                                                                               Jl'; .....
                                                                                                                                                        ;:
                                                                                                                                                         i.
                                                                                                                                                          J.t..,  ;....      .;::;.ri..a
                                                                                                                                                                                       .
                                                                                                                                                                                        1y.
                                                                                                                                                                                       ;.  .;,,:u':).:
                                                                                                                                                                                         .'.         g,.... j  .:
                                                                                                                                                                                                            ...'
                                                                                                                                                                                                               r...
                                                                                                                                                                                                                  !2
                                                                                                                                                                                                                 ..jJ':
                                                                                                                                                                                                                   .. ..
                                                                                                                                                                                                                      J 1$.;
                                                                                                                                                                                                                           .I.
                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                             );
                                                                                                                                                                                                                              !)
                                                                                                                                                                                                                              ..;
                                                                                                                                                                                                                               ..!..
                                                                                                                                                                                                                                   ;.,.
                                                                                                                                                                                                                                      :.;
                                                                                                                                                                                                                                        j..
                                                                                                                                                                                                                                        .  ;..'..-.:t'.;#k  ..;'.
                                                                                                                                                                                                                                                                ...
                                                                                                                                                                                                                                                                       '.
                                                                                                                                                                                                                                                                        ..;.,...,
                                                                                                                                                                                                                                                                          .ë:
                                                                                                                                                                                                                                                                                    ..:'.
                                                                                                                                                                                                                                                                                        .. :..rtu.ë.. ,....'..t.
                                                                                                                                                                                                                                                                                                               :..%
                                                                                                                                                                                                                                                                                                                   'L ,':..'').... :; ...
                                                                                                                                                                                                                                                                                                                                     j, ..1.........%.:'
                                                                                                                                                                                                                                                                                                                                                       .......'k...r  ...l.     t)  i.
                                                                                                                                                                                                                                                                                                                                                                                   ;,.  .o'E';'y  :...  r;
                                                                                                                                                                                                                                                                                                                                                                                                         '';'
                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                              1..l( .f .    '..!
                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                    %.
                                                                                                                                                                                                                                                                                                                                                                                                                                     .yI.
                                                                                                                                                                                                                                                                                                                                                                                                                                       .:1
                                                                                                                                                                                                                                                                                                                                                                                                                                         .:
                                                                                                                                                                                                                                                                                                                                                                                                                                          .#..
                                                                                                                                                                                                                                                                                                                                                                                                                                             ...u '#:'.'. :
                              .
                                , ',
                                        .
                                        :
                                                 ', ,,
                                                  .. ,s
                                                               sen   tenc '.
                                                                 .....:. u.. .,.
                                                                                                              '
                                                                                                          . ,., .,.
                                                                                                             . . .:
                                                                                                                   :
                                                                                                                    1'
                                                                                                                     1mi,' ,
                                                                                                                  .''.J'.-
                                                                                                                           '
                                                                                                                           soI'
                                                                                                                              e'
                                                                                                                           ' 1..
                                                                                                                                 and,''
                                                                                                                                      ,lmzev
                                                                                                                                       i        ,lewab1=Ju    ,d .e'.p
                                                                                                                                ::,.. .:';. ,,. ',..' .,,, .. ...I. ...
                                                                                                                                                          ...
                                                                                                                                                                         t.;
                                                                                                                                                                           4,f;. e 0 .i . lces.D'. :hds
                                                                                                                                                                       .'... .... . .. .'.......,.t. : ;.. ..
                                                                                                                                                                                                                 .t:.lx ope-' h
                                                                                                                                                                                                                 p               ,n ls
                                                                                                                                                                                                                              ,, o. . .. .
                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                             . C .. . . ...:.'!,, .,., .
                                                                                                                                                                                                                                                                                                                                                                                                        .                                             .

              .'(..           .       ..k. a....:.;
                                                  :..g...,.;!j.t
                                                               ..i:1.t.
                                                               :      ''.:'..j..';
                                                                                 ':'.f:ë.::;,...r
                                                                                                .'... ,;..2..
                                                                                                            t5!./f
                                                                                                                 ..:..;,.z:r':
                                                                                                                             .'..-'e'. '.!.. ...);:1...:.....
                                                                                                                                                            j,
                                                                                                                                                             . ....,...j2:
                                                                                                                                                                         ; ..'.
                                                                                                                                                                              ..
                                                                                                                                                                               ...
                                                                                                                                                                                 .:à.'
                                                                                                                                                                                     :....
                                                                                                                                                                                         ..
                                                                                                                                                                                          ..$i....1....
                                                                                                                                                                                                      5l:.:':..;'iëLE....'.. :1'..:....''i
                                                                                                                                                                                                                           .';           :'i ,1::.:;'.7...s.''r, ..; .. .. ë
                                                                                                                                                                                                                                                                           '..'.......'/z;..::g;..
                                                                                                                                                                                                                                                                                                 ''..:! ..
                                    '

                                 ... ...
                                             ,..''
                                                 :1
                                                  ,
                                                  -
                                                  0
                                                  .,
                                                   fs.uc
                                                      ... h
                                                          ...'
                                                             i
                                                             q.nn1'   E.. 1s1. .S
                                                                  .!..,
                                                                      .         . ,c.pp.'ce'. 1
                                                                                              ,
                                                                                              r.,.
                                                                                ..r.: ..' :'.':0 .?
                                                                                                  th.
                                                                                                  . .,
                                                                                                     e.i.
                                                                                                        !
                                                                                                        I.
                                                                                                         n:.v
                                                                                                            ..
                                                                                                             ,
                                                                                                             ç
                                                                                                             ...'.
                                                                                                                 :.
                                                                                                                  g.At.
                                                                                                                      j
                                                                                                                      ,
                                                                                                                      ).
                                                                                                                       0
                                                                                                                       ..n,.0,r.:
                                                                                                                                p
                                                                                                                                a.
                                                                                                                                 .
                                                                                                                                 ro
                                                                                                                                  ;:.
                                                                                                                                    ,
                                                                                                                                    .
                                                                                                                                    ,'
                                                                                                                                     s1.
                                                                                                                                      .
                                                                                                                                       .e
                                                                                                                                        !..
                                                                                                                                          o'
                                                                                                                                           '.
                                                                                                                                            ,'
                                                                                                                                            u.h
                                                                                                                                              .,
                                                                                                                                           . ..
                                                                                                                                               .to
                                                                                                                                                 .
                                                                                                                                                 .n
                                                                                                                                                  i,
                                                                                                                                                   '
                                                                                                                                                   .
                                                                                                                                                   .'
                                                                                                                                                    h
                                                                                                                                                    o
                                                                                                                                                    .h
                                                                                                                                                     ;f
                                                                                                                                                      ..'
                                                                                                                                                        >
                                                                                                                                                        ,
                                                                                                                                                        ...'
                                                                                                                                                           ..
                                                                                                                                                            .er
                                                                                                                                                              lv
                                                                                                                                                               c.n..
                                                                                                                                                               .
                                                                                                                                                              ,,,
                                                                                                                                                                   .m
                                                                                                                                                                    : ma
                                                                                                                                                                      .. ...!l
                                                                                                                                                                             ..
                                                                                                                                                                              E
                                                                                                                                                                              .m
                                                                                                                                                                               ..
                                                                                                                                                                                j.
                                                                                                                                                                                 ..
                                                                                                                                                                                  .:..
                                                                                                                                                                                     .,
                                                                                                                                                                                      .jr
                                                                                                                                                                                        .k,
                                                                                                                                                                                          ..
                                                                                                                                                                                           ,
                                                                                                                                                                                           s
                                                                                                                                                                                           ..x.
                                                                                                                                                                                             ...q
                                                                                                                                                                                                ,.
                                                                                                                                                                                                 6
                                                                                                                                                                                                 j,
                                                                                                                                                                                                  * 1,
                                                                                                                                                                                                  .2..'. ,
                                                                                                                                                                                                         .
                                                                                                                                                                                                         .
                                                                                 .          .
                                                                                                       J ::.;  )..! ;:! :'::r ; g                     . t.!!.. z.k':.'' .I                         . '   5
                                                                                                                                                                                                         .. 'J ...''... :' ..      ..'          .'. (.:!'' '.      '.>:..               .:1. . ' ' .:'-:''. r: .':
                                  '. .. .                                       ':
                                                                                ;  ..: ;.kk.
                                                                            ..;!.......,...........$i;
                                                                                                     k.k: F.,).
                                                                                                              ..1
                                                                                                                ...
                                                                                                                  .:::,'.
                                                                                                                        k
                                                                                                                        tj......;
                                                                                                                                ..u.',.
                                                                                                                                      i  '..''!''...'.:
                                                                                                                                                      j!i'''::':'                     ..
                                                                                                                                                                :r....''.).'...''.';.T.            .' J
                                                                                                                                                                                                      .i..    '2:1.';. ..j.'.'';.''  .:
                                                                                                                                                                                                                                   .''
                                                                                                                                                                                                                                     .....t.
                                                                                                                                                                                                                                       ''.'
                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                          .:
                                                                                                                                                                                                                                            l1) .'
                                                                                                                                                                                                                                           !!.  1.1 ':îlj
                                                                                                                                                                                                                                              ;t7       (:E'7)... ';
                                                                                                                                                                                                                                                                .;.
                                                                                                                                                                                                                                                                     . .
                                                                                                                                                                                                                                                                    t,':'
                                                                                                                                                                                                                                                                          j. - : J. .
                                                                                                                                                                                                                                                                        2Ii :'  .:'.. .t
                                                                                                                                                                                                                                                                               .ë      :'',               :'::
                                                                                                                                                                                                                                                                                                             :''1'...'''
                                                                                                                                                                                                                                                                                                                       ..''    '. .
                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                           1:. .. ..j'..:.                ...!
                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                             .j
                                                                                                                                                                                                                                                                                                                              ..           '.
               .'.
               '
                            .. .
                                . . . j. '                                      . ..
                                                                                                                         .:
                                                                                                                         '.
                                                                                                                          '
                                                                                                                          . .
                                                                                                                            !  :      ;.'j     :   :      ..   !)     '       '       ..'...r
                                                                                                                                                                                            ':
                                                                                                                                                                                            '
                                                                                                                                                                                             .''''.2
                                                                                                                                                                                                : .
                                                                                                                                                                                                         :.:
                                                                                                                                                                                                           j2
                                                                                                                                                                                                            :..
                                                                                                                                                                                                              '      :   ''  ' .
                                                                                                                                                                                                                               .     '  .       :    '   '  ' '                                         C.                                 1. '.
                .
                  .. . '.
                        '.....                                               ..
                                                                              ..r.
                                                                                 '  ..
                                                                                     : k.  :   l      .
                                                                                                      '.  !
                                                                                                          l .  :.
                                                                                                                ;.
                                                                                                                 'Ej. l.  ë
                                                                                                                          . :
                                                                                                                            .4.  .
                                                                                                                                 . ..
                                                                                                                                    ...  ...:
                                                                                                                                            .'.
                                                                                                                                              i. .'.
                                                                                                                                                   .
                                                                                                                                                   t .:.
                                                                                                                                                       ,)  1 .
                                                                                                                                                             ::.
                                                                                                                                                               ;
                                                                                                                                                               '.
                                                                                                                                                                .. .
                                                                                                                                                                   ! :e  j  . '..;:.,.y
                                                                                                                                                                                      !
                                                                                                                                                                                      :... . . a 't,.
                                                                                                                                                                                                    .!
                                                                                                                                                                                                     .  .
                                                                                                                                                                                                        ;.
                                                                                                                                                                                                         ., .... .
                                                                                                                                                                                                                 4  ''-: .. .' .
                                                                                                                                                                                                                               ...  : .
                                                                                                                                                                                                                                      ' .
                                                                                                                                                                                                                                        :..
                                                                                                                                                                                                                                          .;
                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                            : ;
                                                                                                                                                                                                                                              . 1
                                                                                                                                                                                                                                                :.t
                                                                                                                                                                                                                                                  ..''
                                                                                                                                                                                                                                                     ')
                                                                                                                                                                                                                                                      .(:'
                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                         'ï ..
                                                                                                                                                                                                                                                             .  .  J :.
                                                                                                                                                                                                                                                                      ' a...
                                                                                                                                                                                                                                                                           '''
                                                                                                                                                                                                                                                                             @ .)
                                                                                                                                                                                                                                                                                ,:
                                                                                                                                                                                                                                                                                 L ..t
                                                                                                                                                                                                                                                                                     '  :.
                                                                                                                                                                                                                                                                                         c
                                                                                                                                                                                                                                                                                         ' .
                                                                                                                                                                                                                                                                                           t.
                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                            ''.:::' .. . ,,
                                                                                                                                                                                                                                                                                                          '.::  ''. .':.
                                                                                                                                                                                                                                                                                                                       - i
                                                                                                                                                                                                                                                                                                                         :.':'
                                                                                                                                                                                                                                                                                                                             .'
                                                                                                                                                                                                                                                                                                                              '  .  :.::,.
                                                                                                                                                                                                                                                                                                                                         :.
                                                                                                                                                                                                                                                                                                                                          ..'  ...(.
                                                                                                                                                     .. ...:..:.;!
                                                                                                                                                                 k ,k.',:         ... .. .:. Jt.J ....                           . :..   ;       ;)         ' ..   .,.         . .,           .          ;.
                                                                                                                                                                                                                                                                                                          '! :.t          M f.. .'. ' . . ..
                                                                             . . .
                                        .    .                                  :.& ..!'.... r.
                                                                               ..                     '..! :.5...I$.... .. .:..,'.;..'..k...'.                                   :                                                ' J .''''ê 2 ':1 '             '':. ':'. ' :' 1 . 7 '..' ':; .'                     :.
                                                                                                                                                                                                                                                                                                                      '                            ''
                        .       .. .i.                                       ... .. . .. . . .              'r . . .        .'.. : ; 'IE '. 'tp .: .:. '.u....                                                                   ..u.r...l,. ..r.... u..:: c... .. -iE..i....                         ..,...1):; . '                .'.'         ..::
                                                      :                                            ;'                 I.. ''!
                                                                                                                            : .                                    .'. .1!' ''iki'91 !!..'j' . 1 '''                                                                                                                       ''' '..'.'                                     '                    j.''                                               .'
                                             t             .                              2 ' ..1,
                                                                                                 ... ).                                                             .                    ..
                                                                                                                                                                                          ) . ' ...'1'. ;                                                                                                            .' . : ..' '                                                                 . '                                           ..'                                                                          '.:
                                         ..                    .:               .. ... .                                                                                                             J.                 ..r Jr : .                                                                                                            .; J                                                                                                 .
                                                . :
                                                .                      .. :                   !1          . . :.            .. .       .                                                                                                                                                              . !'                                                                          .
                                             '' ' . :.,
                                                      :,.
                                                      k                .; . .!I:     $. . . ...'
                                                                               :.1':.7                . . ..'.b ...'                  ''
                                                                                                                    .... ' .. .. ..I.' . '.
                                                                                                                                 '                                                                                              l
                                                                                                                                                                                                                                '. ''.: . .
                                                                                                                                                                                                                                                                                                      .lt
                                                                                                                                                                                                                                                                                                        ...                                                     .i''....'i
                                                  ..               .   :...r.. ......:i: .J..:( . 7.:; :z '.;.,...
                                                                               k      ...:' .
                                                                                                                  :.'! . . 2 :.f !'.'. (
                                                                                                                                                                                                                                    f ,4..
                                                                                                                                                                                                                                 :. .:.'.
                                                                                                                                                                                                                                 .                                                                                                                                ''!' '
                                    Case 0:21-cr-60064-RKA Document 32 Entered on FLSD Docket 06/09/2021 Page 5 of 10

'
                                                                                                                                                                                                                                                                                                                                                                                          .                                            .
                         ..                                                   :!                                              . '.
                                                                                                                                 .             .. .                                                                                                                                              ;                                                                      .                                                   :
                                          .




                        .           .            I          .                 .
                                                                                                                J. .:. . .(..t: .. 2
                                                                                                                                   . -                                           :            .                                                                                .                   .               .         r .)                          .                                  '. ''                         .                              '         '
                                                                                                                                                                                                          ..                                                       2 .. :.                                                                                 )                                                                          .                                               !
                                                  .                  .
        .                                        :.'.        :g''.e.ra.
                                                            , wn      nt''
                                                                         ''
                                                                         t
                                                                         fj
                                                                          .
                                                                          ,;.
                                                                           j 'f
                                                                            d..
                                                                              C,.,.
                                                                              :   ,.
                                                                                  o.1
                                                                                    .1
                                                                                     !
                                                                                     '
                                                                                     *,,sdo
                                                                                          ..
                                                                                           ',.,.
                                                                                               ....
                                                                                               wa rd:
                                                                                                    d!
                                                                                                    . .p'
                                                                                                      e .::.
                                                                                                           !..'.
                                                                                                               ,
                                                                                                               e,.'.m
                                                                                                                    . '..'
                                                                                                                         e:....vj
                                                                                                                                %.
                                                                                                                                 sopr.y..,
                                                                                                                                         s.e.n-nc
                                                                                                                                             .''.
                                                                                                                                                '...:
                                                                                                                                                    %.
                                                                                                                                                     1.g
                                                                                                                                                    ln .
                                                                                                                                                       ' ..;
                                                                                                                                                           ....e
                                                                                                                                                               .'
                                                                                                                                                                c..
                                                                                                                                                                  a..lou
                                                                                                                                                                      a-...
                                                                                                                                                                          l.tnd
                                                                                                                                                                          am
                                                                                                                                                                             .. :t
                                                                                                                                                                                 .'' '
                                                                                                                                                                                lmde p..
                                                                                                                                                                                     r   . .;
                                                                                                                                                                                       the  .à
                                                                                                                                                                                             ... .,..
                                                                                                                .
        : '.                                                    2                                                                                       :                                                 '                         '               '.
                      .  ..g. ...:. . .... .,1.       !.
                                                       r.... .. ..     . ... ....;
                                                                      E.             . ,. ,.:....:.
                                                                                                  ).. '.L . .. .                                                                                                                                      . .... t:.                           . . .:.''':'! :.J
                                                                                                                                                                                                                                                                                                           :.'.:
                                                                                                                                                                                                                                                                                                               ..'. 't 'l!'.'.. . .:,. . .
                                                                                                                                                                                                                                                                                                                                         .::1' .
                                                                                                                                                                                                                                                                                                                                           .   .. ;                                                                                                     ..'t
                                                                                                                                                                                                                                                                                                                                                                                                                                                           :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                           .                 '.               .'..L''''à..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..'
                  : :.:. .:,.!
                             .; :
                                .::
                                  , . .v....!1,kk...::1:uu .:
                                                            .'
                                                             ,r.2...:
                                                                    . 4.7':.'
                                                                            .t.;'e .:.. 7 1:.. ..... ...I .. . . .                                                                                                                                        ... ... .. .,                            . . . ' ... .. ..: .'. . .. . ... ..                                                                                     '. .              ''
                                                                                                                                                                                                                                                                                                                                                                                                                                               .. .'; a.:.' .. .                                          ' '.
        .       .
                    ,      ' , ?                                Sen,
                                                                   $
                                                                   .epcmg't
                                                                          Gm, '' hnes'
                                                                                     ln&.,orO y pllcab.le'
                                                                                                         m,lnpm.xlm.ëm nn,tory.sentencw theO .ces!'
                                                                                                                                                  nn,ym xke
                                .          J. . . .
                                                    :.1 . . .I. ... .' :         . ':.. .. . . :.' :; 'r''t'.' . :. . ,.' ., '... ) ',::y.''' ' '.' .:'..!......1
                                                                                                                                                                ... .',.:. '.. '',.' ) '' :T .':! 'r1.;:' ' . .'' ' '' '' . '.; .'.'. .
                                                         t           . n.$.. :.. :                     '     . ! :: . L         I .         . (; . . ' '.' :.     .k         ' : '.    l. .1' ' :.'' .                   .. . ...: . .'. ' ' 2.
                                        .. ..,. . ..: I          ;!
                                                                  :.  'T*.'... ......      ..  .-..... ';T : . .J' :   .'l.        :'' 2 .'..:
                                                                                                                             ..'..l : ' .'' -.J'' .' .>. .i.i..'..14'..:'''
                                                                                                                                              ..-: 'l
                                                                                                                                                    r            E:
                                                                                                                                                                  .1..;
                                                                                                                                                                                    .;'è')1,' .k.'i I'.1. . ..''
                                                                                                                                                                                                               .. :4'':'z' .
                                                       .
                        '               ' I '..)'....J:. .  à.  . .1. .              :
                                                                                     ' .  . .!
                                                                                             .     '
                                                                                                   .     '.
                                                           '.'z'.'k..;:.:.$p:7t) ' ::.. '.J .ç.. .....! z.1.1' .'  J q
                                                                                                                     '.    '     :           '          :
                                                                                                                                                        . E       :.                                                        >..'.'. . %..
                '''
                    '                            !,: a'
                                                      'mo
                                                        .tlt
                                                           o.nl
                                                              prto,r'
                                                                    uto:sbn
                                                                          'ten'
                                                                              .olnl ourmmnt,
                                        ; .;1. . J ê;!;: î ::. ;J.:. ':../J i';;l. &.
                                                                                                    ,5.K 1k
                                                                                           toésechon'     '1
                                                                                                           .'
                                                                                                            bf.1
                                                                                                               . e.
                                                                                                                  .
                                                                                     ....?,:.1 ...: . . . $' : f.'.'. '
                                                                                                                         ,.mg.Gp .lln4sxn/o.r.
                                                                                                                  S.:ntenc
                                                                                                                       .1 .. ' -.' ' .
                                                                                                                                             Tc1.
                                                                                                                                                tlo' '. ' '
                                                                                                                                       '' ' '. . '. : ' .. ' :''...' '.
                                                                                                                                                                                                        .        - '                    1   '
                    ,
                                    '                                                                                  '                                                                ' ' ' ''''' .' '' '' '' '' ' ' .'
    : . .. '.E                  ; . : ....
                                         '.. . ...1..       :.,....,. .,.t...4... ..t.'...'.......
                                                    p,.,!.. .                                                                                                            '    :,..j,.!::.. .. ...,.,::.':. ..:,..,:'..,... :
                                                                                                                                                                                                                           z;:..:i.l...9
                                                                                                                                                                                                                                       ;..,,.,:.!k...;.$:.!.,.y..:.:r.:
                                                                                                                                                                                                                                                    . .. !..,         .,.,..2,ik....r,2
                                                                                                                                                                                                                                                                                      .:i....;.:....::,.'....
                                                                                                                                                                                                                                                                                                            ;:,j.......;r.. ..:.. ,. ,
                         .'             t t,'
                                            ..
                                             . :iU.nlf.
                                              1.      ,.'
                                                        .1
                                                        S. tis'!C
                                                                ,.od,;
                                                         ! J.l 2 . . J            ..
                                                                                       .
                                                                                              . . .
                                                                                                                                                                           ,
                                                                                                                                                                                qo.n.3.55.3
                                                                                                                                                                                          .'.
                                                                                                                                                                                             (e
                                                                                                                                                                                              ),
                                                                                                                                                                                               jzor.
                                                                                                                                                                                                   g
                                                                                                                                                                                                7 ' '
                                                                                                                                                                                                     ub,
                                                                                                                                                                                                       sequentl
                                                                                                                                                                                                              t
                                                                                                                                                                                                              .o
                                                                                                                                                                                                               .
                                                                                                                                                                                                       ' . .'.!'
                                                                                                                                                                                                                .
                                                                                                                                                                                                                :
                                                                                                                                                                                                                se. r
                                                                                                                                                                                                                    png,
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                       p
                                                                                                                                                                                                                    1 :.
                                                                                                                                                                                                                         u
                                                                                                                                                                                                                         .r
                                                                                                                                                                                                                          ,s
                                                                                                                                                                                                                           va.
                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                              b.
                                                                                                                                                                                                                               t!
                                                                                                                                                                                                                                .oR.
                                                                                                                                                                                                                                   u)
                                                                                                                                                                                                                                    .e,
                                                                                                                                                                                                                                      35 pf  ,.'e
                                                                                                                                                                                                                                        . .;. . :'
                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                   , , i ..J
            .       .                              .
     ...                                                            ..                        .             .       . ...          . .t                .:. ;k..... .                                  ; '                 J!                              !                                                        ..                                ' q                                                    ;               : ':                             . ..                 ..
                  .:.; ..                 . .' ,.' ....
                                                      ..
                                                       .y:j ..7:,q:....., :...1p
                                                                               :....
                                                                                   ::.2..v                                           . .::
                                                                                                                                         ....:
                                                                                                                                             ! .. .                     . ..z .:
                                                                                                                                                  ,.r.::.k.;:...... .5 j)         ..t;;. .
                                                                                                                                                                                         .:
                                                                                                                                                                                          ..j7;.. .:..q.t: ,
                                                                                                                                                                                                           .!
                                                                                                                                                                                                            .i
                                                                                                                                                                                                             '
                                                                                                                                                                                                             .'J
                                                                                                                                                                                                               ...a.xw
                                                                                                                                                                                                                     ;:..:
                                                                                                                                                                                                                         .::... .$;:  :.. :.;u
                                                                                                                                                                                                                                            #.7J. :.:'.7x.
                                                                                                                                                                                                                                                         :.!.!... j'j;? .. .7.'
                                                                                                              .-.'.;:
                                                                                                                    ;(.Lv-.:1.-                                            $4$%.Xx.0,                                                                            :waa . ....j .
                                    ' '                                                                                       .. . , .

                                                                                                                                                                            zM= <.u>   .
                                                                                                                                                                                       ys,
                                                                                                                                                                                       kz .,.    ,.:.+çën>.ap         , ,2 juk,EK ,'%;W:D.xv         bX S+:..!nO.n
    . . .;
                                                                                                                                tl0...;x.
    ,
              : , , .                         '               ;.
                                                                t.
                                                                r..
                                                                :
                                                               ..
                                                                 rMu7
                                                                    =
                                                                 ..;..j'f' .. F
                                                                                            o .vx
                                                                                            IN.uA1,x
                                                                                                   paaiwW.fr.
                                                                                                           K'..
                                                                                                           ' . n
                                                                                                             M   .M'   E'P.eM       rIkmw .xut   =.,:ruwfwp-.
                                                                                                                                                     G 4n4k'z
                                                                                                                                                     i          k'' ,:'1 :. t         '          i           .,.
                                                                                                                                                                                                             0 w,  .,u                       13. 2l  '            unx::: (
     : '
    ,' : . .                                     .. : .'
                                                       .. .
                                                          . ..
                                                             ..
                                                         . : ',l:..i.e1. .
                                                                              lJ ...' ' :'....
                                                                                             ...'2.IJ.....(' .1'..'.'.' .' i ..,
                                                                             . ...' l ,... k1 :1...                            :.:.:'  '... . '.$. .:'..':
                                                                                                                                    ).. ..'''
                                                                                                                                                           . 1. !''
                                                                                                                                                         .''... .  ':. 'I
                                                                                                                                                                  ..    '' 2..'.. '..: ';.;'T.'''.
                                                                                                                                                                                                 : . ':...4''.k..!1.'11 :1;à ''.i'7JE'. . 'L.-.: '.''.''.
          ) . .. .   ..                                             .
                                                          ..:. .. r,!
                                                                      ,. .ï ;;-..  .!
                                                                                    u
                                                                                    ..ç
                                                                                      ê .
                                                                                        .  .
                                                                                           .
                                                                                           u .
                                                                                             . ., .
                                                                                                  .u i
                                                                                                     vt.
                                                                                                       .
                                                                    k:. .. .'.h ..... . ':. ....r ....' '7.    . ..  :
                                                                                                         :.dl'l- ..' ''.: . .
                                                                                                                            . .,
                                                                                                                               ..
                                                                                                                                ..  u   : . .
                                                                                                                                            .
                                                                                                                                            .
                                                                                                                                  .. '. .. .'.t j
                                                                                                                                                 ....u      . .
                                                                                                                                                              .: . i .
                                                                                                                                                                     . .
                                                                                                                                                l.;' ...'...;.u .-n ....$i .
                                                                                                                                                                           . '...' '...L.. .....'..... ....-..'T:4..1:'.'...
                                                                                                                                                                           l . .  :
                                                                                                                                                                                  ;
                                                                                                                                                                                  :    . ...
                                                                                                                                                                                           ...
                                                                                                                                                                                             . : .                         ''..j''=
                                                                                                                                                                                                                                  .';...1 .. .. u... '..:'.
    '   .        .. ' i
                    ', '
                            .       '
                                    1
                                            ; ;:
                                                         ,'asglstxp,x gxMdk
                                                         ''

                                                 (:.. ....v.....j1ë'
                                                                          reco.mmgnzlng' atD',
                                                                          t .4'
                                                                                             efendpntr
                                                                                                     s.
                                                                                                      eentencekbe.
                                                                                             r7 ''j.:'' .. r
                                                                                                                 ., uced,,
                                                                                                                 r       ',
                                                                                                                          D.'efend%nt
                                                                                                                                    ' t1
                                                                                                                                       ,hd'erstxndsand ' '
                                                                                                                                    ...... ':: .:..'.':.. ..' .''. :v..''..7.'.....''... ....;.                                           ' .' :''r ;.'               '.'...! ''
                          ;):.'.........!r .                                    .7 r: E.. ;'k.                      . :. .'..                                                                                         , .: .                                    .
        .
                     .
      ; .t./;' .. .........
                    . ... ..
                                 '.......'
                                           ..
                                            .
                                            C   ,.... .'..'1  ...  '  ';..1..1. . ..lu..t.l
                                                                                          :
                                                                                          .z
                                                                                           .: .
                                                                                              ..
                                                                                              ;g.'.1...
                                                                                                      .;..u.;q1...
                                                                                                      1             .i.:.
                                                                                                                    .   J'.'.'..:r .
                                                                                                                                   '..t't':
                                                                                                                                          . .  '': , 'p1....;: '. ..;.....'   :''
                                                                                                                                                                                .z. .
                                                                                                                                                                                    . .d.  .
                                                                                                                                                                                           .
                                                                                                                                                                                           .  .
                                                                                                                                                                                              ...
                                                                                                                                                                                                :
                                                                                                                                                                                                .*
                                                                                                                                                                                                 22
                                                                                                                                                                                                  .  ..'.;....!..i:!... '''.
                                                                                                                                                                                                    ..
                                                                                                                                                                                                   ,. ...
                                                                                                                                                                                                                           .'..'
                                                                                                                                                                                                                               ..!..
                                                                                                                                                                                                                                   :;               '1..:...-':: ..' .k .. '.. . ' '...
                                                                                                                                                                                                                                     .',:......1.. .:
          .... .. '''' . '1:' ,   ... ': '. .  '.
                                             ';.:.r:
                                                   ....
                                                    ..    ...
                                                      ;. ..
                                                           ..''..ï
                                                                '.(.
                                                                 .'....
                                                                    ..I.
                                                                       ,;i   . '
                                                                               j.
                                                                           ,.'.:   .
                                                                                 ..!::;
                                                                                ;,     !A...
                                                                                      ...k.'    *'
                                                                                                 '
                                                                                               . ,A
                                                                                              ..     '
                                                                                                   .j...   .'T
                                                                                                            '..
                                                                                                              'bt. '
                                                                                                                   j
                                                                                                                   J
                                                                                                                 '.:':1
                                                                                                                      '
                                                                                                                      .
                                                                                                                    $,.j :j
                                                                                                                        ...l
                                                                                                                           ;$     Il
                                                                                                                            4:...,..
                                                                                                                                   ;!.. :      .
                                                                                                                                      1. ......:       .
                                                                                                                                               ...'....,!.   .
                                                                                                                                                         :.' ''. .
                                                                                                                                                             ...'.  '   :     l.
                                                                                                                                                                               '
                                                                                                                                                                   '.T.$,.d)'...''   '
                                                                                                                                                                                 .:'. .'j.ki'.' '..          .
                                                                                                                                                                                                             ,.  '
                                                                                                                                                                                                                 'œ  '    ;l    '' '    ' 2
                                                                                                                                                                                                                                          .    '   ,' .
                                                                                                                                                                                               :t 1 .;k.j,....T..: .yII..!..''L ..:'.'... ......Ir.';:;:
                                                                                                                                                                                               .                                                           j..
                                                                                                                                                                                                                                                             J  :. i..J'
                                                                                                                                                                                                                                                                   .  l.'.:.'' ....I' i .
     .. : '                                                                                                        ..     :.
                        .                ,                                ,ees,,           however?;.(..,,
                                                                                                         .t;n  .. .,'1pgm 'ythls ,
                                                                                                                                 e.e
                                                                                                                                   ,
                                                                                                                                      mntrzqt
                                                                                                                                     m'      l:rzs      0,,,4.esto'., fllenM
                                                                                                                                                 .',.'..2
                                                                                                                                                        ,
                                                                                                                                                        :                  'y Gu,,
                                                                                                                                                                                 c,
                                                                                                                                                                                  h'm.ptlo'n.K,
                                                                                                                                                                                              ',
                                                                                                                                                                                               .Ap.
                                                                                                                                                                                               ;
                                                                                                                                                                                              .'  ,d                                                 .                     .                                             .
                                                                                                                                                                                                                                                                                                                                                               .
                            ,                       ,       .
                                                                                                         -:..,2E . I:,: : ' .
                                                                                                             .
                                                                                                                                      ..1 )                          .
                                                                                                                                            . ..''''.J.. . . I..'. . ... .! .7 . :          .. ': .                                                                                                                                                                                                                                                                                                   .
                                v
                                        .q    ...
                                                  , . . .. ...
                                                  ...
                                                  ; ..k
                                                     .......:.:....,. k
                                                                      ...
                                                                     .:
                                                                          ....: .
                                                                         ..
                                                                         ...r :
                                                                              j,: . ) .t:      ;j.:S
                                                                                               !     ,.J.-: .::l.g1 .. ,.
                                                                                                                 '.
                                                                                                                             . I.. ..'!
                                                                                                                            tt.
                                                                                                                           I.   .:.
                                                                                                                                  i.u;'  ...1
                                                                                                                                            ::1k;(.  :.,1
                                                                                                                                                    ).  .
                                                                                                                                                        r.
                                                                                                                                                              .......;
                                                                                                                                                          ..''..
                                                                                                                                                                        . ..
                                                                                                                                                                . ...''.l.
                                                                                                                                                                           ..
                                                                                                                                                                            .t.'  .T T:tp.  .'. .'       .  ....
                                                                                                                                                                                                               .. '...! ..!.:,j: . 't:   ..l
                                                                                                                                                                                                                                           :.).. '..
                                                                                                                                                                                                                                            ..           .,:....   'u.1,..J  . .
                                                                                                                                                                                                                                                                                  ...'..;::.:.
                                                                                                                                                                                                                                                                                           .;..;y.!:'
                                                                                                                                                                                                                                                                                                     : ....
                                                                                                                                                                                                                                                                                                            ..... ::J..t. :  ...i
      i 'j!.. T  .:
                  y.I
                    .;
                    . . ' ...I     .'.'..:.,:.,
                                         ;
                                                 ...
                                                ,,. .I  ,,;..;J..
                                                          .
                                                                 r. ;;;   ....  J.'...'1....Tj.. ..
                                                                                               ;   .... .  .. ;
                                                                                                           '      .....ê ...  .u      Jl:1.  .::'...::   I.    . ;.
                                                                                                                                                               :               l..:.!....
                                                                                                                                                                         !.,,i.:        ..
                                                                                                                                                                                         .j:J..:,: .1;à'.'
                                                                                                                                                                                                         .
                                                                                                                                                                                                         ;3'.. .. ...f.kj.:;.. g.I.aT...J.   ;..'.' ':.....!..;!r,
                                                                                                                                                                                                                                                   .;             .; .... jj..
                                                                                                                                                                                                                                                                           '.'.2:.
                                                                                                                                                                                                                                                                                 ..          .      :.
                                                                                                                                                                                                                                                                                                    .;...'..
                                                                                                                                                                                                                                                                                                           ..               .':;'
    ' .. .. : . . : :   :..';;''':f. .,. J .. ...j..' . ...'.''e                                                   .'n
                                                                                                                     !.f.*T    .'
               '  '
           ., '..' ''
                      '
                      ,:. .... .'!., ,t,
                                : .. ..*           .::Ee     .'*.
                                                                :,':.,.:. lc>',J.. '       a
                                                                                           t,
                                                                                            .z.ij:>,  s
                                                                                                      ..
                                                                                                       .,s..m        ,
                                                                                                            '..:'.. ;: .
                                                                                                                            .,  t'h'e..1.,
                                                                                                                                         )'.   .:a1'1  *' nn#    .:''...g$:'.  .1*
                                                                                                                                                                                 lsc    ...p.*
                                                                                                                                                                                             1nt t..e
                                                                                                                                                                                                    :.:.r.of
                                                                                                                                                                                                          :14..,.
                                                                                                                                                                                                                i.D'e  'tf
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         , ,
                                                                                                                                                                                                                                .:1ni  ., ).sx.   .ooo    ..pvr
                                                                                                                                                                                                          .'.... ....... '.. ..è. ..'. .'...... . . ... . : .: :.
                                                                                                                                                                                                                                                                  .a..u. .'o  .I,n.(.sha      l'     . be , '. ' . .
                                                                                                                                                                                                                                                                                                    l1              7              .
    ... ...             . : .                                                                                                                         .        : : k. ''I
    .: .
       k  '  .: '    i. :  .
                           t  . . !  . .s:j
                                          ,) .  ..
                                                 .u    ;,
                                                        ,
                                                        . ...  i,t
                                                                 ë;   1
                                                                    ....p
                                                                        ;
                                                                        '     'è ..    .; uC
                                                                                           .  i:..t. ' j ;  ' I:  ..f.E
                                                                                                                      '.%:
                                                                                                                         .
                                                                                                                         . !!.  ..:
                                                                                                                                  .  :   j ..  .     : :'
                                                                                                                                                        .
                                                                                                                                                        '
                                                                                                                                                        :..
                                                                                                                                                          .
                                                                                                                                                          ..;,::
                                                                                                                                                               .
                                                                                                                                                               ..
                                                                                                                                                                v.:
                                                                                                                                                                  '.
                                                                                                                                                                   ;
                                                                                                                                                                   .
                                                                                                                                                                   .:
                                                                                                                                                                    .
                                                                                                                                                                    !.
                                                                                                                                                                     .
                                                                                                                                                                     ..
                                                                                                                                                                      .,
                                                                                                                                                                       7.
                                                                                                                                                                        .
                                                                                                                                                                        .
                                                                                                                                                                        ..
                                                                                                                                                                         !';
                                                                                                                                                                           j
                                                                                                                                                                           .
                                                                                                                                                                           .-
                                                                                                                                                                            h.
                                                                                                                                                                             ,.
                                                                                                                                                                              ,.):
                                                                                                                                                                                 :
                                                                                                                                                                                 '.
                                                                                                                                                                                  ,.
                                                                                                                                                                                   )
                                                                                                                                                                                   ':'..
                                                                                                                                                                                       '
                                                                                                                                                                                       C'
                                                                                                                                                                                        .I
                                                                                                                                                                                         :
                                                                                                                                                                                         '
                                                                                                                                                                                         ::
                                                                                                                                                                                          :
                                                                                                                                                                                          (' '.
                                                                                                                                                                                              '
                                                                                                                                                                                              ''
                                                                                                                                                                                               ;.
                                                                                                                                                                                                ''
                                                                                                                                                                                                 .
                                                                                                                                                                                                 J'' ' '.
                                                                                                                                                                                                        . .
                                                                                                                                                                                                          . '
                                                                                                                                                                                                            .;
                                                                                                                                                                                                             '' '
                                                                                                                                                                                                                .
                                                                                                                                                                                                                ;' ' .   .
                                                                                                                                                                                                                    T.' . ';
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           '' ').j
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 '  :
                                                                                                                                                                                                                                    .'
                                                                                                                                                                                                                                     . '.!.!::
                                                                                                                                                                                                                                             :,:
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                 ..  ;
                                                                                                                                                                                                                                                     2. '
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                               . .:
                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                              .. .(
                                                                                                                                                                                                                                                                  .ê
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                    2
                                                                                                                                                                                                                                                                    .:
                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                      .  .
                                                                                                                                                                                                                                                                          J .:  :
                                                                                                                                                                                                                                                                             ''' ;.! ;'.   :
                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                           !'
                                                                                                                                                                                                                                                                                            ; .'   i:
                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                    .t.'
                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                       . '  -
                                                                                                                                                                                                                                                                                                            '.'''  :''  ':. ;:.: ::.
                                                                                                                                                                                                                                                                                                                                   .j..:
    ;       .t.'k' . . . .; ..s.,. ..' ....q..
                                   ,
                                   .                                .   . .   ,..;...>..r.''j'.....'.:::..:',.:1tj,2'
                                                                                                          .                  ....q::,..
                                                                                                                              .        : .): ....i.
                                                                                                                                        .                                                                       . .                        .                .              ..
          '
          . .:, !. :' ,                          !
                                                         .      blndmk:
                                                                      8 4t.
                                                                      '   r'
                                                                           Zat:g%!'
                                                                                  . elr
                                                                                      q ,. pngt
                                                                                              .ene
                                                                                                 'si,
                                                                                                    of
                                                                                                     ,!he:
                                                                                                         0 ,'
                                                                                                            oe::f
                                                                                                                :1m'qor.
                                                                                                                       .o.n!ùslm g.Qf'
                                                                                                                       n             a'
                                                                                                                                      m.0.tfo.n.
                                                                                                                                               '
                                                                                                                                               tQ' .11t
                                                                                                                                                      >#
                                                                                                                                                       .                                                                                                                                                                                                                                                                                                                                       '''' :
    1: . ... ;..:!       .:.!.1:;......l..!.a
                                       :    ...j.
                                                r.â...z(. :fé!:..u:..';:.;.F.........        21;  .@ ..;.:E....;u...::c'.,ai
                                                                                                   ..E                           .....)... .......: r. ...          u.r.. . ......     : ...; .........:                ....r
                                                                                                                                                                                                                            .1. .....;...u.            . c...:':..:.' . .                              u.. .'.;......;.. . . ..):t'..:..l... ) . '!'!                                         ..:.. .               '
                   a ''.:. .;
                            'i
                             . .
                               ':J :.:'.;. .
                                           ! 4  e  n   1
                                                       .f 21!
                                                            .4ql
                                                               qi
                                                                lL
                                                                 1: !
                                                                    ;12!t'
                                                                         kë
                                                                          'f.  T.r i.'
                                                                                     ..
                                                                                      ' !  : ,
                                                                                             i! .
                                                                                                'n:
                                                                                                  z 't
                                                                                                     .'?
                                                                                                       ' . ' :
                                                                                                             . .
                                                                                                               J. ,  . .
                                                                                                                       :
                                                                                                                       - u
                                                                                                                         J !:..: '.'.''  .  ' ..    .....' ',
                                                                                                                                                            .  ;  :
                                                                                                                                                                  '..:
                                                                                                                                                                     . , . .
                                                                                                                                                                           '. ';. . .  . i . :
                                                                                                                                                                                             '.  :
                                                                                                                                                                                                 ' . r   '       : u    i  .'.'
                                                                                                                                                                                                                              .'.
                                                                                                                                                                                                                                , :
                                                                                                                                                                                                                                  .  :  b
                                                                                                                                                                                                                                        .z:, .v
                                                                                                                                                                                                                                              : '. :( .;  ,  ,'. '. : ..    L .  '
                                                                                                                                                                                                                                                                                 .   . ..  :  '  .'. .. :ê' .. .s t.    :,p :.'
                                                                                                                                                                                                                                                                                                                              . .   'y '. ,   .   .  z
                                                                                                                                                                                                                                                                                                                                                     . ,-
                                                                                                                                                                                                                                                                                                                                                        . '  '   . ',
                                                                                                                                                                                                                                                                                                                                                                    ': .
                                                                                                                                                                                                                                                                                                                                                                       '   T.
                                                                                                                                                                                                                                                                                                                                                                            :.:   . : .. '. '.-...  .:.u. ,.  '
                                                                                                                                                                                                                                                                                                                                                                                                              .;'.,
     .''' ' ':.
      ,
                                  ... i.   . r   .:
                                                  ir  .   .2( : ...
                                                                  :'. :;.
                                                                        . kd l .;  . .. .    .  k  . .
                                                                                                     , ,   E    w.  .  ,,i..'.lT         ;    ;.    . .       .   .
                                                                                                                                                                  ..        .     2  j    .u  .  t
                                                                                                                                                                                                 :  : .  .  Ik   . ' p    .  .        ' . '  '. . . .
                                                                                                                                                                                                                                                    .   .    . :   .  .. . .     . ,  .'...        1. '..       ,  .  : ... . ;.  ?. ;  .  g.) :. '   i  '   .     ..   .   u   vu
                                                                                                                                                                                                                                                                                                                                                                                 .    '   ..  .           .  ..
              .
    .'' '. '. '. ' :         ;....              ;      . .              !!.: . . ., .  :'     :  !
                                                                                                 t:.
                                                                                                   i.:                        S       .                         l  .r          . .                                                     .    . .  i . ..    ..          .    .    .  .  .        .                         .i     .              .            . .  ..u     .    .      .     .   .   .          .
                                     :...
                                      't .
                                         .:2w
                                               ..
     !..'r.:.....' ..:: t. ': ..'    .          ..,. ..
                                                      ....
                                                           ..a.2';,;.'.. )
                                                                    . . ,.,
                                                                            :s.:..,
                                                                                  q,
                                                                                   ..;
                                                                                     .....
                                                                                         ....i...l::
                                                                                                ..  ..
                                                                                                     ...,
                                                                                                     ..   ,'....,.':j b.
                                                                                                                       :.;;.
                                                                                                                           .:;
                                                                                                                             ..'.
                                                                                                                              !.
                                                                                                                               ,r.
                                                                                                                                 ...
                                                                                                                                 :   '..
                                                                                                                                     ..
                                                                                                                                      ê '::..E.
                                                                                                                                              .'   .',:
                                                                                                                                               ..:ê;   :q.
                                                                                                                                                         ::.'.ij.
                                                                                                                                                              ..:,.
                                                                                                                                                                  .,:.:...ï...pj...
                                                                                                                                                                           !...,.
                                                                                                                                                                                     ..'';..
                                                                                                                                                                                   :.j       .iI..
                                                                                                                                                                                                ;.
                                                                                                                                                                                                  ..::'
                                                                                                                                                                                                 ..,,.
                                                                                                                                                                                                      ..;.'...:u'ï.
                                                                                                                                                                                                             ;..::.!j
                                                                                                                                                                                                                     u.'
                                                                                                                                                                                                                    ..r:
                                                                                                                                                                                                                        xj.z!'!;.
                                                                                                                                                                                                                       .I!!
                                                                                                                                                                                                                                '...'
                                                                                                                                                                                                                                   '..
                                                                                                                                                                                                                                     .(
                                                                                                                                                                                                                                      )' .:
                                                                                                                                                                                                                                         ,.
                                                                                                                                                                                                                                          !. .):-  .'.'';r,.;. )',...'(: :..;ri.  ..
                                                                                                                                                                                                                                                                                   j..'..' ;,.E
                                                                                                                                                                                                                                                                                              ;:.. :...'
                                                                                                                                                                                                                                                                                                 )4.   .....
                                                                                                                                                                                                                                                                                                           .!k1:t..i ..
                                                                                                                                                                                                                                                                                                                      ::  :.
                                                                                                                                                                                                                                                                                                                         ..?:I.'',
                                                                                                                                                                                                                                                                                                                             ï.   ;'
                                                                                                                                                                                                                                                                                                                                 ..,:.'   j1
                                                                                                                                                                                                                                                                                                                                          ...!.;
                                                                                                                                                                                                                                                                                                                                               .' .r..:' :EI
                                                                                                                                                                                                                                                                                                                                                        ..  u...:
                                                                                                                                                                                                                                                                                                                                                                ;...;:  )-'?. .
                                                                                                                                                                                                                                                                                                                                                                              u-...'s.y.
                                                                                                                                                                                                                                                                                                                                                                                       '..t...:':. I..  ... '..l.:.'i
                                                                                                                                                                                                                                              ....:!..:j...j):,.,,,;.
                                                                                                                                                                                                                                                                    !........:r:
                                         '         .:                                                                                                                                                 :.;,.!!!                                                                   .            r        .                                  j.s:jj,. ..(.,y..jj.j,.k
                                                                                                                                                                                                                                                                                                                                                                 .:
                                                                                                                                                                                                                                                                                                                                                                  ,j..
                                                                                                                                                                                                                                                                                                                                                                     .,.:.:.
                                                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                            j..
                                                                                                                                                                                                                                                                                                                                                                              .,
                                                                                                                                                                                                                                                                                                                                                                              1:..,(:...  ,.,ë ........:.;
                                                                                                                                                                                                                                                                                                                                                                                                         .(
                                                                                                                                                                                                                                                                                                                                                                                                          .:t.2;..
                                                                                                                                                                                                                                                                                                                                                                                                                 ,.
    .. .
       .
           . . . . ...., . . . ,       .... y. ...:. . .,; ,.,..,.:. J.. .:.)            .j:y
                                                                                            .s.....::....)..   y2:.g...!..l!..... (v!. ,..r.. .r.,.,.....t.,...:rët
                                                                                                            tt..                                                  . j.
                                                                                                                                                                   .
                                                                                                                                                                         .s       ...::..'
                                                                                                                                                                                         !;';:,,r                         :;.:.:,,,:
                                                                                                                                                                                                                                   .,.à,:j  t.g             .,                 7
                                                                                                                                                                                                                                                                               .;).,        j;p...,;:...r..,.... ,...I.......,.k,.,;.,..a
                                                                                                                                                                                                                                                                                   ..;..;..t.                                           ..
                                                                                                                                                                                                                                                                                                                                         j.  ..  Jj,
    ..
      ,,;.
    ..: .
           :.,.,.
             ..
                 .'
               ....$.>
                    I.
                       ' .
                    ......
                       %',
                         :.;.
                            ,
                        '.' )
                             . ...:
                             ,
                             .  .iF)
                                    .
                                    ''. ,
                                        '
                                      .5i ,.
                                           .
                                           '.
                                             ; .
                                             '..t '. ., ., ,r
                                                            .
                                                            i ..
                                                   '.z..j.1. ::z .!
                                                                  ,
                                                                  :.*
                                                                    11
                                                                     . :
                                                                       ' 1 t
                                                                           :.
                                                                    .11N:.:..'  ,
                                                                                :.
                                                                                 .
                                                                                 .:.. .
                                                                                      ..
                                                                                           ..!
                                                                                           . :
                                                                                             .:
                                                                                              .  t
                                                                                                 ,
                                                                                                 : .,.
                                                                                                     1
                                                                                   Ir.vr..d.:lr..li .. : I;   ' .
                                                                                                                :  .
                                                                                                           ....iu..j
                                                                                                                     .
                                                                                                                     :,  ;.
                                                                                                                          j:
                                                                                                                           :t.
                                                                                                                             j
                                                                                                                             :..
                                                                                                                               1
                                                                                                                        ).:2. ..
                                                                                                                                :.
                                                                                                                                 1
                                                                                                                                 .z
                                                                                                                                  ' '.
                                                                                                                                     .: .y ::.e
                                                                                                                                              ' .t
                                                                                                                                                 .
                                                                                                                                                 '
                                                                                                                                                 ...
                                                                                                                                                   s
                                                                                                                                                   .
                                                                                                                                                   :'
                                                                                                                                                    .'..
                                                                                                                                                       ).
                                                                                                                                                        .
                                                                                                                                                        (' ' .
                                                                                                                                                             .
                                                                                                                                                .... ..Jz' ,.. .
                                                                                                                                                               '. s
                                                                                                                                                                  ' ,
                                                                                                                                                                    'p
                                                                                                                                                                     x
                                                                                                                                                                     ':.
                                                                                                                                                                       .n,'
                                                                                                                                                                          '
                                                                                                                                                                          .1.
                                                                                                                                                                            .
                                                                                                                                                                            . .  '.t.c
                                                                                                                                                                                     ! .
                                                                                                                                                                                       '  . ..
                                                                                                                                                                     .......;:....!... .. .r..  '
                                                                                                                                                                                                '' .  : .
                                                                                                                                                                                                        . .,
                                                                                                                                                                                                           . .
                                                                                                                                                                                                             .  .e'   . .
                                                                                                                                                                                                                        '
                                                                                                                                                                                                                       ..'
                                                                                                                                                                                                                          g:,.
                                                                                                                                                                                                                              .:.s.
                                                                                                                                                                                                                                 : ï
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                               .f;...
                                                                                                                                                                                                                                      . .,'.
                                                                                                                                                                                                                                           :1'1
                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                      ,.!.:....''t
                                                                                                                                                                                                                                                 ' ,
                                                                                                                                                                                                                                                   '.
                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                    '!''.
                                                                                                                                                                                                                                                        '  ...
                                                                                                                                                                                                                                                 !E... ...'.... J t   .
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                      '. , 0 . .    .    .         .            . , .,     ..          .
                                                                                                                                                                                                                                                                             ...:.;j(JI: :..:.. . ...;.ï:..:. :.. . ..'...,t')..... .'c ...:.
                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                 1              '     l   1'
                                                                                                                                                                                                                                                                                                           :;.
                                                                                                                                                                                                                                                                                                             )
                                                                                                                                                                                                                                                                                                             : ;        'i' . .  .      .  .  '  .. g
                                                                                                                                                                                                                                                                                                                                                    '..?
                                                                                                                                                                                                                                                                                                                                                       .  ,
                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                          '..,''  ê$ '.,. .t'   . ,      ... . . '  '    ,.;. .
                                                                                                                                                                                                                                                                                                                                                                                                              .   ,,
    '
    ..      ,
            .. ' .                  J''Ml.:
                                          1jp'j''.
                                                 (.:
                                                  ':
                                                   i.
                                                    , k ::
                                                    .''''j','':'
                                                               (
                                                               j'
                                                                   Ej
                                                                .'.t
                                                                   :7.
                                                                     'j.j
                                                                          .ik'
                                                                        ..('
                                                                           .
                                                                              ..:'
                                                                           tF .g:
                                                                                   41 ' j
                                                                                (j.;'''
                                                                                      1'...
                                                                                          :.',
                                                                                             k,'
                                                                                                 f:
                                                                                               ...1
                                                                                                  ;.:
                                                                                                    t
                                                                                                    J.
                                                                                                         ''
                                                                                                     ....r.
                                                                                                          .'
                                                                                                           ''
                                                                                                           ..q.
                                                                                                               'ij:
                                                                                                              ;.
                                                                                                               ..;:.'';
                                                                                                               :
                                                                                                                       :'
                                                                                                                      .r'
                                                                                                                        j;'
                                                                                                                          $'
                                                                                                                                ! .j
                                                                                                                           ,.:'..',l
                                                                                                                                   k!
                                                                                                                                    k,
                                                                                                                                     ..
                                                                                                                                       't
                                                                                                                                      .(
                                                                                                                                          ''''Sf
                                                                                                                                       ...'.
                                                                                                                                           :'.,...''
                                                                                                                                                   ;,:.j.
                                                                                                                                                     :'.
                                                                                                                                                     . :,,j.
                                                                                                                                                       .   .:j
                                                                                                                                                             .).
                                                                                                                                                               ''
                                                                                                                                                                ..
                                                                                                                                                                 .    .; ;
                                                                                                                                                                 ..('jrijj.
                                                                                                                                                                             .;
                                                                                                                                                                          :,..
                                                                                                                                                                             .i
                                                                                                                                                                               iI
                                                                                                                                                                              ::.
                                                                                                                                                                                ..
                                                                                                                                                                                   ..
                                                                                                                                                                                 .',.,'
                                                                                                                                                                                      .(
                                                                                                                                                                                      :;.
                                                                                                                                                                                        .''7
                                                                                                                                                                                           ..t
                                                                                                                                                                                             ..:
                                                                                                                                                                                               .
                                                                                                                                                                                               .;'!;
                                                                                                                                                                                                   1T1.
                                                                                                                                                                                                      ,....2 !.
                                                                                                                                                                                                           .71.'..
                                                                                                                                                                                                                 .)
                                                                                                                                                                                                                   ::
                                                                                                                                                                                                                  k.''
                                                                                                                                                                                                                     .;
                                                                                                                                                                                                                      .....s
                                                                                                                                                                                                                              .'
                                                                                                                                                                                                                              1
                                                                                                                                                                                                                           ..'.,
                                                                                                                                                                                                                                ;..' .::
                                                                                                                                                                                                                               ...;.   ,C.;.:
                                                                                                                                                                                                                                   .,.'.
                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                            .','
                                                                                                                                                                                                                                                  .'
                                                                                                                                                                                                                                               .s..
                                                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                                                    .,.:
                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                        ..''
                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                             :'.
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                :        . (
                                                                                                                                                                                                                                                               .2::J . '.'
                                                                                                                                                                                                                                                                         .'.:..
                                                                                                                                                                                                                                                                              .'
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                               il'
                                                                                                                                                                                                                                                                               . .:'
                                                                                                                                                                                                                                                                                   t'
                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                    '' ...'..
                                                                                                                                                                                                                                                                                            :.
                                                                                                                                                                                                                                                                                             .; .
                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                .'...'..
                                                                                                                                                                                                                                                                                                       .)!:'
                                                                                                                                                                                                                                                                                                             .,.'.
                                                                                                                                                                                                                                                                                                           (...;
                                                                                                                                                                                                                                                                                                                   . . (.
                                                                                                                                                                                                                                                                                                               ......''
                                                                                                                                                                                                                                                                                                                              L '
                                                                                                                                                                                                                                                                                                                      ... :.;.. .'
                                                                                                                                                                                                                                                                                                                                 '':.
                                                                                                                                                                                                                                                                                                                                    :'
                                                                                                                                                                                                                                                                                                                                     .:
    .. . ;        . .: )
     ':t... ::..,''ë':  !I.
                     : ,:.,..
                            ...
                              .,...
                                   ....
                                  I..::...;
                                          .
                                          ;i..r
                                              I..
                                                ,..
                                                  r.
                                                   ..    ..
                                                          ..
                                                           ..
                                                            :s.
                                                              ... ..
                                                                   .z.. t.  ...
                                                                              '... !;...ù:.
                                                                                          ,..
                                                                                            .''.;..j.2.. :l:,.........
                                                                                                   ..
                                                                                                                              :qa.1:
                                                                                                                                   .h
                                                                                                                                    ..s.
                                                                                                                                       ;....d:
                                                                                                                                             .k....i:
                                                                                                                                                    ;I
                                                                                                                                                     ;/.2.. ...:...I.:,.ji      .:.......t
                                                                                                                                                                                         ..
                                                                                                                                                                                          ::.E.1.'::
                                                                                                                                                                                                   .'
                                                                                                                                                                                                   ;. .... ... ....
                                                                                                                                                                                                           ..      ;1
                                                                                                                                                                                                            ..... :2
                                                                                                                                                                                                                   t :..:.
                                                                                                                                                                                                                     .   ,.
                                                                                                                                                                                                                          ..p.
                                                                                                                                                                                                                             ?.
                                                                                                                                                                                                                             !,I:.$1
                                                                                                                                                                                                                                   ..:..,..t
                                                                                                                                                                                                                                           ..:.
                                                                                                                                                                                                                                              )...
                                                                                                                                                                                                                                                 :'.'
                                                                                                                                                                                                                                                   :-..'...'
                                                                                                                                                                                                                                                       :.     T::.J.:.
                                                                                                                                                                                                                                                                     ..:E:!.
                                                                                                                                                                                                                                                                           ?'
                                                                                                                                                                                                                                                                            h...
                                                                                                                                                                                                                                                                               .....1.
                                                                                                                                                                                                                                                                                ''' 1
                                                                                                                                                                                                                                                                                         :)'
                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                            .:
                                                                                                                                                                                                                                                                                             1..
                                                                                                                                                                                                                                                                                             i .;':
                                                                                                                                                                                                                                                                                                  ...;.
                                                                                                                                                                                                                                                                                                      ..,'4;..
                                                                                                                                                                                                                                                                                                             .7,
                                                                                                                                                                                                                                                                                                               ):
                                                                                                                                                                                                                                                                                                                .,)
                                                                                                                                                                                                                                                                                                                  !.
                                                                                                                                                                                                                                                                                                                   y..;.
                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                        .E.
                                                                                                                                                                                                                                                                                                                          ..:  ......
                                                                                                                                                                                                                                                                                                                               r     .,
                                                                                                                                                                                                                                                                                                                                      .'
                                                                                                                                                                                                                                                                                                                                       ..!.
                                                                                                                                                                                                                                                                                                                                          ,,.i
                                                                                                                                                                                                                                                                                                                                             ...
                                                                                                                                                                                                                                                                                                                                               ,.........
                                                                                                                                                                                                                                                                                                                                                        I:.:...'h
                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                 '....i
                                                                                                                                                                                                                                                                                                                                                                      ...:
                                                                                                                                                                                                                                                                                                                                                                         ...'.  .:......:     ......    .;t:..
                                                                                                                                                                                                                                                                                                                                                                                                             ..(:,...
      :. '. .
    ...' .- '      - --
          .. c--';-. '-
      J. .. :j:'. i
    '. . .- . -- .. :
                           '' 's
                       r .. .i
                      ..,
                          .. ..'
                               ,
                               1
                               .
                              ..
                              . E
                                ër
                                ,.;
                                  .
                                  -l:-
                                     =
                                     .
                                     j  . ,
                                          .  !.
                                              1
                                              -7
                                               .
                                               :
                                                . .-
                                                .-
                                                .'.i1..E1.
                                                   .      k-;.r...q
                                                                  m'  '..    y4:
                                                                               .
                                                                               .'1
                                                                                 ..'k  ,)?p
                                                                                      '.    -
                                                                                            .n .. .-..
                                                                                                     .
                                                                                                     !1'1
                                                                                                      .-
                                                                                                      ...I
                                                                                                         q1
                                                                                                          -
                                                                                                          .
                                                                                                          ;::
                                                                                                            .
                                                                                                            .'
                                                                                                             k
                                                                                                             L
                                                                                                             .
                                                                                                             ,3
                                                                                                              1
                                                                                                              f
                                                                                                              :-
                                                                                                               .
                                                                                                               .
                                                                                                                '-.
                                                                                                                ,-
                                                                                                                .
                                                                                                                  '
                                                                                                                  ,'(.-
                                                                                                                  Ji  .,
                                                                                                                      .
                                                                                                                        !!-'
                                                                                                                       ..
                                                                                                                       .
                                                                                                                            -1
                                                                                                                           ..
                                                                                                                             -
                                                                                                                             'r
                                                                                                                             '.
                                                                                                                             . 1
                                                                                                                               J
                                                                                                                                 .$
                                                                                                                                  1
                                                                                                                                  .
                                                                                                                                 :.
                                                                                                                                  .
                                                                                                                                  -1
                                                                                                                                   .k'..:..
                                                                                                                                    t
                                                                                                                                    .        -,
                                                                                                                                              .4
                                                                                                                                               .:1,
                                                                                                                                                  .1
                                                                                                                                                   r
                                                                                                                                                   .:
                                                                                                                                                    . 1
                                                                                                                                                      'k
                                                                                                                                                       .
                                                                                                                                                       '-
                                                                                                                                                        '-.
                                                                                                                                                          1c:1
                                                                                                                                                          . .:
                                                                                                                                                              41
                                                                                                                                                               -
                                                                                                                                                               .1 5
                                                                                                                                                                  ','.,ï)
                                                                                                                                                                   ..
                                                                                                                                                                   .
                                                                                                                                                                       .
                                                                                                                                                                         i
                                                                                                                                                                         !
                                                                                                                                                                         .k
                                                                                                                                                                          .1
                                                                                                                                                                           *1
                                                                                                                                                                            k
                                                                                                                                                                            l
                                                                                                                                                                            9
                                                                                                                                                                            Pr!
                                                                                                                                                                             ,1
                                                                                                                                                                             w
                                                                                                                                                                             . l
                                                                                                                                                                               L1.
                                                                                                                                                                                 ;
                                                                                                                                                                                 4
                                                                                                                                                                              .- 1
                                                                                                                                                                              ;   2
                                                                                                                                                                                  .e,
                                                                                                                                                                                    ln
                                                                                                                                                                                    .  .'c
                                                                                                                                                                                       .
                                                                                                                                                                                        .
                                                                                                                                                                                           ..I
                                                                                                                                                                                             .
                                                                                                                                                                                             'k
                                                                                                                                                                                              ,
                                                                                                                                                                                              .
                                                                                                                                                                                               . ,:
                                                                                                                                                                                              .h .,
                                                                                                                                                                                                 . ...
                                                                                                                                                                                                   .
                                                                                                                                                                                                    ,
                                                                                                                                                                                                     51.
                                                                                                                                                                                                       !1
                                                                                                                                                                                                        )
                                                                                                                                                                                                        '
                                                                                                                                                                                                        ,1
                                                                                                                                                                                                        'i. '
                                                                                                                                                                                                            . .
                                                                                                                                                                                                                .
                                                                                                                                                                                                               . ';..i
                                                                                                                                                                                                                     ,.'   . .'
                                                                                                                                                                                                                               :i:1. .
                                                                                                                                                                                                                               .. $'; . i''
                                                                                                                                                                                                                                           4
                                                                                                                                                                                                                                           )
                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             f
                                                                                                                                                                                                                                              :.
                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                E;D
                                                                                                                                                                                                                                                 :-
                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                     -'..'J.
                                                                                                                                                                                                                                                     '.,
                                                                                                                                                                                                                                                     j      '
                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                              ;'42 1
                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                    p
                                                                                                                                                                                                                                                                    ,4
                                                                                                                                                                                                                                                                     . ll
                                                                                                                                                                                                                                                                       -:
                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                        h
                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                     1..,
                                                                                                                                                                                                                                                                        :3;
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                         5
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                                         ,k
                                                                                                                                                                                                                                                                          '*
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                          .4
                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                           ,;-.  -i
                                                                                                                                                                                                                                                                              ,..;
                                                                                                                                                                                                                                                                              '    ,:h
                                                                                                                                                                                                                                                                                    ''
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                        .t.
                                                                                                                                                                                                                                                                                      -.,-'
                                                                                                                                                                                                                                                                                      .   .
                                                                                                                                                                                                                                                                                           r!
                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                             j''
                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                   ;'T. :
                                                                                                                                                                                                                                                                                                          .!'i  ,
                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                    .',
                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                       n., r'-.-.D-
                                                                                                                                                                                                                                                                                                                       . .. .
                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                  .,.
                                                                                                                                                                                                                                                                                                                             , .' ''
                                                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                                                                                                                    I$..
                                                                                                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                                                                                                       li
                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                                        .I
                                                                                                                                                                                                                                                                                                                                          k:
                                                                                                                                                                                                                                                                                                                                           .l
                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                           ;'
                                                                                                                                                                                                                                                                                                                                             1r:
                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                               .k.;. ....
                                                                                                                                                                                                                                                                                                                                              l':' ..   : '
                                                                                                                                                                                                                                                                                                                                                          .'
                                                                                                                                                                                                                                                                                                                                                             7
                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                              -t
                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                ): --1.
                                                                                                                                                                                                                                                                                                                                                                $  '' '
                                                                                                                                                                                                                                                                                                                                                                       p
                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                          .1r
                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                            F
                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                             l.q
                                                                                                                                                                                                                                                                                                                                                                             ?
                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                         .,.. e
                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                z
                                                                                                                                                                                                                                                                                                                                                                               ..2
                                                                                                                                                                                                                                                                                                                                                                                J
                                                                                                                                                                                                                                                                                                                                                                                  3  -:;
                                                                                                                                                                                                                                                                                                                                                                                   ::.
                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                        ..;
                                                                                                                                                                                                                                                                                                                                                                                       .2.
                                                                                                                                                                                                                                                                                                                                                                                         ''
                                                                                                                                                                                                                                                                                                                                                                                           .....'..
                                                                                                                                                                                                                                                                                                                                                                                          .' k
                                                                                                                                                                                                                                                                                                                                                                                                ....;?
                                                                                                                                                                                                                                                                                                                                                                                                   .- .
                                                                                                                                                                                                                                                                                                                                                                                                't .
                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                         )
                                                                                                                                                                                                                                                                                                                                                                                                       -..
                                                                                                                                                                                                                                                                                                                                                                                                     '.'. ;
                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                          .i
                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                           : ,'...
                                                                                                                                                                                                                                                                                                                                                                                                             :     ,
                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                  ..;                               ;-
                                                                                                                                                                                                                                                                                                                                                                                                                                                     k
                      . :  .

      '
             , .. :. ..,:.. .
         ... '
                                     .
             :t . :.L. '':...;.:...:...)      .....r;, .;.(...
                                                       j     '.
                                                             'C...::'..,%:'.g.:.:.:lj.k
                                                                                      S'
                                                                                       t..ë
                                                                                       t(.        E1
                                                                                           ..'....?
                                                                                           '         :'     .'.''
                                                                                                         ...'
                                                                                                        .,      .'1'r.:
                                                                                                                   4   :.  i''').â.1. '..;..
                                                                                                                                           .'2...2::
                                                                                                                                                   :.
                                                                                                                                                   .  ...
                                                                                                                                                      .   .).(..s
                                                                                                                                                         ..     ;;'.
                                                                                                                                                                .       .'....!..'1'..:   J...'....'
                                                                                                                                                                                                   .. ..
                                                                                                                                                                                                     ....%
                                                                                                                                                                                                       . '..: l.'.     . .'!'.....'j        1. '..
                                                                                                                                                                                                                                              '1
                                                                                                                                                                                                                                              '   ..
                                                                                                                                                                                                                                                  ' ..
                                                                                                                                                                                                                                                     w: .:
                                                                                                                                                                                                                                                         1. T.
                                                                                                                                                                                                                                                          .%.'!'I  t'
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                   ;j..!..'
                                                                                                                                                                                                                                                                          a.<:. (.1.1
                                                                                                                                                                                                                                                                                    I.'''
                                                                                                                                                                                                                                                                                        ..' ,E
                                                                                                                                                                                                                                                                                           ':.'.
                                                                                                                                                                                                                                                                                               ..... .r(' ''J..'....        .. '' '  .''.     ' .:..       .'. .    ..1.,'  . .!.'.
                                                                                                                                                                                                                                                                                                                                                                           ''
                                                                                                                                                                                                                                                                                                                                                                            :          .... )'.  ..... . :.'  ''
                  ; : l ''' ' .1                                    .1.
    ) ...ï
       1
      ':' .
                    ,z.2..
                  :g.    ,...;,
                              2..q
                                 4 : ..I; .;..,.... .
                                   l
                                   p.der ,d
                                    .     ..        , .
                                                    ,s,  3i.,
                                 ;.; . J.J..e.t.I.r ''.'i..  .nd
                                                              ..). 'i
                                                                 j;): ::.. ...: ,.:k . .q.., ..':2' ...:...... ..1. :ïi...:.':4.1
                                                                    .rat
                                                                      :.
                                                                       '.':'.  ,o'   :
                                                                                     w
                                                                                     .1 , .*.J..,
                                                                            :..'....r':..'..il. .. .,
                                                                                                    ..
                                                                                                     J,
                                                                                                      .....,.
                                                                                                            ,
                                                                                                            t
                                                                                                            ,.,,',.;;2
                                                                                                              ;.;...I.j''
                                                                                                                        ...
                                                                                                                          C
                                                                                                                          .$..O
                                                                                                                              y.      ',1
                                                                                                                               ;.. :....;..'
                                                                                                                                           ,s
                                                                                                                                              . '.
                                                                                                                                              .;
                                                                                                                                            .:;.,
                                                                                                                                                1
                                                                                                                                                :''l'
                                                                                                                                                 m''.',).'r
                                                                                                                                                r...>j',
                                                                                                                                                           ''.:''.'t.'..': '' 'A!w'''.# .' '.n' .''':'t'.' '.') ': '' ':l'' ''') '' '
                                                                                                                                                           ',
                                                                                                                                                          ',.
                                                                                                                                                            ..
                                                                                                                                                             'n'':;o''
                                                                                                                                                                     'o
                                                                                                                                                                      .'''
                                                                                                                                                                         j.b  'j,.''t
                                                                                                                                                                           .:..       .l
                                                                                                                                                                                    r..'0 n1 .
                                                                                                                                                                                             '
                                                                                                                                                                                             ,
                                                                                                                                                                                             9f:'.,
                                                                                                                                                                                        .k. . .,:::.1..ë'...
                                                                                                                                                                                                           '.'
                                                                                                                                                                                                             .yiphkj.
                                                                                                                                                                                                                ë.   e!:
                                                                                                                                                                                                                       c0 E
                                                                                                                                                                                                                       l   redtîoe''' : :'.'         '
                                                                                                                                                                                                                    .... . '.'-;.J.''' ''.u.'. :.: .. j
       . . ..
            .r           j
                     ' ' . .u.                              j)                                                                                                       ..                ,                      ::
                                                                                                                                                                                                               ..
                             ... . ' .
        ! . ..., . .
          ;           ':........
                               ..
                               .:.
                                 r..:....w
                                         ..l.,...
                                                E.
                                                ,.:..;t E.;.:...j..:.
                                                                    ),.
                                                                      i.
                                                                       .::'..
                                                                            .'a
                                                                              .,<,. ...'..
                                                                                   ;.    . :....:.
                                                                                       g::.......
                                                                                                     .9
                                                                                                      Ct;
                                                                                                      : :..;..:1
                                                                                                               ,;(
                                                                                                           . :I.
                                                                                                                 :;i..
                                                                                                                     .. .. , ..:
                                                                                                                               .,c:..rJ:1.,..E..'. ...:......
                                                                                                                                           .                .:
                                                                                                                                                             :i...:..
                                                                                                                                                             ;      ;.;.. .. . ...
                                                                                                                                                                                 ..              ::.:r.;
                                                                                                                                                                             ''.....:..:..:t...r..     .. .;.
                                                                                                                                                                                                            ..:.;,
                                                                                                                                                                                                                 .:,'..
                                                                                                                                                                                                                      ;..;.
                                                                                                                                                                                                                          .'.
                                                                                                                                                                                                                            .;.:..,,,L..
                                                                                                                                                                                                                                       ....
                                                                                                                                                                                                                                          ,.l,.,:......:-.y...'
                                                                                                                                                                                                                                                              ..,:.: .,.;,j
                                                                                                                                                                                                                                                          : :.'..ru
                                                                                                                                                                                                                                                                          t,.
                                                                                                                                                                                                                                                                          .  ..i.
                                                                                                                                                                                                                                                                                .4. ..1
        .., ..;. .. .:, $q. .p..
                    '.'I  ' .; r .I ;
                                       .u,;.....
                                     .:.
                                      .  . .k. . ..  .?)r;u:
                                                           .c
                                                           .r;...;j(2;....(..'::...':.:
                                                                                      . .    .
                                                                                                .' ..!
                                                                                                  $
                                                                                                      .
                                                                                                      ';
                                                                                                       p( . t    .
                                                                                                                  )..
                                                                                                                   ...
                                                                                                                       .
                                                                                                                       :).i1:..t
                                                                                                                       (           r
                                                                                                                                   .:::1 :.'.''1 .i.: .    ' . '''.'.;E'.:  ..''
                                                                                                                                                                               '  .1'.:
                                                                                                                                                                                      ':
                                                                                                                                                                                       '   ,'   .:''..:.1:: .'..' '.' .':.:; ' .. ..'. t             ..
                                                                                                                                                                                                                                                      .  .
                                                                                                                                                                                                                                                         .        . 1..... .'. '''
          ..
                :).. .:k.'.''c
                    2
                    .        ' ..
                            . .
                               i.,,
                                       .:
                                        ..
                                         ,D':   .e.Ymi
                                   J.,:....âv.:...;....::
                                  ;.
                            . .. . . . .
                                                         d'
                                                        ';
                                                         i..
                                                              y
                                                           q!..
                                                                m4
                                                              !,.
                                                                        !yji r
                                                                l,J:.:..!.i1:!
                                                                              g;O
                                                                              .!.
                                                                                  :;; '    &k'  !
                                                                                                b
                                                                                .'...;,.... :...i
                                                                                                 ;UgiL:l
                                                                                                2.j.jJ...
                                                                                                r
                                                                                                          gu#  .
                                                                                                         :.:...'
                                                                                                               ..:.
                                                                                                                    6t
                                                                                                                  E,.,;.
                                                                                                                        Y .D):.'
                                                                                                                       ''.;...'...>
                                                                                                                                    F; et'in;.l..
                                                                                                                                   :;..4iJ        '.f.it
                                                                                                                                                1..
                                                                                                                                                        1:  t
                                                                                                                                                       '..!?.
                                                                                                                                                             :
                                                                                                                                                            '!
                                                                                                                                                              *
                                                                                                                                                              '!
                                                                                                                                                              $ ?
                                                                                                                                                                C'
                                                                                                                                                                '  O,P'
                                                                                                                                                             .fi .g.;...'!
                                                                                                                                                             :
                                                                                                                                                                           #''
                                                                                                                                                                             Cr v;'  .
                                                                                                                                                                                     f
                                                                                                                                                                         '..2' .Ei.;s:
                                                                                                                                                                                       ju
                                                                                                                                                                                       ( '''
                                                                                                                                                                                     '.:!''.
                                                                                                                                                                                             m ,1
                                                                                                                                                                                           i..D'..
                                                                                                                                                                                                    t(
                                                                                                                                                                                                 ''.'
                                                                                                                                                                                                        '
                                                                                                                                                                                                        :I. ::   '
                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                 ).'.,:'.,:..r. '     .t.
                                                                                                                                                                                                                                        '.1:.
                                                                                                                                                                                                     ..''.':'''.q'.':'..'.. .'.. '.C'J. ..'
                                                                                                                                                                                                                                             .:.
                                                                                                                                                                                                                                            1;u.
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                  '':';: 1l'':. .''
                                                                                                                                                                                                                                               :..r...!:.,.. ' ç'g'..
                                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                    '..'..
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                           :.'..r.'.
                                                                                                                                                                                                                                                                         't'...'''.
                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                      .  .'
                                                                                                                                                                                                                                                                                          J,'''
                                                                                                                                                                                                                                                                                      ..:.I r
                                                                                                                                                                                                                                                                                    (.:
                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                              : '.''
                                                                                                                                                                                                                                                                                              ''...
      '''. ..                                                                                     :.ï.. '..:ït.2.    .:
                                                                                                                     1,.
                                                                                                                       ........       ..''r:; ..:;..  ...1:..kèE.:.:ù1;.;,       :k::-.  #..J:     .!.;    .:.)...
                                                                                                                                                                                                                 ..  . ?....1JIt.i.h;....;J.                   )... ...
                                                                                                                                                                                                                                                                      7. ,.  ..: ' ' . : .                : ....'... '....': u                           . &,:       .I...  . .. . .
                                                                                                                                                                                                                                                                                                                                                                                 ..,.           .t .                  ,... ...;. . - .: . L .. .,. . ; . ''.
            u .   .. . a.....
                                   : . ,1.s;t,.....:..?u
                                .. . .
      r..' ...,-..'... .. ..#...,,i,ë. ....-.
     ..
                                                      ...:. . .
                                                     .:
                                                                             ,..:.:.
                                                           :.....'...-..... -'        ..u(.:...       (......:j
                                                                                                    ..r            '.-:
                                                                                                                  ..  ..
                                                                                                                       ..::.:.
                                                                                                                             ,...k
                                                                                                                                 ..). .;..
                                                                                                                                         ::-.::.
                                                                                                                                               j: .7.,..-,.
                                                                                                                                                          ;
                                                                                                                                                          :..j,
                                                                                                                                                              .-:..i,:.kt.!  ;
                                                                                                                                                                             .;.. .,..:
                                                                                                                                                                                .-..
                                                                                                                                                                                       ...  ,:
                                                                                                                                                                                              ..:  .:...    ..%
                                                                                                                                                                                                           ., ..::..
                                                                                                                                                                                                                -  (I..,.2.k.....     !;.:s ..u.-
                                                                                                                                                                                                                                                ..2
                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                   r.;,. :.ëi),.  !:.u.-....
                                                                                                                                                                                                                                                                        ë   :.::;  !.-
                                                                                                                                                                                                                                                                                   :  ...!:.
                                                                                                                                                                                                                                                                                           .!
                                                                                                                                                                                                                                                                                            ;..,.t..:.:E
                                                                                                                                                                                                                                                                                                       ..;
                                                                                                                                                                                                                                                                                                         :.
                                                                                                                                                                                                                                                                                                          ...:.... -....
                                                                                                                                                                                                                                                                                                                   .        t.,..    ..
                                                                                                                                                                                                                                                                                                                                     - -,
                                                                                                                                                                                                                                                                                                                                        :'4,-.: ..:.f ,...: .: .;.,5-.,k ....q-2,..-.....-:,:
                                                                                                                                                                                                                                                                                                                                                                                            ..;î:
                                                                                                                                                                                                                                                                                                                                                                                                -.fl
                                                                                                                                                                                                                                                                                                                                                                                                   .....
                                                                                                                                                                                                                                                                                                                                                                                                       .:;
                                                                                                                                                                                                                                                                                                                                                                                                         ..,..a
                                                                                                                                                                                                                                                                                                                                                                                                            k ?....!.:;.!.,   ..:);.v!    ...
                                                                                                                                                                                                                                                                                                                                                                                                                                            .:
                                                                                                                                                                                                                                                                                                                                                                                                                                             ;;.   ).
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ... ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ...-:..p.:.-;..- ..::..'. .2.......7,     .2.....,(......  ...E..i..2..:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r,.(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :...
                                                                      :2 E.' . ,    . .                                                                            ..    ,..,E.-j.    .
                                                                                                                                                                                  ;.3.. 2:      1                                                                                :4   :r     g s      ..   ..;. r!  .1 , .  . .
                                                                                                                                                                                                                                                                                                                              y  '
                                                                                                                                                                                                                                                                                                                                 '    .  '
    . .'
     .. .'..
               ,    ;
          .. ...... . .
         .,
                      i2.
                        t. '.....''.       :
                                           .    :       .
                                              ''' ..'' ' '
                                             L'2'..
                                              '
                                          ....... ;
                                                  '     '.
                                                           .
                                                              ..,
                                                         '';.':.'
                                                  . s .. ..
                                                                 .
                                                                 j . .: p j.
                                                                           .
                                                                           J .
                                                                             e .
                                                                               ,,.
                                                                              jI:,1
                                                                                   4j
                                                                                    ,
                                                                                     ..;h/
                                                                                         .
                                                                                         i!
                                                                                          '
                                                                                          lj
                                                                                           r.
                                                                                            d
                                                                                            ,
                                                                                            ':
                                                                                             j q .
                                                                                                 .
                                                                                                 '
                                                                                                 ,.
                                                                                                  :..rt
                                                                                                      'r
                                                                                                       j
                                                                                                       .:
                                                                                                        g
                                                                                                        ,
                                                                                                        . .;.
                                                                                                            .2:,,
                                                                                                                . N
                                                                                                                  x
                                                                                                                  j
                                                                                                                  :
                                                                                                                  t
                                                                                                                  .ly
                                                                                                                    1m
                                                                                                                     ,
                                                                                                                     .l
                                                                                                                      1j
                                                                                                                       kk
                                                                                                                        1.
                                                                                                                         '
                                                                                                                         .. c
                                                                                                                            : 'z
                                                                                                                               ,
                                                                                                                               '
                                                                                                                               .,te..
                                                                                                                                    ..
                                                                                                                                     :
                                                                                                                                     Iç
                                                                                                                                      :!lL:
                                                                                                                                          , .* ys u
                                                                                                                                     .... . : .; .,
                                                                                                                                                     j  . ;
                                                                                                                                                          .
                                                                                                                                                          jj
                                                                                                                                                           .
                                                                                                                                                           I
                                                                                                                                                           'k
                                                                                                                                                             :
                                                                                                                                                             .
                                                                                                                                                             ,
                                                                                                                                                              ..
                                                                                                                                                                j
                                                                                                                                                                .
                                                                                                                                                                .
                                                                                                                                                                 ;
                                                                                                                                                                 .l
                                                                                                                                                                  q
                                                                                                                                                                  ,
                                                                                                                                                                  J,
                                                                                                                                                                   2y
                                                                                                                                                                    2
                                                                                                                                                                    I.
                                                                                                                                                                     ;,
                                                                                                                                                                      i.
                                                                                                                                                                       ,
                                                                                                                                                                       ::
                                                                                                                                                                        ),
                                                                                                                                                                          .
                                                                                                                                                                          .:.
                                                                                                                                                                            .
                                                                                                                                                                             j
                                                                                                                                                                             I
                                                                                                                                                                             R
                                                                                                                                                                              t
                                                                                                                                                                              .
                                                                                                                                                                             ..
                                                                                                                                                                               j  .
                                                                                                                                                                                  .
                                                                                                                                                                                  'i
                                                                                                                                                                                       .
                                                                                                                                                                                         .
                                                                                                                                                                                         ,..
                                                                                                                                                                                        ,,.:
                                                                                                                                                                                             .
                                                                                                                                                                                            ,, à
                                                                                                                                                                                                  .
                                                                                                                                                                                                   ;j
                                                                                                                                                                                                   ,
                                                                                                                                                                                                   i
                                                                                                                                                                                                   Ii
                                                                                                                                                                                                     .à
                                                                                                                                                                                                     j
                                                                                                                                                                                                   .z. '
                                                                                                                                                                                                        ..
                                                                                                                                                                                                         t
                                                                                                                                                                                                         j
                                                                                                                                                                                                         .
                                                                                                                                                                                                           g
                                                                                                                                                                                                           ;
                                                                                                                                                                                                           !
                                                                                                                                                                                                            q
                                                                                                                                                                                                            r
                                                                                                                                                                                                            !
                                                                                                                                                                                                               ,:
                                                                                                                                                                                                               ,
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                 tj.
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                     :
                                                                                                                                                                                                                   ..:
                                                                                                                                                                                                                       k t
                                                                                                                                                                                                                       ,..!
                                                                                                                                                                                                                           j
                                                                                                                                                                                                                           j. ( . j
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  j1
                                                                                                                                                                                                                                  J
                                                                                                                                                                                                                                    j j
                                                                                                                                                                                                                                      ij
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                       ju
                                                                                                                                                                                                                                        ;j
                                                                                                                                                                                                                            4j;.,. ,.:.. ,.
                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                           .j
                                                                                                                                                                                                                                            . jx
                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                               ,l
                                                                                                                                                                                                                                                b
                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                   T
                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                    .yj
                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                       61g
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                       .::
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                          3.
                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                           b3,.
                                                                                                                                                                                                                                                              3
                                                                                                                                                                                                                                                            ,:;
                                                                                                                                                                                                                                                               >
                                                                                                                                                                                                                                                               6
                                                                                                                                                                                                                                                               b4.
                                                                                                                                                                                                                                                                 bv
                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                  .3.
                                                                                                                                                                                                                                                                    bl
                                                                                                                                                                                                                                                                     .  s
                                                                                                                                                                                                                                                                ,...,.r;.,
                                                                                                                                                                                                                                                                          , '..i'
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                 j,.
                                                                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                    .3
                                                                                                                                                                                                                                                                                     :.
                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                        4
                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                           1.
                                                                                                                                                                                                                                                                                    k,t',:.....g.
                                                                                                                                                                                                                                                                                      .r      .    .
                                                                                                                                                                                                                                                                                                     .j.,,; ;,.
                                                                                                                                                                                                                                                                                                              y. ,
                                                                                                                                                                                                                                                                                                                 X
                                                                                                                                                                                                                                                                                                                 ..;
                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                      ;j.,..yj
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                              .v
                                                                                                                                                                                                                                                                                                                                .

                                                                                                                                                                                                                                                                                                                                . . j
                                                                                                                                                                                                                                                                                                                                 ,.
                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                 z '
                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                    ..

                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                     .j)
                                                                                                                                                                                                                                                                                                                                       i!
                                                                                                                                                                                                                                                                                                                                        ; tjj
                                                                                                                                                                                                                                                                                                                                            .  j j j
                                                                                                                                                                                                                                                                                                                                                   . ,
                                                                                                                                                                                                                                                                                                                                         ':g,.,.;jj.gy
                                                                                                                                                                                                                                                                                                                                          ;-    .'.   x
                                                                                                                                                                                                                                                                                                                                                      ;j
                                                                                                                                                                                                                                                                                                                                                       ,,
                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                         'rj
                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                           ,yj
                                                                                                                                                                                                                                                                                                                                                             ..j
                                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                               . jg
                                                                                                                                                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                                                                                                                                                  :.j
                                                                                                                                                                                                                                                                                                                                                                   .j
                                                                                                                                                                                                                                                                                                                                                                   j ru
                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                      j.
                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                       ,;
                                                                                                                                                                                                                                                                                                                                                                        ,.
                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                         ,: y
                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                            .g
                                                                                                                                                                                                                                                                                                                                                                             j.
                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                              ):
                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                               js
                                                                                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                .'
                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                 yy
                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                  e
                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                  :g
                                                                                                                                                                                                                                                                                                                                                                                   e
                                                                                                                                                                                                                                                                                                                                                                                   .j
                                                                                                                                                                                                                                                                                                                                                                                    è
                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                    .y
                                                                                                                                                                                                                                                                                                                                                                                     ,.
                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                      :gj
                                                                                                                                                                                                                                                                                                                                                                                       ..aj
                                                                                                                                                                                                                                                                                                                                                                                          , g
                                                                                                                                                                                                                                                                                                                                                                                            ;j
                                                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                            , :.
                                                                                                                                                                                                                                                                                                                                                                                              y .
                                                                                                                                                                                                                                                                                                                                                                                                ;,(
                                                                                                                                                                                                                                                                                                                                                                                                  :,
                                                                                                                                                                                                                                                                                                                                                                                                   y;(
                                                                                                                                                                                                                                                                                                                                                                                                     ,:.,7
                                                                                                                                                                                                                                                                                                                                                                                                        ,.
                                                                                                                                                                                                                                                                                                                                                                                                         g.
                                                                                                                                                                                                                                                                                                                                                                                                          ,*
                                                                                                                                                                                                                                                                                                                                                                                                           .,;
                                                                                                                                                                                                                                                                                                                                                                                                             a.
                                                                                                                                                                                                                                                                                                                                                                                                              .!
                                                                                                                                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                                                                                                                               g,
                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                .;
                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                 ;a
                                                                                                                                                                                                                                                                                                                                                                                                                  .,;1
                                                                                                                                                                                                                                                                                                                                                                                                                    .y .
                                                                                                                                                                                                                                                                                                                                                                                                                       r .
                                                                                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                                                                                        j ,.  . ,,:  (
                                                                                                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                                                                                    !  .
                                                                                                                                                                                                                                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                                                                                                                                                                                                                                        :y .
                                                                                                                                                                                                                                                                                                                                                                                                                                           g .
                                                                                                                                                                                                                                                                                                                                                                                                                                            j.
                                                                                                                                                                                                                                                                                                                                                                                                                                            .   .
                                                                                                                                                                                                                                                                                                                                                                                                                                               gj 'j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                   . ;.:c
                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                        j'.j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                                                                                                                              :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                                                                                                                                                                                                               yg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,.u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    'U
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . ;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ' $j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           t.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            : '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              l j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .J y %  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1,.., I .,...,k.; .y j,..g.j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ; ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .    ,.; .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              jjjy ..,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .  ;: ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           iI,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              , . ,. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ; .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :, :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ...:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              . k s .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ry.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          'z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ' j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            rj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .  g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '..
       .:' :
           '.
            .
             .
             :;:
               .  .
                  .i.
                   :J
                    ..
                     .  ;
                        .!:
                          ' ...;,..,
                                  ,
                                   ... . ,.
                                         ..'.:.   ... . . ... t...
                                                                 ;a
                                                                 ,  w;r .
                                                                        .
                                                                        .
                                                                        h,E
                                                                          ''
                                                                           'r$.  :.
                                                                                  ......
                                                                                    k    .
                                                                                         (
                                                                                         ..
                                                                                          'j:
                                                                                           ....
                                                                                            .     :.J.
                                                                                                     . '..
                                                                                                       .   .. ..
                                                                                                              . ; ....,.:f
                                                                                                                         '. : '!.
                                                                                                                                ';.
                                                                                                                                  1
                                                                                                                                  )t.:!  '
                                                                                                                                         .:.
                                                                                                                                           ;
                                                                                                                                           '',J:
                                                                                                                                             .  J). .
                                                                                                                                                    '..
                                                                                                                                                     : ,
                                                                                                                                                       ':
                                                                                                                                                        .j
                                                                                                                                                         .:
                                                                                                                                                          .,
                                                                                                                                                           ' ,
                                                                                                                                                             l
                                                                                                                                                             ':.#L',
                                                                                                                                                                   .!.,
                                                                                                                                                                      ..u.:  ,:j
                                                                                                                                                                               ..1.
                                                                                                                                                                                : j
                                                                                                                                                                                  ;,jy.
                                                                                                                                                                                   .  . .
                                                                                                                                                                                        '  ..
                                                                                                                                                                                            'j
                                                                                                                                                                                             .
                                                                                                                                                                                             ':.
                                                                                                                                                                                              ..; '.
                                                                                                                                                                                                   :
                                                                                                                                                                                                   I   ,.
                                                                                                                                                                                                        '.'.
                                                                                                                                                                                                         .
                                                                                                                                                                                                         . ,,,pj.
                                                                                                                                                                                                               :,. $ l.: .  .
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            ':,., ;
                                                                                                                                                                                                                                  . ., .:.
                                                                                                                                                                                                                                         ' .T  .    :
                                                                                                                                                                                                                                                    , '  : .  ..    ..'.)(
                                                                                                                                                                                                                                                                         .   .;  .
                                                                                                                                                                                                                                                                                 . y,
                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                   ..r g.
                                                                                                                                                                                                                                                                                       . .
                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                         .i: .
                                                                                                                                                                                                                                                                                             '      :
                                                                                                                                                                                                                                                                                                    ' @
                                                                                                                                                                                                                                                                                                      '.,,
                                                                                                                                                                                                                                                                                                        .- ':1  ,.
                                                                                                                                                                                                                                                                                                                 .  , ':'  J: ': < ;.j''.   :
                                                                                                                                                                                                                                                                                                                                            .   !  '. .    '(' .      9
                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                         .   !
                                                                                                                                                                                                                                                                                                                                                                             .11 i  ....        .
                                                                                                                                                                                                                                                                                                                                                                                                :         .               ;     .      .
                                                                                                                                                                                                                                                                                                                                                                                                                                       '. .     .j      ..  ; ! ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .. . .  .. .:'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '.7 '.  . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .'  ;q '  '    : .'.. :   ''.     :'    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,

    ')
    .
       1 .
         ;' '
            ;
            :'
             .
             r '
               '
               ..  .'
                    '
                    : :
                      s i .  .
                             ë.s  '
                                  :
                                  .a u    '-    .. '.
                                                    .   .q
                                                         :.4.'
                                                             :'
                                                              .
                                                              .
                                                              .  r
                                                                 1
                                                                 . ,:r
                                                                     k u
                                                                       s.
                                                                        ..
                                                                         1!w
                                                                           .!;
                                                                             ;1:
                                                                               . t
                                                                                 : -i
                                                                                    ,,
                                                                                     ,.'..1.
                                                                                           i.
                                                                                            !:   j.
                                                                                                  .:..'.'
                                                                                                        !
                                                                                                        , .:
                                                                                                           .
                                                                                                           ,. '
                                                                                                              $ :
                                                                                                                (..
                                                                                                                  :  . $  :u
                                                                                                                           1 -
                                                                                                                             : .
                                                                                                                               ;::.
                                                                                                                                  ..f
                                                                                                                                    '
                                                                                                                                    .
                                                                                                                                    .,
                                                                                                                                     .
                                                                                                                                     ;. ..
                                                                                                                                         . ..; r
                                                                                                                                               .  I,;;
                                                                                                                                                     ,:
                                                                                                                                                      ..
                                                                                                                                                       x  1,
                                                                                                                                                           .'
                                                                                                                                                            ::. n  y< '
                                                                                                                                                                      1
                                                                                                                                                                      .'
                                                                                                                                                                       . , , ;
                                                                                                                                                                             l.(
                                                                                                                                                                               ,2..
                                                                                                                                                                                  :
                                                                                                                                                                                  ;.6.''
                                                                                                                                                                                       . .
                                                                                                                                                                                         z  y .
                                                                                                                                                                                              ..   .F;
                                                                                                                                                                                                     . .   ;. r '
                                                                                                                                                                                                                -
                                                                                                                                                                                                                ,; ;
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                   j ;
                                                                                                                                                                                                                     j,.(t
                                                                                                                                                                                                                         .i.
                                                                                                                                                                                                                           '
                                                                                                                                                                                                                           ., .
                                                                                                                                                                                                                              ,$  . . .
                                                                                                                                                                                                                                      . :j
                                                                                                                                                                                                                                         . .ç
                                                                                                                                                                                                                                            . .'
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               .J .
                                                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                                                    .:
                                                                                                                                                                                                                                                     .j. '
                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                         . !
                                                                                                                                                                                                                                                           ...:
                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                              .;
                                                                                                                                                                                                                                                               ; .
                                                                                                                                                                                                                                                                 ,.. y r .
                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                         .t;'  ..
                                                                                                                                                                                                                                                                                ,:
                                                                                                                                                                                                                                                                                 ) a
                                                                                                                                                                                                                                                                                   ... .:
                                                                                                                                                                                                                                                                                        .E,:
                                                                                                                                                                                                                                                                                           I'
                                                                                                                                                                                                                                                                                            j.2.:
                                                                                                                                                                                                                                                                                                .!
                                                                                                                                                                                                                                                                                                 . !
                                                                                                                                                                                                                                                                                                   u.,j'
                                                                                                                                                                                                                                                                                                       ;.
                                                                                                                                                                                                                                                                                                        .r
                                                                                                                                                                                                                                                                                                         !E:1
                                                                                                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                              : :
                                                                                                                                                                                                                                                                                                                ;.
                                                                                                                                                                                                                                                                                                                 (1
                                                                                                                                                                                                                                                                                                                  .*
                                                                                                                                                                                                                                                                                                                   ..'
                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                     ::
                                                                                                                                                                                                                                                                                                                      ....
                                                                                                                                                                                                                                                                                                                         . h.
                                                                                                                                                                                                                                                                                                                            ,.;. . ù
                                                                                                                                                                                                                                                                                                                                   :.
                                                                                                                                                                                                                                                                                                                                    :.-
                                                                                                                                                                                                                                                                                                                                      . ) t
                                                                                                                                                                                                                                                                                                                                          .i;
                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                            ,(
                                                                                                                                                                                                                                                                                                                                             . ,jj'
                                                                                                                                                                                                                                                                                                                                                  .:
                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                   j . .
                                                                                                                                                                                                                                                                                                                                                       . ji;). .:
                                                                                                                                                                                                                                                                                                                                                                .:1.'.
                                                                                                                                                                                                                                                                                                                                                                     )i
                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                      j.
                                                                                                                                                                                                                                                                                                                                                                       r:,'
                                                                                                                                                                                                                                                                                                                                                                          . :-
                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                             .'
                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                              kk'
                                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                                 !,.'
                                                                                                                                                                                                                                                                                                                                                                                    f
                                                                                                                                                                                                                                                                                                                                                                                    ..::
                                                                                                                                                                                                                                                                                                                                                                                       .d
                                                                                                                                                                                                                                                                                                                                                                                        .   ..j.:..'. . '
                                                                                                                                                                                                                                                                                                                                                                                                        ..'
                                                                                                                                                                                                                                                                                                                                                                                                          .':
                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                            : .''
                                                                                                                                                                                                                                                                                                                                                                                                                u  î
                                                                                                                                                                                                                                                                                                                                                                                                                   . '
                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                     : 'l
                                                                                                                                                                                                                                                                                                                                                                                                                        ..:   :
                                                                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                                                                              r ''
                                                                                                                                                                                                                                                                                                                                                                                                                                 .'
                                                                                                                                                                                                                                                                                                                                                                                                                                  :  '
                                                                                                                                                                                                                                                                                                                                                                                                                                     J   %,2.
                                                                                                                                                                                                                                                                                                                                                                                                                                            .':
                                                                                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                                                                                                              4 .,.rt
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .t ,.   ê.f
                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,'
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ê
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .L'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (.l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ::' :'5I:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (J J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..  1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ë  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1' 3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ! '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       u ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .   .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .'.  ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ;   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .    ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    w
    '                     . ,..:          .a. 1 l;. ...l. x..,r.: j .u.'q                                       ''.y;....:.x.t.          î
                                                                                                                                         '. ..u.....'!.'...           :.-..;      .... :@..h'1 .,,...:.... : .. :. . ,.'â ..,!,. .-a?!:r                                                                                        .:..:.. i-u:..,4...                       .'.-..,!:.....;.:           -.; :           .?.?.) .....1i... --..-.'.u. ..'..q                                     :.:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '','.;;r.'.-'..';'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '               '.   ... ...
       ':..i;.)'..,';                                                                                                                                                         .'
                                                                                                                                                                                                                                                                         :.j!.,,...,i.,.....-,;,>             :
                                                                                                                                                                                                                                                                                                              .1
                                                                                                                                                                                                                                                                                                               - .                                            , -:                            1k ,1.  0,-r,            kI.I.I'.?-It-jI.:.-......,n.....jI2, .
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ! .'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                !:.. ,,.:i                   .-....   ::-,.....:.':      :. . . . .-
                                                                                                                                                                                        -y!   . ,
                                                                                                                                                                                                . -,
                                                                                                                                                                                                   'i-
                                                                                                                                                                                                     t .,. . .   .
                                                                                                                                                                                                                 '       , .  '     .  .   .  .,. :1
                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                   t:., k
                                                                                                                                                                                                                                                        .I T
                                                                                                                                                                                                                                                           .':-
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                              'y
    '
      't i
         :...ig.    .i
                  ...j
                    . ...
                         .' '
                        :-..,:
                         '    '... .'..''.,.'.':.. .'..'..
                                                         -:
                                                          ;1
                                                           !:'2
                                                              '
                                                              ,/
                                                               .@ ..
                                                                   .3
                                                                    .6 ï
                                                                       -'
                                                                        >
                                                                        . . :-
                                                                         . .
                                                                             .1:
                                                                               ;21
                                                                                 2$
                                                                                  :1l
                                                                                    i1
                                                                                     :1!:-
                                                                                          1-
                                                                                           ..
                                                                                           ;1
                                                                                            t;
                                                                                             . ' :.
                                                                                                  ,
                                                                                                  ' < . ! 1E!;
                                                                                                             .:'
                                                                                                               0. . .!.
                                                                                                                      'J
                                                                                                                       .I
                                                                                                                       . kl
                                                                                                                          .1
                                                                                                                           ip
                                                                                                                          . .
                                                                                                                             ; !k
                                                                                                                                .1
                                                                                                                                 '
                                                                                                                                 -E
                                                                                                                                  $I
                                                                                                                                   .k
                                                                                                                                    .. .-...4
                                                                                                                                               .,    .:.   :., ... '
                                                                                                                                                           .
                                                                                                                                                        ..,;
                                                                                                                                                                            1k
                                                                                                                                                                             ;
                                                                                                                                                                             . ;.;=.                                                                                .
                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                ,.... ...,,                              ,,,,,
                                                                                                                                                                                                                                                                                                                 41,,ll.:.;(.:.;,.,2.j-).j
                                                                                                                                                                                                                                                                                                              ,,. .r                           :-'
                                                                                                                                                                                                                                                                                                                                                 , .
                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                     ..., .,.:..
                                                                                                                                                                                                                                                                                                                                                               :q   .à
                                                                                                                                                                                                                                                                                                                                                                     6?
                                                                                                                                                                                                                                                                                                                                                                      .ç: .
                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                          -, ..
                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                  .k,., .
                                                                                                                                                                                                                                                                                                                                                                                        :g  ...
                                                                                                                                                                                                                                                                                                                                                                                         ... -, ,-
                                                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                                   ..,:         i;
                                                                                                                                                                                                                                                                                                                                                                                                               . ,
                                                                                                                                                                                                                                                                                                                                                                                                               -  .l,i
                                                                                                                                                                                                                                                                                                                                                                                                                     .;.                                    ..'-!              .j!j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                . .. .              ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,.. .- ..::,                  .:.. . ;.
      :     .q
             . s.,:.:      .: :...j;::.      .       ..   .
                                                          ):  .      .
                                                 ....!....;:.........);..
                                                                        .   .    .: .;
                                                                                     !.
                                                                                      ...
                                                                                  .. ..,.,.:.    ;   :
                                                                                                   :f:.: ,
                                                                                                      . 'r..  ,.  . .
                                                                                                               '...:t(.   .   ..     ..    .  . .-  .  ,       . ; .  :. .
                                                                                                                                                                         j . J  .    ;.   :       .      :     : ;   .
                                                                                                                                                                                                                     r  . L.
                                                                                                                                                                                                                           : .    .   .    :   .   ..  ...    ..                                              : I  . ,                                      :.               ;  y
                                                                                                                                                                                                                                                                                                                                                                        r...k!f.-.'..:...            :                 :                .r          ..    .    ..; .  .       :                          .
                                                                                                                       .E.   !,-;  k
                                                                                                                                   ;z
                                                                                                                                    ..': '      'é         :.'                 ''..
                                                                                                                                                                                  kq.J' . h.r
                                                                                                                                                                                          . 4.,.k
                                                                                                                                                                                                ..'k    :..:4@.E     .ar:.,:...
                                                                                                                                                                                                                              .t'::...aa
                                                                                                                                                                                                                                       ...,.',..; ...:..         ....       ..:
                                                                                                                                                                                                                                                                              .kE.....    :..',.    .
                                                                                                                                                                                                                                                                                                    i.r ;r .t
                                                                                                                                                                                                                                                                                                            .w.  ..     .1.. ...:.                                                                              ...:,!.
                                                                                                                                                                                                                                                                                                                                                                                                                      :..'.     .l         ..:' t:....        .'.-.. .:-.   :.  .. .'.     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           'i:-j.E    .     ...,:.
              .                                                 .-              -                                                                                                                                                                                                                                                                 ,,.,. .  .     . .. .,. .   .. -              - .
                                                                                                                                                                                                                                                            .,k       .J..             :.                ...  1:.            ç            j.
                                                                                                                                                                                                                                                                                                                                           a'.!  ;..
                                                                                                                                                                                                                                                                                                                                                   .t.l.'.,.'.      ..!1                                                        p ..'r                                  ;r       a:    ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       'E             ...;        .u..:':z:z'
                                 -                                                                                                                                                                                   .                                                                                                                    .              ,                      ..
    1'.'-'t:,.
         ' ' ..:
              l.;;:J..''j
                    ;..:
                        .1;;::;:.;.:      :'f@;  'I. ;.-I.,..'.:.T.'r..'j:,:.t:'k         .
                                                                                          j..,.f!q3
                                                                                         .;        .:::ë'r<:;   .-'
                                                                                                                a .. !
                                                                                                                     ..
                                                                                                                      '.
                                                                                                                       qp.
                                                                                                                          '
                                                                                                                          .'..
                                                                                                                               ..
                                                                                                                                ..
                                                                                                                                 :. .('
                                                                                                                                         .
                                                                                                                                         .:';
                                                                                                                                           7..
                                                                                                                                                j:r
                                                                                                                                                  i
                                                                                                                                                  ,;
                                                                                                                                                   ..:
                                                                                                                                                   .   '!
                                                                                                                                                     '..
                                                                                                                                                       't:'
                                                                                                                                                          .2.;.. ''
                                                                                                                                                                 b..
                                                                                                                                                                    .
                                                                                                                                                                    '.r
                                                                                                                                                                      :..' )::
                                                                                                                                                                       .:;2,.'
                                                                                                                                                                             ''   ..
                                                                                                                                                                                  .
                                                                                                                                                                                  r.:..
                                                                                                                                                                                      .:
                                                                                                                                                                                        T;
                                                                                                                                                                                        :)
                                                                                                                                                                                          .
                                                                                                                                                                                          j.    .  :''.'
                                                                                                                                                                                                       :'
                                                                                                                                                                                                        k... .1      '       .k               '.
                                                                                                                                                                                                                                               ;J;' ':,;
                                                                                                                                                                                                                                                       .T'.... ''   .t..:
                                                                                                                                                                                                                                                                        .'.;.!
                                                                                                                                                                                                                                                                             ,.....   ...g.1..
                                                                                                                                                                                                                                                                                             :.
                                                                                                                                                                                                                                                                                              ....
                                                                                                                                                                                                                                                                                                 ..,.
                                                                                                                                                                                                                                                                                                    u ..'
                                                                                                                                                                                                                                                                                                      '  . . Iœ i.
                                                                                                                                                                                                                                                                                                                . .:i..$.
                                                                                                                                                                                                                                                                                                                  :.::ë.   L'
                                                                                                                                                                                                                                                                                                                            î..
                                                                                                                                                                                                                                                                                                                              .7
                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                :.
                                                                                                                                                                                                                                                                                                                                 .;f.'!i
                                                                                                                                                                                                                                                                                                                                       :J.
                                                                                                                                                                                                                                                                                                                                         j.'.,;                  '!   ....
                                                                                                                                                                                                                                                                                                                                                                  r.Li'        .'.-j :
                                                                                                                                                                                                                                                                                                                                                                                     r.,,
                                                                                                                                                                                                                                                                                                                                                                                        )? :!
                                                                                                                                                                                                                                                                                                                                                                                            ..E
                                                                                                                                                                                                                                                                                                                                                                                              .F.'!     .., .j''         :.8  ...   :i''.
                                                                                                                                                                                                                                                                                                                                                                                                                                        :..:    .:'  .. .::....
                                                                                                                                                                                                                                                                                                                                                                                                                                                        .:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          .,v.:',    .:.f'.111.    1.' 2ya
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,.u.s              L..      .:2   :p:   '.
    .'   '-:-''è'   ...,r   .!   .k..:.:..:':f(;,        .j.c)...
                                                                ,g
                                                                 1..ll,..
                                                                        ?'.(   ,
                                                                               ;:.;
                                                                                '' ..
                                                                                    t.
                                                                                     ;. .
                                                                                        :.
                                                                                         x,       t:,j2;;..(,.
                                                                                                             j.u2 :.  .  ,1.:;.w  :.:
                                                                                                                                    .   jj.
                                                                                                                                        .      .i::f'r!:
                                                                                                                                              Jj        .!?:::...   :.       .,!.      j.'$..
                                                                                                                                                                                         .  '..Ltb.       :;%!..22.j.f    .:/,:.. l,.9(j .. :.         .qt    ;.,,..    .    , .   ..            .  ,.Jr::;t.                 . .  .   ,        :i2.
                                                                                                                                                                                                                                                                                                                                                   ....
                                                                                                                                                                                                                                                                                                                                                   :   .v
                                                                                                                                                                                                                                                                                                                                                        ::
                                                                                                                                                                                                                                                                                                                                                         ....2..-,,   i.:);..     ..:    ..'  ...,:.jj     ï:     L-
                                                                                                                                                                                                                                                                                                                                                                                                                 ...,.1:.     r  ,.          ,,.
                                                                                                                                                                                                                                                                                                                                                                                                                                           .ë: .: ,..1 ..           .'.   ht..i';;:;.).. j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .   :;;.):,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..:.....    .- .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .     2   ,.     ;:,.
      .

      .;
      2
              ,   ; !jr: 4..5
          ';. .,.... ;'k
       .. !
          t                 .:'
                              je.
                                fljjs:
                                     j.
                                     'yj.
                                        :
                                        j.
                                         '
                                         ,.y ;
                                           ,..
                                           t !
                                             '
                                             r
                                             .'
                                              e: ,#j
                                               .m# ,.
                                                    .
                                                    p
                                                    ?
                                                    W:l'
                                                     . $,
                                                       ..4''X
                                                        '   ,....
                                                                t:
                                                                 j
                                                                 !jj>
                                                                 ., ;.
                                                                     't'.Mxy'
                                                                            j'
                                                                             m
                                                                             .''
                                                                               .xjp.
                                                                                   (
                                                                                   .
                                                                                   :
                                                                                   x
                                                                                   .,:.
                                                                                   ,  m'
                                                                                       L'.
                                                                                         éS'
                                                                                           I
                                                                                           Fo
                                                                                           t
                                                                                           :
                                                                                           . ''m
                                                                                               '''''
                                                                                                .: ) ''e.:
                                                                                                   .
                                                                                                   D     '':
                                                                                                           d!M'
                                                                                                             ''t'
                                                                                                                #
                                                                                                                . a.
                                                                                                                p:.   ..
                                                                                                                   '''2 !e
                                                                                                                       #,
                                                                                                                        n'., '.,'.
                                                                                                                           .j.   1
                                                                                                                                 ,:
                                                                                                                                 ,
                                                                                                                                 0.) ,'' '
                                                                                                                                         ;
                                                                                                                                         '.''
                       'jk:......'u..,3.'):l..,...:u:;.I,....F);.::......ru:..2,;.,.;.. .:,q,j:.,..j,!.y2....I.:.;.ê:.;:. .1s...r:!..1.....!.:..Ij...i.:,:......t;!j...-t...:..............;.....rt.r...t......:;:.;..::..j.,;:J.@::..t..è.. ..tk.. L:.,r.....,?-...:;,.... L;...@..'......:;..I'...:U
                                                                                                                                                                                                                                                                                                     w.ke$'.V
                                                                                                                                                                                                                                                                                                            ..:.
                                                                                                                                                                                                                                                                                                               .(
                                                                                                                                                                                                                                                                                                                .'
                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                 .'
                                                                                                                                                                                                                                                                                                                  k.'':è.,    .
                                                                                                                                                                                                                                                                                                                              '. y
                                                                                                                                                                                                                                                                                                                                 ...,                                                                                                                                                                . 7.
       . ...
        ' '
             ..
             ..:, ?u :. .....
                               i<' l '.:/-.'' '..i::...ï '.'''''''a.'.5.'.7.:'v..'u''!I.!.(
                                    ..
                                ' '- '                                                                           :(''k'iT,::.'''  .,th.1.'r'i'-',u;
                                                                                                                                                  .. .'!'$..2..4,I.;.r'w..1  ..
                                                                                                                                                                              1.,..:.ih...': 7:.'.;..'
                                                                                                                                                                                                     .'''..   J(.:(''''...l'''''...''  k.''.'.
                                                                                                                                                                                                                                             '.; f!''. ..'k ';'.'.é::E'' .'.'.''' :'''..'':'.;'..'. '..  . ..;   :...., .,.f...f.-.. '
                                                                                                                                                                                                                                                                                                                             ' :. .'
      .             ..;.2 .g.j
                .. ;' ;.     ,g
                              ...frr,
                                    . ..
                                       .,.........:
                                                  ,.
                                                   .,!
                                                     ..;:1t
                                                          z
                                                          ..
                                                           ;...(
                                                               ...
                                                               : ..
                                                                  .rj
                                                                    ..
                                                                     ;j
                                                                      .;.2.j,..:(
                                                                      j         .:.
                                                                                  ;,).,;j;,;:..
                                                                                              :.
                                                                                               ...:g.
                                                                                                    ;1,
                                                                                                      ,.:
                                                                                                        ...
                                                                                                          :g.
                                                                                                            ?
                                                                                                            ..
                                                                                                             ..
                                                                                                              ...,
                                                                                                                 (!.
                                                                                                                   :.à
                                                                                                                     ,
                                                                                                                     .f
                                                                                                                      ..
                                                                                                                       .J
                                                                                                                        ..
                                                                                                                         ...çjr!.
                                                                                                                                .jjj,.
                                                                                                                                     .4
                                                                                                                                      ..
                                                                                                                                       k..
                                                                                                                                         .;
                                                                                                                                          ..
                                                                                                                                           2.
                                                                                                                                            ...
                                                                                                                                              .!
                                                                                                                                               .l.;..
                                                                                                                                                    ...;
                                                                                                                                                       ..
                                                                                                                                                        :
                                                                                                                                                        .:.
                                                                                                                                                          I....1. .
                                                                                                                                                                  ..ë.
                                                                                                                                                                     ..
                                                                                                                                                                      L,
                                                                                                                                                                       .,
                                                                                                                                                                        .
                                                                                                                                                                        .L 1..
                                                                                                                                                                         .:t ...:....
                                                                                                                                                                                    ..!.;    ,.
                                                                                                                                                                                          :f.tj
                                                                                                                                                                                              .!...ijy
                                                                                                                                                                                                     j,p
                                                                                                                                                                                                       .g
                                                                                                                                                                                                        .ky..
                                                                                                                                                                                                            j;
                                                                                                                                                                                                             .j
                                                                                                                                                                                                              ;
                                                                                                                                                                                                              ..
                                                                                                                                                                                                               .
                                                                                                                                                                                                               1
                                                                                                                                                                                                               ..
                                                                                                                                                                                                                :g.. k;:
                                                                                                                                                                                                                       ..z
                                                                                                                                                                                                                         :1j
                                                                                                                                                                                                                           j;;.f.
                                                                                                                                                                                                                                .I
                                                                                                                                                                                                                                 .:;
                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                    ...,
                                                                                                                                                                                                                                       ,jj..
                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                           ,j
                                                                                                                                                                                                                                            ..y.
                                                                                                                                                                                                                                               ,.,yt:;
                                                                                                                                                                                                                                                  ., ;..jj.2
                                                                                                                                                                                                                                                           '2,,,..$..(
                                                                                                                                                                                                                                                              .,     ,,
                                                                                                                                                                                                                                                                      y.....
                                                                                                                                                                                                                                                                           (.
                                                                                                                                                                                                                                                                            .,.
                                                                                                                                                                                                                                                                              ..,2.
                                                                                                                                                                                                                                                                                  ..:..y,
                                                                                                                                                                                                                                                                                        gs;.3.,
                                                                                                                                                                                                                                                                                              ..y.
                                                                                                                                                                                                                                                                                                 .:
                                                                                                                                                                                                                                                                                                  ..!.à:tj
                                                                                                                                                                                                                                                                                                         y.
                                                                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                                                                          ..,
                                                                                                                                                                                                                                                                                                            ..j
                                                                                                                                                                                                                                                                                                              .r
                                                                                                                                                                                                                                                                                                               j:(.
                                                                                                                                                                                                                                                                                                                  j.
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                   2,
                                                                                                                                                                                                                                                                                                                    (:y,
                                                                                                                                                                                                                                                                                                                       ::
                                                                                                                                                                                                                                                                                                                        :.j.
                                                                                                                                                                                                                                                                                                                           rr...
                                                                                                                                                                                                                                                                                                                               :.::.
                                                                                                                                                                                                                                                                                                                                   ,..i...
            ..
            :.ë :):''..,.'
                            ''
                             ,:
                                . .,
                                 .
                                         .              '
                                                                         o'n.0
                                                            ....ezpro'b .'
                                              ,.:r:I.<Ik''..2... '           ., '
                                                                                * k.s '
                                                                              ..z     .
                                                                                      a:
                                                                                       ?
                                                                                       p'm '
                                                                                           d.1'
                                                                                              .
                                                                                              ttl
                                                                                     ..:..,..;..'...r'        ...<.. ,'::.          @k :                          >.'
                                                                                                                                                                    o ,n,
                                                                                                                                                                    , .        'i,!
                                                                                                                                                                                  .' n'.' ot,ga    :'..om           ., !
                                                                                                                                                                                                                    .    n' e...)j
                                                                                                                                                                                                                              ..  ''.:2!jk.,! .
                                                                                                                                                                                                                                              j1
                                                                                                                                                                                                                                               r.$.  !
                                                                                                                                                                                                                                                     ,a
                                                                                                                                                                                                                                                      z
                                                                                                                                                                                                                                                      ..  .e
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                            , .t     . . ..,.. !
                                                                                                                                                                                                                                                                                   ;r.:    ,  .: 0
                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                 .,                      6 t'.
                                                                                                                                                                                                                                                                                                  .p.4.;.r;..: . . .jkj..'...?:..,s;.
                                                                                                                                                                                                                                                                                                                       .,                                                    '
                                                                                                                                                                                                                                                                                                                                                                                      9,...
                                                                                                                                                                                                                                                                                                                                                                                          ,ce
                                                                                                                                                                                                                                                                                                                                                                                          1 .s
                                                                                                                                                                                                                                                                                                                                                                                             .i.
                                                                                                                                                                                                                                                                                                                                                                                               't
                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                h..e,
                                                                                                                                                                                                                                                                                                                                                                                                    .'
                                                                                                                                                                                                                                                                                                                                                                                                     ,,,!
                                                                                                                                                                                                                                                                                                                                                                                                        ,,
                                                                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                         b,a.t
                                                                                                                                                                                                                                                                                                                                                                                                             ,I
                                                                                                                                                                                                                                                                                                                                                                                                              ,ö
                                                                                                                                                                                                                                                                                                                                                                                                               ,n,.
                                                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                                  !.
                                                                                                                                                                                                                                                                                                                                                                                                                   ,,:..
                                                                                                                                                                                                                                                                                                                                                                                                                       ,.,,,.
                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                  't  ..r)L    .'       q'.. .;.g..'...         '.;,            ..               ..
                                                                                                                                                                                                                                  :.            (.,         .
                                                                                                                                                                                                                                                            :....
                                                                                                                                                                                                                                                                 . .
        '' . . .
        .             ;.. 1 . :.... .: ::'.. ''.;1.; '. . ''.):.'''..                                                                              ..' '... :.                                       .'.'; :' :.
                                                                                                                                                                                                     '                              .. ;. .
                                                                                                                                                                                                                                    !             ...T..:            '.
                                                                                                                                                                                                                                                                 .;.!.  ...
                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                      .'. :...
                                                                                                                                                                                                                                                                             k.
                                                                                                                                                                                                                                                                              !.tI;
                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                           .,
                                                                                                                                                                                                                                                                                            ..;
                                                                                                                                                                                                                                                                                  1k.:.4:' .. . ...''! ''' ''
                                                                                                                                                                                                                                                                                                                                              ,..;.; ;..t,...j..., r. ..;1.
                                                                                                                                                                                                                                                                                                                                       ..' . E J...1.                   u . : t .r
                                                                                                                                                                                                                                                                                                                                                                                                   .
              . .. .. ... . . : . . .. ..:                 .... ,I   t.
                                                                      E  .... ..!..'       ...   ;...:.. .. i2.l::.).. : .j .'.;.$ ij..;.!..' .(:'. ;                                                                      .. '     ...!   .. .
                                                                                                                                                                                                                                         ..l   t1:
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                 ' .1
                                                                                                                                                                                                                                                    . ..
                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                      . : 1  :..1.   .n .
                                                                                                                                                                                                                                                                        ' :';'
                                                                                                                                                                                                                                                                             .:             ..2
                                                                                                                                                                                                                                                                                              .  .
                                                                                                                                                                                                                                                                                                 r2
                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                  i   '
                                                                                                                                                                                                                                                                                                      )..'   '
                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                             :.  ' '.  !.:    .f'.
                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                  .'
                                                                                                                                                                                                                                                                                                                                   ..  :
                                                                                                                                                                                                                                                                                                                                       ' '
                                                                                                                                                                                                                                                                                                                                         '.,'
                                                                                                                                                                                                                                                                                                                                            '..
                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                              .  .., ..' )... '
                                                                                                                                                                                                                                                                                                                                                              . I.1 :'. .:
                                                                                                                                                                                                                                                                                                                                                                         .. lk1'
                                                                                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                                                                               :1..
                                                                                                                                                                                                                                                                                                                                                                                  .'
                                                                                                                                                                                                                                                                                                                                                                                   ':I..
                                                                                                                                                                                                                                                                                                                                                                                       .!:  ... '
                                                                                                                                                                                                                                                                                                                                                                                                '''.
        . .! :     ,i.:. r.:k'.       ..:.'..!,     . :,..... ..';l7' .:         .';t '.     .';.'.;:..   '.;.;:. . '',.;t..'...;.:l...     rt',   -.......). '.
                                                                                                                                                               ,'
                                                                                                                                                                ;:...'.:;2..:...r
                                                                                                                                                                      .r              :,..q7  ..:;.'L;
                                                                                                                                                                                                     . 'L
                                                                                                                                                                                                        .J          ... . ...-. . ,      , ,  .;
                                                                                                                                                                                                                                               ...:....,:,:. .. . . ..,E      .?  1:it@..:).:..:;,,.42..,p.....t::a.: ..,.:a,;;.:.; ....7.:......r.,.:k..:; .. ., k.
         .r
         .    '
              :
             ..
                !,' ,  ,
                          ' r;' ...,'.
                                . . .l             '.
                                                    .
                                                              :t
                                                               o,,.c.e.0.r. t.Co, s:' en. .
                                                               ' 2 .; .'
                                                              ..
                                                                          :          r    4.
                                                                                          k1nd:t:
                                                                                           .;    1           .  .
                                                                                                                ..  .. :.: .: .:                     '      '1 j; . . ; ..1      '   J     '  .       .
                                                                                                                                                                                                           .
                                                                                                                                                                                                             ' ' '.    '
                                                                                                                                                                                                                $ ''... ; ! .:.         6.. .er.t
                                                                                                                                                                                                                                                ,h& ?
                                                                                                                                                                                                                                                    %n!viR ö.omm
                                                                                                                                                                                                                                                      ( ' .i :: ..            '   : .E..            '
                                                                                                                                                                                                                                                                                                              ' :: '?.
                                                                                                                                                                                                                                                                                                                        '       '  .
                                                                                                                                                                                                                                                                                                                               t ''E.! '             . ;   :. ' '
                                                                                                                                                                                                                                                                                                                                                                '      ':   on, t .eo 'ce::
                                                                                                                                                                                                                                                                                                                                                                            '      '  '
                                                                                                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                                                                                                          m :: '
                                                                                                                                                                                                                                                                                                                                                                                          .     '                                                                                                                            .
                   . ''         '
         ..             . .:   :..:(.:              .,.. .(   .; .) .... ..;. :              . ;!.;. '.t,.J.. . .. .,..                                                               r .' . '. .              ..'...'..' T' '1-...              .
                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                           '.':i   J . . 9 . ....!
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                    '  . ''   .
                                                                                                                                                                                                                                                                              '' :  .'' '.
                                                                                                                                                                                                                                                                                         '    .. ''
                                                                                                                                                                                                                                                                                                  '.E '. . .'
                                                                                                                                                                                                                                                                                                            .'!..:.'  .... .'.''''. ..:''...' .'.'.'.i:.'..'.''.' '''':.r    . : .:
                                                                                                                                                                                                                                                                                                                                                                            .. '. . ..'
                                                                                                                                                                                                                                                                                                                                                                                        .''.'..'.'. .
        .:' '
      . '.u)'1
                     .
                     ' .  '
                  '..-. 6':
                            :r-''.'p:...-::.....'.; E. .:
                                         .                 ::r' '......-:..Er: .'.  ;; k
                                                                                       '7  . i :   ,
                                                                                                   '' '  ::  .   .
                                                                                 .:, .):z. :,,(..:,.,.,,.:,..!7,!:  . . E'E
                                                                                                                          .ï
                                                                                                                           '(:i'
                                                                                                                               ?:
                                                                                                                                i;.q;'.t.-...j,.'.'',!..:.'
                                                                                                                                                          ..' ::
                                                                                                                                                               . .-j
                                                                                                                                                            ;:. ,;.) ' .. ...(.
                                                                                                                                                                          '
                                                                                                                                                                          -                  :'
                                                                                                                                                                                              ,t                                     ::   r .
                                                                                                                                                                                                                                            ..    :;  :'
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                :''',..,.:.... ,. .,.'.Ey.-y.Er..;..:::...;t .. .,.ar,.. ,...:,u.?1. -:...:.. )!
                                                                                                                                                                                      .  .       :
                                                                                                                                                                                                 .  ':
                                                                                                                                                                                                     '
                                                                                                                                                                                                     ....           ?            ..                                                '.' u%.:'..:..li.....;:..         ?.r.;...; $7; ;.p' .,!:.,(.              (.. ....,.. ' : ...': '
                              '
                         . ., : .
                             :.'!1.. p . : '.:
                                                  .$.tjo.
                                                        ;
                                                        th'
                                                        , s',;
                                                             Cf,o
                                                                ''i:asl
                                                                      :,
                                                                       ..csenèppgm :
                                                                       D;.''       gy,
                                                                                     'W.;
                                                                              '....''t. .. 'e.
                                                                                             r:t
                                                                                               '
                                                                                               p.ur
                                                                                                 'SlmTlt.40X..
                                                                                                             hl6i
                                                                                                                f                                                                                                                                                                                                      . ehf:
                                                                                                                                                                                                                                                                                                                            0.r1
                                                                                                                                                                                                                                                                                                                               .1:.
                                                                                                                                                                                                                                                                                                                                  tt
                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                                                                                   7erW
                                                                                                                                                                                                                                                                                                                                      .15% '
                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                           4'.
                                                                                                                                                                                                                                                                                                                                           t h'0t.(
                                                                                                                                                                                                                                                                                                                                                  $''
                                                                                                                                                                                                                                                                                                                                                    m,d ')
                                                                                                                                                                                                                                                                                                                                                         'lm'
                                                                                                                                                                                                                                                                                                                                                            .î
                                                                                                                                                                                                                                                                                                                                                             . .. ' :
      .        .. .. . ..!
         -:. l'...''.....'...z;.:..j'.1' ...':'.':..''.'L:'.'f. '.1:
                                                                   .:.;1.'. t..;     ';'.(:.. ..
                                                                                               !.
                                                                                               t t
                                                                                                 :;   .(1I.
                                                                                                          ..'..1'!1'....5:.:2Jr.;.=t. '.
                                                                                                                          ':.r!    1.2!:f.:'..
                                                                                                                                                             l. J'1''
                                                                                                                                                           .' . '..:'':.ï    !:''...'
                                                                                                                                                                                        ;.!'':
                                                                                                                                                                                      ... .':!..: ;   ;1' .;'
                                                                                                                                                                                                                k .
                                                                                                                                                                                                            .:i't
                                                                                                                                                                                                                .$.IEE''$
                                                                                                                                                                                                                        '.' 7 ' ...''
                                                                                                                                                                                                                        .'.''     ... '1.. .        ..'::.....: ;
                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                .   .' '
                                                                                                                                                                                                                                                                .'..!''.... .
                                                                                                                                                                                                                                                                             ...'. '.'.r..'
                                                                                                                                                                                                                                                                                           : ' '.'':,:.
                                                                                                                                                                                                                                                                                                         .' :' J''''.' '
                                                                                                                                                                                                                                                                                                            . ' ' d .:.            .''.''''
                                                                                                                                                                                                                                                                                                                                                 ..:-.
                                                                                                                                                                                                                                                                                                                                            :J'..u..      :...,'1.;'......,':..'.....'' ''.'.2':.1'.
                                                                                                      t: ,.*                       a
                       . ?.  . ..:  .:..  ..  ..    ;        .. . .       .       .  >!.   ,     .  I ,, ;   .
                                                                                                             .. .  .T   . . . . :     .      .             . .         .
                                                                                                                                                                       .  .              I )
                                                                                                                                                                                           I i     i    '. .   :    .: .  .          .        . .      .    >'    .'  ;.   ''           1 .
                                                                                                                                                                                                                                                                                          ' 'E    .
                                                                                                                                                                                                                                                                                                  .   '   .   .  . :
                                                                                                                                                                                                                                                                                                                   .             .  ..  ' .
                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                          .'  :...e!.....
                                                                                                                                                                                                                                                                                                                                                     .  ..     ..
                                                                                                                                                                                                                                                                                                                                                                .i,.
                                                                                                                                                                                                                                                                                                                                                                   .'..'.',.
                                                                                                                                                                                                                                                                                                                                                                           .'..2....
                                                                                                                                                                                                                                                                                                                                                                                   ..'...' .....'
     . .
      .
        ' !   ..' :$.::. .:.t.': ...)..:.'
                                         ;..
                                           ..  ...
                                               ;         ;
                                                     ;ji.l' ..;.
                                                     .              'i.
                                                                      ..t..
                                                                          v.ï'';,h:  .         .
                                                                                   (j.Etlr...It.q:.5:
                                                                                                    ..I.:J(' ..T...'.  .         I  ;
                                                                                                                           ):/..'t;..tI:.      :      .
                                                                                                                                            :''(.,;.r...1:y )   L
                                                                                                                                                              .:. ;
                                                                                                                                                                  ,.ïr.i;.1. .
                                                                                                                                                                          ..;j:!,..:::i      ;
                                                                                                                                                                                             ..I.. . .       .  .            )
                                                                                                                                                                                                 :.:..'r..(.....:j,:.':.ë....(
                                                                                                                                                                                                '.                                .    '    '
                                                                                                                                                                                                                                 .....,.t.;)..'....   .
                                                                                                                                                                                                                                                   ;jj,.!;.;L,' ..
                                                                                                                                                                                                                                                                '.   .
                                                                                                                                                                                                                                                                  ;:...7kk'5.) :;........''........:          ;   .'.;......x. .:!:t;.     :.
                                                                                                                                                                                                                                                                                                                                       '.!../.        '
                                    '            .:'S   ;
                                                        ::'tlae'J
                                                                Oo, s.and,
                                                                ,        '1h
                                                                           .'
                                                                            e,C o rE
                                                                                   ,
                                                                                   .
                                                                                   m .'dl 'a;
                                                                                   '        r4,'f'
                                                                                                 hl>.
                                                                                                    c.o.m.m'
                                                                                                    '      ex
                                                                                                            '. t'
                                                                                                                j(m m '1
                                                                                                                       ,tsk
                                                                                                                          '
                                                                                                                          e11tz
                                                                                                                              'res 1
                                                                                                                                   .Dlfen,d.ln.t'
                                                                                                                                                4'
                                                                                                                                                 ln,d:t
                                                                                                                                                      '
                                                                                                                                                      :
                                                                                                                                                      z
                                                                                                                                                      ''
                                                                                                                                                       t%p'
                                                                                                                                                          d.s                                                                                                                                                                                                                                                                                                                                                     '
         ..   :'
              .         .
                           ..
                             . .'..1
                             '      '1' ../.. :         ;:.
                                    :.r: .., ... . ; i... .
                                                             :: ..t.   .t .   '.g.
                                                                          . ...   .E.'... ... .J.z'.
                                                                                     :'..)1.!'.,
                                                                         . ..... .. .-.. ;. ... .  .i
                                                                                                    J. .!')..  ':
                                                                                                             ...
                                                                                                                    f;' ..'
                                                                                                                .2.;j ..    2.
                                                                                                                       ...qw..;i 't
                                                                                                                                 . l.
                                                                                                                               i.!1;.
                                                                                                                                     .. .....):;
                                                                                                                                    . ,,       .((.. ..
                                                                                                                                                      :'y.. ..
                                                                                                                                                          ,.,t,''.'
                                                                                                                                                                .'.. ..:. ..1
                                                                                                                                                                                     .. t...
                                                                                                                                                                                       ...:..:.'
                                                                                                                                                                                               ..
                                                                                                                                                                                                .t
                                                                                                                                                                                                 . .'...   .::
                                                                                                                                                                                                             ..'..
                                                                                                                                                                                                             '     ..
                                                                                                                                                                                                                    .: ''..
                                                                                                                                                                                                                      .'
                                                                                                                                                                                                                       ..'
                                                                                                                                                                                                                          :'..
                                                                                                                                                                                                                           .:..
                                                                                                                                                                                                                             ;.
                                                                                                                                                                                                                              .r
                                                                                                                                                                                                                                k'
                                                                                                                                                                                                                               ;, ..
                                                                                                                                                                                                                                 .:I
                                                                                                                                                                                                                                    :..;
                                                                                                                                                                                                                                   rf
                                                                                                                                                                                                                                    '!î
                                                                                                                                                                                                                                       ;.
                                                                                                                                                                                                                                        .. ;..1..
                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                           ..'.   tI. '
                                                                                                                                                                                                                                                       ..  . '.   ..
                                                                                                                                                                                                                                                                !.:
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                    .;.7.. ''.'...'').
                                                                                                                                                                                                                                                                     ....y., ... .i , .
                                                                                                                                                                                                                                                                                            .. ..,'      7...
                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                     ......
                                                                                                                                                                                                                                                                                                                   .@ .   ...
                                                                                                                                                                                                                                                                                                                            -i.i'       ''
                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                             :i :'('..
                                                                                                                                                                                                                                                                                                                                                         .'...!.t'
                                                                                                                                                                                                                                                                                                                                                        'ç.'d''l1T.. '
                                                                                                                                                                                                                                                                                                                                                                          . .:
                                                                                                                                                                                                                                                                                                                                                                         ' .'
        .. . . . .. ...
                      . .. .
                     !   .    .
                                .:    .) rj a  .:
                                                , x   s     ,  aw1
                          ',Z'' :t': ''6.--q*. ''t**,.v.;.,....j'
                                                                                '       .
                                                                                        '   x  ;   x
                                                                                                   r
                                                                                         <.*..e9 .'-
                                                                                                       c    .
                                                                                                            +  .m a .  v  ,
                                                                                                                          j :,
                                                                                                                             '     .    j
                                                                                                                                        '      v' .  n
                                                                                                                                                     .   id
                                                                                                                                                          .   ,   'o' w.        l e
                                                                                                                                                                                  ,   'd  a :  '
                                                                                                                                                                                       -m;c. t.;,7
                                                                                                                                                                                                  4*  n     '
                                                                                                                                                                                                       'ye.'1
                                                                                                                                                                                                   '*.':      p
                                                                                                                                                                                                              *;.I,ij     '
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                     ,,..,'  ' f.;:k
                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                   ;'
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                    /' l
                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                       ;i
                                                                                                                                                                                                                                        %
                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                        j:
                                                                                                                                                                                                                                         '  1
                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                         ;j''
                                                                                                                                                                                                                                         ,      .x   h
                                                                                                                                                                                                                                                     i  ,  o 've
                                                                                                                                                                                                                                            -:2.'-.;.v,....'.v..
                                                                                                                                                                                                                                                              '       : :thn 't ' D    e i  Vndl                         n t :4
                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                              m  :    .        a        ''
                                                                                                                                                                                                                                                                                    v.,.......-..v,,..,.,........qv. ....,..;y..,....:............:..r.Y.'
                                                                                                                                                                                                                                                                                  . ,.:
                                                                                                                                                                                                                                                                                                .                                                          ? n
                                                                                                                                                                                                                                                                                                                                                          ,.j. o,
                                                                                                                                                                                                                                                                                                                                                               v.'
                                                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                 .w
                                                                                                                                                                                                                                                                                                                                                                    . '  '  ::
                                                                                                                                                                                                                                                                                                                                                                             ';.
                                                                                                                                                                                                                                                                                                                                                                               .. .
                                                                                                                          ,:g.)..;,......*:k'2.J1':'I'                '..''..''.*'1'v ;k     .. ,. .., ;. . ; ;J .., J ;..,. ..)                                v.
                                                                                                                                                                                                                                                                 ';..j:,...
                                                                                                                                                                                                                                                                   v       :.
                                                                                                                                                                                                                                                                            ..$
                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                              ,..2,
                                                                                                                                                                                                                                                                              v   ..
      ''' ' .. . .1 ; '..')                                     p :'.
                                                                    ê4                  '                                                                                              '                                                                                                                                                                          ...    .
                                                                                        ,'         . ... . ''  ;*)
                                                                                                          .zre:.   ''
                                                                                                                    œ:F7!'*                          ...
                                                                                                                                                       :.... ..    '.
                                                                                                                                                                    -.
                                                                                                                                                                    j'j
                                                                    :'..*'
                                                                        .....           .                                                                                                          .
     . . ;'.....,'.;:..a ....: ..... .:...... ,            ' ..            ....,..:,..      ....,f                                                                                        j..                                                                                                                                                                     ...  .
                                                                                                                                                                                                                                                                                                                                                                                 .
                  ..                      , .            . p              .i       .1L
                                                                                     . . ..:: : : . ' :L . : ..                                                                                                 ..                                                  .                    .                       1.:. .                                                                                                    :.. . . '                                                               .''
                                                                                                                                                                                                                                                           '                                                                                                                                                                                                             '' '         ''          ' . ''
                                                                                                                                                                                                                      :.''.. ..j:..,.... ,:..,. ,l . ..' '...
                                                                                                                                                                        '     -                                                          ' '
                '               !'.''.:.                        .... '!.f ':'.' r..'.!'''.'$' ''t'.;':.'.2                                               L:).,. . '' ':.. :'.: .' :. '..,... r..j
                                                                                                                                          ' .' .1. . ' . .
                                                                                                                                                                                                :',
                                                                                                                                                                                                  ...u.'
                                                                                                                                                                                                  '    ,'., '. :'
                                                                                                                                                                                                                '',-,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..       . .. ..        't
                                                                                                      !:  .
                                                                                                          ''!@
                                                                                                             .'!.
                                                                                                                ::.
                                                                                                                  (
                                                                                                                  '-
                                                                                                                   :
                                                                                                                   1
                                                                                                                   :.
                                                                                                                    t;
                                                                                                                     .'''
                                                                                                                        .
                                                                                                                        t
                                                                                                                        .:l(,
                                                                                                                        '   .'à
                                                                                                                              :. '
                                                                                                                                 g'
                                                                                                                                  ,
                                                                                                                                  ;
                                                                                                                                  'u.:
                                                                                                                                     .'.2
                                                                                                                                        %
                                                                                                                                        :'
        ' ...:
             .. ' . ..                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                         . . . . ... ,                                                                                                                                                                                                                                                                                                                             .
                            .                          . ..               .  :..                                                                   :            '               . .                    k            '. .  .                                                                                                                                                                                                                                                                                        .
     :                      ,... . . ..... .                         .             ..       :..:.:::f... , ..i.::                                       .. .E
                                                                                                                                                            ::.
                                                                                                                                                              ,. ..
                                                                                                                                                                  ,.                                        .!. . ;;. , .:,.. .,.r. ,... ;..:,'.. . .. , .                                                                                                                     .... r .:,. ,...                                            , . .. l ..                                        .             !. ..
                                                                                                 ,:,..... .. ..;,.. , . . .s, $.. , . . . .          . : . .. .. .. . E   ::. . .. . ,.. . E . .. .          (.                                          .
       .   .      . . r. . ..        .. ,.     . . a:,(, L. :  . . . E.....: ,... . . :
     ...     ... ... . .( ) .       .p,L.t:..,.....:r... .;  .
                                                             .  :.,..: j
                                                                       ...,...' r;i!'2
                                                                                     .
                                                                                     :.
                                                                                      ..
                                                                                       .
                                                                                       ..
                                                                                        .... :
                                                                                             .
                                                                                             .
                                                                                             : ...,'..'..' . ...... .: ;
                                                                                                                       ,  :
                                                                                                                          !:.
                                                                                                                            . ... .'..:...
                                                                                                                                         .
                                                                                                                                         . . '(
                                                                                                                                              E .
                                                                                                                                                . . '..,' . .''.:.'.!:'.:...:..:.:. ' .:: .' .. . -: ''
                   . .;
     .
     .
       .
         L: .. ' .     ..'iq
                    . v.
                           .... .
                                . .-
                                   ...:....L.Lt..... .. l. ' ': :.. . .'! J. J '' :.: . ..ë       ). ...       .2. '.'   ': . ''. .            E ':.I. .. . ..          :.
                                                                                                                                                                         :,:. ..... ,.
                                                                                                                                                                                     '.......
                                                                                                                                                                                            '. .''..!.. '.... .
                                                                                                                                                                                                              '..


                .
                                         (                          .. . .                                      .J                 ..                           I .                             j..:;!                             ' '                                ' :                                 '1 ; :                                                                                     ''                                    ' '': : ''': :'                                           : !!'' l't
                               Case 0:21-cr-60064-RKA Document 32 Entered on FLSD Docket 06/09/2021 Page 6 of 10



'                                                                                                                                                                                                                                                  '
'                                                                                                                                                                   :. .                                                                          '..                          )
                                                                                                                                                     .




                                                             .                                  .
                                                                                                  :                                ;                  .: ' '                                                                                                                            ;                             ' '                                                                                                                   ' :'                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '             '
                                                                   1 . .. ..                                . i. .                            . .. ::'
                                                                                                                                              '                               ''                     '..'l .. .                                       .'.                 . .. i .#                                .: : . ' '                                             '                      . . ' .' i ' ...                                                       '.. : .l .
           .     T ... .
                             .
                             , ,. wlflt w ht
                                          : sp,1% bnned upo,n tlw '
                                            .      .             .
                                                                  Co ,8.
                                                                       dectston'notto.
                                                                                     ?q                                                                                                                                                                                                                                                                                                              ndAt#lon ,
                                                                                                                                                                                                                                                                                                                                                                               t'': sentencmq recomme'                                                                                                                                                              .
                             .lJ......
                             I       ...J
                                        )..
                                          :î
                                           ... '.
                                                ''.'g'7:,:t....':p .t. :...C)''.
                                                                               ;
                                                                               ..t..
                                                                                   ......J.'' .''''l1...J..:'.'..E:,
                                                                                                                   .'...I!.
                                                                                                                          '.'
                                                                                                                            .'
                                                                                                                             .
                                                                                                                             ..
                                                                                                                              ... (..... k... ..: !.'' ..... .. ..,'....                                                                                                                                                                                                           J .7....... .''... .                                                                . ..'ë:': .''7r.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .. .                                                                          :
                                                    ;.. u' . .; ..('.'E:. r.
                                        . ..q; .,,j.
                                             :.)
                                             E     ,''
                                                   m y''
                                                     '
                                                     ;    Y.y.E
                                                       'e,.
                                                          ,
                                                             .
                                                              jIJy
                                                              D
                                                              . ..gj;yù
                                                                ,       1
                                                                        ,j
                                                                         ,. Zg
                                                                          !,...,
                                                                               .D::.&
                                                                               ,:
                                                                                     . J ' .
                                                                                    ..
                                                                                     .g,
                                                                                       ;.g
                                                                                         .gtoy.y,.
                                                                                                 m
                                                                                                 ;
                                                                                                 . x.m
                                                                                                      .
                                                                                                     ,.m. V'
                                                                                                        ,,:
                                                                                                             ;
                                                                                                             ,.ji
                                                                                                           ,.,
                                                                                                             :
                                                                                                             .  ;
                                                                                                                '
                                                                                                                W.,1
                                                                                                                ,  m
                                                                                                                   ,'
                                                                                                                    :
                                                                                                                    .,
                                                                                                                       '
                                                                                                                     g.d,Q.j
                                                                                                                         . JV
                                                                                                                            t
                                                                                                                            .3
                                                                                                                            ,
                                                                                                                            O
                                                                                                                              E'
                                                                                                                             lnUyU.;
                                                                                                                                     ' i')
                                                                                                                                   y'D  Q,Vjjd
                                                                                                                                     :.,r    t,M'.t
                                                                                                                                              .;
                                                                                                                                                   ' '
                                                                                                                                                  ,W dQj
                                                                                                                                                       .;9
                                                                                                                                                           .'' ' '
                                                                                                                                                         ,:N::6
                                                                                                                                                              .Q$j
                                                                                                                                                                 ' , 7'y.,.j.
                      .. .
                                            . . ..
                              . ' . ... ' ., . '. '
                                                                 . . ....  ! : .J ...T.. .. .z.....'...,..........1'.;.....$..'..'. !.-.'''. '..'' .....'       t..:..) :'....'..,:.:.:...              .;...ht,::J. l'...g,. .:'.:    . . :: .1 : . :1... . ' . .. .. J : ;.
                                                                                                                                                                                                                                        ),;:,'.',..,i  ...,..g',...:...J.. '... ' ..,           .,..':.'.. '...., ..
                                                                                                                                                                                                                                                                                    ...=..:.:.r.'                  :.... ,..J..; ..
                 . .' ' .' ' '         . . '. ' .E'
                                   ..; '. ';
                                                                                .'' ';'. ''        1 .':'..
                                                                                        . . : ' '' .'.. .. .,L
                                                                                                                 ,....' ..:    .':''...,....:..'
                                                                                                                                               .:.....
                                                                                                                                                     .)
                                                                                                                                                      .T
                                                                                                                                                       ..'
                                                                                                                                                         .(..
                                                                                                                                                            :''......!,....'.
                                                                                                                                                                            (.
                                                                                                                                                                             ,4:'v..
                                                                                                                                                                                   l.,
                                                                                                                                                                                     w.. I.s4i.,.7...:,..,q.,.. ..J
                                                                                                                                                                                       #,.                        ........y!!        e;.... r.......,e......; A.y ..' ...'....;N .j.4.t.. . !.....:...).
                                                                                                                                                                                                                            ,.........                                                                      .'â . ...    :....
                                                                                                                                                                                                                              t
                                                                                                                                                                                                                              .o fo6.'                                 rm.  ted              '
                   '. , ', , '
                   . . ,1
                        :: ;. , '::.:' ., 13
                                                   . ..
                                             .;.. .:
                                                    '.. ,,',:.,!:D           ,.' efendnnya. 1.l .;ew,                    'Jn
                                                                                                                           '$  :an.
                                                                                                                                .    m' dl        vzdt
                                                                                                                                                  .        lel'    :.Jm. '' . t                                                               eztto ?    'the'      U.                                              d eny .
                                                                                                                                                                                                                                                                                                                          0th.ercapnêxtp
               .     .     J: 2: . ).. ; ï t:,''7
                                            '                                 ' .. . 2                                                       7          r ':                                               .
                                                                                                                                                                                                           )            '' ': '                     '''.           ' ' ' ' ' '' ' ' :
         ' . ., . .';. !.7 ' .(... r jij..j..;. .:.
                                                  ,!:::' )..
                                     Z.'...:'.;...:....;t...'
                                                            ;'.......y
                                                                     ..'.;:,
                                                                           ,;
                                                                            )i
                                                                             :.
                                                                              .,
                                                                               .....:...j.
                                                                                         %.
                                                                                          ,..
                                                                                            :.
                                                                                             ..
                                                                                              ..
                                                                                               .;.:.ë..,
                                                                                                       .,$.
                                                                                                          jtj
                                                                                                            .
                                                                                                            ;,
                                                                                                             ., ..1...y.
                                                                                                                       .
                                                                                                                       ..
                                                                                                                        ,..,
                                                                                                                        !:.   ,.,;
                                                                                                                                 gj.r.
                                                                                                                                     2:
                                                                                                                                      :.
                                                                                                                                       ,u.1.
                                                                                                                                           ..
                                                                                                                                            ..
                                                                                                                                             ...r
                                                                                                                                                ...j
                                                                                                                                                   .r
                . .:.
                                                                                                                                                    ;
                                                                                                                                                    '.
                                                                                                                                                     ...;.
                                                                                                                                                         .,
                                                                                                                                                          .:
                                                                                                                                                           ,
                                                                                                                                                           ..
                                                                                                                                                            ;...
                                                                                                                                                               .,
                                                                                                                                                                .(;
                                                                                                                                                                  ..
                                                                                                                                                                   j,
                                                                                                                                                                    .:
                                                                                                                                                                     ,t,::..
                                                                                                                                                                           ..
                                                                                                                                                                            ..;
                                                                                                                                                                              v.. j.,,l.: ,,
                                                                                                                                                                                           '..
                                                                                                                                                                                             '.
                                                                                                                                                                                              ;.'...:;
                                                                                                                                                                                                     tC...k:
                                                                                                                                                                                                           ....
                                                                                                                                                                                                              ,.:
                                                                                                                                                                                                                .t
                                                                                                                                                                                                                 ..li..;g.
                                                                                                                                                                                                                         ,..:
                                                                                                                                                                                                                            . ...,
                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                   j.
                                                                                                                                                                                                                                    .,t.
                                                                                                                                                                                                                                       ,.'k:..
                                                                                                                                                                                                                                             ,((
                                                                                                                                                                                                                                               ...
                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                  .g....
                                                                                                                                                                                                                                                       t..,,tp..
                                                                                                                                                                                                                                                               .:; ,
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                   .:.$..
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                        jy.
                                                                                                                                                                                                                                                                          j,.
                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                            ..., ,... .
                                                                                                                                                                                                                                                                                      ,,,.ja ..
         ;J '       ..1
                      :'..
                      . .' (
                                  :':.
                                  .
                                 ' .J
                                                            .                         ,
                                                                                     .r        .       :  ;
                                                                                                          ' :..:.  ))       zj.
                                                                                                                           :.               ,;         .,   .                   ...     k.
                                                                                                                                                                                         ;.
                                                                                                                                                                                         !           '                           ..                                          ..,..
                                   .'
                                        .                         $ate.svol'mlnm'ly ' lmm
                                                                 $.                     . .jately,ail
                                                                                                    .'
                                                                                                     pmpe à!I
                                                                                                     :
                                                                                                     .
                                                                                                            re'alt
                                                                                                                 orpersonal whlcN.consttt.
                                                                                                                          .,'            t'
                                                                                                                                          tltesorls:1ertved.,                                                                                                                                                                                                                                               .

                            ..' .'.;.           .. '         i.  T.,T.:( .. . k:.;.'....'. . .:...;.'
                                                               :..                                           !.' ....,.  ,' ., .. '.; .ê
                                                                                                    ,.:..,,... E:. ...J ... . ..'. . ...- ....
                                                                                                                                                                                                                                                                   .-:..E- ..
                                                                                                                                                                                                                                                                            ...::J;. ,.
                                                                                                                                                                                                                                                                                      .2i'
                                                                                                                                                                                                                                                                                         ..;
                                                                                                                                                                                                                                                                                           .,... 7.-
                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                    ....
                                                                                                                                                                                                                                                                                                       .....
                                                                                                                                                                                                                                                                                                           ...'
                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                               ......'
                                                                                                                                                                                                                                                                                                                     :%
                                                                                                                                                                                                                                                                                                                      ....:.
                                                                                                                                                                                                                                                                                                                           ,...,.t. ......1.r..
                                                                                                                                                                                                                                                                                                                                              .. ...'.!...:. .. .,y..'.'..,:i ).........'......t..)..                                                                                                                                                              ..               .
                                                              . uk..:. .. :. .. -.. .. . ..
                                ' .     :%:.:. :(.@i...':')..E.r,;!.':..,t:,.cu..1...!a.'.'i
                                                                                           .'' :..
                                                                                                 ...
                                                                                                   !-.
                                                                                                     ,.:f
                                                                                                        '..r
                                                                                                         !tiJ
                                                                                                           Ek.
                                                                                                             .);
                                                                                                               .i.
                                                                                                                 .;
                                                                                                                  .F-..'.&
                                                                                                                         i.';j.g .:.
                                                                                                                                   ;:.:':.:r.
                                                                                                                                            ,).:..
                                                                                                                                                 L:j,j;
                                                                                                                                                      '-
                                                                                                                                                       '.;..u.
                                                                                                                                                             !?.2
                                                                                                                                                                ..:
                                                                                                                                                                  :..
                                                                                                                                                                    ''.
                                                                                                                                                                      ..,!:., :..,
                                                                                                                                                                                 u..;:'r...
                                                                                                                                                                                          :.....:
                                                                                                                                                                                                .ë.
                                                                                                                                                                                                  .,
                                                                                                                                                                                                   ....:..,:..:..:;J:i.
                                                                                                                                                                                                                      ij.u.
                                                                                                                                                                                                                          :4
                                                                                                                                                                                                                           .1 ..
                                                                                                                                                                                                                               .....
                                                                                                                                                                                                                                   ....à;..;
                                                                                                                                                                                                                                           .....
                                                                                                                                                                                                                                               j.
                                                                                                                                                                                                                                                ..z.:,
                                                                                                                                                                                                                                                     ...
                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                     : ..
                                                                                                                                                                                                                                                        é...'
                                                                                                                                                                                                                                                            j...:
                                                                                                                                                                                                                                                                ..:.,:.'. .  . ....j.:.12:..y.
                                                                                                                                                                                                                                                                                             ..j
                                                                                                                                                                                                                                                                                               .;:kzx
                                                                                                                                                                                                                                                                                                    ...u
                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                        ...
                                                                                                                                                                                                                                                                                                          )a:;
                                                                                                                                                                                                                                                                                                             L.:.,
                                                                                                                                                                                                                                                                                                                 .......). .....
                                                                                                                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                                                                                                                                ..:
                                                                                                                        4.''a1 e!ol
                                                                                                                                 :
                                                                                                                                         yoi.r..  m;...d19?         tluy.k.:.,:
                                                                                                                                                                               s.z:-r       e:ks    'ltaf.' .:v1            9,.
                                                                                                                                                                                                                                   a,tl,on                       lc:h:.'h,.).e        ple,.      :,
                                                                                                                                                                                                                                                                                                   ,,f..      ,,..t    '.. 'k, :,,.'.
                 .
                             ... ;
                                                                                                 obf.llm.      md   .$ .     r'                  .                           a                     u                        .ol                 1
                                                                                                                                                                                                                                                .owh                          tls'r                                  .,
                 .
    ''             '                     t' i'f   vr'om.k      proceedsl
    ,                                   .                        ,
             ;:.. . ! ' ..                   .:. I..
                                                 .        ..f..                                                                                   . ' f. :              ...,.' ..:.. ...:.       i..,. ....:     1...t,.......r      ..!. , . .- I.. . . ..2                      .... ù7'.. ... !... . k             ..'..' i...        ).: ..' .. ...
                                                              ..&                          . ., ....'..E: .,.. , .. .. . :. :
                                                                                . :',                                                      ..
    .. .
    è)':;....... '....
    '                             . ...L.J   .%.:.  .
                                                    ..7. .       .',..'::
                                                                        ..:....;
                                                                                .
                                                                                L  ....:.;
                                                                                .!'.     ... . .. :....
                                                                                                      ,.    (.':.J:..,......t'.!..:..?.
                                                                                                                                      ,.
                                                                                                                                       ..  ..E..ï.:.-).,.E
                                                                                                                                        $...             'a..
                                                                                                                                                            ....'...  :..'.1).:    ..   .
                                                                                                                                                                                        '.''1 1'':: . ''t;.
                                                                                                                                                                                                          ':.L.
                                                                                                                                                                                                              .....'.:,t...  :1,.7'.,.' .   '..:..,.''. .'.
                                                                                                                                                                                                                                                          i..2'...;.    .. . .,        à;'J.:,' .l ' ..::.'q..:.           .';:  kt;..'7'-9. ......'. ...
          '
      .'.u.o ' .''a
                  .     j.. .    . . ,,>*@'!;.':                 k.
                                                                  ttl,
                                                 i'.t..sr.'.' *œ...  lty'
                                                                   -..  ..persu
                                                                            . 'nn.t40.
                                                                        '..k.-;...ê  T1tle1#éU'n.lt.:.
                                                                                                     S.tàtdstG:t.
                                                                                   .' '..'.:.'. :: .'-.'.       td41Secc
                                                                                                                       tm'nk
                                                                                                                           9'.2t.
                                                                                                                                à#2XA)'..
                                                                                                                                        C
                                                                                                                                        1naddz
                                                                                                                           .* ''''' =. ..T   .t
                                                                                                                                              ,1ono'Defe .,t
                                                                                                                                                          .q.
                                                                                                                                                            .'.'''''...'..:1.E:.r  .i . j.;...      ....'  .(.. i....:.     .(''.'.-.+. .r:.*..''<'.I
                                                                                                                                                                                                                                                    - .e.                    .. J' '. ..
                                                                                                                                                                                                                                                                                  ' ... '.., :....'                 -.( ..!...     ....'' ... .-''' .
                   .    . . .'
                              :  .. :  .
                                         . .. . . .
                                         ,    .   i   . .  .
                                                           ..
                                                            . .
                                                                  ë         :. ..,.!....       ..:.  j.:. I ..I. I.. ..;...:..             . ..)..::.r'      .: ..
                                                                                                                                                             .        ..' .'
                                                                                                                                                                           jl) i.         .:'' ' i'j  :.1L     ..!.!...  .'). ï:'. ..'.';...:.,... . ...:'à . .                  . ....!! '      .                  ..'.. .        t'.I.
                                                                                                                                                                                                                                                                                                                                                             ..
          '
       ....:-
            .  !e .'
                   : ..
                      ;
                      ..
                         .. ..
                            .   ' ..
                                   g.
                                    .  '
                                       .
                                       :  !  ,
                                             .
                                             .
                                             r
                                             'l
                                              t  ..  ':
                                                      .
                                                      :
                                                      ..
                                                       .''
                                                         . .'
                                                            ..
                                                             ..
                                                              . .   ' (  i
                                                                         .l   :
                                                                              ;
                                                                              '.'
                                                                                ;'''
                                                                                   j)   '
                                                                                        .
                                                                                        .
                                                                                        ;I
                                                                                         .)' ,
                                                                                             '
                                                                                             ..
                                                                                              è
                                                                                              j'
                                                                                               .g '
                                                                                                  '
                                                                                                  ..
                                                                                                   ' .
                                                                                                     1j
                                                                                                      !:
                                                                                                       jI:
                                                                                                         ;.
                                                                                                          .:.  J
                                                                                                               .
                                                                                                               .'
                                                                                                                .
                                                                                                                ...
                                                                                                                  '.:
                                                                                                                    :..1..
                                                                                                                         .'
                                                                                                                          ;
                                                                                                                          '.
                                                                                                                           .
                                                                                                                           4,
                                                                                                                            1t
                                                                                                                             '..
                                                                                                                               ;:..
                                                                                                                                  5
                                                                                                                                  :.
                                                                                                                                   .'
                                                                                                                                    .r  '
                                                                                                                                        .
                                                                                                                                        ' '
                                                                                                                                          '' :
                                                                                                                                             4   :
                                                                                                                                                 ;.
                                                                                                                                                  .
                                                                                                                                                  ?!.
                                                                                                                                                    l .  .
                                                                                                                                                         r:
                                                                                                                                                          ' '
                                                                                                                                                            :
                                                                                                                                                            '
                                                                                                                                                            '.
                                                                                                                                                             ;. '.  .2
                                                                                                                                                                     )'i j z:
                                                                                                                                                                            '
                                                                                                                                                                            '
                                                                                                                                                                            '
                                                                                                                                                                            :    .'  .  ..
                                                                                                                                                                                         '.
                                                                                                                                                                                          .y :
                                                                                                                                                                                             .  ',
                                                                                                                                                                                                 j  .
                                                                                                                                                                                                    %'
                                                                                                                                                                                                     '
                                                                                                                                                                                                     '   :'. ':
                                                                                                                                                                                                              .
                                                                                                                                                                                                              .  .:    )
                                                                                                                                                                                                                       ;;  .  ' '.        i'
                                                                                                                                                                                                                                           ' t .. . .
                                                                                                                                                                                                                                                    ).2
                                                                                                                                                                                                                                                      '!':' '       '
                                                                                                                                                                                                                                                                    !'  .
                                                                                                                                                                                                                                                                        ''  ''  '                                 .
                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                   '            . .   ' .!
                                                                                                                                                                                                                                                                                                                                         ..;.::
                                                                                                                                                                                                                                                                                                                                              2 ,
                                                                                                                                                                                                                                                                                                                                                ''
                                                                                                                                                                                                                                                                                                                                                   . .'... '.:
                                                                                                                                                                                                                                                                                                                                                  :,
                                                                                                                                                                                                                                                                                                                                                   .    .     f,
      ' . ..                                                                                                         ''

      .
       :
            k i
                   :
                .. ..g
                     .. .I.
                         .;
                          I,
                           ,
                          rE
                            l
                            ,:
                              '
                              ..,.: .. ..
                                         ,.
                                         ..f
                                             '

                                            .!
                                             .. j. .   :.  .
                                                           ,) .  '.    ;: ;
                                                                          y...
                                                                              rgs'
                                                                               . tpt.
                                                                               ...
                                                                                    î,
                                                                                   ..
                                                                                     or.
                                                                                       L%
                                                                                        eI'
                                                                                          j.,
                                                                                        ';.j1:,:to.f;
                                                                                           ..)
                                                                                             ..
                                                                                              ..
                                                                                               .f
                                                                                                    sub
                                                                                                    .
                                                                                                 ::.L ..q(.. . .:
                                                                                                                     . .
                                                                                                                    1...
                                                                                                                        O'
                                                                                                                         ëi '
                                                                                                                             i
                                                                                                                            ..
                                                                                                                             ...,
                                                                                                                                .::.
                                                                                                                                    e
                                                                                                                                    ,.,.
                                                                                                                                        ,
                                                                                                                                        ï
                                                                                                                                        ..
                                                                                                                                              1
                                                                                                                                          J.y,m
                                                                                                                                               .'p
                                                                                                                                                 .... !.:   ...z.
                                                                                                                                                                -.,h$'.    E a ......            .....y; :.'...          .,  ;. . .,.. ë
                                                                                                                                                                                                                                                 ' '
                                                                                                                                                                                                                                                   p..ï:
                                                                                                                                                                                                                                                  p..?,
                                                                                                                                                                                                                                                       mh'
                                                                                                                                                                                                                                                         ttû'2'
                                                                                                                                                                                                                                                      . ..    1
                                                                                                                                                                                                                                                              '.
                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                               U@'Sk
                                                                                                                                                                                                                                                                   'C'
                                                                                                                                                                                                                                                                     ;.
                                                                                                                                                                                                                                                                      :,)'.
                                                                                                                                                                                                                                                                          853''
                                                                                                                                                                                                                                                                      .. .:
                                                                                                                                                                                                                                                                              )i '
                                                                                                                                                                                                                                                                               . . ..          . . '.,.1 .':.....               . ....     :.. .....t: : . .,
                                                                                                                                                                                                                                                                                                                                                            ..,,                                                                                                   ,                                        ,.', ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 : ..,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '; r
    .!. .'..: . .'.)..1;
        ':  .. . , '..
                           '..'   '
                               ;.. ...:l .1   :.:
                                               . q
                                                 :
                                                 .
                                                 ')   y
                                                      .
                                                      ,
                                                      ' u..' k
                                                             :
                                                             ;     ;  ..' ;,.
                                                                            r .
                                                                              .
                                                                              ..
                                                                               ,,.':
                                                                                   .,.,:...
                                  1 .''.'. ''.:.' 11:.; ..:....'.;'.'j'.='..,..'..r.:..t:.,
                                                      .                 ,          .       .(
                                                                                           . ; .
                                                                                               .
                                                                                                :;;. j:'r
                                                                                                        .'...tt.j
                                                                                                             -  ë
                                                                                                                '.
                                                                                                                    ' '
                                                                                                                   .:
                                                                                                                    ,q.j.:
                                                                                                                        .):
                                                                                                                          )
                                                                                                           ...., ..E... I:.
                                                                                                                  .r
                                                                                                                           '..
                                                                                                                             :., q.
                                                                                                                             ëj. .r
                                                                                                                                  ;
                                                                                                                                   ,
                                                                                                                                   '
                                                                                                                    :.j.j.j......!,.
                                                                                                                                    ..! .. '
                                                                                                                                           .
                                                                                                                                   :.j..,j.jr
                                                                                                                                   $        t.
                                                                                                                                               ; '
                                                                                                                                                 ,
                                                                                                                                                 .!
                                                                                                                                                  ;.;
                                                                                                                                                    .,j
                                                                                                                                                      ,
                                                                                                                                                      .
                                                                                                                                             ,;...r.,.2.
                                                                                                                                                         :g;
                                                                                                                                                           .,
                                                                                                                                                            :g
                                                                                                                                                             (.
                                                                                                                                                              '
                                                                                                                                                              ,
                                                                                                                                                              ..
                                                                                                                                                          ,,6..;
                                                                                                                                                                ,.,
                                                                                                                                                               :.,
                                                                                                                                                                    ..â  .' j
                                                                                                                                                                      ,.,. r,ij..g':).:'.:.;.;..j;..j
                                                                                                                                                                 :. .(,jj..r.)..x,.x .,kj:
                                                                                                                                                                                                    r.'
                                                                                                                                                                                              ;..r...
                                                                                                                                                                                                      :I. ,.
                                                                                                                                                                                                          '  t.
                                                                                                                                                                                                              j.
                                                                                                                                                                                                              ..
                                                                                                                                                                                                                 :
                                                                                                                                                                                                                 j. .,:
                                                                                                                                                                                                                      .1:..  u.. j.: .,
                                                                                                                                                                                                                  .jjr;1,.,..,..:.:. .,
                                                                                                                                                                                                                      .    .:
                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                       2;.ë
                                                                                                                                                                                                                                       :,,r
                                                                                                                                                                                                                                           ,:  ,jj.
                                                                                                                                                                                                                                          L ,.. $
                                                                                                                                                                                                                                                  , (
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    ,.
                                                                                                                                                                                                                                                     ,.'.'
                                                                                                                                                                                                                            kjj!y,;..:... ,.,..,.. ,..,...
                                                                                                                                                                                                                                                  ,:.
                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                          ..'...,r.,.....:.::.;j,..., . ...:.u,:..r.,,.. .:,...:.., ,....,2.'......,;'...j,;.. ..r:':...r. .
                                                                                                                                                                                                                                                            ,#j
                                                                                                                                                                                                                                                              y...yy,
                                                                                                                                                                                                                                                                    j;)jr;) :r..,.j.   j.
                                                                                                                                                                                                                                                                                        j..,, ,
                     '
      '.....
           f.
     f.5:,!J)
             '':.
              .
              ;E
               .kqt..,.t
                     ,
               '.:';:..
                       2.
                        iL'
                       J..)
                          !j
                           .:.jjz
                          .! .t.
                            !.
                             ! t$o:!
                                .
                                :f
                                 ..
                                   :j
                                    ..
                                    '
                                    .
                                    .D y dgjj'
                                     '
                                     .'
                                      .'
                                       .'.
                                         ..
                                          .'
                                           .
                                           . .< ,:uga . $y, ty
                                             '
                                             J
                                             '
                                             ..
                                              '
                                              .
                                              .'
                                               :
                                               .
                                               .;
                                                .'
                                                 .:
                                                  .
                                                  :   ,:
                                                    ,..
                                                   .'   ')'
                                                        ,  .
                                                           ,
                                                           , 2o.
                                                             .
                                                             .
                                                             ! jjq.
                                                              (;: e;ygma,gg'
                                                                 '.
                                                                  .:.
                                                                    '''
                                                                      ;
                                                                      ''.  V ue/.tDI.
                                                                         '': ..
                                                                         .    .
                                                                              .'.
                                                                                '.
                                                                                 !;
                                                                                  .
                                                                                  .
                                                                                  ..
                                                                                    XT)D
                                                                                    .  .:
                                                                                        .VSQ.8VmCm#fx
                                                                                   ... .k.
                                                                                         :. L
                                                                                          :  .,
                                                                                              t     .
                                                                                                    l11QVO$y'
                                                                                               :.. ''. ....:
                                                                                                           ::..,..
                                                                                                                 .....:.:'.
                                                                                                                          ;., .;....
                                                                                                                                .    ....,  ..
                                                                                                                                             .....
                                                                                                                                                 .....g...,,.r.,,t...2.
                                                                                                                                                                      '...  '.,..,,.'
                                                                                                                                                                                    ..44
                                                                                                                                                                                       ,
                                                                                                                                                                                       ,i.
                                                                                                                                                                                        ..g..
                                                                                                                                                                                            .
                                                                                                                                                                                            ...
                                                                                                                                                                                             . :
                                                                                                                                                                                               ...
                                                                                                                                                                                                 .  ... ,...
                                                                                                                                                                                                           .2. ...
                                                                                                                                                                                                           .     .',..':'
                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                        .'
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         .',' .  .'..
                                                                                                                                                                                                                                 .  :.b. .:........;..'.
                                                                                                                                                                                                                                                       '.'
                                                                                                                                                                                                                                                         ......q' ..' .  .,..
                                                                                                                                                                                                                                                                            ..1!
                                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                                               ''. .
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                               :    ..: ....-:. r'  '!.'.
                                                                                                                                                                                                                                                                                                        ... ..                                                                                                                                                                                                                                                :
     ' ..;  .l-i..''.5..     1.;
                               'I:.:...:.. :'
                                            ;
                                             :-'
                                             .ë
                                              .
                                              '
                                                ..
                                                .
                                                '-
                                                 .'
                                                  .
                                                  .
                                                  2f
                                                   ;
                                                    .
                                                    '
                                                    )  ;
                                                       E'
                                                        .
                                                         z.
                                                         .
                                                         - k
                                                           !u
                                                            ..
                                                             .
                                                             r
                                                              .. .L
                                                               .   ;:.'.
                                                                       :
                                                                        .t
                                                                        2
                                                                        .t!.1t.
                                                                            !
                                                                              Ji.
                                                                              . 'gzi'
                                                                                    .
                                                                                     5!:.i:;?.
                                                                                      ;
                                                                                      .,;  :
                                                                                           .'
                                                                                               .
                                                                                               .
                                                                                               .
                                                                                               .!:
                                                                                                 r
                                                                                                 :.
                                                                                                  .
                                                                                                  .
                                                                                                   '.u :I
                                                                                                   .   ...
                                                                                                         g .
                                                                                                           ':.
                                                                                                             .1
                                                                                                              ;r
                                                                                                               .
                                                                                                                 .
                                                                                                                 .
                                                                                                                 .
                                                                                                                 .
                                                                                                                 i
                                                                                                                   '.'.''...
                                                                                                                   .!. ,'
                                                                                                                        :    .f:'
                                                                                                                                 .
                                                                                                                                 '.
                                                                                                                                  1
                                                                                                                                   '''.' -.:'..t'
                                                                                                                                    : t !
                                                                                                                                        i' .'. J.  .'.    .. '''.
                                                                                                                                                              i .
                                                                                                                                                                ::
                                                                                                                                                                 .':.. :.:. :
                                                                                                                                                                            . ! è
                                                                                                                                                                                 ':'.j(.
                                                                                                                                                                                   i! ! '
                                                                                                                                                                                        ..
                                                                                                                                                                                         r
                                                                                                                                                                                         .;(
                                                                                                                                                                                           ..
                                                                                                                                                                                            .,
                                                                                                                                                                                             '
                                                                                                                                                                                             .:-
                                                                                                                                                                                               !'!. .
                                                                                                                                                                                                    -
                                                                                                                                                                                                     '.
                                                                                                                                                                                                      .i
                                                                                                                                                                                                       ;
                                                                                                                                                                                                       g.
                                                                                                                                                                                                        ''.
                                                                                                                                                                                                         (t
                                                                                                                                                                                                          :
                                                                                                                                                                                                           :
                                                                                                                                                                                                           .
                                                                                                                                                                                                           .
                                                                                                                                                                                                           .,
                                                                                                                                                                                                             ':
                                                                                                                                                                                                             L
                                                                                                                                                                                                             ..:
                                                                                                                                                                                                               ;gx
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 ).
                                                                                                                                                                                                                   J.'
                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                     !. ,
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                         i.
                                                                                                                                                                                                                         -
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                         I .
                                                                                                                                                                                                                           r  j  r
                                                                                                                                                                                                                                 r.
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                   ..':'
                                                                                                                                                                                                                                    . ;.
                                                                                                                                                                                                                                        ':;
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        : v
                                                                                                                                                                                                                                          . '
                                                                                                                                                                                                                                            î. i
                                                                                                                                                                                                                                               .7
                                                                                                                                                                                                                                                ,  ..
                                                                                                                                                                                                                                                    .'.'.
                                                                                                                                                                                                                                                        )
                                                                                                                                                                                                                                                        :,)
                                                                                                                                                                                                                                                          y'
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           .:  i J .. i '.. .
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                            E '.
                                                                                                                                                                                                                                                                               rI
                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                !é
                                                                                                                                                                                                                                                                                 y'
                                                                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                                                                  .k.'
                                                                                                                                                                                                                                                                                      ..';..
                                                                                                                                                                                                                                                                                           ..'' .
                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                 .!..,.:.
                                                                                                                                                                                                                                                                                                    '    ..';.....
                   ....L
       . . .'... ,'.   .::.a..u,
                               !..!  ,
                                     i   .r  L ..
                                                .
                                                :
                                                r'j
                                                  r
                                                  ;..
                                                    L
                                                    .1:
                                                      .'
                                                       ti.
                                                         ..
                                                          l
                                                          k.
                                                           2
                                                           '
                                                           :;
                                                            '.
                                                             :
                                                             .F,
                                                               I
                                                               '
                                                               '.
                                                                .' .
                                                                   .  r
                                                                      ..
                                                                       .
                                                                       ;
                                                                       r;'
                                                                         '.
                                                                          .''
                                                                            :!
                                                                             .:;!)
                                                                                 k
                                                                                 ..
                                                                                  .
                                                                                  ' 1..
                                                                                     k
                                                                                     !.
                                                                                      1 ,'
                                                                                         ?',
                                                                                           rr
                                                                                            .,.
                                                                                             :. .
                                                                                              ..
                                                                                               .
                                                                                               ,:.
                                                                                                 :.
                                                                                                  ;.
                                                                                                   . .
                                                                                                     . .
                                                                                                       ,.
                                                                                                        :.
                                                                                                         ' ,'.).
                                                                                                               .
                                                                                                               .
                                                                                                               ::
                                                                                                                ..
                                                                                                                 .
                                                                                                                 ;
                                                                                                                 :'
                                                                                                                  ..
                                                                                                                   E,
                                                                                                                    ...
                                                                                                                      .t #
                                                                                                                         ..
                                                                                                                          '  .'L.
                                                                                                                                d
                                                                                                                                ,L.
                                                                                                                                  .
                                                                                                                                  .::
                                                                                                                                    r ; l
                                                                                                                                        .,l1.
                                                                                                                                            .
                                                                                                                                            .
                                                                                                                                            '.....,
                                                                                                                                                  .:
                                                                                                                                                   . ç
                                                                                                                                                     .
                                                                                                                                                     '
                                                                                                                                                     .  ,,k: 1
                                                                                                                                                             :!
                                                                                                                                                              . :
                                                                                                                                                                .
                                                                                                                                                                '.
                                                                                                                                                                 '
                                                                                                                                                                 '.',
                                                                                                                                                                    :
                                                                                                                                                                    .
                                                                                                                                                                    .'  .t:'.'.  I
                                                                                                                                                                                 ..:; .j
                                                                                                                                                                                       :
                                                                                                                                                                                       1:
                                                                                                                                                                                        $
                                                                                                                                                                                        :'
                                                                                                                                                                                         '.
                                                                                                                                                                                          ,
                                                                                                                                                                                          . .
                                                                                                                                                                                            .
                                                                                                                                                                                            .
                                                                                                                                                                                            .
                                                                                                                                                                                            1;..
                                                                                                                                                                                               t
                                                                                                                                                                                               'i!.' k.
                                                                                                                                                                                                      ..
                                                                                                                                                                                                       '
                                                                                                                                                                                                       :.
                                                                                                                                                                                                        ..
                                                                                                                                                                                                         ..
                                                                                                                                                                                                          '2
                                                                                                                                                                                                           ''.:.
                                                                                                                                                                                                               èï:
                                                                                                                                                                                                                 :
                                                                                                                                                                                                                 .. .
                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                     ,f;.
                                                                                                                                                                                                                        :
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        ;k
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         1
                                                                                                                                                                                                                         ... ., q,
                                                                                                                                                                                                                                 ,.
                                                                                                                                                                                                                                  z:.
                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                     5.
                                                                                                                                                                                                                                      .(
                                                                                                                                                                                                                                       .:
                                                                                                                                                                                                                                        .!
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         ;.
                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                          k .
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                            ...
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                              .t,
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                .   .
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    r.
                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                       :.,
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                         .;.
                                                                                                                                                                                                                                                           c
                                                                                                                                                                                                                                                           .. .:  g, . .
                                                                                                                                                                                                                                                                       .,.:
                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                          . .)  ;
                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                .:
                                                                                                                                                                                                                                                                                 .,
                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                   . .  r.::
                                                                                                                                                                                                                                                                                           ;.
                                                                                                                                                                                                                                                                                            ,.
                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                             1.
                                                                                                                                                                                                                                                                                              f
                                                                                                                                                                                                                                                                                              t :
                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                 ;.
                                                                                                                                                                                                                                                                                                  .. r
                                                                                                                                                                                                                                                                                                     ...    .;..-:.
                                   :                         . .2
                                                                1:ft
                                                                   !;.
             '..ë ,... .''.'
                                            .
                                                 .
                                                     .           r4.
                                                                 .   .tutm:n.or
                                                                   st1         ... . t9
                                                                                      .,.t esy.b.etM. s by .
                                                                                                     .
                                                                                                            the.
                                                                                                               ''' ' JDe dant'knom,n.c.1  nnd.'vob'l,n. ,
                                                                                                                                       .8 .             -1y '   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                        .
                                       ''.,''''! ' '#..r. ..j
                                                                             ' ; ';1
                                                            ' ï'- .'.) ''' 2...j' '-:..     ' ' '       : :
                                                                                                  . '' .....)..   :' i.. , ''
                                                                                                                  ..:j1...'::':       ''
                                                                                                                                       .- t''.:j.::.. '     '    '.' J( .;:
                                                                                                                                                                            ,.
                                                                                                                                                                              '!!'   . 2.:.,.t            .
                                                                                                                                                                                                     .1:1'.'.q. ' .'.                                       .
                                                                                                                                                                                                                                                                   . . ''. :
    $.i
    .:   à.:!..:
       ..:
                   '''' ' ' '' '
               . .:.. .z.w. .
                             ..
                             .  t
                                ...
                                  :
                                  .
                                  .:
                                   .
                                   .  :
                                      -
                                      y
                                       :
                              ...'...... .,.......1 !.. ;...;..:.... .::i..:'.JL.J....
                              q        a ..!pj'
                                              ;,  .
                                                  .:
                                                   ... i.a
                                                         ..i. L .:
                                                                 ,1'
                                                                   ë. ' '
                                                                        .T.  :
                                                                             u ;j
                                                                                . :q . .
                                                                                       .a   ...,.
                                                                                                .
                                                                                                ,.....!
                                                                                                      .
                                                                                                      .!
                                                                                                       . v. ...
                                                                                                       ...
                                                                                                          j,,,
                                                                                                             .
                                                                                                             ..
                                                                                                              )
                                                                                                              .
                                                                                                              ,.L
                                                                                                                :
                                                                                                               .i
                                                                                                                :
                                                                                                                .:.
                                                                                                                  .. .
                                                                                                                     .?:
                                                                                                                      ....J
                                                                                                                          :.
                                                                                                                           '.'
                                                                                                                             ,.!
                                                                                                                               -.
                                                                                                                                s''.'-..:1.  (
                                                                                                                                             .
                                                                                                                                             ...
                                                                                                                                              :
                                                                                                                                              ..'.
                                                                                                                                               . .j.
                                                                                                                                                   '
                                                                                                                                                   '
                                                                                                                                                   ,<''.
                                                                                                                                                    *
                                                                                                                                                    .
                                                                                                                                                    .  Lt
                                                                                                                                                        !...
                                                                                                                                                           ..;;.'.
                                                                                                                                                                $..
                                                                                                                                                                  $...
                                                                                                                                                                    r .!
                                                                                                                                                                       )e.;.'...r..,
                                                                                                                                                                                   :a
                                                                                                                                                                                   t
                                                                                                                                                                                   ;
                                                                                                                                                                                    ..
                                                                                                                                                                                    Av
                                                                                                                                                                                     :
                                                                                                                                                                                     .
                                                                                                                                                                                     :.;
                                                                                                                                                                                       ..
                                                                                                                                                                                        .
                                                                                                                                                                                        ..'
                                                                                                                                                                                        ..
                                                                                                                                                                                         ..
                                                                                                                                                                                          J
                                                                                                                                                                                          :.
                                                                                                                                                                                           '
                                                                                                                                                                                           .
                                                                                                                                                                                           .,..
                                                                                                                                                                                              :'
                                                                                                                                                                                               .
                                                                                                                                                                                               ''
                                                                                                                                                                                                ...,
                                                                                                                                                                                                  '
                                                                                                                                                                                                  .'.'.I'
                                                                                                                                                                                                        '
                                                                                                                                                                                                        .'k'.,;:,'. ..
                                                                                                                                                                                                            j.        '
                                                                                                                                                                                                                      .'
                                                                                                                                                                                                                       :
                                                                                                                                                                                                                         . '
                                                                                                                                                                                                                        >..
                                                                                                                                                                                                                          ,.
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           ...'
                                                                                                                                                                                                                              '
                                                                                                                                                                                                                              :
                                                                                                                                                                                                                              ; .
                                                                                                                                                                                                                                    . :.. ..
                                                                                                                                                                                                                                     j.    .z
                                                                                                                                                                                                                                            ' .'.:
                                                                                                                                                                                                                                                 ...'..
                                                                                                                                                                                                                                                         - . .:
                                                                                                                                                                                                                                                      ..7.....''...
                                                                                                                                                                                                                                                                  . .,'-
                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                       . ..,...
          '. -'ï' , ' . :''
     :.. .: 'h''..:. ,..!
                              '
                         2'''.!.:r.'',..'.:.s
                                       .t
                                       '    C:4
                                              rio
                                                .'::?wm
                                                      .E.7E;,..v
                                                               .
                                                               ii.!b
                                                                      ''
                                                                            )a
                                                                    t....,.,,
                                                                   ,:        ::;t
                                                                                :.l
                                                                                  '
                                                                                  .i,
                                                                                  ' .''
                                                                                      .
                                                                                      .c'.o .'ns
                                                                                          'k' ''''t
                                                                                                  .:t
                                                                                                    It'u. h
                                                                                                          '
                                                                                                          b,'(
                                                                                                             !j
                                                                                                              t
                                                                                                              :p.
                                                                                                               .: 2c
                                                                                                                  '
                                                                                                                  k   ri
                                                                                                                       '..
                                                                                                                         :' N
                                                                                                                            ''. :.
                                                                                                                                 '!;'.'t'
                                                                                                                                        .
                                                                                                                                        ','.tm,
                                                                                                                                              ..
                                                                                                                                               ' .dl
                                                                                                                                                   ,  eq
                                                                                                                                                      .
                                                                                                                                                      :.
                                                                                                                                                       i:
                                                                                                                                                        .'*'
                                                                                                                                                           .u:.l
                                                                                                                                                            b  t
                                                                                                                                                               .
                                                                                                                                                               .
                                                                                                                                                               '
                                                                                                                                                               (
                                                                                                                                                               :!a:
                                                                                                                                                                  :
                                                                                                                                                                  ,b1
                                                                                                                                                                    .
                                                                                                                                                                    '.
                                                                                                                                                                     '
                                                                                                                                                                     .
                                                                                                                                                                     ,q
                                                                                                                                                                      :'
                                                                                                                                                                       :
                                                                                                                                                                       ;..
                                                                                                                                                                         ..
                                                                                                                                                                          'Ge
                                                                                                                                                                           '
                                                                                                                                                                           '.:.'i' f
                                                                                                                                                                                   .
                                                                                                                                                                                   !e
                                                                                                                                                                                    !
                                                                                                                                                                                    :
                                                                                                                                                                                    ...p
                                                                                                                                                                                     J
                                                                                                                                                                                     !,.
                                                                                                                                                                                       ..
                                                                                                                                                                                        .
                                                                                                                                                                                        .
                                                                                                                                                                                         y
                                                                                                                                                                                         ':
                                                                                                                                                                                          .
                                                                                                                                                                                          t
                                                                                                                                                                                           q
                                                                                                                                                                                           :
                                                                                                                                                                                             s
                                                                                                                                                                                             ..
                                                                                                                                                                                              :
                                                                                                                                                                                              .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               E
                                                                                                                                                                                               é
                                                                                                                                                                                                :
                                                                                                                                                                                                0
                                                                                                                                                                                                .
                                                                                                                                                                                                .:!:
                                                                                                                                                                                                   :.;
                                                                                                                                                                                                      L,,
                                                                                                                                                                                                        1
                                                                                                                                                                                                        ;:
                                                                                                                                                                                                          h::
                                                                                                                                                                                                          ,  .
                                                                                                                                                                                                             ''
                                                                                                                                                                                                               .
                                                                                                                                                                                                               ,:
                                                                                                                                                                                                                :
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                 f.:.
                                                                                                                                                                                                                    :z
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                          lm'
                                                                                                                                                                                                                           .'.
                                                                                                                                                                                                                              t;e..,
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                     f
                                                                                                                                                                                                                                      m:;.r;cl
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                              p,
                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              :.
                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                 d
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                   .'mg
                                                                                                                                                                                                                                                     !..
                                                                                                                                                                                                                                                       7.
                                                                                                                                                                                                                                                        v.'
                                                                                                                                                                                                                                                          ..'
                                                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 .L.
                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                       i.
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                       , ,
                                                                                                                                                                                                                                                                         '.
                   ; '..
                       ' . ':
                            '1'!''s- ........r.t..'1 .;
                                                      k!
                                                       . k'
                                                          . '..::.1....k..h..1, .                            .ç.J ,..3. ..k t .:; ... 1,J.. . .fzv...;.. .J. .. ... ,t; J.:). . , .).,. .) .. .:. . . :. :.. .2;J.:. ,..
                                                                                                                                                                               î';:,2
                                                                                                                                                                                    k.                                    : .b :1
                                                                                                                                                                                                                                .                                        t.:...
                                                                                                                                                                                                                                                                           :.)
                                                                                                                                                                                                                                                                             .@
                                                                                                                                                                                                                                                                              :(
                                                                                                                                                                                                                                                                               ;. ...u'....:... :1.,.
                                                                                                                                                                                                                                                                                                    j,.;
                                                                                                                                                                                                                                                                                                       ;;,,,k
                                                                                                                                                                                                                                                                                                            ;.t.i 1Ifry..k,t,:..;k,a.,..'....,.
                                                                                                                                                                                                                                                                                                                                              .'
                                                                                                                                                                                                                                                                                                                                               .'
                                                                                                                                                                                                                                                                                                                                                .''
                                                                                                                                                                                                                                                                                                                                                  .:....'':.'
                                                                                                                                                                                                                                                                                                                                                            u(  .
                                                                                                                                                                                                                                                                                                                                                                1. . . .
                                                                                                                                                                                                                                                                                                                                                                          ....'.:....1:,.
                                                                                                                                                                                                                                                                                                                                                                                        ,.tr.;.
                                                                                                                                                                                                                                                                                                                                                                                              .  ;
                                                                                                                                                                                                                                                                                                                                                                                                 .ë.j..,...,... ..j,.J!.:;.
                                                                                                                                                                                                                                                                                                                                                                                                                          .,.r.f.
                                                               ..                                      .                                                                                                .       . ,
    .. '                                                                                                                                                                                                                                                                                              ..                     ..                              ji
                                                                                                                                                                                                                                                                                                                                                              t,
                                                                                                                                                                                                                                                                                                                                                               .,                 :rjy
                                                               ''.3.)r.j.:
                                                                         :'
                                                                          .
                                                                          :jiu.,
                                                                               .. ,7
                                                                                  .1
                                                                                   ;,.gt,.r:
                                                                                           .,. ,
                                                                                               ,',
                                                                                                 ..
                                                                                                  :1,,.,),.
                                                                                                          . ,:
                                                                                                             ,.:..!): .: .4w:., .,
                                                                                                                                 gj;.
                                                                                                                                    !.
                                                                                                                                     .1j
                                                                                                                                       .:
                                                                                                                                        ...p':.
                                                                                                                                              ,.
                                                                                                                                               .:.
                                                                                                                                                 .:
                                                                                                                                                  .
                                                                                                                                                  ):
                                                                                                                                                   .
                                                                                                                                                   j,
                                                                                                                                                    l;
                                                                                                                                                     $..;
                                                                                                                                                        .,
                                                                                                                                                         ..
                                                                                                                                                          ,
                                                                                                                                                          ..;...;. j,
                                                                                                                                                                    .,;;
                                                                                                                                                                       .jj
                                                                                                                                                                         .:
                                                                                                                                                                          !q.,..  ...                                        .yjj...r;,.j
                                                                                                                                                                                                                                        ,y.jk)
                                                                                                                                                                                                                                             j;:
                                                                                                                                                                                                                                               ,;j
                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                 .,y.
                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                    .k
                                                                                                                                                                                                                                                     ;.
                                                                                                                                                                                                                                                      .,
                                                                                                                                                                                                                                                       .j
                                                                                                                                                                                                                                                        ::
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                         .,j.:.
                                                                                                                                                                                                                                                              ...;,
                                                                                                                                                                                                                                                                  ,j
                                                                                                                                                                                                                                                                                                                                                ..., . . j  .   .,., ., : ,  ..               :
                                                                                                                                                                                                                                                                                                                                                                                              .:..
                                                                                                                                                                                                                                                                                                                                                                                              ,                           . . ..
    ::. E. ;.:., )'!.i      l'E:....
                                   :.j '..= 1.
                                             '. '..:
                                                   :                                                                                                                                 , ,,...;
                                                                                                                                                                                             ...;
                                                                                                                                                                                                : :...p,.,.,,,.                                                                                 ;..,.;.,r.jj.,.g.,....
                                                   .                                                                                                                                                                                                                                                        .
     J'',' : ' ... .:....'.. '
    .'                               l..
                                     ,    ...
                                          .   .2;). ..$,..J,j.:e
                                                   :.                j.   '  l. I..  ..;;:
                                                                                         j .:  .  ;!.'..
                                                                                                     ,:'.'.
                                                                                                          (;.... ,:.., :f     g.   ..     .  t:     .
                                                                                                                                                    .   . , j.   -t;,T,:
                                                                                                                                                                       ;  Ji...
                                                                                                                                                                              .,..u ..
                                                                                                                                                                                     w:
                                                                                                                                                                                     . ,.:..,                 ,2.j.:..,;.:.,
                                                                                                                                                                                                                           y.;            ..
                                                                                                                                                                                                                                           ;,          ,   ,.j    j.y....;,.):.:..,:jyj;,..:..k..                    jj..,.,y,.......,,,..:;j.,..,.,jj.0.       ,,,j.,
                                                                                                                                                                                                                                                                                                                                                        ,;..,,,.,    y..,, .r.....:, ....:...
      '
    ''''!1  t
            :
            ',  ,.
                 .
                      ''
                  .. , ,
                  .      .. .
                            .
                            :.     .
                                     '
                                      )è.  .
                                           .xc
                                            ..  .'.>
                                                   '(   ,
                                                        . .  s  . l. ve
                                                                     .
                                                                     .  ; r i 7
                                                                              . ,
                                                                                ,
                                                                                .
                                                                                ;G .
                                                                                   .
                                                                                   '
                                                                                   (
                                                                                   ! '
                                                                                     ,
                                                                                     )
                                                                                     'n
                                                                                      (.
                                                                                       .!ej
                                                                                          .
                                                                                          .    i  ,
                                                                                                  4.m:  d
                                                                                                        .
                                                                                                        ..*r
                                                                                                          .
                                                                                                          .
                                                                                                          j.. 1 : ';
                                                                                                                   .    : ..)  '',1,i.C
                                                                                                                                      .'  ?1
                                                                                                                                           .
                                                                                                                                           .  '.
                                                                                                                                               ...
                                                                                                                                                 .'
                                                                                                                                                  'f1
                                                                                                                                                    .' k''
                                                                                                                                                         $A
                                                                                                                                                          ' '; .  '
                                                                                                                                                                  'm
                                                                                                                                                                   ' . )
                                                                                                                                                                       '!e
                                                                                                                                                                         .. .
                                                                                                                                                                              . > er
                                                                                                                                                                              r .
                                                                                                                                                                                . '  .'   .
                                                                                                                                                                                             d
                                                                                                                                                                                             . . ',t
                                                                                                                                                                                                   '.,
                                                                                                                                                                                                   .        Q. ,
                                                                                                                                                                                                               T (       y e
                                                                                                                                                                                                                           :.;,;U
                                                                                                                                                                                                                               . ; .
                                                                                                                                                                                                                                   .;   m. ., :t
                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                               . '
                                                                                                                                                                                                                                                  e  .
                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                      #. '
                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                          ', S'
                                                                                                                                                                                                                                                             :..
                                                                                                                                                                                                                                                                   W
                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                   . ..
                                                                                                                                                                                                                                                                       @$
                                                                                                                                                                                                                                                                       '      .
                                                                                                                                                                                                                                                                              .. .
                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                    ,!
                                                                                                                                                                                                                                                                                      C1.
                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                            n  t
                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                n     .
                                                                                                                                                                                                                                                                                                      +
                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                      .l  .
                                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                            : l
                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                l t
                                                                                                                                                                                                                                                                                                                  .':
                                                                                                                                                                                                                                                                                                                     *
                                                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                                                                       . n4
                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                         ,E
                                                                                                                                                                                                                                                                                                                          . ....
                                                                                                                                                                                                                                                                                                                                 ')
                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                   :n
                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                    . '7
                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                        :,a
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                            d
                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                                                                                                C1
                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                 ;,
                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                        '1
                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                          4'nt
                                                                                                                                                                                                                                                                                                                                                            '' .'
                                                                                                                                                                                                                                                                                                                                                                 .j
                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                   .E!. '.'.
                                                                                                                                                                                                                                                                                                                                                                            ,F'  .'.':
                                                                                                                                                                                                                                                                                                                                                                                     .:...r:'.
                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                               ..'.
             .                                                                                            .                         ,                                         ,        .
     . :.
    ; 'r:: .. . .. : , ;.. ... .b.. :
            '             z                         . ë  .   .      p, .I:%
                                                                          .  .E .  ,t
                                                                                    :.I ; :
                                                                                          :
                                                                                          ..j  j.  .,i
                                                                                                     !  .;
                                                                                                         ... :.
                                                                                                              .   ...:    %
                                                                                                                          ,. '.
                                                                                                                              I     '
                                                                                                                                    .
                                                                                                                                    . !.:   .  ...
                                                                                                                                                 .,. r .!
                                                                                                                                                        ;. .    .
                                                                                                                                                                ,:' .,.. , .:. :
                                                                                                                                                                               ;.j. .  .
                                                                                                                                                                                       ;:;
                                                                                                                                                                                         t
                                                                                                                                                                                         r.'!: ..
                                                                                                                                                                                                ,. .   . i r.'.
                                                                                                                                                                                                              . .
                                                                                                                                                                                                                J ,
                                                                                                                                                                                                                  jy   i'
                                                                                                                                                                                                                        ;)
                                                                                                                                                                                                                         '
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         . .
                                                                                                                                                                                                                           r;.'
                                                                                                                                                                                                                              ?, y jj.  . !
                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                           ' '
                                                                                                                                                                                                                                             .,'.r: :
                                                                                                                                                                                                                                                    ;. ).'
                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                         ' ..
                                                                                                                                                                                                                                                            '.
                                                                                                                                                                                                                                                      . (. .,:
                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                ....
                                                                                                                                                                                                                                                                   .,;.
                                                                                                                                                                                                                                                                      .  .:    . . ):  ..
                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                    y..yj .j...j;..,g:.:r
                                                                                                                                                                                                                                                                    ;                    ..
                                                                                                                                                                                                                                                                                          ;    ',
                                                                                                                                                                                                                                                                                                .    , ,j;
                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                        ,;j
                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                          ; . ;.j: .
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                         .jj,,jrj..j:  .
                                                                                                                                                                                                                                                                                                                       ;:.
                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                         j).., .
                                                                                                                                                                                                                                                                                                                               ,  g.j  : .
                                                                                                                                                                                                                                                                                                                     r yjg.y.:,:ty:,fg.;:..Jq,.'
                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                               ; :
                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                 c   ..j..
                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                         .;
                                                                                                                                                                                                                                                                                                                                                          .,J
                                                                                                                                                                                                                                                                                                                                                            .;...
                                                                                                                                                                                                                                                                                                                                                                .'
                                                                                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                                                                                 ,'.
                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                   .:
                                                                                                                                                                                                                                                                                                                                                                    :..
                                                                                                                                                                                                                                                                                                                                                                      . .:
                                                                                                                                                                                                                                                                                                                                                                         .. y , j.  .:
                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                     j.
                                                                                                                                                                                                                                                                                                                                                                              y. . j..;
                                                                                                                                                                                                                                                                                                                                                                             ...
                                                                                                                                                                                                                                                                                                                                                                               ;  .    ;.,
                                                                                                                                                                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                       ; .
                                                                                                                                                                                                                                                                                                                                                                                         ;..,. .
                                                                                                                                                                                                                                                                                                                                                                                             ...  .
          ,       .
     . . . ...... r
                  r.
          :.:. . E;
                     .
                    ;,
                     i(
                        ..
                       'y.
                       . (
                          .
                          :I.
                            :.:..'.,i-).
                                       -::; .ë.!..'.g  .é..)  ?
                                                              ;'  ,; .2.i.,ë:).
                                                                              :..
                                                                              . .
                                                                                i
                                                                                j.Fk
                                                                                   :
                                                                                   ;jjl
                                                                                      .(fj g.jg.;, .j...;t...t...... ;
                                                                                       .J                              :..;
                                                                                                                            .  .(
                                                                                                                               .  ?.J.
                                                                                                                              .,..1     ,;.   ,,.v,j..;;.    ;.;.,.;y..
                                                                                                                                                             .
                                                                                                                                                                        .
                                                                                                                                                                       ,..   ,    ,;.... .      ,. ,,, . . ,(
                                                                                                                                                                                            tj:.:             . .
                                                                                                                                                                                                                          ,j-;,j   y;  jr
                                                                                                                                                                                                                                        .j  j;
                                                                                                                                                                                                                                             . .
                                                                                                                                                                                                                                               . :g  .,.y       ;
                                                                                                                                                                                                                                                                  T
                                                                                                                                                                                                                                                                 ;. ;;:
                                                                                                                                                                                                                                                                      , )
                                                                                                                                                                                                                                                                        .; .  .
                                                                                                                                                                                                                                                                              i;
                                                                                                                                                                                                                                                                               :j,
                                                                                                                                                                                                                                                                                 . : k,t
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                                                                       ,.:;
                                                                                                                                                                                                                                                                                          k ,  .  . ,; ..r
                                                                                                                                                                                                                                                                                                         l?
                                                                                                                                                                                                                                                                                                          ..; . q.
                                                                                                                                                                                                                                                                                                                 j .,
                                                                                                                                                                                                                                                                                                                   ê
                                                                                                                                                                                                                                                                                                                   , .:;-
                                                                                                                                                                                                                                                                                                                        ..,
                                                                                                                                                                                                                                                                                                                          ;: .,i
                                                                                                                                                                                                                                                                                                                               y !..& ;..a..)j
                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                               :,.'
                                                                                                                                                                                                                                                                                                                                                  .- !; t.
                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                          : ;.,.
                                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                          ,:
                                                                                                                                                                                                                                                                                                                                                           .t
                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                            ; .;
                                                                                                                                                                                                                                                                                                                                                               . .
                                                                                                                                                                                                                                                                                                                                                                 j!
                                                                                                                                                                                                                                                                                                                                                                  ,.
                                                                                                                                                                                                                                                                                                                                                                   y,.- ...
                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                              ,.
                                                                                                                                                                                                                                                                                                                                                                               :  ,  7
                                                                                                                                                                                                                                                                                                                                                                                     . è
                                                                                                                                                                                                                                                                                                                                                                                       ...  .. . ,
                                                                                                                                                                                                                                                                                                                                                                                                 . .
     . ..7
                                                                                     :,,l
                                                                                        .
                                                                                        r.:
                                                                                          i
                                                                                          :j: 4(
                                                                                               :
                                                                                               .
                                                                                               1 .t i. .-.:
                                                                                                          ;. .
                                                                                                             )  :. .
                                                                                                                   2
                                                                                                                   . .     ,.
                                                                                                                            j
                                                                                                                     .. . ,. , :   t
                                                                                                                                   :..    .,,..,
                                                                                                                                          .    : .
                                                                                                                                                 .
                                                                                                                                                 (.
                                                                                                                                                  .,
                                                                                                                                                   .
                                                                                                                                                   .'.':.
                                                                                                                                                        .
                                                                                                                                                        .g
                                                                                                                                                         .;
                                                                                                                                                          : ,!.,:t.
                                                                                                                                                                  ,,
                                                                                                                                                                   .
                                                                                                                                                                   .
                                                                                                                                                                   :.
                                                                                                                                                                    .:rj.
                                                                                                                                                                        I;(;: :-
                                                                                                                                                                               .
                                                                                                                                                                               ..
                                                                                                                                                                                ..r: .
                                                                                                                                                                                     .
                                                                                                                                                                                     ;;
                                                                                                                                                                                      .  î
                                                                                                                                                                                         .     : k
                                                                                                                                                                                                 .., , , :   , :  .
                                                                                                                                                                                                                  ): i
                                                                                                                                                                                                                     r 1:!,    jg;...  .
                                                                                                                                                                                                                                       k ; ;
                                                                                                                                                                                                                                           ,,: ,
                                                                                                                                                                                                                                               j;;j r .qj,
                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                         k
                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                          )..
                                                                                                                                                                                                                                                            ....j
                                                                                                                                                                                                                                                                , ;..
                                                                                                                                                                                                                                                                    .           .
    .
    ql
      j
      ,.
       ',.''':
       ,
     !''E .à
              t
              ''
             E;
                     ..''
              .;...1.<:...
                          cn
                         ''7.
                            k
                            I
                            .
                             :
                             ':
                               k
                              .J
                              r
                                4
                               kx
                                '
                                a
                                .
                                  kxw
                                    '
                                 aqyr
                                    4
                                    k
                                    R
                                     :
                                     g
                                     l
                                     ;
                                      .
                                      '
                                      ,
                                     .k
                                      z
                                      .
                                       o
                                       '
                                       h
                                       *.
                                         o
                                         ''i
                                           ,:.
                                        **-j
                                             J' ':'
                                                  %..'7
                                                  >
                                             . . .w
                                                      :
                                                      4
                                                      :
                                                      y
                                                      k
                                                        .
                                                        n,.u
                                                       4- v
                                                           ,
                                                           'ue0.1w
                                                                 :r'
                                                              j- 4
                                                                   .
                                                                   a
                                                                   ,
                                                                   q
                                                                    '
                                                                    q
                                                                    @
                                                                    e
                                                                    g
                                                                    w
                                                                     .ë
                                                                      ,'
                                                                      i
                                                                      .
                                                                     ,.
                                                                       ,
                                                                       '.,!.1
                                                                       k '
                                                                            :
                                                                            ,:l
                                                                            .t
                                                                              '
                                                                              a.
                                                                              .
                                                                               'o ,.'
                                                                                    .,
                                                                              wjr . l
                                                                                     r
                                                                                     ',
                                                                                      x
                                                                                      'h,v'
                                                                                     up
                                                                                      q
                                                                                      w.
                                                                                          1
                                                                                          .
                                                                                           .e.
                                                                                          xox.
                                                                                              s.
                                                                                              .lt
                                                                                             -..
                                                                                                ,
                                                                                                tm,
                                                                                                  '
                                                                                                  .
                                                                                                  ''
                                                                                                : x
                                                                                                   ep-'
                                                                                                      '?
                                                                                                      .
                                                                                                       11m'11'
                                                                                                            w
                                                                                                            e
                                                                                                            up
                                                                                                              :,
                                                                                                               .
                                                                                                               0'
                                                                                                                F
                                                                                                             ..nw
                                                                                                                 o,
                                                                                                                 ,.
                                                                                                                  '
                                                                                                                .wA
                                                                                                                  r
                                                                                                                  .
                                                                                                                   r,'
                                                                                                                     t
                                                                                                                     >'d'
                                                                                                                        ,m.L
                                                                                                                           m lmt.r
                                                                                                                   -. :. .. :; -
                                                                                                                                    .vcl
                                                                                                                                 v.... .xv
                                                                                                                                          .
                                                                                                                                          ,or:'
                                                                                                                                          '   .1
                                                                                                                                         r,.r.x
                                                                                                                                               i
                                                                                                                                               I
                                                                                                                                               ul.'
                                                                                                                                               j
                                                                                                                                               r
                                                                                                                                                  mal
                                                                                                                                                    '
                                                                                                                                                    ;.
                                                                                                                                                     f'or
                                                                                                                                                    . . 4
                                                                                                                                                        j
                                                                                                                                                         ,
                                                                                                                                                         fe:
                                                                                                                                                           ,

                                                                                                                                                        t,v.
                                                                                                                                                           k,
                                                                                                                                                             . e.
                                                                                                                                                            ., .
                                                                                                                                                                ,''
                                                                                                                                                                  .. :''
                                                                                                                                                               ; t. ...
                                                                                                                                                                       .
                                                                                                                                                                       ,.',..'.
                                                                                                                                                                       ; ..,
                                                                                                                                                     ;.:.j
                                                                                                                                                         ..j:  . ,, t,
                                                                                                                                                                     .
                                                                                                                                                                     :'. :., t..   g , .j,,  .u... .L .
                                                                                                                                                                                                      yi.i,      .. .; k
                                                                                                                                                                                                                       .. ;j  ',.
                                                                                                                                                                                                                                xt   .:jL. lg..:. 1j ,
                                                                                                                                                                                                                                                     :j.,
                                                                                                                                                                                                                                                        k.;:
                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                           ..y .,,;  ..: :.:.r:,. ..     .,.: ...,  .t'...  :
                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                            '.'.. ,l, ...;..;
                                                                                                                                                                                                                                                                                                                            r,  ,
                                                                                                                                                                                                                                                                                                                                .., , ..   .'..k
                                                                                                                                                                                                                                                                                                                                               v.  .. ;.r  :
                                                                                                                                                                                                                                                                                                                                                           $.(
                                                                                                                                                                                                                                                                                                                                                             .;.
                                                                                                                                                                                                                                                                                                                                                               .t'   .. .,.. ...  ..   .!.: !';:z'...  ;.   .....!. . :,.:       .;  :'.  ,....'. ..   .. ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,..  t,r:,.':;,..x..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .             ..f.,... .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  , j  .,  ..j .!../...       .:;    ....    ,.,..;                    :  ,            . ,.. :   .
      . ..     ..,è't4.
               2            .                                                    :.. ..:
                                                                        ..q.;.,r;.     ,..j.c1.y!'.t                    ..t         y.  t                .
                                                                                                                                            .....
                                                                                                                                                .,
                                                                                                                                                 ....
                              ,.                 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y':  ...            .b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ';:j. ''..:(    .y...'..,                   .   :.,..      ;..   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,
           :.t,:     ......
                          .6.                          .::.'!'.')   t'.'              ...''4  .'
                                                                                               .2..               ' ':.                 ..                     2.                  .    '. .!:  .                                                                       k                                                     ..,  :)Iê ..              ..   ,  T;,r
                                                                                                                                                                                                                                                                                                                                                                   .... ; '.:   .''  .'
                                                                                                                                                                                                                                                                                                                                                                                    L.  '               '
                                                                                                                                                                                                                                                                                                                                                                                                        ..: .     ..'
                                                                                                                                                                                                                                                                                                                                                                                                                    ''';...'.'..!
                                                                                                                                                                                                                                                                                                                                                                                                                                   'b
                                                                                                                                                                                                                                                                                                                                                                                                                                         g..(!
                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ':1  :              ,.2. .. . '
                          .$,:    .y..g
                                         ..    .:...)'                     ...rT''2 '.                ,.,!:.: .'j;               .)
                                                                                                                                             :.   ..            ;j.. :. ....       ,..!
                                                                                                                                                                                     ,                                 j
                                                                                                                                                                                                                                      f' '.t    '. ..        ''ju,..    ':...;
          .'. . ' . '
                               ..b           .ï                                                       ,           ..     ..gy             . .   .f                                                                                                                                 1..   ....;.
                                                                                                                                                   ':    .                                    ,       :                     .      ::E   .    ;;r
                                                                                                                                                                                                                                                k            '
                                                                                                                                                                                                                                                             .        1.         ..
                                                                                                                                                                                                                                                                                                 ,..     :'.  .        . ;            . .p.          ..      ...       ,..''j':.           ..         ?.
                                                                                                                                                                                                                                                                                                                                                                                                      '  !.                                                                                      '  ,t.                   .;                                            :è
     , ''                                       .
    ..
     .... . ,....:  a .u      .   l.:.  '
                                        . '.    .':::. ..x
                                                         ,; .. '
                                                               tr:' .,:
                                                                      : .  ;,. (
                                                                               .'
                                                                                !).
                                                                                  . ;$: :  .
                                                                                           :!
                                                                                            .
                                                                                            ;,.
                                                                                              - . ',l1:;.
                                                                                                        ! f-u
                                                                                                            1. :1:@.
                                                                                                                   .
                                                                                                                   !r
                                                                                                                    .2: ..:
                                                                                                                          -: . ..:       i.
                                                                                                                                          kt.  !.
                                                                                                                                                :!.  j ' t
                                                                                                                                                         . . k
                                                                                                                                                             j  .  ;
                                                                                                                                                                   . .. 7:i.'
                                                                                                                                                                            !1'
                                                                                                                                                                              ,
                                                                                                                                                                              : . ;
                                                                                                                                                                                  i. .
                                                                                                                                                                                     . :.  l: ,
                                                                                                                                                                                              .:
                                                                                                                                                                                               .. '
                                                                                                                                                                                                  ..
                                                                                                                                                                                                   :, :
                                                                                                                                                                                                      . l'
                                                                                                                                                                                                         ,  '  .
                                                                                                                                                                                                               .k
                                                                                                                                                                                                                t
                                                                                                                                                                                                                ..
                                                                                                                                                                                                                 . )-.
                                                                                                                                                                                                                     .:
                                                                                                                                                                                                                      (.'
                                                                                                                                                                                                                        .   : ;
                                                                                                                                                                                                                              .  ,.. :  t:
                                                                                                                                                                                                                                         ' t  :.  1:
                                                                                                                                                                                                                                                   - f
                                                                                                                                                                                                                                                     s.F.,y  '.L
                                                                                                                                                                                                                                                               .  ::k..
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                      .( . . ,
                                                                                                                                                                                                                                                                             -  .
                                                                                                                                                                                                                                                                                .  -.iE :   :: .      .-:-. .'..?.:
                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                   .  ..,t
                                                                                                                                                                                                                                                                                                                         . ),.
                                                                                                                                                                                                                                                                                                                             .   .tj.-
                                                                                                                                                                                                                                                                                                                                     .:.:. .
                                                                                                                                                                                                                                                                                                                                           .:$
                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                             ...i
                                                                                                                                                                                                                                                                                                                                                i2
                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                 . . .  .
                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                        . ;-    l   Ei .             :z.
                                                                                                                                                                                                                                                                                                                                                                                       .:-...
                                                                                                                                                                                                                                                                                                                                                                                            -h
                                                                                                                                                                                                                                                                                                                                                                                             . .
                                                                                                                                                                                                                                                                                                                                                                                               -.!.
                                                                                                                                                                                                                                                                                                                                                                                                  2
                                                                                                                                                                                                                                                                                                                                                                                                  J. .
                                                                                                                                                                                                                                                                                                                                                                                                     .' l , I.r
                                                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                              ... .
                                                                                                                                                                                                                                                                                                                                                                                                                  q
                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                  .:! .-.--:J
                                                                                                                                                                                                                                                                                                                                                                                                                            ' '
                                                                                                                                                                                                                                                                                                                                                                                                                              ... ...i),.
                                                                                                                                                                                                                                                                                                                                                                                                                                        .;. . -
                                                                                                                                                                                                                                                                                                                                                                                                                                              ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .;
                                                                                                                                                                                                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                                                                                                                                                                                                  , .  -:.--;..'....      k..).T:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ...!.;...  .Ef
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;:'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .   '.è
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '. l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,7..t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,.;.E;:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      z;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ' ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         : ,.,,5     ' : '        . '.             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .'   t     ..  . .  : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '  .. .
       '-.:
    -: 1                :
                        .
                                      -''.''...r..'
                                     ''
                                    '.
                                                           4
                                                           k1:
                                                             ,-1.
                                                                '-
                                                                 r  '4:.
                                                                      '  :,9
                                                                           ?j; .:p
                                                                                 .
                                                                                 4
                                                                                 ';, k
                                                                                     e     . 4i.Ii:
                                                                                                  1 :q
                                                                                                     .jr:
                                                                                                        .
                                                                                                        ';1.
                                                                                                           '
                                                                                                           -1I
                                                                                                             :!:j
                                                                                                                ;!ë;:
                                                                                                                    r.
                                                                                                                     -
                                                                                                                     s.
                                                                                                                      1 .
                                                                                                                        @,,
                                                                                                                              .!' -   ' ,I
                                                                                                                                         'j8r.1
                                                                                                                                              -:
                                                                                                                                               .31t
                                                                                                                                                  ,-
                                                                                                                                                   '.       . .q
                                                                                                                                                              .  .
                                                                                                                                                                 l:1.q
                                                                                                                                                                     lF:
                                                                                                                                                                       . .      .
                                                                                                                                                                                  ;.
                                                                                                                                                                                     ...-,
                                                                                                                                                                                         e    n
                                                                                                                                                                                              ' .  .u          ;..
                                                                                                                                                                                                                -     !.    ,   :(q
                                                                                                                                                                                                                                  .Ij:;'
                                                                                                                                                                                                                                       .,
                                                                                                                                                                                                                                        4    i  . ., ',
                                                                                                                                                                                                                                                      -L
                                                                                                                                                                                                                                                       (.  :  .i. .s :1
                                                                                                                                                                                                                                                                      :.r:
                                                                                                                                                                                                                                                                         . l
                                                                                                                                                                                                                                                                           .s     m
                                                                                                                                                                                                                                                                                  :  ,  : :,
                                                                                                                                                                                                                                                                                           !k:.T 1-.  ,.r-
                                                                                                                                                                                                                                                                                                         .:.
                                                                                                                                                                                                                                                                                                           -,-
                                                                                                                                                                                                                                                                                                             3    . :
                                                                                                                                                                                                                                                                                                                    - ;:
                                                                                                                                                                                                                                                                                                                       .!;
                                                                                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                                                                                         . 4.-i
                                                                                                                                                                                                                                                                                                                              . - ,.;,
                                                                                                                                                                                                                                                                                                                                     .-
                                                                                                                                                                                                                                                                                                                                      p,pë19,1-
                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                              .1.Itj
                                                                                                                                                                                                                                                                                                                                                   . I.,. J.$1-
                                                                                                                                                                                                                                                                                                                                                              ;2:5
                                                                                                                                                                                                                                                                                                                                                                 .4;-
                                                                                                                                                                                                                                                                                                                                                                    .f .
                                                                                                                                                                                                                                                                                                                                                                       a    -'
                                                                                                                                                                                                                                                                                                                                                                             . !
                                                                                                                                                                                                                                                                                                                                                                               ;i?'
                                                                                                                                                                                                                                                                                                                                                                                  .:- ,       .
                                                                                                                                                                                                                                                                                                                                                                                              '   4
                                                                                                                                                                                                                                                                                                                                                                                                  .i.!1,:
                                                                                                                                                                                                                                                                                                                                                                                                        .-
                                                                                                                                                                                                                                                                                                                                                                                                         i     ' !y'
                                                                                                                                                                                                                                                                                                                                                                                                                   , v' .:
                                                                                                                                                                                                                                                                                                                                                                                                                         .a    a    .!1:, 9
                                                                                                                                                                                                                                                                                                                                                                                                                                          .o'  tr!
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                  jq
                                                                                                                                                                                                                                                                                                                                                                                                                                                   iIL t
                                                                                                                                                                                                                                                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                        1,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                          .:, .
                                                                                                                                                                                                                                                                                                                                                                                                                                                              ç .. ,'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1k:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .17:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .1(.42
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r  .,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .6iï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ' .,@. .  . kIy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      'I,h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,2;a't,'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :   .  ,42, ,; ;,. s  . . .  . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '  .     :.    .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .   , .:       ,.:.-   . .
           I:.j.-
                '''
                  '.
                   iê:
                     j-.:.!
                          ;'
                           .ë
                            .
                            :i
                             ''
                              .
                              j.'..
                                  )
            :                     :
                                  ..
                                   ,... .
                                                  .'                                                                                                                                                                                                                 .
     '2..',:
       :           (      '  .   .. . '
                                  .'...:(!..k
                                         : '.
                                              .. .                                                                        -       ; : j ', sr h
                                                                                                                                              . .
                                                                                                                                                :t j..:.(   t
                                                                                                                                                            :    q
                                                                                                                                                                 . '
                                                                                                                                                                   ';j.;
                                                                                                                                                                       . L)::..
                                                                                                                                                                              '.. .j .   , . :. )
                                                                                                                                                                                                . :1  '
                                                                                                                                                                                                      . :'
                                                                                                                                                                                                         1  ' .,
                                                                                                                                                                                                               >
                                                                                                                                                                                                               .    .; .,.  5.r  .''
                                                                                                                                                                                                                                   .'
                                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                                       yt, ?. ,
                                                                                                                                                                                                                                              .e t:; :  :t'. ë
                                                                                                                                                                                                                                                             .. :  ..s
                                                                                                                                                                                                                                                                     .  ,4 j..
                                                                                                                                                                                                                                                                             '.   ,..'
                                                                                                                                                                                                                                                                                     .  q 2,. ,! .    l: '
                                                                                                                                                                                                                                                                                                         j'
                                                                                                                                                                                                                                                                                                          . ,.. ,:
                                                                                                                                                                                                                                                                                                                 ..:.  . ..
                                                                                                                                                                                                                                                                                                                          ,..;  J.yj  ..: Lt h.
                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                              '.  .. .   . 2 . . .:  '
                                                                                                                                                                                                                                                                                                                                                                     ;I
                                                                                                                                                                                                                                                                                                                                                                      .. 'lJ:+b'
                                                                                                                                                                                                                                                                                                                                                                               .'
                                                                                                                                                                                                                                                                                                                                                                                . è
                                                                                                                                                                                                                                                                                                                                                                                  .' :
                                                                                                                                                                                                                                                                                                                                                                                     1't
                                                                                                                                                                                                                                                                                                                                                                                       s    .:. -      2:j ;.:.
                                                                                                                                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                                                                                                                                              '' .ë
                                                                                                                                                                                                                                                                                                                                                                                                                  i11
                                                                                                                                                                                                                                                                                                                                                                                                                    :/
                                                                                                                                                                                                                                                                                                                                                                                                                     :'
                                                                                                                                                                                                                                                                                                                                                                                                                      .  i
                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                         ,;:  '.
                                                                                                                                                                                                                                                                                                                                                                                                                               *  ..œ
                                                                                                                                                                                                                                                                                                                                                                                                                                    '  t !.  ;,
                                                                                                                                                                                                                                                                                                                                                                                                                                              ' :
                                                                                                                                                                                                                                                                                                                                                                                                                                                '..
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ). q!(
                                                                                                                                                                                                                                                                                                                                                                                                                                                       )  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ' .   2;. !.:,':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j l :;  . '  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . j; .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ' !r(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ). *1..g        .rq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . ...1 : gj . ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ',
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .  .'.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . . .  . i     :  :  j. j.  .. . .     :     '1(:.' :..
                                                      f: 1..i':'
                                                               .'
                                                                .''
                                                                  r':    r t
                                                                           E., . .
                                                                                 :, y '
                                                                                      , n r
                                                                                          .!
                                                                                           '
                                                                                           .. '
                                                                                              s
                                                                                              .''
                                                                                                :nr
                                                                                                  E  j'
                                                                                                      :''
                                                                                                        TG
                                                                                                         :r'1i
                                                                                                             kpp! :;
                                                                                                                   (Cp!
                                                                                                                      ; F.:  T                                                                                                                                                                     ;..!
                                                                                                                                                                                                                                                                                                    ....   :p,..',t:.:.)        j.:::'j''            y;!;
                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                         ,.'lj'  (tr.'j 1.. ':11'::          1' ...
                                                                                                                                                                                                                                                                                                                                                                                                y   ,2.'.;'
                                                                                                                                                                                                                                                                                                                                                                                                          .'!:I.':                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i:j.t;,. ,y        jj ..                 ,:     r '  .':y        .,    . '  ,.)..:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .à. :j    ';j..'...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ., .:
           ;
           .                                                                                                                                                                                                                       ;                                  .
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                     ...: ,.;
                                                                                                                                                                                                                                                                                                                                                                                                                          .   ..                                                  .L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                               .j...)',y..      .; (.j;'  .,'  ..E    .y....
          .             '''' $ .,;.                                                                                      .
                                                                                                                     .. . z                        ,    .                                                           ,  .        .     ,          .                                                                                                                                                                                                                                                                          .
                                                     'i '.!'
                                                          . ')''''!     .'  '  '  ..i'' ï '::'I
                                                                                              .'q',  ,j .'' ;J
                                                                                                             r.'  ':
                                                                                                                   ,::  2'r   r.:,.                                                                               :j'.à     ;:'...;'       .
                                                                                                                                                                                                                                           ;;   ,
                                                                                                                                                                                                                                                ).' .,j:',;
                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                          :.j
                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                            :.  j;g;   '.'.,,   ..'
                                                                                                                                                                                                                                                                                  ,.. ,,,.I.
                                                                                                                                                                                                                                                                                         r  (:y:.
     '' ' '
      :'
                ..'  '
                          : L
        .2''....'.':;. 4,..7
                           .'       Jjj.  !;
                                          ;   .
                                              .. :
                                                 J,ï.
                                                    .'
                                                     ,.'
                                                       5
                                                       .E
                                                        .,..j
                                                            ,: ,
                                                               :....,L.'   ,:' j.!
                                                                                 ...,.  '
                                                                                        J  .'!  ,;.@.
                                                                                                    I;..I ;,;.  ': .:.
                                                                                                                     ..:  ;!            ,)y
                                                                                                                                      ...,
                                                                                                                                              (
                                                                                                                                              .:(
                                                                                                                                                'i: ..
                                                                                                                                                    ,  :'(.': :
                                                                                                                                                              ';
                                                                                                                                                              ,J,.
                                                                                                                                                                 t,y
                                                                                                                                                                   ..'
                                                                                                                                                                     r,(
                                                                                                                                                                       .,j
                                                                                                                                                                         ..t.
                                                                                                                                                                            .).
                                                                                                                                                                              ;.4  .;., :
                                                                                                                                                                                        .,.. L
                                                                                                                                                                                             ..
                                                                                                                                                                                              ...
                                                                                                                                                                                                ',.
                                                                                                                                                                                                  j;,:v      )j.,
                                                                                                                                                                                                             ,.
                                                                                                                                                                                                              '  :.,
                                                                                                                                                                                                                       iy
                                                                                                                                                                                                                        ..... 2'..t           ;. rj: ;
                                                                                                                                                                                                                                                     .  j  $ .,.  . :;. .,   .! .     2 :. ,   .,';        ,..:. ,:.
                                                                                                                                                                                                                                                                                                                   .:.k   ..  .ly.y.r,..!
                                                                                                                                                                                                                                                                                                                                        .,.!
                                                                                                                                                                                                                                                                                                                                           ;yj.
                                                                                                                                                                                                                                                                                                                                              .t:.,     :
                                                                                                                                                                                                                                                                                                                                                        <t,
                                                                                                                                                                                                                                                                                                                                                          .....::I.4g; .,gà
                                                                                                                                                                                                                                                                                                                                                                          j.1;  J
                                                                                                                                                                                                                                                                                                                                                                                ..);.4
                                                                                                                                                                                                                                                                                                                                                                                     jj.j.
                                                                                                                                                                                                                                                                                                                                                                                        ,.). ;;
                                                                                                                                                                                                                                                                                                                                                                                              .Ji(.:.j  .. ...,
                                                                                                                                                                                                                                                                                                                                                                                                              .;  .:...  .
                                                                                                                                                                                                                                                                                                                                                                                                                         ..g                   u.
                                                                                                                                                                                                                                                                                                                                                                                                                                                ..J.,.(.:.?
                                                                                                                                                                                                                                                                                                                                                                                                                                                        .:.!,) .,....      ..:     , :,.) , ,. ..:  .! :.  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .r  r, .,r  ;..).....1.:            ..,,,             r..,            ,  .  t...,   . .
           .;.. . . .
                            ...... .
                                          ;   ..    .     k.    .)    ,. a.y?:.       : .
                                                                                        , . .
                                                                                            ,f:  j' .      ,..    7 '    ' .  .   ' :   T .! .      .  :    j,  .'.   '
                                                                                                                                                                      . . ,.  .   :  .     J   t  . : ,        ':   .u ?             . :,':
                                                                                                                                                                                                                                          .  ,  . .
                                                                                                                                                                                                                                                  .  IJ   .   . .
                                                                                                                                                                                                                                                                ,.j   j.
                                                                                                                                                                                                                                                                      '  l,...    v:        f;'      ' . .' , $     r    j  ,   ,j   ;  w
                                                                                                                                                                                                                                                                                                                                        . '   . w. :  .
                                                                                                                                                                                                                                                                                                                                                      .        j         .  .
                                                                                                                                                                                                                                                                                                                                                                            .rg ;  .     :    ,  . gr j    .    ..;    .
                                                                                                                                                                                                                                                                                                                                                                                                                       .r .  :      q
                                                                                                                                                                                                                                                                                                                                                                                                                                    . .    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                           .  ;.:.s     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                        : .:. ( . ;,    u .    y  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .      ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  k i.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ;  r,.  :      . .  .    .   ;.x  .         ' .            - .               .         ;    .
      .: ..,.,.;.,..'.: .. .
      . -.
            .::, .... .E :
                        .,. i      -... . . .
                                               .. .
                                                )
                                                  (
                                                     .  :?
                                                         .  : .
                                                               ;
                                                               .,
                                                                 ..
                                                                  , .
                                                                     ..
                                                                      .  .
                                                                        .-
                                                                        .
                                                                            .
                                                                            ...
                                                                               .
                                                                                 ,
                                                                                 T
                                                                                  ..F
                                                                                    :
                                                                                     '
                                                                                      -,t,:!
                                                                                            .
                                                                                            .
                                                                                            -
                                                                                            ëf... g
                                                                                                ,ï
                                                                                                 .
                                                                                                 ,I
                                                                                                  : . r-. :,...'.,:.y
                                                                                                      .5 r  t:.  :.
                                                                                                                  -
                                                                                                                  ..-;
                                                                                                                     .-
                                                                                                                      . ,
                                                                                                                        . ,
                                                                                                                          .. i-, .
                                                                                                                                 -  :
                                                                                                                                    - (
                                                                                                                                      )
                                                                                                                                      , j
                                                                                                                                        . !:
                                                                                                                                           ,;j
                                                                                                                                             '
                                                                                                                                             . .
                                                                                                                                               ç
                                                                                                                                               .    y    :' . 1
                                                                                                                                                              :1ê
                                                                                                                                                                ::1r
                                                                                                                                                                   k
                                                                                                                                                                   :
                                                                                                                                                                   .
                                                                                                                                                                   :
                                                                                                                                                                   - :
                                                                                                                                                                     .
                                                                                                                                                                     ,  .è
                                                                                                                                                                         !
                                                                                                                                                                         -
                                                                                                                                                                          i
                                                                                                                                                                          .
                                                                                                                                                                          .
                                                                                                                                                                           .
                                                                                                                                                                           .
                                                                                                                                                                            .
                                                                                                                                                                            L
                                                                                                                                                                            .
                                                                                                                                                                             i
                                                                                                                                                                             t
                                                                                                                                                                             ,
                                                                                                                                                                              '
                                                                                                                                                                              I
                                                                                                                                                                              r
                                                                                                                                                                              .
                                                                                                                                                                               E
                                                                                                                                                                               :.
                                                                                                                                                                                l i
                                                                                                                                                                                  .
                                                                                                                                                                                  -.
                                                                                                                                                                                   1
                                                                                                                                                                                   .ki
                                                                                                                                                                                     : p
                                                                                                                                                                                       .-'
                                                                                                                                                                                        ..1
                                                                                                                                                                                         .  .
                                                                                                                                                                                            i1
                                                                                                                                                                                             !,
                                                                                                                                                                                              -
                                                                                                                                                                                               '
                                                                                                                                                                                               iI
                                                                                                                                                                                                ; .?
                                                                                                                                                                                                   1
                                                                                                                                                                                                   .
                                                                                                                                                                                                   .!
                                                                                                                                                                                                    .
                                                                                                                                                                                                      .
                                                                                                                                                                                                      5
                                                                                                                                                                                                      . 1
                                                                                                                                                                                                        .
                                                                                                                                                                                                         w
                                                                                                                                                                                                         -  4.
                                                                                                                                                                                                             : ,
                                                                                                                                                                                                               :
                                                                                                                                                                                                               .q
                                                                                                                                                                                                               .-t
                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                    y
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                     ., Y
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                            '
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                 '.
                                                                                                                                                                                                                                   ;: .'
                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                             .!;.
                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                .t
                                                                                                                                                                                                                                                 !.
                                                                                                                                                                                                                                                  I!5;'
                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                       ..-
                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                          --l
                                                                                                                                                                                                                                                           -1t
                                                                                                                                                                                                                                                             .714:,
                                                                                                                                                                                                                                                                 -.
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                   1 ?
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                     .   .
                                                                                                                                                                                                                                                                             7.'-
                                                                                                                                                                                                                                                                                ...1
                                                                                                                                                                                                                                                                                  .   .'
                                                                                                                                                                                                                                                                                     ,,t
                                                                                                                                                                                                                                                                                       -:
                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                                                         j'
                                                                                                                                                                                                                                                                                          /
                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                          ..'
                                                                                                                                                                                                                                                                                            .' ,
                                                                                                                                                                                                                                                                                               .  pr
                                                                                                                                                                                                                                                                                                   ::
                                                                                                                                                                                                                                                                                                    ,!
                                                                                                                                                                                                                                                                                                     .L
                                                                                                                                                                                                                                                                                                      ,.1
                                                                                                                                                                                                                                                                                                        -.-t
                                                                                                                                                                                                                                                                                                           7.
                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                             -d!
                                                                                                                                                                                                                                                                                                               :f!(
                                                                                                                                                                                                                                                                                                                  l -.E
                                                                                                                                                                                                                                                                                                              -..... .
                                                                                                                                                                                                                                                                                                                       ...:
                                                                                                                                                                                                                                                                                                                         ,-:
                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                            ,..;
                                                                                                                                                                                                                                                                                                                                . ,
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                   -  .
                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                   ..,.., ..-..
                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                               .     .
                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                        .1 :. .
                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                           .-  :1
                                                                                                                                                                                                                                                                                                                                                                .t/,.
                                                                                                                                                                                                                                                                                                                                                                    ( .
                                                                                                                                                                                                                                                                                                                                                                      ; '.
                                                                                                                                                                                                                                                                                                                                                                         &:
                                                                                                                                                                                                                                                                                                                                                                         -,.
                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                            -. 4
                                                                                                                                                                                                                                                                                                                                                                                . i!
                                                                                                                                                                                                                                                                                                                                                                                   .EI
                                                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                                                                                                                                                      ;.
                                                                                                                                                                                                                                                                                                                                                                                        :.:-
                                                                                                                                                                                                                                                                                                                                                                                           $.
                                                                                                                                                                                                                                                                                                                                                                                            1 t
                                                                                                                                                                                                                                                                                                                                                                                              #j:
                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                 ,. 1
                                                                                                                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                                                                                            . ,-.. .,. ... ..,. ..-
                                                                                                                                                                                                                                                                                                                                                                                                . ,,- E
                                                                                                                                                                                                                                                                                                                                                                                                      . l,12
                                                                                                                                                                                                                                                                                                                                                                                                           .:
                                                                                                                                                                                                                                                                                                                                                                                                            .,
                                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                              .f
                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                               ''
                                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                  k
                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                   ki
                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                     1I
                                                                                                                                                                                                                                                                                                                                                                                                                      -i
                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                                                                                                                        h
                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                         e
                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                                                                          , .
                                                                                                                                                                                                                                                                                                                                                                                                                             :..
                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                .9121:t
                                                                                                                                                                                                                                                                                                                                                                                                                                   ..,.
                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                       ;,1
                                                                                                                                                                                                                                                                                                                                                                                                                                         . :;
                                                                                                                                                                                                                                                                                                                                                                                                                                            2
                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                             :1
                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                               L
                                                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                               .!
                                                                                                                                                                                                                                                                                                                                                                                                                                                . 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                  21
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                  . .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                      4k
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                        ;-
                                                                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                            :1 -x .
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..,.. ( .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          . ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               >.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;,   -.1!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         'q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -., .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ;#.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  z  g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,. : )'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .I(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .ëk:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -!1k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .Ir.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '-.è
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .     ... :.    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -. i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          : . ,  .-..  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
     '
     .. ..
            :@
             ë'.:.E: ,, - :-.-..... . . . .
                     . .7    .,'..;
                             .       !r
                                    ..
                                             ..7'.j          :
                                                             . .:.;..'  .
                                                                        .
                                                                        .
                                                                        . :!:.,:c
                                                                                !.... .   ,Eu L .
                                                                                                  .
                                                                                                  .
                                                                                                  '
                                                                                                   ,,
                                                                                                   .l .
                                                                                                      :
                                                                                                      .
                                                                                                       ,ë
                                                                                                       :.  . (:.,:
                                                                                                           t..   ':   : '4:;  :  .
                                                                                                                                 .    L :':l   -'
                                                                                                                                                .
                                                                                                                                                :
                                                                                                                                                 -.
                                                                                                                                                  ?..:
                                                                                                                                                         .
                                                                                                                                                       ):è.
                                                                                                                                                            :,'s2
                                                                                                                                                            .
                                                                                                                                                              -
                                                                                                                                                               .
                                                                                                                                                                .
                                                                                                                                                                 ' u ..
                                                                                                                                                                      q.
                                                                                                                                                                       .
                                                                                                                                                                        ,          .
                                                                                                                                                                        t;.j..;..,.,
                                                                                                                                                                                   .h.. t...:.
                                                                                                                                                                                              (:
                                                                                                                                                                                               j
                                                                                                                                                                                                .
                                                                                                                                                                                                (
                                                                                                                                                                                                ,
                                                                                                                                                                                                  .
                                                                                                                                                                                                 .'.:
                                                                                                                                                                                                 ,
                                                                                                                                                                                                        :   .
                                                                                                                                                                                                              .
                                                                                                                                                                                                              ,..I ...;!  .
                                                                                                                                                                                                                          ; ',       .
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                :. ...).       .
                                                                                                                                                                                                                                             .:. .;, u  . .u
                                                                                                                                                                                                                                                           (..
                                                                                                                                                                                                                                                             ) a
                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                  ë
                                                                                                                                                                                                                                                                   . ..
                                                                                                                                                                                                                                                                     .:. .!. q .:.        : t;.: ),..,.),.
                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                           .  . :..:  :,
                                                                                                                                                                                                                                                                                                                       , ., 7,  .
                                                                                                                                                                                                                                                                                                                                ...
                                                                                                                                                                                                                                                                                                                                  ?.
                                                                                                                                                                                                                                                                                                                                   ..:..   .
                                                                                                                                                                                                                                                                                                                                           , ..:,.,:
                                                                                                                                                                                                                                                                                                                                                  .   .
                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                        i,
                                                                                                                                                                                                                                                                                                                                                        . &
                                                                                                                                                                                                                                                                                                                                                          .y y;..
                                                                                                                                                                                                                                                                                                                                                                ;  ..''i!   .:
                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                              .:. .   .,,    b
                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                             .t. )... ,.,v -  L
                                                                                                                                                                                                                                                                                                                                                                                                              ).  .
                                                                                                                                                                                                                                                                                                                                                                                                                  , .i'.   . :u u  . ....:1   .  ..:.;   .(
                                                                                                                                                                                                                                                                                                                                                                                                                                                          y,
                                                                                                                                                                                                                                                                                                                                                                                                                                                           . 'ù  . .;     ... !   .  ....:i..       .: :..)î    ,.; .:...    ;...........'. .    .  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :     .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           )    ,  .2;.           . ...        ...
                                                                                                                                                                                                                                           . ,:    ;,,r.. 1.(f
                                                                                                                                                                                                                                                             :.    î.,   ë.'....F...      ..T.   ,.f.          ,.:  ...,     ...   .JJ..:        jt  i..   . .(1   ,v   ;
                                                                                                                                                                                                                                                                                                                                                                        ;,,
                                                                                                                                                                                                                                                                                                                                                                          )
                                                                                                                                                                                                                                                                                                                                                                          2,(..1.. x7   2.,.jij:).:k4;.,   .,:         .,
                                                                                                                                                                                                                                                                                                                                                                                                                        j..;i.u:  ,...;.  .p,.!.....,.           :. j,7        j7 '.,')'.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,. '   ::   '.!i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .:
       . ..
                                                                                              ..k;.... ;ui   :   1.:.'                                                                                                                                                                                                                                                                                                                                                                                         ..!   .,..:;),..2;t:'.:..1'                         .                          :
                                                                                                                     .. 7: EE.;
                                                                                                                              j. '
                                                                                                                                 j=,'L        .'!,',   :.,.'     ;..
                                                                                                                                                                 .    ..!'1
                                                                                                                                                                          ë.
                                                                                                                                                                           ::....:.     j,.  :.
     u ..'u.'           j;':'.'           '..   .'.'1 :it                                                                                                                                          7 ' : ..':
                                                           :'h  è.p'    .j'''E''          .:.                                                                                                                         ....'.;u  ::.,-:
              .:'..J ..'..-'         :l z'.         .uIq'  .''.'  :'                        r.               .
                                                                                                             -,'   i; ù:         '       't    .
                                                                                                                                               ;:; ..         ;..
                                                                                                                                                              .
                                                                                                                                                              '    ;'                ..       ,'..
                                                                                                                                                                                                ' ;1  I::,j..,:     '.                i'..
                                                                                                                                                                                                                                         .!)     :t         .    ..  .,!
                                                                                                                                                                                                                                                                       '2.         .:..  ..i           ,::.kl:i           .     .uf                      )g..        ..               ..                       .)k..                                        .j            t. '..y(               ;.;  .   ..,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Lr   ;'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :.r'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    f'     !. ?..:.j,:.l                           .'  .'        .r.       ..
           ' ..                                   .                                                                                                                                             .
                                                                        1.ff,$4,?,.:          i: j.':.  f7  'b    ,.,    '' '''i            ;: .  ,    ,.,   .       : :
                                                                                                                                                                       !     .:
                                                                                                                                                                              .1.  1.   :..    ?  kk                          '''.
                                                                                                                                                                                                                                             '..,..L.t.,.'-.l:.ri-'-''.,'.'',.,;E.E$.,::.i.'..:..â,.('.;:,.('..t;.1.;..:..--..r!..:g''k't..,.''.;7.,.:,.,.:! . s.:-.,'.,.: :'-.......'.:I.,.',,'-...'...:. .;'1.::.'..2.:.(.,:.:i ..=.'.',!)@,..'r'i:.....;::.::.E.'...@t:.,.;,..-...'.,. ...'..
                                                                                                                                                                                                                                                   .. :! h
                                                                                                                                                                                                                                                         .     ,$ .         .,    ,          ! :      .s ,    .     1
                                                                                                                                                                                                                                                                                                                    ! , .(!.;      s   , .Il 1          l        .  f  . .        . .    .   .                              n .. .. . ., .                    a    ,    .  .' !                       ,. .         .                                                -  f..
    uJ  .''J''                             .'   .   '             . t',                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                               1:112i
                                                                                                                                                                                                                                                                                                                                                                                                                    ; -                   !i
                                                                                                                                                                                                                                                                                                                                                                                                                                           .1i!5
                                                                                                                                                                                                                                                                                                                                                                                                                                               i;                      15,k:1 2            -.12
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            <                                                                 .-,        .. ..:
                              :'          à
                                          .   : '
                                    ';i.... .-,'î 'E   .'..1:.0
                                                              .      c.         -I
                                                                                 L21- i k :l '
                                                                                             n      :.:!n..,f
                                                                                                          '  ,
                                                                                                             ... .:(
                                                                                                                   i1Ei
                                                                                                                      1 k(Ii .
                                                                                                                             ,1.-..'.
                                                                                                                                        .12 1:1! 1-          1 2' .' . '.' . . .. :
                                                                                                                                                   s.4?.:.......i1E1
                                                                                                                                                                   ;   >
                                                                                                                                                                       -            ,'bi'bi'          b ':   ,:
                                                                                                                                                                                                              i1
                                                                                                                                                                                                               ): 1k.
                                                                                                                                                                                                                    r).y
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       D
                                                                                                                                                                                                                       '         .. e
                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                     fkthë1l
                                                                                                                                                                                                                                           .2 .   :1::).'sti
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                            lk
                                                                                                                                                                                                                                                             '1q?1r!Ir.
                                                                                                                                                                                                                                                                      11
                                                                                                                                                                                                                                                                       E   -..
                                                                                                                                                                                                                                                                             (               -1  .
                                                                                                                                                                                                                                                                                                 'f;: l
                                                                                                                                                                                                                                                                                                      .'
                                                                                                                                                                                                                                                                                                       :tIr!
                                                                                                                                                                                                                                                                                                           ,' '
                                                                                                                                                                                                                                                                                                              (:'
                                                                                                                                                                                                                                                                                                                ;1i!
                                                                                                                                                                                                                                                                                                                   Et 4,    '   .; -:i 1
                                                                                                                                                                                                                                                                                                                                       . ilk:1r
                                                                                                                                                                                                                                                                                                                                              :)t?3
                                                                                                                                                                                                                                                                                                                                                  .j k
                                                                                                                                                                                                                                                                                                                                                     '.',
                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                        E., Cj
                                                                                                                                                                                                                                                                                                                                                             .iIL:1t.
                                                                                                                                                                                                                                                                                                                                                                    r   .1!141: :k-1k)  i,4:.)
                                                                                                                                                                                                                                                                                                                                                                                             r,lrl:
                                                                                                                                                                                                                                                                                                                                                                                                  : '-l:   4r2
                                                                                                                                                                                                                                                                                                                                                                                                             .1
                                                                                                                                                                                                                                                                                                                                                                                                              .        t17
                                                                                                                                                                                                                                                                                                                                                                                                                         r1k2
                                                                                                                                                                                                                                                                                                                                                                                                                            :t0    -t    :.    :
                                                                                                                                                                                                                                                                                                                                                                                                                                               . 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .: 1 1F?pq
                                                                                                                                                                                                                                                                                                                                                                                                                                                          !1r
                                                                                                                                                                                                                                                                                                                                                                                                                                                            iI
                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .k.lk2:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . ;        !  :7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .212:1t   ...J Ir-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1I;l,   !)(  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    p !,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       rIk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          , )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             21
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .:'  : .:.:'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -.  :j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '- i.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .  ,E .   ,               ..

                                                                    f:j-';A
                                                                                                                                                                                                                              -                                                                                                                                                                     .,                                                  . --
    . . . -j '  .  ..') .....!..:
                            -.
                                  ..:                 ..   '!
                                                           .   b.1:.       -. . .. t
                                                                                           ,
                                                                                        ..;'.
                                                                                            :'u
                                                                                              .:'j.'
                                                                                                   --            ..i
                                                                                                                   .j(.......--  ..:'
                                                                                                                                    .:.::.':.-.::'.                   :;..':.'.:.
                                                                                                                                                                       .. ..ï ,
                                                                                                                                                                                  .:
                                                                                                                                                                                   .. ..-.'.-;',..r.
                                                                                                                                                                                                   q-?i..
                                                                                                                                                                                                        ,.
                                                                                                                                                                                                             .         .
                                                                                                                                                                                                         ..,:!.-'...!f:..!  -.:j p,,
                                                                                                                                                                                                                                   . . ...., .
                                                                                                                                                                                                                                                                                                                                                                        ,..       .                     ,.      -...  ..      .             , ,   .  , .             ,.  .,         . . .    . .      .                                                                   -
       ' .. ''- .'.' -                ' , i
                                          '   -.1       '    ..;            'l  't''t   .             . ' -. -  q    .        .  .
                                                                                                                                 '                            ..  '  .               '             E                        .    , . -   . .
       .t   :....,;. c...(..&.:g:.:.:                 .-' j. :..v..        i:. :.:......;:.j,.,                  :.  (. ::.:     ;!   ...     ,;.,-         t ...         u...;j;.!               .;.   ;,..:g       .-.l       ; ,..       .,i.   :.t.       :....... .:;:...                      I.:!     :..,..; ...:                       ..L.-      :.-.          .,.1..J.S.           ....       , .z..-2.                      ;...: .....u.                                 :.. ..:               s.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .  k. ..r           ; !.ë:            a. :                    y..:.
     '' ' '.....: '' ; :. .                                'j
                                                            ''...:.   ...  ....;;.;.            !' ;,              ',
                                                                                                                    '(,.);.              '','.;        yi.;').      )v:
                                                                                                                                                                  :.. .!:..l.:,,;k..'è-                         j':;   ,;'.,.:       .lk,g:    .:  .'.il.r&        , . .....t;!..                           ..
                                                                                                                                                                                                                                                                                                             ......-.1ps.!;i.I y'             1lLL j'
                                                                                                                                                                                                                                                                                                                                                 .          k21.I...1..'r    .. .:v.         .$2..'.'.:';      h!..!''..         >...
                                                                                                                                                                                                                                                                                                                                                                                                                                    '/ .'.z.' .'...                  7' :. ''                    ..'..'.         '''..       ''. ..-. l.'.                       : '. .
    1  :       . ;J.'        ., : . ,               .  j j
                                                         .d
                                                           j  .  :
                                                                 o ,  Mt; .  1 . . .
                                                                                   ,)
                                                                                    0 .
                                                                                      : w
                                                                                        '1
                                                                                            . .j.:b
                                                                                                  . .
                                                                                                   i! .    .
                                                                                                           .j;. .$    .
                                                                                                                      k .     .     . , ?  .u
                                                                                                                        .'.'i'..x,,I'.,6..'.';.  .
                                                                                                                                                 :1        . .  .         I.   .         v . k. ;.    .       Jk.I   .,.         . .,.     .     j   .     j. .   q. .                              .  ,.          .  .j    .:    ,        .,..    .     1    . .   x     ,    t
                                                                                                                                                                                                                                                                                                                                                                               ,jg ,gj .
                                                                                                                                                                                                                                                                                                                                                                                       y             gjgj
                                                                                                                                                                                                                                                                                                                                                                                                        . j ;.  .     .  j yk ,j g
                                                                                                                                                                                                                                                                                                                                                                                                                                 .j
                                                                                                                                                                                                                                                                                                                                                                                                                                  '(
                                                                                                                                                                                                                                                                                                                                                                                                                                   .g
                                                                                                                                                                                                                                                                                                                                                                                                                                    rj (
                                                                                                                                                                                                                                                                                                                                                                                                                                       j !j j
                                                                                                                                                                                                                                                                                                                                                                                                                                            ,(g
                                                                                                                                                                                                                                                                                                                                                                                                                                              ,j. ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                  j.   .  . .'    j,j j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .tj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .  j.j) . .;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :j .jg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .;j .y j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               : j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 gj y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    lj.j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .gy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . j.ji.j.  '  .(  j     ,   .   .; . .  t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          q  2  .  ;.  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,  ,.:.
                                                                                                                                                        'A R:.s   e'2t   s     .1   0  .  v    o)'.:,ls..'  :v .rpd    .' .,....!..,.m.,....'   ,th     .  Q    .Jo ,               nn        t;.5 ,..g:              ,c        ';.jr..l         t    :o          n.o        .                  e
                                                                                                                                                                                                                                                                                                                                                                                                ,...,..,              ;'
                                                                                                                                                                                                                                                                                                                                                                                                                       ....,                                ,.   t                ,.:..:.,.(,,:...'...7.:.,.s.,                   . . .,  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .,    :,.,,g,: ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ..                                                                .
     . :
         ;.'
           ..
           ;   J'..'
              .;    J   ''1
                       .. ..)
                           ':
                            .,
                             !'
                              .
                              .
                              :.
                               j    '...
                                   '.   . :
                                          .   .
                                              '
                                              . ..
                                                 ..1
                                                   'à
                                                    ',
                                                     .,
                                                      ';
                                                       '
                                                       ,
                                                       .;
                                                        .'1
                                                          t'.
                                                            '
                                                            ''
                                                             .
                                                             !
                                                             .'
                                                              :
                                                              .'
                                                               j'
                                                                :'
                                                                 ''
                                                                  .
                                                                  .
                                                                  '''
                                                                   ..
                                                                    !k
                                                                     l:''.'
                                                                          .'
                                                                           <
                                                                           :'
                                                                            :
                                                                            .'.:
                                                                             .
                                                                               x.
                                                                                 .'
                                                                                 ..
                                                                                    ''r
                                                                                   ..:1 .2 ,
                                                                                           '.!'
                                                                                            - .z'..s ..  .
                                                                                                         g ;
                                                                                                           .::
                                                                                                             k  ..
                                                                                                                 '..
                                                                                                                   .p.
                                                                                                                     ;'
                                                                                                                      .
                                                                                                                      '                  .    :.
                                                                                                                                               . 1
                                                                                                                                                 . ''.
                                                                                                                                                   ) '
                                                                                                                                                     ;
                                                                                                                                                     . .
                                                                                                                                                       '
                                                                                                                                                       I
                                                                                                                                                       .
                                                                                                                                                       . '
                                                                                                                                                         .
                                                                                                                                                         .'
                                                                                                                                                          .
                                                                                                                                                          '
                                                                                                                                                          ..  .
                                                                                                                                                              :
                                                                                                                                                              . .....j
                                                                                                                                                                     . j
                                                                                                                                                                       , .
                                                                                                                                                                         I:.,..
                                                                                                                                                                              ,.  .,
                                                                                                                                                                                   ;. ..
                                                                                                                                                                                       ,.    ...
                                                                                                                                                                                          ,,....'
                                                                                                                                                                                          .             '      :. .;.
                                                                                                                                                                                                                    1 f              ...l.'. ':
                                                                                                                                                                                                                                              .fj'.
                                                                                                                                                                                                                                               .      ,.
                                                                                                                                                                                                                                                       ,.
                                                                                                                                                                                                                                                        ,'..'.
                                                                                                                                                                                                                                                             jy.....!...,   .,...j.:. ..y..j;:.:..,.).,
                                                                                                                                                                                                                                                                                     r,                               .  ..
                                                                                                                                                                                                                                                                                                                          ....., .,.
                                                                                                                                                                                                                                                                                                                             ,.,,..,,         ..gy.,,:
                                                                                                                                                                                                                                                                                                                                                     ï.;
                                                                                                                                                                                                                                                                                                                                                       ....
                                                                                                                                                                                                                                                                                                                                                          :.; ' r
                                                                                                                                                                                                                                                                                                                                                                .,,..t
                                                                                                                                                                                                                                                                                                                                                                 ,.
                                                                                                                                                                                                                                                                                                                                                                 i    j ..
                                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                                          ' ..,.. j
                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                            . i'!  ''
                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                       .. .
                                                                                                                                                                                                                                                                                                                                                                                          ...; '              .
                                                                                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                                                                                               '' ,
                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                                                                   . '        ..
                                                                                                                                                                                                                                                                                                                                                                                                                               :.,.,....;..... ..;..   :. .:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          '   . ..,. . . .2
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :.   . ;  . ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                                I:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .;;j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . . .2.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               . ...'.J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .  ,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . .:'      '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !        '   ;     .         .e.k...:..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '                                '   ?.'.. .              ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ' '
     ''' .'
         . .. '   .., ;.'     .. .'r:'.''...' '.'      p.:t.'.'lq.';        .;'.''
                                                                                 .':;','''.;''    .:.5':.....)'':!.:ikk             :j....    'q..:    ..a..' .xt'   .'$'.''   :i.  ',. .'s..'... ( '::'.':.''J..'':.:2                                  1...',%   ...'.;''  ..'I'l. '.;..;'.r.C'.'.                     ''....,'.'..'      .x;''.,.S      ï,.:''...'.'''          v .;j.'.7          .'.  ''.''.  ï.''..;:',       !:.':......;.... .;.'.:2.::.''.:..''....,...:'.'..:''.!'...
                                                                                                                                                                                                                                                                                                                                                                                                                                   i'                 #                                                                                        .î    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,. .: : '.
                  ' :..''.'''',..'l.'.           .: ....:.
                                                         .  .:
                                                          :.u.      :$.a .' l
                                                                           l:
                                                                            .2
                                                                             . .kk,...,j.
                                                                                    :        :'..;v' .'r t.'''' !'.'ti    :.;? ':I        .. ')   t2:  .,..! .'.j.:..3..
                                                                                                                                                             .                       .)..;)1-.'.....2.         .x ô.:j:;               .t  tf;.
                                                                                                                                                                                                                                          ..    .: :'.
                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                  ''t. .
                                                                                                                                                                                                                                                        1'.:'!.q..:' l't..   ,%.;
                                                                                                                                                                                                                                                                             .      .:.bL3p'     ).1'''     '.  !'1..5;       :.. ...:.'..         ..f.'..il.:            .,9                              J..:'.                '...'    .r t4 '.!. .'  .;'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .;' '$'    l :.  t'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;.-:'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i'.'.j,.:.t'...:    '..Ië   t.' '.:..',,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .,-k...'.'.,..'.;':'.l..,:..7.'.:ï.r....:.'SL,'''.....:.,..
                                                                                                                                                                                                                                                                                                                                                                            ;. ...,''...:-.         '.uï           '  !:1 E..
                                                                                                                                                                                                                                                                                                                                                                                                                            ,u.               '
                                                                                                                                                                                                                                                                                                                                                                                                                                              ':              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                              . :.   -!u'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -'     y                     :1
      - .n          '         '      '        * '
           .. ''
     .' '' . ;
       .:.. . ..      -.'''       --.q.    -...., Lq..ê.:...165:                'E;.k.t 1  :r       '
                                                                                                 ,.. .i  L;IC1ï!: .  -- . .:
                                                                                                                    . . ..                 11
                                                                                                                                           :  :1
                                                                                                                                               -
                                                                                                                                                ,
                                                                                                                                                ; ! ;? - .'.1 1  .:1
                                                                                                                                                                   :t. '.3
                                                                                                                                                                         .f1
                                                                                                                                                                           , 1L
                                                                                                                                                                              -
                                                                                                                                                                              .:
                                                                                                                                                                               fl  p
                                                                                                                                                                                   .
                                                                                                                                                                                   -1:.1 :
                                                                                                                                                                                         '1.... :.       '.à.       .
                                                                                                                                                                                                                    .,.         .   1  .1 2,.s
                                                                                                                                                                                                                                             . ..   j.3ï
                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                       .t4:' !
                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                           .,.. ...
                                                                                                                                                                                                                                                             t               -. '  ... ..'         b
                                                                                                                                                                                                                                                                                                   .tï3
                                                                                                                                                                                                                                                                                                      . '-
                                                                                                                                                                                                                                                                                                         .'6, '
                                                                                                                                                                                                                                                                                                             -..
                                                                                                                                                                                                                                                                                                               .Ei, ? f:.L3b'-: -
                                                                                                                                                                                                                                                                                                                                ! .   .'. , ,-
                                                                                                                                                                                                                                                                                                                                             ' ?  .- ''3
                                                                                                                                                                                                                                                                                                                                               . .-:   1
                                                                                                                                                                                                                                                                                                                                                       . 5 1:2
                                                                                                                                                                                                                                                                                                                                                             ., .1
                                                                                                                                                                                                                                                                                                                                                                 .3.6
                                                                                                                                                                                                                                                                                                                                                                    .-3'
                                                                                                                                                                                                                                                                                                                                                                      -t-
                                                                                                                                                                                                                                                                                                                                                                        k.i   1-                   .à
                                                                                                                                                                                                                                                                                                                                                                                                  :, f  ,b6
                                                                                                                                                                                                                                                                                                                                                                                                          '3fï
                                                                                                                                                                                                                                                                                                                                                                                                             .--.11,1
                                                                                                                                                                                                                                                                                                                                                                                                                   k    .:  a
                                                                                                                                                                                                                                                                                                                                                                                                                            .    . .s  ...1
                                                                                                                                                                                                                                                                                                                                                                                                                                       '   .E,
                                                                                                                                                                                                                                                                                                                                                                                                                                             .'1
                                                                                                                                                                                                                                                                                                                                                                                                                                               r    .:  :2
                                                                                                                                                                                                                                                                                                                                                                                                                                                         .!i
                                                                                                                                                                                                                                                                                                                                                                                                                                                           .t
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .! IE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                .12,.1 :1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . r1 l:l  1I5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .               .1  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . t2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .!1/.-. 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   - 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1'i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1:1i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '    t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .71ltL.t'
     'j    . . . .         . .'   .  '  ' l      .   .:           . /   '    ' .'   . j ( ; i' ' ':f.  ' . '
                                                                                                           j-.  ' !.' ' : '             ,t'   ' ;irj ! . 4  '. : .
                                                                                                                                                                 ' : .
                                                                                                                                                                     ; ' t ' .''  .'
                                                                                                                                                                                   1   :     .
                                                                                                                                                                                             '  ' .   . :    '. k   .' .
                                                                                                                                                                                                                       b  '     '. .:' 'e  :  .  .1'    ' ' 'I' ' ' :' : ' ' '  ' :'   . ': ;  '   '  J
                                                                                                                                                                                                                                                                                                      I '  :' ' t' .' k  * '  . ' '.' . !' '
                                                                                                                                                                                                                                                                                                                                           . k . 5   !  . '  .' .: . .-  ';  '  :' I.  .        ' '   '   : .'  .  . k   .  7
                                                                                                                                                                                                                                                                                                                                                                                                                            1';  ':' .  '  E'  '  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                  . !    'k' l  $'  ';'         . t  ' I'    ' L .     '  0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          )*   ê
                          .:                   ,.                                           .            .                                    .             .    .           .                                                        ..                .
                          '  .:   . .     '      :      ..     S
                                                               .   ....  ..  .          .    .. .          .-
                                                                                                            ..  .
                                                                                                                . .. J.  .   :   :             ;.                               .          ;                .       .                 .              .           h :     , . .   ..      .       :   '  j .     .                .                '                    .  .     .               :  f r    .  ;                     .     E    u ' C         !.J    '      ' -   .        )  ..'.         ,.1. .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               : i     '''    : .1.%:''7';f:      '.             '' : :                ..'.''
                                                                                                                                  7',,:.q.:k.p...;,%.. '..,E...;.i:.. :r:.',E:'.'r..'r.,.), ....:;J......:
                                                                                                                                                                                                                                                ' '
                                                                                                                                                                                                                                                   ...):;'   k1'q.;',' .' '.. . . , ... l.'
                                                                                                                                                                                                                                                                                  ( ....,y.,j;.:1.$               :.'''q!.      ...
                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                  .'  .,.    .7
                                                                                                                                                                                                                                                                                                                                              ...:
                                                                                                                                                                                                                                                                                                                                                 s'
                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                  .. '..  ..
                                                                                                                                                                                                                                                                                                                                                           ë:
                                                                                                                                                                                                                                                                                                                                                            j'
                                                                                                                                                                                                                                                                                                                                                             ..'.', !.q:
                                                                                                                                                                                                                                                                                                                                                                       ... k..':'      ....'t'  :.., ...'.tt'.    .:e   ,';..'''  .- !..j.t1...'
                                                                                                                                                                                                                                                                                                                                                                                                                                               .,.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .'' ;'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                        .....).');
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :'.:'....., , , ..                                       J,:..... .:        .j   )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .... ..,.. .
                                                                                                                                                ' ' ' ' '' '                                                         ''                 '     '                                     '                                                                                                                                                                                                            .  .                          ..
           ' .''' '
     :.2 ''. ;''
                         ''
                                   t'p''':
                                   .      ' :i.'       .,:p'..: ''j:g.            ,'.
                                                                                    .'::  ''
                                                                                           :. 1  fl
                                                                                                 ; .'.(
                                                                                                        ''
                                                                                                       ...:  .;;:;;...  .:r
                                                                                                                          ' r
                                                                                                                             ..:  ,                                                                                                                          .             .'
                                                                                                                                                                                                                                                                            ..                                                     ,.b'                                         ' ..E
                                                                                                                                                                                                                                                                                                                                                                                  ':                                                                                                             ...q::.i!;........(.,..
                               .i
                                .
                                '
                                :'
                                 ....J
                                     ''
                                      ;!E.
                                         ..k
                                           ..
                                            f!
                                             .i:
                                               '
                                               .  :'f 'i
                                                      . '
                                                        .
                                                        :'
                                                         .'7.
                                                            ' .,.
                                                                ::,  '
                                                                     ..,.'k
                                                                          l:
                                                                           t
                                                                           .1
                                                                            .z ;
                                                                               ..
                                                                                ::
                                                                                 ;..)2
                                                                                  ë   S'
                                                                                       .
                                                                                       i.'.r
                                                                                           .
                                                                                           ,...i  ' j'
                                                                                                     .k.
                                                                                                       r
                                                                                                       '
                                                                                                       .v.   .
                                                                                                             2
                                                                                                             ;....2;:  .à
                                                                                                                        :j.;
                                                                                                                           ...,
                                                                                                                              ..t:
                                                                                                                                 !.
                                                                                                                                  1.   :
                                                                                                                                       .
                                                                                                                                       ;s;.
                                                                                                                                          t.
                                                                                                                                           .
                                                                                                                                           ..
                                                                                                                                            ,
                                                                                                                                            j,
                                                                                                                                             .
                                                                                                                                             .,$.  ).
                                                                                                                                                    ,;.  ,.:.
                                                                                                                                                            .     :i.'y
                                                                                                                                                                    E ''
                                                                                                                                                                       .).. à:.'.
                                                                                                                                                                                ,.
                                                                                                                                                                                 tE.
                                                                                                                                                                                   t.
                                                                                                                                                                                    ;
                                                                                                                                                                                    ..l
                                                                                                                                                                                      .'
                                                                                                                                                                                       ..
                                                                                                                                                                                        ).
                                                                                                                                                                                         (
                                                                                                                                                                                         ::. .   ! .
                                                                                                                                                                                                   ..:.        ..
                                                                                                                                                                                                                .-.g     ..'::  '
     '                                                                                                                                                                                                                                                                                                                                                                          .:
    . . '
    '
        .'
         .         2'':
                      ',
                       .('
                    . ' ''
                          't.
                            ':;
                              ''
                              ..Ji: . .  k
                                         .
                                         ';
                                          :.
                                           .'''.
                                               !.
                                                -
                                                ,'k
                                                  :
                                                  . 'l
                                                     k.
                                                      ).:   '$
                                                             J.r
                                                             j '!:d.v
                                                                    ,,
                                                                     't.o::
                                                                      .
                                                                      '    ;
                                                                           .:.
                                                                          ,y
                                                                           f .
                                                                             ,
                                                                             !
                                                                             ':
                                                                              y
                                                                              'jo:
                                                                                 4
                                                                                 j, ':'#.'
                                                                                       :   !
                                                                                           .
                                                                                          i.
                                                                                           '
                                                                                           c: ,:.,1s'rm.
                                                                                                      ..
                                                                                                       '
                                                                                                       .,
                                                                                                        .
                                                                                                        '.l
                                                                                                        c.:
                                                                                                          .
                                                                                                          .r.'
                                                                                                          u  .
                                                                                                             d e.;.s'
                                                                                                                    i
                                                                                                                    ..'
                                                                                                                     ';J.
                                                                                                                      h .i
                                                                                                                         .
                                                                                                                        ut
                                                                                                                         .
                                                                                                                         '::
                                                                                                                           k
                                                                                                                           ,
                                                                                                                           '
                                                                                                                           .
                                                                                                                           ,
                                                                                                                           '
                                                                                                                           !j
                                                                                                                            ;
                                                                                                                            j
                                                                                                                            %'.'
                                                                                                                               n.i
                                                                                                                                 j
                                                                                                                                 ö2'tr;j
                                                                                                                                 4     j
                                                                                                                                       .
                                                                                                                                       11  ;
                                                                                                                                           .
                                                                                                                                          m.1.
                                                                                                                                             ,
                                                                                                                                             1.
                                                                                                                                              ,
                                                                                                                                              e.,rkd..:)1
                                                                                                                                              '         ;ot'.
                                                                                                                                                            'l:.:
                                                                                                                                                            .d  h;e..'j
                                                                                                                                                                      .
                                                                                                                                                                      ,
                                                                                                                                                                      :
                                                                                                                                                                     tl
                                                                                                                                                                      mJ
                                                                                                                                                                       '.,...ely...j
                                                                                                                                                                                   .
                                                                                                                                                                                   de
                                                                                                                                                                                    '  .k
                                                                                                                                                                                        j
                                                                                                                                                                                        ':,.t.:
                                                                                                                                                                                       kM     .;1'
                                                                                                                                                                                                 :
                                                                                                                                                                                                 .
                                                                                                                                                                                                 '
                                                                                                                                                                                                 ;
                                                                                                                                                                                                 .
                                                                                                                                                                                                 zI
                                                                                                                                                                                                  'j
                                                                                                                                                                                                  .:
                                                                                                                                                                                                   ,
                                                                                                                                                                                                   .'$..
                                                                                                                                                                                                       y
                                                                                                                                                                                                       n,'l:(.''
                                                                                                                                                                                                               .
                                                                                                                                                                                                               k
                                                                                                                                                                                                               '':
                                                                                                                                                                                                                 .:':.i;':''1
                                                                                                                                                                                                                            l'C::.:
                         '
                         :  ,       .
                                  . ;.;
                                      ' .'
                                            ..
                                          .ky.., .::F.:..!.1:....
                                                                  U!n
                                                                    '.'
                                                                      11 d
                                                                         '
                                                                         .!
                                                                          ,
                                                                          :
                                                                          @'1.tes
                                                                                '.
                                                                                 '
                                                                                 .
                                                                                 i
                                                                                 >''?
                                                                                    #uY,
                                                                     :.....k, ;......z.
                                                                                       '   .:... .. ;: v,......:          ....2' :'..:.I!.i'2'.,i;.,...s.,:..:.f'..i.,......:,.;..: .'..e                        . .:!..I,..q;':  .....    !lk1,.::;;.ë.''(.:..    .....:r..      :..... ....:..        ..... . ..:.:.t. ......v; ;,..:..':.!        ,. ....  '::.l  :' . .:.l .    ;'......J
                                                                                                                                                                                                                                                                                                                                                                                   .''.r'',. .'...
    .: ....' '. '. ,
                         .. *...
       '..g.'u. '.. '.....
                                ...
                                '
                                 .:  .':  I.'
                                            ::.ê'i.
                                                  ..j
                                                    .ê..
                                                     .:..
                                                        %
                                                        1'
                                                         .':
                                                           ;.'
                                                             .
                                                             .'
                                                              :'':''''
                                                                     .''
                                                                       .:'.'
                                                                           .7
                                                                            .;J:..
                                                                                 ..'
                                                                                   .' ;,'
                                                                                     .' rf'
                                                                                          ..'':'....
                                                                                                   ''
                                                                                                  .':.''
                                                                                                       'J.
                                                                                                         's.'''
                                                                                                              :'
                                                                                                               ,'
                                                                                                                :''.''.'
                                                                                                                       ?..r'..
                                                                                                                             1'
                                                                                                                              ''
                                                                                                                               .
                                                                                                                               ..z
                                                                                                                                 ...''..L'
                                                                                                                                         ..'.':. ).
                                                                                                                                                  .
                                                                                                                                                  ty.s.:s,:..
                                                                                                                                                            ,.'C.
                                                                                                                                                               .
                                                                                                                                                              ..
                                                                                                                                                                '
                                                                                                                                                                :.
                                                                                                                                                                ;.:
                                                                                                                                                                   .,.
                                                                                                                                                                   ..
                                                                                                                                                                     '.
                                                                                                                                                                      j:
                                                                                                                                                                       .
                                                                                                                                                                       :.:.
                                                                                                                                                                          ::
                                                                                                                                                                           .
                                                                                                                                                                           ..
                                                                                                                                                                            ..(''
                                                                                                                                                                             .. .                               '' ' ''' '''           !''' :
                                                                                                                                                                                .,.jI::.', '.'2'.;'T.. ..,..r,...,t.:.,... :,.'.g. .:..j.).,:.;.,
                                                                                                                                                                                                                                                .7
                                                                                                                                                                                                                                                 'ti''
                                                                                                                                                                                                                                                     .'E
                                                                                                                                                                                                                                                  t: ..
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                       ,)rj'
                                                                                                                                                                                                                                                           . .:::!..'.:..%. :'
                                                                                                                                                                                                                                                             ;:. .. ..,:. :.
                                                                                                                                                                                                                                                                                .,'.'L'' ; .. '..J'
                                                                                                                                                                                                                                                                             ...'                      :'.   y,.'..:.'''''. ,.
                                                                                                                                                                                                                                                                                     .:,:......:.... .. ....j .y.:.....j..;       r. ...
                                                                                                                                                                                                                                                                                                                                    r. ,.'
                                                                                                                                                                                                                                                                                                                                         q.ç!':',
                                                                                                                                                                                                                                                                                                                                                    ;:1 ':.'s'    J.''..:'.'j:.'-
                                                                                                                                                                                                                                                                                                                                                .,. ...jy...q...u...:,,,.r... ,.......,..   .....
                                                                                                                                                                                                                                                                                                                                                                                        , z y
                                         ..
                              ' '.' ' . ..
                                    .           ..                   .                                                                     .a. :                                                                                                                                                                                                                                                .
                                  , ...:.
                                        ..
                                         :.
                                          ,,
                                           r',:
                                              .!.';,.
                                                    .'
                                                     $.::.,:.
                                                            ;)
                                                             ..,1.
                                                                 .;
                                                                  I;
                                                                   ..
                                                                    'ti..
                                                                        :,(
                                                                          ..
                                                                           .:
                                                                            ..
                                                                             .,...,:l
                                                                                    j.:
                                                                                      '.
                                                                                       :..t.a....
                                                                                                .:.
                                                                                                  y
                                                                                                  ,r.yq.
                                                                                                       ..
                                                                                                        1.
                                                                                                         ..j
                                                                                                           ...,
                                                                                                              .
                                                                                                              :J,
                                                                                                                :.;
                                                                                                                  ..;.
                                                                                                                     ;
                                                                                                                     '
                                                                                                                     ..
                                                                                                                      ..'.
                                                                                                                         tt..'
                                                                                                                             ...
                                                                                                                               ,
                                                                                                                               ..'..(
                                                                                                                                    ....
                                                                                                                                       .y
                                                                                                                                        .'
                                                                                                                                         r...
                                                                                                                                            .::j.
                                                                                                                                                ..'.
                                                                                                                                                   .;
                                                                                                                                                    ;;
                                                                                                                                                     .'
                                                                                                                                                      ,'y..-.$..
                                                                                                                                                               :
                                                                                                                                                               ...
                                                                                                                                                                 y:à:.1.:2
                                                                                                                                                                         f.
                                                                                                                                                                          r.4
                                                                                                                                                                            ...
                                                                                                                                                                              :,
                                                                                                                                                                               ..q.
                                                                                                                                                                                  ..
                                                                                                                                                                                   '!..
                                                                                                                                                                                      ....'
                                                                                                                                                                                          ,,
                                                                                                                                                                                           ,...
                                                                                                                                                                                              ,..
                                                                                                                                                                                                ,'
                                                                                                                                                                                                 -.t...:.
                                                                                                                                                                                                        ;....
                                                                                                                                                                                                            .. ,'
                                                                                                                                                                                                                .
                                                                                                                                                                                                                ;,;...j
                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                       ...:,.
                                                                                                                                                                                                                            ..q...,
                                                                                                                                                                                                                                  .,'),'
                                                                                                                                                                                                                                       ..'
                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                          .<,
                                                                                                                                                                                                                                            -...r
                                                                                                                                                                                                                                                .'
                                                                                                                                                                                                                                                 .;..
                                                                                                                                                                                                                                                    .'
                                                                                                                                                                                                                                                     .:.
                                                                                                                                                                                                                                                       ..L.j
                                                                                                                                                                                                                                                           i..:.,
                                                                                                                                                                                                                                                                ....
                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                    .. 5.
                                                                                                                                                                                                                                                                        .k,.;.,:
                                                                                                                                                                                                                                                                               !j
                                                                                                                                                                                                                                                                                .:
                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                  ,' !..2.'
                                                                                                                                                                                                                                                                                          .,;
                                                                                                                                                                                                                                                                                            .:(.,t,
                                                                                                                                                                                                                                                                                                  7.
                                                                                                                                                                                                                                                                                                   ..î....
                                                                                                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                                                                                                           ..,.,j
                                                                                                                                                                                                                                                                                                                .,
                                                                                                                                                                                                                                                                                                                 ......,a
                                                                                                                                                                                                                                                                                                                        ..,.
                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                           ....
                                                                                                                                                                                                                                                                                                                              .;,;..
                                                                                                                                                                                                                                                                                                                                   ..:.y..,,
                                                                                                                                                                                                                                                                                                                                           ...
                                                                                                                                                                                                                                                                                                                                             ...
                                                                                                                                                                                                                                                                                                                                               ,..
                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                  ,.
                                                                                                                                                                                                                                                                                                                                                   ,...
                                                                                                                                                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                                                                                                                                                       .,
                                                                                                                                                                                                                                                                                                                                                        ...
                                                                                                                                                                                                                                                                                                                                                          .,g.j
                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                              .,..
                                                                                                                                                                                                                                                                                                                                                                 ....
                                                                                                                                                                                                                                                                                                                                                                    ..j.:;!
                                                                                                                                                                                                                                                                                                                                                                          ..,.  ,.,..
                                                                                                                                                                                                                                                                                                                                                                                    ,.,.
                                                                                                                                                                                                                                                                                                                                                                                       y,,L
                                                                                                                                                                                                                                                                                                                                                                                          ...)j
                                                                                                                                                                                                                                                                                                                                                                                              .q
                                                                                                                                                                                                                                                                                                                                                                                               ..;.
                                                                                                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                                                                                                  'r
           .                ...                                                                                                                                                                                                                                                                                                                           ,   y .
                                                                                                                                                                                                                                                                                                                                                                ,  .y.
                                                                                                                                                                                                                                                                                                                                                                     ,             j
        ;'2   .           .
                               ). '     .  .
                                                     .                                                                                             :         .,
                                                                                                                                                             ,   j              ..    7                                  ,.                                      f,   ..
                                                                                                                                                                                                                                                                       k    ;:
                                                                                                                                                                                                                                                                            .      ...          ..  ).       .,                                             ,               .
                                                                                                                                                                                                                                                                                                                                                                            1;1-
                                                                                                                                                                                                                                                                                                                                                                               r.              .  ..
                                                                                                                                                                                                                                                                                                                                                    ' ,
                                                                                                                                                                                                                                                                                                                                                                                                   ..=.,i,.:-:.:.: .. ,
    ' '                                                                                                                                                                                                                                                                                                                                                               ,
       ..
    ,.... :
                     . .
               :'' ...t.....              ..
                                               ,
                                               .k
                                                4I
                                                 .lh
                                                   -1;
                                                     r
                                                     -I! 1k
                                                          h
                                                          ;
                                                           '
                                                           12dI;, g   '-
                                                                       1L
                                                                       -.   /! 91:
                                                                                 1,
                                                                                   -
                                                                                   r
                                                                                   :j
                                                                                    :.!
                                                                                      '
                                                                                      .-
                                                                                   - ï:.           it
                                                                                                    I!:
                                                                                                      .)k.
                                                                                                         4k!
                                                                                                           2p
                                                                                                            ,
                                                                                                            I;
                                                                                                             .:
                                                                                                              )e
                                                                                                               ë!
                                                                                                                ;11
                                                                                                                  .1!
                                                                                                                    112
                                                                                                                      !
                                                                                                                      1-
                                                                                                                       k1r'
                                                                                                                          -
                                                                                                                          ,
                                                                                                                                   j:3k
                                                                                                                                      ,
                                                                                                                                      .'
                                                                                                                                       t .
                                                                                                                                         :.1.
                                                                                                                                            7. -
                                                                                                                                               .1
                                                                                                                                                '
                                                                                                                                                .
                                                                                                                                                71
                                                                                                                                                 ,
                                                                                                                                                ...
                                                                                                                                                  d
                                                                                                                                                ';'.       .      .
                                                                                                                                                                   41
                                                                                                                                                                    : )L
                                                                                                                                                                       .3t?-0 '  r
                                                                                                                                                                                 .I
                                                                                                                                                                                  12:
                                                                                                                                                                                    .Ikt
                                                                                                                                                                                       l
                                                                                                                                                                                       .,'.
                                                                                                                                                                                         -. . . z
                                                                                                                                                                                          1 .'
                                                                                                                                                                                             !
                                                                                                                                                                                             p!
                                                                                                                                                                                              k'dl:'4k2:
                                                                                                                                                                                                       ,   ,4
                                                                                                                                                                                                            :
                                                                                                                                                                                                            .f1
                                                                                                                                                                                                              2.
                                                                                                                                                                                                               o-   ct
                                                                                                                                                                                                                    - r .  m  .    *  .
                                                                                                                                                                                                                                           -1:
                                                                                                                                                                                                                                             .1! ,11
                                                                                                                                                                                                                                                   . 2t
                                                                                                                                                                                                                                                      1 .
                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                        1:r
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                           :,.
                                                                                                                                                                                                                                                             v
                                                                                                                                                                                                                                                             .. -
                                                                                                                                                                                                                                                                  .:
                                                                                                                                                                                                                                                                   .-
                                                                                                                                                                                                                                                                    .1
                                                                                                                                                                                                                                                              .,. .....:
                                                                                                                                                                                                                                                                       ):
                                                                                                                                                                                                                                                                        t !1    1 :1.14.
                                                                                                                                                                                                                                                                                       2, :
                                                                                                                                                                                                                                                                                          71 .
                                                                                                                                                                                                                                                                                             1 -
                                                                                                                                                                                                                                                                                               ,1 !:41
                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                     - 1:3:.
                                                                                                                                                                                                                                                                                                           3
                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                              : 1
                                                                                                                                                                                                                                                                                                                14
                                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                                 .4:.1.
                                                                                                                                                                                                                                                                                                                      .,(:
                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                       '.r
                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                         r.
                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                          rl
                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                            ki
                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                              ti
                                                                                                                                                                                                                                                                                                                               I.'.               .-
                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                         , .. ... . . .. . . - , . . . ., .- . .. - , . . . 'qC'
                                                                                                                                                                                                                                                                                                                                                               .y k
                                                                                                                                                                                                                                                                                                                                                                  .   dk
                                                                                                                                                                                                                                                                                                                                                                       2Ik1
                                                                                                                                                                                                                                                                                                                                                                          .r
                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                           .    1
                                                                                                                                                                                                                                                                                                                                                                         . .- . '
                                                                                                                                                                                                                                                                                                                                                                                .t
                                                                                                                                                                                                                                                                                                                                                                                 .:,.
                                                                                                                                                                                                                                                                                                                                                                                    (1k
                                                                                                                                                                                                                                                                                                                                                                                      -i
                                                                                                                                                                                                                                                                                                                                                                                       l2!:
                                                                                                                                                                                                                                                                                                                                                                                       .... . .
                                                                                                                                                                                                                                                                                                                                                                                          .    :
                                                                                                                                                                                                                                                                                                                                                                                               .iù
                                                                                                                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                                                                                                                 .1
                                                                                                                                                                                                                                                                                                                                                                                                  IL
                                                                                                                                                                                                                                                                                                                                                                                                   q
                                 .. ;     .z
          . ..                                    .         .                      ,         . .
                                                                                             .                                              .    .,     .-.   .. .            .  .    .                         . . . ., ..... . . -.    . . ,         .,.   .                  . .
                                                                                                                                                                                                                                                                                  . . ,..,           .
                                                                                                                                                                                                                                                                                                     .
                                           .,.                                                         .., .,.. . ,                         .,,,           .. -
         T....
    ,' . )
                              ,.
                                  . '
                                            :...-''    jJ..r.. . .7
                                                          .        . . . . . ..
                                      ( .. .. .,. . .. ...J..:.!:...E2,:I                 .....:..;:'
                                                                                                   ; '.    :;.t.;.....'.).. ....' ;$..,.
                                                                                                          t ..)                         ;. :..,;,, .,    '....''    .....r       ,'.<'........,.,(..;.... '.';.              ..
                                                                                                                                                                                                                                 ...;.r.. , ),..y
                                                                                                                                                                                                                                                  z...E:,',:.,!...),.'....'                 :,:,.z..   .........J.;......(.v'..j:.'...;. ...'
                                                                                                                                                                                                                                                                                                                 ., .u .               pI. . . .... s: .
                                                                                                                                                                                                                                                                                                                               .. : . .. . u ..
                                                                                                                                                                                                                                                                                                                                                                            :;,.7j .... ''., '. ..'.. ,..
                                                                                                                                                                                                                                                                                                                                                                       y : ,.. ,.. .. .
                                                                                                                                                                                                                                                                                                                                                                       .
           .                      .                                                          . .u'     . .î    . ..l.
                                                                                                                           .       :.., ..          .(,.r..... ...... .:... . . -.::,., ...
                                                                                                                                                          .. :.    j. :;: , .:. .,L.. .. .; ;(1,.,., ....u '. .;...,..
                                                                                                                                                                                                                           . ::;                                  ,... .. . . ..,                                   .
                                                                                                                                                                                                                                                                                           t; 1k .. .. ;,. . :..,,; .. : ,;......- . . .p. ..2
                                                   . . . . r,,                                                                             ,
                             . .. L.,..y.. ....q;          .; .....';.      .k. :,....     .:..:.;:,7.....  .I.j.. r.,,..  :..j:.. jy.r:..  ... .
                                                                                                                                                :...... :.$:.. ,.. ..j..:..q,j;'      .t.  :.p(
                                                                                                                                                                                              ....,   ..:,..
                                                                                                                                                                                                           .:..:..:k:.    ..
                                                                                                                                                                                                                           :.;...  '...ï.lrT.  y:l.:  .           .1 ..t ..  .J .r: ..y    :..; ...j   .k ..  .,r.
                                                                                                                                                                                                                                                                                                                 j..:      ,: ;
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                              :t. ;..:. :..2 a:.:.j,...
                                                                                                                                                                                                                                                                                                                                             .                  ',. ;..   2.
                                                                                                                                                                                                                                                                                                                                                                           ..y!.    .,.
                                                                                                                                                                                                                                                                                                                                                                                      ;..   .k .t::..
                                                                                                                                                                                                                                                                                                                                                                                                    ..j..  .:...... ...
                                                                                                                                                                                                                                                                                                                                                                                                                      ..j'.
    ..            . .. . .         .
            ;.
      .:. . ., .               ..          ,                  .         ..,i          ;j..                                 .                                                               . ..                                    .                   ...:.,;:.. :;.: ..  :..                                          ..                   ,                           .r
       ' .
                f;. .
                                      .'
                                    2. '.,. : ;.!. 2. : '. ''I.   O nyelaltî
                                                                  '        .E
                                                                            g,
                                                                             4n.
                                                                               ,,.,.t
                                                                                    '
                                                                                    #
                                                                                    ,,d
                                                                                      .e
                                                                                       arrss
                                                                                           l
                                                                                           of.
                                                                                             f )41 ' J.'. .f.x ... :. ..., txr. .d. .J... ; r .:. 7 . 'b..'...,' ' i1i ;l' J'' ; :; 2 ''' '. ''-'' ';                                         pt
                                                                                                                                                                                                                                            ai.
                                                                                                                                                                                                                                              l ï
                                                                                                                                                                                                                                                hot*
                                                                                                                                                                                                                                                   .o'#.>: r
                                                                                                                                                                                                                                                           ,i'
                                                                                                                                                                                                                                                             or.1m
                                                                                                                                                                                                                                                                 .pp#.
                                                                                                                                                                                                                                                                     l.
                                                                                                                                                                                                                                                                      e
                                                                                                                                                                                                                                                                      ng.
                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                        lpt'
                                                                                                                                                                                                                                                                           lm,1y
                                                                                                                                                                                                                                                                               :r
                                                                                                                                                                                                                                                                                nTay:.
                                                                                                                                                                                                                                                                                     w,1t.
                                                                                                                                                                                                                                                                                         h'
                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                          *My,
                                                                                                                                                                                                                                                                                             'çrl.
                                                                                                                                                                                                                                                                                                 m,1n,:1j.' . , ..
                                                                                                                                                                                                                                                                                                                 :',            7          :' J2''  -.':'.     '              ' .         ' '
                   .#
                           .
                        . . .  ''. :
                                .    . ;% ..J... q:11g.. I:.
                              .' 1 : ' I    .... .               .. ; ;: . .'.: '
                                      .... 'f .pg.: 1: .(:::.JE: !'r..j.'@u
                                                                        '''              . t
                                                                                 ....:....    !' .'
                                                                                                    ..l''r.'''''... . ' '.S' .
                                                                                                      ... .... ;.(;(...r:: .té4:....I::. '.
                                                                                                                        . 7.            .. !                  . ..':. .'''...:
                                                                                                                                                                 .:..à......        ..::22''.'
                                                                                                                                                                                             'q.   :â
                                                                                                                                                                                                     'f''.' 2.' .: ' :''u'i'' ''.' ' M' '! '''' ' '
                                                                                                                                                                                                     '                                                                              !':'''''.')' '..'''''.''
                                                                                                                                                                            t::.:..      .'.g.
                                                                                                                                                                                             ...,.  ..w.
                                                                                                                                                                                                       .;.
                                                                                                                                                                                                         .
                                                                                                                                                                                                         L.:u
                                                                                                                                                                                                            ...
                                                                                                                                                                                                              ..:
                                                                                                                                                                                                                .(
                                                                                                                                                                                                                 E:..::..)....
                                                                                                                                                                                                                             ;.u.. .2'.,
                                                                                                                                                                                                                                       ...
                                                                                                                                                                                                                                         .ti)(
                                                                                                                                                                                                                                             2.
                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                ::
                                                                                                                                                                                                                                                 . '..:.. ' :. .: ... ...r..:....
                                                                                                                                                                                                                                                                                .,.'.. r..J       ..:.....ul....i.
    '     : . ... .
      . . u. .. .
        .         ...:.
                      . ..
                             .. .
                                ..
                                    (j.,.;
                                   .:
                                 ..:     ....
                                            z::..'
                                                 ..:,,p) .
                                                         a....;.
                                                               y;...;..;..:;     ë:i.'I...
                                                                           .ë,.r:k       j.....:
                                                                                               ....(..
                                                                                                     :'
                                                                                                      k..;..p..','.........;.::..!.;. ..!.. ..: .                                                    .
                                                                                                                                                                                                     ;
                                                                                                                                                                                                     .f
                                                                                                                                                                                                      .o
                                                                                                                                                                                                      .     r   f  m'   '          ;   . '
                                                                                                                                                                                                                                         . .:'      .        '. ,.
                                                                                                                                                                                                                                                                 , '  ,  .    .'  .    .   . ,
                                     41 .
                                        v z k''
                                              o r.*8   , m.  'ms     t -
                                                                       . .  t l v   :    f
                                                                                         i
                                                                                         o    t f
                                                                                                .   m     .      .e.   j . 0    :*.         d   1 n  , g!   co
                                                                                                                                                             ,    no..   '
                                                                                                                                                                         e  w a  .m.    'gi .i
                                                                                                                                                                                             th . e                                                                                            '' ''' ' .
                                                                                                                                                                                                                                                                                                ,  '.   E', '
                                                                                                                                                                                                                                                                                                            '..
                                                                                                                                                                                                                                                                                                              i';
                      '
      ..                . ''
                                            k j::::j'..:'':'''.1.;.'..7.!t).                                                           :
                                                                           ..:'
                                                                              kJ!'7'.    h.!:'..'
                                                                                                '.'.. '':.''.       t.. '.;..           '::...:.'   J@r
                                                                                                                                                      ;J''...''.      :.:'.  ';
                                                                                                                                                                              .'':':
                                                                                                                                                                                   'i... .':.':.'     'l'.'z       ''::'.''.2''..'') : ' ' ' .' '                            '              ':                  '
                  . .. :J. ,                                                                                                      .                                                               .
                                                                                                                                                                                                  ,
               ;r.....':. . .
                        .. . . . ' .
                                   ;'r.ll.ù.,.J
                                              .
                                              '... ;..t  ....;..
                                                             .   ,.
                                                               ...  .. l..
                                                                         j,...
                                                                              '
                                                                              (
                                                                              ...
                                                                                    '.
                                                                                     ,., E
                                                                                 ;..,. .,. ... ..    ....  I...;.'.:' ..
                                                                                                                               : ','....
                                                                                                                               . .     . .'.
                                                                                                                                                ;..).
                                                                                                                                                  ...J .:y.
                                                                                                                                                                î;2.
                                                                                                                                                               ..
                                                                                                                                                                          '..
                                                                                                                                                                     . ... . g      j.,      .(  .. . . ..
                                                                                                                                                                                                             ':..  J
                                                                                                                                                                                                                   .. .:.   .  jr. ...          .. .
                                                                                                                                                                                                                                                   (;      ..:f. ' ''
                                                                                                                                                                                                                                                                '.
                                                                                                                                                                                                                                                                 .1..' '
                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                       ....'
                                                                                                                                                                                                                                                                         . :''' g'
                                                                                                                                                                                                                                                                                 . .;'
                                                                                                                                                                                                                                                                                     .''.' .
                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                               :.
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                      .: ,... '
                                                                                                                                                                                                                                                                                                         ...E
                                                                                                                                                         %. , .k                                           '                 ' ri                        '.,             : :
                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                           . ... .
                                                                                                                                                                                                                                                                                 . ..; ..
                                                                                                                                                                                                                                                                                        .                          ... .
                                                                                                                                                                                                                                                                                                                .. ,
     .       .. .'. . .k .   '.7'.. '''. I . ..... .'....;.t.,...,.,::......;:,..:..ty:.                             .  .     '  .   . .
                                                                                                    ...t.;;;.',:.. ., . d.,.:..,.r .!.;'.'jj.., ;.
                                                                                                                                                .  ,...,       . ...'
                                                                                                                                                               ;           ,.s
                                                                                                                                                                             ... ;.t..   ,
                                                                                                                                                                                         ...; .:
                                                                                                                                                                                               .:9:'.,
                                                                                                                                                                                                     k
                                                                                                                                                                                                     .,
                                                                                                                                                                                                      7
                                                                                                                                                                                                      y':.
                                                                                                                                                                                                         '..(..;l, ., . . ;sjk..s.r...,.p::.,:.'.:., . . . , .,
                                                                                                                                                                                                                                 .                         . :..
                                                                                                                                                                                                                                                               ..  :
                                                                                                                                                                                                                                                                   .. ..
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                       .:,               .


           .
                     7l ;;..::';
                           '      ,
                                  :'E'5 :y
                                .:'
                                  '        r2'.'t.;
                                         '''
                               .. ..: . .. . . j::
                               .            .
                                                  j gj'1 '';.,.
                                                  ..'         . 'j
                                                                 u:.
                                                                   $.'
                                                                   ..y.yjj
                                                                       ..
                                                                       .
                                                                         a
                                                                         ...e
                                                                         .  m; yjg.
                                                                                  y.:
                                                                                    ,ojy:jj:y
                                                                                    ::
                                                                                            y;,
                                                                                              txuyw;
                                                                                            ' I
                                                                                                  . .g.
                                                                                                     ju.
                                                                                                       )
                                                                                                        u.:Aj:'y
                                                                                                               ..j.y ..j.'. ,gm' o..jg .g
                                                                                                                                        ,u'. 'ry.o;
                                                                                                                                                 .
                                                                                                                                                   j..j..o
                                                                                                                                                         , .uy
                                                                                                                                                            . .. .
                                                                                                                                                             .: T.
                                                                                                                                                                   2
                                                                                                                                                                   .$y;
                                                                                                                                                                     ....:
                                                                                                                                                                         g
                                                                                                                                                                         S
                                                                                                                                                                         .w
                                                                                                                                                                           ':'
                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          y; ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :

                                              !# j!I : ..'; '..(...                                                                              ..          )      ..'.;.''l'r'. .''. .....5'''.'
                                                                                                                                                                                                 ' ..' . ' 'g         ' .'':i)'.                                                                                                                                             :.                      ' .  ' ..                                                                                         '.                                                                    2
     '. . ' '
      ' : .;'
                             ..' ' .
                                  . y.:.' ''..
                                             h. 1'..:.! , .%';.. .,('
                                                     '                                                                                        ....t....,',.'.
                                                                                                                                                            ''
                                                                                                                                                             .'.
                                                                                                                                                               ';'
                                                                                                                                                               ' .,'...'. . '.. .''.y'.'.: ,                  'k
                                                                                                                                                                                                    ..'' ''.:...l
                                                                                                                                                                                                                Nl
                                                                                                                                                                                                                 Kq
                                                                                                                                                                                                                  ,i
                                                                                                                                                                                                                   p;
                                                                                                                                                                                                                    .''
                                                                                                                                                                                                                      ...'.,',,                                                                                                                                     '.2'
                                                                                                                                                                                                                                                                                                                                                                       .1
                                                                                                                                                                                                                                                                                                                                                                        '''
                                                                                                                                                                                                                                                                                                                                                                          '...j. .
                                                                                                                                                                                                                                                                                                                                                                                 ''...:..
                                                                                                                                                                                                                                                                                                                                                                                 .      ...
                                                                                                                                                                                                                                                                                                                                                                                          ..'......
                                                                                                                                                                                                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                                                                                                                                                                                                    .' .
                                                                                                                                                                                                                                                                                                                                                                                                       '$7. ......                                                                                      ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,,....                         ...                        !.k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ...'.'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '   ;
     J.. . .                    . .!: )J.
                                 ... .
                         . . . . . ..                            ,
                                                                          r
                                                                       : ...
                                                                           .-. .-',.â: .'..'..:' ' ....:.   t                         j:
                                                                                                                                                             '.i..''
                                                                                                                                                                   . '...7     .k.    ;. :'. .
                                                                                                                                                                         ; '.( ' î. ,. . .. ..;y
                                                                                                                                                                                               '!                                                                                  l: .
                                                                                                                                                                                                                                                                                               ..:., ...
                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                    :...
                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                    .,..,                         k..'
                                                                                                                                                                                                                                                                                                                                                                                              t..';      ..' :
                                                                                                                                                                                                                                                                                                                                                                                                     yJ.. .., ,.q                                   ....:...j'
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .'... .'..: ''' .,'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ...                                                         '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .. '. .. ;.

           ...                  . ..                     .                 l.                                                                            .(                          ;t...:.ë.                  .                  .                     :                   ::                        .            .': )                                                                            '                    '                                      '
                               .        .   E, .. .. .                                   .                                           .                    . ...,... r.: ! : :.:... .:...,. . ....y                                                                                  .                  ...                    . .. : ....:.:,                                                                                                                   '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ! ..                              ...

                                                                                                                                                                                                                      .       .                     .:           .                                    '
                                                                                                                                                                                                                                                                                                          :;                                                                                                                                                             ,.' .)  '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '' ' '
                                                                                                                                                                                                                               .
Case 0:21-cr-60064-RKA Document 32 Entered on FLSD Docket 06/09/2021 Page 7 of 10
Case 0:21-cr-60064-RKA Document 32 Entered on FLSD Docket 06/09/2021 Page 8 of 10
Case 0:21-cr-60064-RKA Document 32 Entered on FLSD Docket 06/09/2021 Page 9 of 10
Case 0:21-cr-60064-RKA Document 32 Entered on FLSD Docket 06/09/2021 Page 10 of 10




                 21-       ThisistheentireagrtementandunderstandthgbetweentheOfficesandDefendr t.

      Thereareno otheragreem ents,prom ises,representations,orundorstandings.

                                                    JUAN ANTONIO GONM LEZ
                                                    A CTW G   '
                                                              E    ATES A W ORN EY

      Datt:            -
                           f'-g /            By:
                                                     A    S.TURIQEN
                                                    ASSISTANT UNITED STXTESAW ORNEY

                                                    DANIEL KAIAN
                                                    ACTJN   ' F,ï A0D SECTION

      Date: (-g-yf                            By:                             '
                                                6oTRIAL AW
                                                        B.TROUT
                                                           ORN EY  ......#'
                                                               ...
                                                                 ee'
           06/08/2021                                       ., #

      Date:                                   By:
                                                    DIBGO W EINER
                                                    ATTORNEY FOR THE DEFEN DAN T
      D
          ate:
                 06/08/2021                   By:      r)t
                                                    JOSHUA BBLLAM Y
                                                    DEFEND ANT




                                                       10
